TERRA Industrial Farming
Complex Environmental and
Social Impact Assessment

Report Prepared for

TERRA S.P.RL

Telra

S.PR.L.
Report Number 471947/ DO1

Report Prepared by

= srk consulting

April 2014
SRK Consulting: 471947 TERRA ESIA Page i

TERRA Industrial Farming Complex
Environmental and Social Impact Assessment

African Milling Company Congo S.P.R.L.
5457 Route Kinsevere, Lubumbashi,

Katanga Province,
Democratic Republic of Congo

SRK Consulting Congo S.P.R.L.

NRC 01174

2056 Ave Lukonzolwa
Quartier Golf

Lubumbashi

Democratic Republic of Congo

e-mail: smaleba@srk.co.za
website: www.srk.co.za

Tel: +243 (0) 81 999 9775
Mobile: +243 (0) 81 870 1753

SRK Project Number 471947

April 2014

Report compiled by:

Natasha Anamuthoo, Philippe Katuta Peer Reviewed by:
and Susa Maleba Darryll Kilian
Environmental Scientist Partner

Vuyo Matshikiza and Andrew Hart
Social Consultants

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page il

Table of Contents

Disclaimer...

Executive Summary

1 Introduction inner

1.1
1.2
1.3
1.5
1.6

Background to project...

Geographical setting

Project team

Potential project lender organisations

Purpose of the report

2 Governance Framework... sisi

2.1
2.2

2.3

24

3 ESIA and ESMP Approach.

3.1
3.2
3.3
34

Introduction

DRC regulatory framework
2.2.1 Constitution
2.2.2 DRC Agricultural Law, LOI N° 11/022 of 24 December 2011...

2.2.3 National Environmental Action Plan

2.2.4 Framework Law on the Environment
2.2.5 Agricultural project and land rights
2.2.6 The Environmental Protection Act (2012

2.2.7 Environmental legislation

2.2.8 Land Tenure System...
2.2.9 Legal land right...
2.2.10 International agreements and conventions
TERRA'Ss Policy

2.3.1 Environmental Policy...

2.3.2 Community Policy...

International Standards and Guidelines.

2.4.1 Equaitor principles

2.4.2 International Finance Corporation Performance Standards.

2.4.3 Good International Practice took

2.4.4 Environmental controls and applicable regulations/ guidelines

2.4.5 IFC good practice note addressing grievances from project affected parties.

2.4.6 International treaties and agreements…..........

2.4.7 Other benchmarks, guidelines and reference materials: voluntary principles on security and
human rights

ESIA and ESMP Objectives

Overview of this study.

Assessment process and methods.

Categorization of the TERRA project...

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page iii

3.5 Site surveys and specialist studies... .….28
3.6 Review of project related documentation 29
3.7 Assumptions and Limitations 29
8.7.1 Assumptions……. 29
8.7.2 Specialists Assumptions….....… 80
8.7.3 Limitations … 31
8.7.4 Specialists Limitations …. 81

3.8  Stakeholder engagement and disclosure 32
4 Project Description... sis 34
4.1 Motivation for the project... 84
4.2 Description of farms 84
4.3 Type of crops .… 87
4.4 Terra planned farming work... 38

4.5

46
47

48

4.9
4.10

411
4.12
4.13
4.14
4.15

5 Biophysical Baseline

Cultivation practices ……

4.5.1 Summary of the cultivation process .

4.5.2 Maintenance...

4.5.3 Watering 42
4.5.4 Harvesting … 42
Transportation 43
Fertilizers and agrochemicals .….44
4.7.1  Hazardous materials and agrochemicals .….44
Equipments and machineries….........…. ….44
4.8.1 Earthworks and infrastructures …. …46
Safety and security... 48
Water supply

410.1 Utilized Water
4.10.2 Watercourses
4.10.3 Stormwater management

4.10.4 Surface drainage...

4.10.5 Waste oils and discharge of toxic wastes .50
4.10.6 Fuel .50
Power supply .50
Waste management... .50
Employment …51
Employee accommodation and facilities... …51
Corporate Social Responsibility …51
4.15.1 Overview 51
4.15.2 Completed Projects .52

4.15.3 Current Projects ……
4.15.4 Out-grower Scheme

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page iv

5.1
5.2
5.3
5.4

5.5
5.6

5.7

5.8

Overview 54
Geology 55
Topography …57
Soils …. 57
5.4.1 Soil type and characterization …57
5.4.2 Soil composition... 58
5.4.3 Soil quality … 58
Land use 59

5.6.1

5.6.2

5.6.3

5.6.4

5.6.5 Mammals…. 70
5.6.6 Reptiles. 71
5.6.7 Amphibians.…. 71
5.6.8 Class of comestibles insects 71
5.6.9 Sensitive ecosystems.….….......… 72
Water resources 73
5.7.1 Surface water 73
5.7.2 Groundwater….….................. 74
Climate …

5.8.1 Regional setting

5.10 Visual character

5.11 Traffic and Transportion 82
6 Socio-economic Baseline…................................................................. 83
6.1 Country Context and History... 83
6.1.1 Regional Context... ne ne 83
6.1.2 DRC Government and Judicial Structures and Political Setting 84
6.1.3 Administrative divisions, Local and Traditional Authorities …. 84
6.2 Demography….. 85
6.2.1 Gender distribution... 85
6.2.2 Age OUPS... 85
6.2.3 Marital status... 86
6.2.1 Ethnicity
6.2.2 Religion
6.2.3 Languages

6.3 Family dynamics

6.4 Settlement patterns and land use

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page v

6.4.1 Access to land...
6.5 Education and literacy.......................
6.6 Health

6.7 Services and Infrastructure

6.7.1 Housing.

6.7.2 Water and sanitation
6.7.3 Refuse removal...

6.7.4 Energy...

6.7.5 Transport and roads

6.7.6 Communication

6.7.7 Recreational Facilities ….…..

6.8 Local economy and livelihood strategie

6.8.1 Employment and income...…..
6.8.2 Farming

6.8.3 Fishing... 97
6.8.4 Hunting 97
6.8.5 Hospitality and tourism 97
6.8.6 Average expenses…................…. 97
6.9 Social pathologies and vulnerable people 98
6.9.1 Social pathologies .….98
6.9.2 Vulnerable people 99
6.9.3 Policing and crime... 99

6.10 Priority development areas …

6.11 Perceptions and expectations…

7 Environmental and Social Impact Assessment 101

7.1 Introduction

7.2 Impact assessment methodology

7.3 Biophysical Impacts
7.8.1 Impacts on soils, land capal
7.3.2  Biodiversity
7.3.3 Water resources...
7.3.4 Air Quality...
7.8.5 Noise …..

7.4 Socio-economic Impacts …

8 Environmental and Social Management Plan ….............................................. 158
8.1 Introduction
8.2 ESMS Framework...

8.2.1 Responsibility and accountability
8.3 Structure of the ESMP

8.4 Impact Mitigation and Management...

8.5 Environmental Awareness Plan...

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page vi

8.6
87

8.8
8.9
8.10

8.12

8.13

8.14

Construction and Land Clearing Control Plan

Community Health and Safety Plan...

8.7.1 Risk Assessment and planning …..

8.7.2 Establishment and implementaition of CHSP management systems...

8.7.3 Operational Control: Construction phase

8.7.4 Community Health...

8.7.5 Commmunity Safety...
8.7.6 Natural resources management and protection
8.7.7 Transport and Traffic Safety Management
Emergency Preparedness and Response Plan...
Cultural Heritage Management Plan and Chance Find Procedure .
Influx Management Plan
8.10.1 Types of influx
8.10.2 Proposed initiatives to address regional influx
8.10.3 Proposed initiatives to address TERRA-focused influx

8.10.4 Proposed initiatives to adresss compensation based influx…….

Land Acquisition and Compensation Policy Framework...
8.11.1 Scope and Objectives of the LACPF

8.11.2 Compensation Process to date ….

8.11.3 Future compensation and livelihood activities.

8.11.4 Management of Encroachment and Opporiunistic Settlement

8.11.5 Grievance Management...

8.11.6 Likely Types of Grievances and Disputes
8.11.7 Livelihood Restoration Plan
8.11.8 Monitoring and Evaluation
Contractor Management Plan.
8.12.1 Screening and induction...
8.12.2 Accommodation...
8.12.3 Code of Conduct
8.12.4 Grievance procedure...

Employment and Capacity Plan...

8.13.1 Local recruitment strategy...

8.13.2 Recruitment managment…..

8.13.3 Community training and skills
8.13.4 Confidentiality

8.13.5 Dismissals or retrenchments ….
8.13.6 Employment grievance mechanism .

8.13.7 Dissemination of the Employment and Capacity Plan

Water Management Plan...
8.14.1 Objectives….
8.14.2 Mitigation ….

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page vi

8.15 Cerfication

8.16 Checking and corrective action...

8.16.1 Inspections: construction phase ……

8.16.2 Internal and external audits...

8.16.3 Corrective action
8.16.4 Reporting ….
8.16.5 Management review...
8.16.6 Liaison

8.17 Environmental and Social Monitoring

9 Environmental and Social Action Plan...
9.1 Information Gaps...
9.2 Development of the ESIA and ESMP going forward

9.2.1 Project work completed and pending

9.2.2 Plans developed and pending

10 Conclusions... riens
11 References iii

APPENICES riens

Appendix A: Lists of signatures by ‘Inspection of l'Agriculture, Fisheries and
Livestock 237

Appendix B: Issues and responses Report... 238

Appendix C: Stakeholder Engagement PlanAppendix D: Preliminary Water
Resource Assessment.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page vii

List of Tables

Table 1-1:
Table 2-1:
Table 2-2:
Table 2-3:
Table 2-4:
Table 2-5:

Table 3-1:
Table 3-2:
Table 4-1:
Table 4-2:
Table 4-3:
Table 4-4:
Table 4-5:
Table 4-6:
Table 4-7:
Table 4-8:
Table 4-9:

Table 4-10:
Table 4-11:
Table 4-12:
Table 4-13:
Table 4-14:

Table 5-1:
Table 5-2:
Table 5-3:

Table 5-10:
Table 5-11:
Table 5-12:
Table 5-13:
Table 5-14:
Table 5-15:

SRK ESIA team members...

Key DRC environmental legislation... ..10
Terra project land right... 12
Cordinates of the concession area …. 18
Key international agreements 14
Comparison of IFC/WB, HWO, EU and DRC Air Quality Standards and guidelines... ..18
IFC Noise level guidelines... ..19
Comparison of IFC/WB, EU and DRC noise Guidelines / Standards. 19

ESIA and ESMP schedule

Documents reviewed by SRK …..
Initial project stage (non mechanised

Project second stage (Mechanised).….

Project Future stage...

Maize cultivation process and associated calendar...
List of seeds used by TERRA...

List of fertilizers used by Terra...

List of herbicides

Insect pest within the TERRA concession area and their control...
List of Insecticides.……

Terra farming production details …...

Means of transportation used by Terra project...

Equipment and machinery used by TERRA for the proposed project

Footprint area of project facilities
TERRA project planned employees (2012-2020).

Location of samples located

Clear degraded forest … .….60
Herbaceous: Shrub 0-1m height... .….61
Species cultivated in the area... ….62
Aquatic vegetation…...........… .….62
Forest mesophanerophytes or medium to large trees... .…. 63
Forest mésophanérophyte or medium to large tree... .….64
Termite mound vegetation on the Project site and its surroundings.…................... .….65

List of fish in Terra concession area

List birds and aquatic birds in Terra concession.

List of mammal's species recorded in Terra concession area

List of reptiles in Terra concession area

Amphibians species found in the TERRA concession area.

Comestible insects

Terra's surface monitoring sites...

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page ix

Table 5-16: TERRA's groundwater monitoring sites …

Table 5-17: Summary of hydrocensus

Table 5-18: Summary of sources of noise in the construction phase …

Table 5-19: Traffic volumes in Terra Lumbumbashi in May and June 2013

Table 6-1: Administrative and Customary structures ….

Table 6-2: Land uses by the population in the project area

Table 6-3: Medicinal plants used in the project area...

Table 6-4: Water quality rating …

Table 7-1: Key elements in the evaluation of impact significance … …102
Table 7-2: Characteristics used to describe impacts and impact consequence … 103
Table 7-3: Method for rating the significance of impacts 104
Table 7-4: Impact significance rating and mitigation measures for the Impact …. .… 106
Table 7-5: Impact significance rating and mitigation measures for Impact SL1 … .… 109
Table 7-6: Impact significance rating and mitigation measures for Impact SL2 … 110
Table 7-7: Impact significance rating and mitigation measures for Impact SL3 … 111
Table 7-8: Impact significance rating and mitigation measures for Impact B1 .….. 118
Table 7-9: Impact significance rating and mitigation measures for Impact B2 ….. 114
Table 7-10: Impact significance rating and mitigation measures for Impact B3 ….. 115
Table 7-11: Impact significance rating and mitigation measures for Impact B4 ….. 116
Table 7-12: Impact significance rating and mitigation measures for Impact B5 ….. 117
Table 7-13: Impact significance rating and mitigation measures for Impact B6 ….. 118
Table 7-14: Impact significance rating and mitigation measures for Impact W1 119
Table 7-15: Impact significance rating and mitigation measures for Impact W2 121
Table 7-16: Impact significance rating and mitigation measures for Impact W3 …. 122
Table 7-17: Impact significance rating and mitigation measures for Impact W4 .… 123
Table 7-18: Impact significance rating and mitigation measures for Impact W5 125
Table 7-19: Impact significance rating and mitigation measures for Impact W6 …. .… 126
Table 7-20: Impact significance rating and mitigation measures for Impact WR7.. 127
Table 7-21: Impact associated with PM;, emissions during construction activities … … 128
Table 7-22: Impact significance rating and mitigation measures for Impact AQ2 .129
Table 7-23: Impact significance rating and mitigation measures for Impact AQ3 .130
Table 7-24: Impact associated with PM:, during operational activities. .131
Table 7-25: Summary of sources of noise in the construction phase .182
Table 7-26: Impact significance rating and mitigation measures for Impact NV1 133
Table 7-27: Impact significance rating and mitigation measures for Impact V1 ….. 134
Table 7-28: Impact significance rating and mitigation measures for Impact V1 ….. 135
Table 7-29: Impact significance rating and mitigation measures for Impact Wa 137
Table 7-30: Impact significance rating and mitigation measures for Impact T1... .… 138
Table 7-31: Impact significance rating and mitigation measures for Impact LT1... .… 140
Table 7-32: Impact significance rating and mitigation measures for Impact LT2.... 142
Table 7-33: Impact significance rating and mitigation measures for Impact EO1 144
AnamMalsKapHaraMa 471847_Terra Environmental and Social Assessment ApAr2014

SRK Consulting: 471947 TERRA ESIA Page x

Table 7-34: Impact significance rating and mitigation measures for Impact EO2... .… 146
Table 7-35: Impact significance rating and mitigation measures for Impact EO3... 147
Table 7-36: Impact significance rating and mitigation measures for Impact EO4... .… 149
Table 7-37: Impact significance rating and mitigation measures for Impact EO5... 150
Table 7-38:  Proposed employment numbers …151
Table 7-39: Impact significance rating and mitigation measures for Impact EB1 … 152
Table 7-40: Impact significance rating and mitigation measures for Impact SI1 …… 153
Table 7-41: Impact significance rating and mitigation measures for Impact OA1 154
Table 7-42: Impact significance rating and mitigation measures for Impact OA2... 155
Table 7-43: Impact significance rating and mitigation measures for Impact OA3... .… 156
Table 7-44: Impact significance rating and mitigation measures for Impact MR1 157
Table 8-1: Responsibilities and reporting lines … …163

Table 8-2: Construction Phase: TERRA Management Measures (Duration — Mid 2014 — Mid 2015) 168

Table-8-3: Operations Phase …. 179
Table 8-4: Environmental and social monitoring …. 220

Table 9-1: Project work completed, and that still to be undertaken for the project during the final ESIA and
ESMP process nn enr Dre Dre ….226

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xi

List of Figures

Figure 1-1:
Figure 4-1:

Figure 4-2:
Figure 4-3:
Figure 4-4:
Figure 4-5:
Figure 4-6:
Figure 4-7:
Figure 5-1:
Figure 5-2:
Figure 5-3:
Figure 5-4:
Figure 5-5:
Figure 5-6:
Figure 5-7:
Figure 6-1:
Figure 6-2:
Figure 6-3:
Figure 6-4:
Figure 6-5:
Figure 6-6:
Figure 6-7:
Figure 6-8:
Figure 6-9:
Figure 8-1:
Figure 8-2:
Figure 8-3:
Figure 8-4:

Regional Locality Map of the TERRA project area

Terra project locality map showing farming land and associated infrastructures (including

existing infrastructures) … 35
The 5 portions of land at 1'000ha for the Lubanda farm 86
Katofios farm outlay 87
Maize storage facilities at AMCC 43
Layout of different infrastructures planned for TERRA project …… 47
Watercourses in TERRA Concession. …. 49
Borehole pump and Solar Lighting supplied and fitted by TERRA in Lubanda .52

Geological map of the project area
Topography of project area
Borehole TBH 1...

Hand dug well, HDW 2... 76
Lake Lubanda 76
Surface and groundwater monitoring sites 77
Rainfall data between 2010 and 2013 in TERRA project area 79

Age groups in the Project area

Marital status against age groups ….

Ethnic groups in the project area

Languages spoken in the project area...

School attendance in the project area

Health results from the household survey.

Sources of water in the project are.

Contribution to household budgets by activity
Household expenditure per category
Key elements of an ESMS …
High level TERRA shareholding structure

Proposed organizational structure for TERRA management...

Proposed organisational structure of staff involved in sustainability management

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xi

Disclaimer

The opinions expressed in this report have been based on the baseline information collected by SRK
Consulting (Democratic Republic of Congo) Pty Lid through social, stakeholder engagement and
water resources site visits and interviews with key informants in the area. Additionally other primary
and secondary information was supplied to SRK by TERRA SPRL. The opinions in this report are
provided in response to a specific request from TERRA. SRK has exercised all due care in reviewing
the supplied information and data from TERRA. Whilst SRK has compared key supplied data with
expected values, the accuracy of the results and conclusions from the review are entirely reliant on
the accuracy and completeness of the supplied data. SRK does not accept responsibility for any
errors or omissions in the supplied information and does not accept any consequential liability arising
from commercial decisions or actions resulting from them. Opinions presented in this report apply to
the site conditions and features as they existed at the time of SRK's investigations, and those
reasonably foreseeable. These opinions do not necessarily apply to conditions and features that
may arise after the date of this report, about which SRK had no prior knowledge nor had the
opportunity to evaluate.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xiii

Executive Summary

SRK Consulting (Democratic Republic of Congo) Pty Lid (SRK) has been requested by TERRA
SPRL (TERRA) to prepare an Environmental and Social Impact Assessment (ESIA) and
Environmental and Social Management Programme (ESMP) for the development of a rain-fed maize
farming project in Lumumbashi, Democratic Republic of Congo (DRC). The proposed TERRA project
plans to establish a maize plantation of 10,000 hectares (ha) on two sites, Lubanda (5,000 ha) and
Katofio (5,000 ha). Approximately 1,500 ha is currently being cultivated at the Lubanda site.

A local consultant (GAC) has previously conducted an ESIA for the TERRA project in April 2010.
This ESIA and ESMP are required for lender funding purposes (International Finance Corporation
(IFC)) and therefore needs to comply with international standards. The ESIA and ESMP intends on
filling the gaps in the GAC report and is compiled in accordance with good international industry
practice (GIIP) based on the Equator Principles (EP) and IFC's Performance Standards (IFC, PS) on
environmental and social sustainability, as well as aligns with TERRA'Ss corporate policies.

SRK prepared this ESIA and ESMP following the collection of additional baseline information and
stakeholder engagement with informants in the project area. The ESIA includes a detailed impact
assessment and management plan.

Project location

The TERRA project is located approximately 90 km east of Lubumbashi and 80 km south of
Kundelungu National Park, DRC. The project site is situated within the vicinity of the N5 road (Route
Kasenga) to the south in the surrounding area of the Lubanda Village, Kasenga territory, Haut-
Katanga District in Katanga Province.

Project description

As mentioned above, TERRA is currently cultivating maize rain-fed project in a 1 500 ha area
located around the Lubanda site. In the year 2011-2012 TERRA produced approximately eight
thousand tons of Grade A white maize. TERRA plans to increase their production by clearing an
additional 8 500 ha of land for maize plantation. The maize will be grown on a total of approximately
9 500 ha after allowances are made for access roads and related infrastructure, and will significantly
increase the Katanga Province's maize production. TERRA's production will, reach approximately 80
thousand tons a year, which is equivalent to 8% of the current national maize deficit in Katanga. With
the production of that magnitude, the TERRA agricultural project is expected to become the largest
maize farm in the DRC.

In addition to the excess demand that already exists, TERRA is expected to benefit from the
opportunity created by a new legislation in Katanga that requires all mining companies in the
province to supply 25kg per month of maize meal to all of their employees.

Maize is a tropical grass that is well adapted to many climates and hence has wide-ranging
maiturities from 70 days to 210 days. Maize plants are erect and may grow as tall as 8m, with little
tillering capacity. White maize is the type of maize grown by TERRA. The seed of a maize plant is
called the kernel and consists of three major parts: the fruit wall, endosperm and embryo. The
kernel is made up of approximately 10% protein, 70% carbohydrate, 2.83% crude fibre and 1.4% ash.
It is also a source of Vitamins A and E, riboflavin and nicotinic acid.

+  Maize is the main dry land crop planned on the two farms and will be planted in October to
November and harvested between May and August of the following year. Summary of the
cultivation process. The maize cultivation process and associated calendar for different stages
are illustrated in the table below.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xiv

Table 1: Maize cultivation process and associated calendar

Crops type Characteristic Comments

Land Clearing Dozing, levelling, etc. From May to October
Ploughing

Crop processing From August to November
Seedling

Crop establishment

Crop husbandry Fertiliser for sowing From November to Earlier December

Maintenance at crop establishment (weeding)

Crop handling Harvesting From May to September

The maize crop is the rainy crop; the rainfall is sufficient in this region and provides necessary water.
No irrigation is necessary for the TERRA project. Maize goes through various growth stages such
as: flowering, cob and kernel development, maturity and harvesting. When the husk covers the cobs,
they dry out and turn brown and the grain hardens, this is when the crop should be harvested.
Harvesting is done with a machine called combined harvester. The seedlings are maintained by
application of different fertilizers and agrochemicals including:

°  Herbicides
+ __Nematicides and insecticides
°  Fertilizers

The total range of pesticides fertilizers to be used includes nitrogenous and phosphates. Harvesting
of maize is done mechanically. Harvesting machines with in-field tractor-trailer combination (7 tonne
capacity trailers) delivers maize to 15 tonne trailers on the side of the fields (loading zones). Two or
three of these 16 tonne capacity trailers is then hauled by one tractor to the storage facility.
Mechanical harvesting of the maize will leave leaves and tops in the fields that will be burnt to avoid
the growth of weeds.

Currently maize is packaged in 50kg bags stored in a warehouse. Thereafter the bags are
transported by trucks over a distance of about 90kms to Lubumbashi where it is sold. Currently the
works carried out on the TERRA site during the different phases have required certain facilities and
infrastructures. With the development of the project, other facilities and infrastructures are planned
for farming operations such as:

+ __ Mechanical Workshop;

e Storage facilities for crops;

e Storage facilities for pesticide, fertiliser, insecticides and other chemical used for farming;
«Fuel storage and distribution facilities;

° Garages;

+ Various access and on site roads;

+ __ Domestic waste storage facility;

+ __ Domestic and potable water reticulations ;

+ __ The electric power supply facilities with the solar panels; and

*<__Accommodations facilities for the working force.

° Block drainage system.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xv

For the TERRA project power is supplied by three generators and solar panels. The type of wastes
generated by the TERRA project includes:

° Organic waste: maize crops remained after harvesting, trees
+ __Waste water: pack house, spray and fertigation stations

e  lron/metal (nails, welding rods etc.) used oil filters, parts that are replaced from
machineries/generators

°__ Office paper, packing boxes: from office work
° __ Agrochemical containers from agrochemical usage
+ Used engine oil and used lubricants from farm machinery maintenance.

Wastes will be disposed of in accordance with DRC and lender requirements including the IFC EHS
Guidelines. À waste management facility (WMF) is on the site including hazardous waste from the
project. Co-processing (incineration) or project-generated and local waste will require feasibility
assessment as the size of the farming operation increases. Package sewage treatment plants have
been chosen over septic tank based on the improved treatment of sewage and larger numbers of
employees which the system can deal with.

TERRA provides accommodation facilities for its employees. The accommodation capacity currently
is as follows:

+ 10 expats

e 5 for seniors Congolese

° 30 for general workers and

°__ Housing for 200 labours and 40 regular staff also provided.

TERRA plays and integral role in developing communities in close proximity to its farming activities,
which in turn has a positive and multiplier effect on the economy in the region. TERRA has worked

with the Local Government in identifying the needs of the local community and has already donated
the following:

+ Two boreholes in the Lubanda villages

+ Regular donation of medicines to local clinics as a contribution to health and family welfare of
the surrounding villages

° Installation of 10, 50 watt solar street lights at strategic points.

The following are earmarked projects over the next five years, where TERRA will continue to work
with relevant authorities to identify priorities:

+ __ Revamp schools and provide educational material

e Create training program for small groups farmers

e Continue solar lighting solutions for surrounding villages

+ Continue water solutions.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xvi

ESIA and ESMP approach

The ESIA and ESMP is being undertaken to ensure that the environmental and social impacts of the
project are fully understood and adequately managed. The ESIA also provide valuable input into
project planning decisions. For this project, the process involved the development of an ESIA to
meet international legislative requirements. SRK has undertaken an ESIA (this report) which will be
submitted to the IFC for disclosure (60 days). Thereafter the report will be updated based on
feedback from the IFC, TERRA and its agents. TERRA is recommended to compile a
comprehensive ESIA which complies with GIIP, including with the IFCPS and World Bank EHS
standards.

Stakeholder engagement

SRK undertook focus group and key informant meetings between December 2013- March 2014 for
the ESIA, during which stakeholders were informed about progress with the project and were invited
to comment. Information sharing and planning meetings were also held with traditional and
administrative authorities representing local. Stakeholder comments reflected a positive perception
about the project, with perceived benefits including provision of job and business development
opportunities, poverty reduction, and promotion of education, improvement to infrastructure (notably
roads and electricity) and health facilities, as well as increased social mobility being major themes.
Government officials responded favourably in terms of expectations of macroeconomic benefits and
improved availability, as well as pricing of maize in DRC.

Comments, issues and overall perceptions expressed by stakeholders consulted during the focus
group meetings and key informant interviews undertaken by SRK in February 2014 for the ESIA
mirrored those of the ESIA conducted in 2010 by GAC. ltems noted included a request for support
for local farmers, improved road access, improved lives for the youth, reduced reliance on charcoal-
making which impacts on the environment, and alcoholism linked to unemployment. Opporiunities
for collaboration by TERRA with local non-governmental and government (including police)
structures were noted. Concerns raised included perceived low salaries, limited availability of potable
water for both communities, loss of agricultural land from the project footprint, as well as air pollution
and dust impacts from the project. Since the GAC ESIA in 2010, TERRA have addressed some of
these issues by complying with the DRC Labour Code with regards to salaries and has installed two
boreholes in the surrounding villages as part of TERRAs corporate social responsibility.

Public disclosure of the ESIA was undertaken through the distribution of a Background Information
Document (BID) in French. The BID describes the project and provides a summary of the key
findings and recommendations of the specialist studies. Stakeholders were been notified by letter in
French and Swahili. The BID indicates where to find the reports and how to comment. Stakeholders
had the opportunity to comment either by completing the comment form available with the BID or
writing a letter or sending an email by 20 March 2014 to the contact details provided.

Copies of the BID together with the notification letter and comment form were delivered to the
relevant authorities in Lubumbashi, the Territory Office in Kasenga and Kipushi, as well as to
traditional authorities and community leaders in the project area, for distribution to community
members.

A total of approximately 100 comments sheets in French were distributed to stakeholders during
scoping phase of the ESIA update. To date, the key comments received from stakeholders on the
ESIA update, focus mainly on the following:

+ __ Employment opporiunities for local communities

+ Concern about potential impacts of project related activities on water resources in the area.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xvii

°+__ Hope that TERRA will continue to adhere to high standards and provide fair treatment and good
salaries to employees.

For a detailed description of the key issues raised during stakeholder engagement, refer to Appendix
B of this report. An additional round of stakeholder engagement is proposed for the comprehensive
ESIA and ESMP phase.

Baseline environment

Table 1 below summarises the biophysical and socio-economic trends in the TERRA project area.

Aspect

Description

Geology

The project is located within the Central African Copper belt and the stratigraphy of the
area is divided into a younger Kundelungu Supergroup underlain by an older Roan
Supergroup. The project area is entirely underlain by the Kundelungu Group, formerly
called the Upper Kundelungu, of the Katangan Series. The Kundelungu is 300 m thick,
comprises mainly argillaceous to sandy clastic rocks and is underlain by the ‘Petit
Conglomerat' a diamictite.

Topography

The project area is characterised by a flat area with gently undulating topography at the
North limit of the concession. The TERRA farms are situated in the “Highlands” The
area's elevation is roughly 1,200m above sea level.

Soils

The soils in the Lubanda area can be grouped with the soils north and east of the
Lubanda Lake, and extended to the south of the lake towards Minga. Upper layers with
humus are visible in the total area and are the result of bush fire and the thickness
increases from the savannah to the light forest areas.

In general these soils are sandy soil, rich in clay and belong to the zonal soils of type A-
2, yellowish red and well drained.

The soils in the concession area of Lubanda are characterized by three groups of soil:
+ The ferrisols or ferrasols;

+ The sandy formations of pilocene; and

+ Alluvium moderns, hydromorphic.

+ Due to low (nearly no) human activity in the area, the soil is expected to be clean.
Soils are not prone to erosion in the TERRA concession.

Land use

The site is located within an area characterised by livestock farming and rural
settlements. Shifting cultivation forms the basis of the farming system in the Lubanda
and Katofio area. Food crops (cassava, plantains, bananas, maize, soya beans, beans
and sweet potatoes) are produced. Typically, an average household may own 5-10 ha
of land but usually only 1ha or less under cultivation.

Natural resources used regularly by local residents include wood, fish and wild animals,
building materials, medicinal plants, and potable water.

Biodiversity

The DRC is considered to be the most biologically diverse country in Africa, with at
least 11000 plant species having been recorded, of which 29% are found only in the
DRC. The study area is dominated by miombo woodland, followed by scrub, cultivation,
and wetland habitat. No species of conservation importance (i.e. Red Data and DRC
legislation) were observed. Alien invasive and weedy plant species occur throughout
the TERRA concession, but are primarily associated with disturbed/transformed areas
such as along roads and around fields and villages.

Faunal diversity in the TERRA farming area is represented by mammals, rodents, fish,
birds, molluscs and invertebrates. The general degraded character of natural habitats in
the concession areas has resulted in a deteriorated faunal diversity.

No Red Data mammals were recorded within the TERRA concession during the faunal
surveys. Occurrence of these mammals is limited by continued habitat disturbance and
loss regionally.

The TERRA concessions area is located 80km from the Kundelungu National Park,
which is a sensitive area. The hydrological system of the concession is dominated by
the presence of Lubanda Lake, which according to DRC regulations, are also sensitive
ecosystems.

Water resources

There are no restrictions on the use of irrigation water on either of the farms but
irrigation is at present only done on the Lubanda farm. The project area is
characterised by a flat area with gently undulating topography. The hydrology system of

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page xviii

the concession area is predominantly characterized by the Lubanda lac and wetland
area.

Three main rivers cross through the project area and all the rivers converged at the
Lubanda Lake: the Kafira River, flowing in a northerly direction, the Kabemba in the
East and the Kalemba River, which originates from the West cross the Lubanda village
and flows eastwards to connect onto the Lubanda Lake. These rivers, as well as the
wetlands including the Lubanda Lake, are used as a source of potable water to the
surrounding villages.

While the proposed site preparation and facility for farming activities for the project are
not anticipated to cause any short-term or long-term groundwater impacts, GIIP will
need to be employed during the farming operation to ensure impacts (if any) are
minimal and are properly mitigated.

The water is of good quality with levels within the guideline limits with the exception of
iron (with concentration ranging between 1.4 and 2 mg/l) which is above the stipulated
concentration limit for drinking water of 0.3 mg.

There are two boreholes in the project area that are used for domestic purposes.

Climate

The TERRA project is located south of the equator within a tropical wet and dry climatic
zone, with a five-month dry season (May to September) and a seven-month rainy
season (October to April). Average rainfall is 1000 mm per annum. Temperatures vary
between 1 degree Celsius and 37 degrees Celsius but average temperatures are
between 6 degrees Celsius in June and 33 degrees Celsius November.

South-easterly winds prevail during the dry season while north westerly winds are
prevalent during the wet season. Wind speeds are generally low, less than 5 or 10
km/h.

Air quality

Due to the current lack of industrial development, air pollution levels in the area are low.
Key emissions are airborne dust from vehicles on the nearby road; smoke from burning
of agriculture residues and bushes; and coal and dust from household fires.
Transportation through this area is very limited coupled with the presence of a few
income generating activities, the air quality is expected to be good. There is no
information on the effects of climate change on the rivers in the area and potential
floods. The DRC is deemed to be a sink for carbon.

Noise

The TERRA project will generate no significant noise levels during its farming
operations. The principal noise emission source is tractors, vehicles and generators.
DRC Regulation” allows ambient noise level during the day (07:00 to 19:00) of 45 dBA
and during the night (19:00 to 07:00), 40 dBA.

Visual character

Visual intrusion and loss of a “sense of place” may occur directly as a result of
installation of project infrastructure and changes to the landscape (due primarily to
vegetation clearing and construction of associated infrastructures). Indirect impacts
may also result from dust blown from exposed surfaces and farming operations such as
tillage, ploughing , as well as lighting of site infrastructure in an otherwise relatively unlit
environment, both of which could be visible from a considerable distance. Non waste
such as building rubble and domestic waste, both directly and indirectly (due to
increased population and development in the area) related to the Terra Project, is
another aspect that could result in a negative change in visual character of the area.

Traffic and
transportation

Traffic volumes in the study area are low, with only 3289 vehicles observed over a
period of 24 hours on the N5 highway. A large portion of this traffic is attributed to light
vehicles, followed by light trucks and light cars. Very few heavy trucks utilise this route.

The main highway in Lubumbashi in the N5.

Socio-economic

There are over 250 ethnic groups in the DRC, the biggest of which include the Lubas,
the Kongos, the Mongos and the Mangbetu-Azande. The Bembas are by far the most
dominant ethnic group in the area.

A household survey was conducted within the project area. 91.3% of males constitute
household heads, leaving a small percentage of women-headed homes. There are less
males aged 0-45 than females in the project area.

French is the official language and the mode of instruction at schools in the DRC.
Lingala is mostly spoken in and around Kinshasa (the capital), in the west of the
country. However, most people in the project area stated that Kibemba was their first
language (73%).

Land in the project area is easily accessible to households, where people are allowed
to use the land free of charge provided that prior consent is given by the traditional
authority — usually by the village chief.

Literacy rates in the project area are low. The results of the household survey show that

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page xix

29.5% of the people aged 6 and older are not and have not attended school, that
21.4% of the people aged 18 and above have a secondary education or more and that
2% of the population in the area has some form of tertiary education.

People living in the project area sought their basic medical advice from a number of
clinics, health posts, dispensaries and pharmacies. However, medical facilities are not
adequate in terms of quality and quantity and that patients travel to Lubumbashi to treat
more severe cases.

Households typically comprise one structure with two to three rooms including
bedrooms and living room, forming a compound. People cook and shower outside.
People in the project area get their water from two main sources, namely hand dug
wells and streams/rivers.

Employment opportunities in the area are scarce. Most people therefore rely on the
informal sector or on subsistence farming and animal husbandry to meet their basic
needs.

Farming is the main activity in the area, followed by sand exploitation, fishing and
hunting.

Impacts identified during the ESIA

A standardised impact assessment methodology was used to identify and rate the significance of
potential environmental and social impacts arising from the proposed project. lt should be noted that
a precautionary approach was applied in assessing impacts given that certain baseline
investigations are still underway. Hence the significance of impacts may change in the
Comprehensive ESIA. The negative environmental and social impacts can be mitigated by identified
management measures and the significance of the majority of potential impacts can be reduced to
low negative post-mitigation.

Environmental and Social Management Plan

The ESMP presents the management/mitigation measures of the identified potential impacts
associated with the project, including air quality, water resources, biodiversity, noise, traffic,
economic development and social. lt also sets out the organisational structure, roles and
responsibilities of staff and the requirements for monitoring, review and reporting.

Plans developed and pending
Key plans containing specific management and mitigation measures provided by specialists and the
SRK project team are included in the main body of the ESMP. The Stakeholder Engagement Plan

(SEP), incorporating the stakeholder grievance mechanism is the only ‘stand-alone’ plan. The list of
plans to date is as follows:

+ __ Environmental Awareness Plan;

e__ Construction and Land Clearing Control Plan;

+ Community Health and Safety Plan (CHSP);

+ __ Emergency Preparedness and Response Plan (EPRP);

° Cultural Heritage Management Plan and Chance Find Procedure;
e _Influx Management Plan;

e __ Contractor Management Plan;

+ Employment and Capacity Plan;

+ __ Water Management Programme.

Stand-alone plans that have been developed include the following:

+ __ SEP, incorporating the stakeholder grievance mechanism.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xx

Additional plans that should be included in the comprehensive ESIA and ESMP include:
+ __ Waiïer quality and quantity

° Air quality management plan

° _ Biodiversity management plan

+ __Waste management plan

+ Occupational health and safety plan (OHSP)

Conclusion

SRK has undertaken the ESIA (this report) which will be submitted to the IFC for disclosure (60
days). Thereafter the report will be updated based on feedback from the IFC, TERRA and its
agents. TERRA is recommended to compile a comprehensive ESIA which complies with GIIP,
including with the IFCPS and World Bank EHS standards.

This ESIA and ESMP is the first and only of SRK's key deliverables towards the development of a
Comprehensive ESIA and ESMP during 2014. It should be noted that owing to the limited baseline
information and data available at this stage, the impact assessment has taken the precautionary
approach with negative impacts potentially rated higher than they might. The ESIA incorporates the
following components:

+ An outline of the baseline environment and description of the proposed activity;

°+ A description of the ESIA and ESMP process, as well as stakeholder documentation including
the key issues and concerns raised by stakeholders during the project process to date;

+ Overview of findings of the specialist studies undertaken to date; and

e Environmental and social impact assessment and management measures for the construction
and operational phases.

The project site is located approximately 90 km east of Lubumbashi and 80 km south of Kundelungu
National Park in the vicinity of the N5 road (Route Kasenga) to the south in the surrounding area of
the Lubanda Village, Kasenga territory, Haut-Katanga District in Katanga Province of DRC. The
vegetation dominating the immediate vicinity of the TERRA farms is savannah with grasses such as
Hyperhenia, Panicum and Imperata species. The forest trees in the area are of the Zambezi type
(Miombo), Brachystegia and Pterocarpus species. The diversity of mammals in the project area is
low and that of bird's moderate, while insects showed higher diversity. À number of Red List species
occur in the area, most of them being specific to forest habitat. Local communities are reliant on
subsistence agriculture to meet their basic livelihood needs. Potable water for domestic and animal
consumption is mainly sourced from boreholes in the villages highlighting the importance of
groundwater resources.

The ESIA has involved one round of stakeholder engagement with government, community and non-
governmential role players, with more engagement proposed to follow in the process of developing
the final ESIA and ESMP. Stakeholder documentation has included a BID for the ESIA and ESMP.
The report proposes measures in the Stakeholder Engagement Plan (SEP) (including grievance
mechanism process) to address stakeholder issues during all project phases. Concerns about the
project are explained the Issues and Responses Report (IRR) (Appendix B of the main report). The
project is widely welcomed by stakeholders, with development expectations including employment
and services.

As part of the ESIA by GAC, a site survey for baseline data collection, and environmental monitoring
for data collection was carried out by the experts of GAC in 2010. The subsequent ESIA by SRK

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page xxi

included an additional site survey undertaken from December 2013 to March 2014 by key specialists
from SRK's project team to fill critical gaps and update the baseline information where possible. The
four month project timeframe did not however allow for detailed primary data collection and analysis,
and where relevant, limitations in this regard are noted. The following specialist studies were
undertaken by SRK: surface and groundwater; socioeconomic; and biodiversity, and updated the
baseline information presented in the 2010 ESIA. The project is anticipated to bring regional and
local economic benefit including through job creation. Key potential negative impacts requiring
careful management during construction include impacts from construction activities (e.g. loss of
flora and biodiversity, noise and dust), social disruption from influx of workers, traffic and road safety,
as well as soil erosion. During operation, key potential negative impacts could include groundwater
drawdown leading to lowering of the water table, which in turn could impact communities’ water
availability. Air pollution from dust of construction and tractors and ongoing social disruption from
traffic and risk of disease are potential impacts for communities in the immediate vicinity of the
development.

Findings from specialist input to the ESIA include the need for review of community development
issues which should proceed as a priority during the Comprehensive ESIA and ESMP phase. These
issues will form the focus of in-depth social baseline investigations, analysis and recommendations.

The Comprehensive ESIA and ESMP should contain detailed recommendations and plans for
management, monitoring, audit and review for the lifetime of the project, covering aspects including
social impacts, air pollution, water quality and quantity, cultural heritage as well as biodiversity.

lt is anticipated that it will be possible to successfully mitigate impacts associated with the
development, with no fatal flaws having been identified to date. The ESMP should be integrated into

TERRA's ESMS which should be aligned with the requirement for certification.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 1

1.1

1.2

Introduction

Background to project

SRK Consulting (Democratic Republic of Congo) Pty Lid (SRK) has been requested by TERRA
SPRL (TERRA) to prepare an Environmental and Social Impact Assessment (ESIA) and
Environmental and Social Management Programme (ESMP) according to International Finance
Corporation (IFC) standards to develop a rain-fed maize farming project which is located 90 km east
of Lumumbashi town. The proposed project plans to establish a maize plantation of 10,000 hectares
(ha) on two sites, Lubanda (5,000 ha) and Katofio (5,000 ha). Approximately 1,500 ha is being
cultivated at the Lubanda site.

An ESIA for the TERRA project was conducted by a local consultant (GAC) in April 2010. This ESIA
and ESMP needs to comply with good international industry practice (GIIP) based on the Equator
Principles (EP) and IFC's Performance Standards (IFC, PS) on environmental and social
sustainability, as well as align with TERRA's corporate policies.

This report is commissioned mainly for the purpose of IFC funding and not for submission to the
DRC government. This ESIA and ESMP are intended to fill in the gaps in the GAC report and
prepare an ESIA and ESMP that meets EP and IFC PS standards. Where appropriate, information
has been extracted from the ESIA report (prepared by GAC). In addition to reviewing the GAC
report, SRK undertook the following:

«+ Site visits by the water and social team to collect additional baseline data and fill in the gaps
identified in the GAC report. This included the water team taking water samples and testing of
water quality from handdug wells and boreholes.

+ __ Meetings with key informants in the project area;

+ Household survey with community members in the project area;

e Collection of baseline information pertaining to traffic and biodiversity;
«+ Reviewed existing and available information and data; and

+ Undertook stakeholder enagagement with key informants and community members in the
surrounding area (The stakeholder engagement process is further explained in Section 3 of this
report).

Based on SRK's reviews, specialist information, data collection and opionions, an ESIA and

ESMP where prepared. This ESIA includes a detailed impact assessment and management
plan.

Geographical setting

The project site is located approximately 90 km east of Lubumbashi and 90 km south of
Kundelungu National Park in the vicinity of the N5 road (Route Kasenga) to the south in the
surrounding area of the Lubanda Village, Kasenga territory, Haut-Katanga District in Katanga
Province of DRC. The figure below illustrates the regional locality of the TERRA project.

Ana

471947_Terra Environmental and Social Assessment
: 471947 TERRA ESIA

590000 600000 610000

bodies.

cession boundary

ciai boundary

CE] aiona boundanr

Mangno
ar ar

D sniie DS Der BonnnnN)

Terra Agricultural Project Project No
ality map and project boundat 471427

Figure 1-1: Regional Locality Map of the TERRA project area

471947_Terra Environmental and Social Assessment March 2014

SRK Consulting: 471947 TERRA ESIA

Page 3

1.3 Project team

The SRK team is largely made up of staff from SRK's DRC and South African offices, as well as
specialist sub-consultants. The core team members and their roles are outlined in Table 1-1. SRK
is the overall project manager for the ESIA process and has provided reporting expertise; given
insight on interpretation of the relevant guidelines and standards; and co-ordinated liaison with the
client team. Where possible, in-country expertise (both from SRK's DRC office and local sub-
contractors) has provided logistical support, undertaken a heritage assessment, assist with species
identification for ecological studies, interview communities during the socio-economic surveys, and
conducted stakeholder consultations.

Table 1-1: SRK ESIA team members
Company Name Role in ESIA Process Qualifications/Experience
: h Partner; Principal Environmental
Darryil Killian Project reviewer Scientist MSc (Environmental)
DRC Country Manager; Mining
SRK Project Susa Maleba Project co-ordinator Consultant BSc (Hons) (Mines
management environmental Control)
team Natasha Environmental Scientist B Soc Sc
Anamuthoo Reporting Geogrphy and Environmnetal
Management, CEAPSA
MESc, Earth Science, University of
Venda, in progress
Azwindini Mukheli Water resources study BSc (Hons), Geohydrology, UFS,
update 2011
B.ESc (Hons), Earth Sciences,
Univen, 2003
SRK SA Vuyo Matshikiza Socio-economic study co- | BCom (Hons) Economics; Socio-
specialist y ordinator economist
team Air quality study update Partner, Principal Consultant MSc
Vis Reddy quanty y up (Environmental Geochemistry),
(desktop) Pr.Sci.Nat.
: Air quality specialist input Principal Climate Change
Dhiren Naldoo and impact rating Consultant; MPhil (Env Science)
Stakeholder engagement / Len
pugugte Benz | Saasalre lSu). | Va Sacs ac
Logistical support
SRK DRC ï
Stakeholder engagement / | BSc, Geography; Environmental
Patrick Mboma social baseline field study Scientist
ms Stakeholder engagement / | BSc, Chemistry; Environmental
Philippe Katuta social baseline field study Scientist

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consul

lting: 471947 TERRA ESIA Page 4

1.4  Project’s sponser

TERRA SPRL is a leading agribusiness company, headquartered in Lubumbashi, with a vision to

b

PI
ai

ecome a Pan-African agricultural company with a diverse portfolio of farming activities. lts current
rimary focus is growing white maize, the main staple food within the province of Katanga, as part of
n import replacement strategy for the region.

The TERRA management has extensive experience in international project development, particularly
in Sub-Saharan Africa. The company aims to implement a quality maize production in the Katanga

province and expects to become the largest maize farm in the DRC by 2016.
Company TERRA SARL
Address African Milling Company Congo S.P.R.L.

5457 Route Kinsevere, Lubumbashi,
Katanga Province,
Democratic Republic of Congo

TERRA Farm, Route Kundelungu, Haut Katanga
District, Katanga Province.

Registration Number in the New Trade Register 10066
National Identification Number 6-0-N46901N
Company Status Limited (SPRL)

1.5 Potential project lender organisations

IFC and
World Bank

1.6 Purpose of the report

The ESIA report is submitted to the lenders for review and consideration for funding purpose. This
report will also be made available for public review and disclosure. The purpose of this report is to:

Present the project;
Provide an overview of the environmental and social systems affected by the project;

Assess the impacts of the projects operations on the physical, biological and social
environment;

Program sensitization and information and keep minutes of meetings held with project affected
parties and stakeholders concerned by or interested in the project;

Design an environmental and social management plan comprising project and environmental
monitoring mechanisms and the compensation plan, where necessary.

Present an Environmental and Social Action Plan (ESAP) for ongoing and/or future management
and monitoring related to the project;

This report was prepared by SRK on the basis of:
o A review of available documents reports and data regarding the proposed project;

o Analysis of relevant studies and reports on maize production as relates to the proposed
project supplied by TERRA and its agents;

o Personal communications with TERRA management and their agents;

o Engagement of key stakeholders through formal and informal village meetings;

“Anam/Mals/Kat

pHaraMat 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 5

o  Household surverys conducted by SRK;

o Various field visits for baseline data collection;

o One on one interviews with individuals and groups; and
o  SRkK's specialist experience.

The ESIA and ESMP is undertaken to ensure that the environmental and social consequences of the
project are understood and impacts are adequately managed. The ESIA and ESMP will also provide
valuable input into project planning decisions.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 6

2
2.1

2.2
2.2.1

Governance Framework

Introduction

This section provides an overview of the governance framework (relevant policies, directives and
guidelines) applicable to the (ESIA) and (ESMP). The structure and content of the ESIA and ESMP
is guided by legal requirements and guidelines including:

°__ The laws and regulations of the DRC including international treaties and agreements;
+ __TERRA'S policies and standards;

+ The EPs, IFC, PS;

+ __The World Bank (WB) Environment, Health and Safety (EHS) Guidelines;

° The legislation and regulations of the DRC, including international treaties and agreements that
the DRC is signatory to (such as treaties that protect biodiversity, endangered species, various
ecosystems and monitoring of greenhouse gas emissions);

+ Good International Industry Practice (GIIP), and
° Any other benchmarks, guidelines and reference materials.

The scope of the ESIA and ESMP outlined in this report was developed in accordance with the
abovementioned requirements and each one is described in further detail below.

DRC regulatory framework

Constitution

The Constitution, also known as the Constitution of the Third Republic, was adopted by the
Government on 18 February 2006. The preamble of the Constitution reaffims Congo’s adherence to
human righis and the equal representation of men and women in state institutions. lt further reaffirms
adherence to the Universal Declaration of Human Rights, the African Charter on Human and
Peoples’ Rights (African Charter), and the UN conventions on the rights of children and women. The
DRC has sanctioned all the main international human rights and humanitarian legal requirements,
including the UN Convention on Civil and Political Rights and the UN Convention on Social,
Economic and Cultural Rights. The Constitution also protects fundamental freedoms, including:

°__ Opinion, conscience and religion (Article 22);

+ Expression (Article 23);

°+ Information, press and communication (Article 24);

° Privacy (Articles 29 and 31);

+ __ Movement (Article 30);

+ __ Assembly, demonstration and petition (Articles 25, 26 and 27, respectively);
*< __Asylum (Article 33) and;

+ Protection of foreign nationals and their property (Article 32).

The Constitution fundamentally applies the right of cultural association and protection of it citizens’
thereto in Article 45, implying the right to practice cultural beliefs and customs during cultural
ceremonies and events, including funerals and the protection of cultural objects.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 7

2.2.2

Article 53 of the DRC Constitution states that:

+ Every person has a right to a healthy environment and which is favourable to his/her full
development.

+ The environment must be protected.
+ The State must look after the protection of the environment and the health of the people.

Article 123 of the DRC Constitution makes provision for laws to be made concerning, inter alia, “the
protection of the environment and tourism”.

Article 203 allows for co-operative governance by central government and the Provincial
administrations “to protect the environment, natural sites and landscapes, and the conservation of
such sites”. The Constitution of the Democratic Republic of the Congo of 18 February 2006 makes
the following provisions:

«+ All Congolese are equal before the law and have the right to equal protection by the law (article
12);

«+ In education, access to public services or any other area, no Congolese shall be subject to
discrimination, whether on the basis of law or executive action, on the groundés of religion, family
origin, social status, residence, political opinions or convictions or of belonging to a race, ethnic
group, tribe or cultural or linguistic minority (article 13);

«+ __ The State has the duty to ensure and promote the peaceful and harmonious coexistence of all of
the country's ethnic groups.

«lt also ensures the protection and promotion of vulnerable groups and of all minorities. lt ensures
their development (Article 51).

DRC Agricultural Law, LOI N° 11/022 of 24 December 2011

Title 2, Chapter 3: Institutional framework: Article 6: Government defines and implements
national agricultural policies, which provinces must to consider when formulating their by-laws.
These national policies encompass the following: exploitation, research, production, finance and
commercialization of agricultural inputs.

Article 7: Provincial government is responsible for formulating policies which have a bearing on the
following:

«+ Description of available farming resources;
«+ __ Requiremenis relating to type and quantity of farming products; and
+ __ Environmental protection;

Article 8: government is required to establish a consultative committee comprising public and
private stakeholders and members of the community. A similar consultative community must be
established at provincial level. This is the responsibility of provincial government.

Title 3, Chapter: Farming: Article 10: Land distribution is the responsibility of national, provincial
and local government.

Article 17: the agricultural contract establishes the type of produce and the minimum quantity the
project proponent must produce.

Article 18: the law recognizes that local communities have customary land rights

Article 19: official certificates are not allotted when customary land is given to individuals of
collectives for farming.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 8

2.2.3

Article 24: land owners are permitted to sublet their land to a third party for the purpose of farming.
It is the owners responsibility to comply with his obligations vis-à-vis government

Article 32: the owner of the concession has the following rights:
Inside the concession —

*< use water and forest resources for farming provided that the recommendation of the ESIA and
EMPP are adhered to;

°__ digirrigation systems; and
+ Inside the concession — build haul roads

Article 33: the roads built by the project proponent can be used by neighbouring roads users
provided that they don't impede on the functioning to the enterprise.

Chapter 6, Aspects relating to health and safety: Article 47: national and provincial government
is responsible for formulating policies relating to the following:

° prevention and fight against harmful organisms, including those in quarantine;
° the use of production harmful to the environment and to community health;
°__ import and export of inputs and outputs.

Title 4: Environmental Protection: Article 66: the project proponent must conduct an ESIA prior
the commencement of the operation

Article 67: the ESIA must be conducted according to the legislation on environmental protection

Article 68: the Minister of the Environment should conduct an audit for sites susceptible to
environmental damage

Article 69: all agricultural activities in or close to protected areas are forbidden

Article 70: National, provincial and local governments are responsible for identifying measures
aimed at protecting the environment and people’s health.

National Environmental Action Plan

The DRC formulated its National Environmental Action Plan (NEAP) in 1997, in response to Agenda
21 of the United Nations Conference on the Environment and Development held in Rio de Janeiro in
1992. The main finding was that the system of management of the country’s natural resources was
deficient and that a legal framework was urgenily required.

The major issues identified in the NEAP were:

«+ Daily destruction of the environment as a result of extreme poverty, population growth and
general ignorance about environmental matters;

°__ Waier pollution, together with the absence of national water quality standards;
° Soil degradation in areas with high population densities;
* Air pollution resulting from the agricultural, industrial and energy industries; and

° Urban degradation and unhealthy conditions resulting from a combination of poor planning, the
inability of municipal authorities to control the influx of migration to the cities, as well as
population growth.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 9

2.24 Framework Law on the Environment

The Framework Law on the environment lays down the general principles which serve as a basis for
the specific laws for governing the different sectors of the environment. The Act specifies the
requirement for an ESIA, an environmental audit, an environmental assessment of policies, plans
and programs, the creation of an institutional framework, an Intervention Fund for the Environment,
as well as the strengthening of penal provisions. In recognition of Article 123 (point 15) of the
Constitution, the DRC government has promulgated the Framework Law on the Environment (Act
No.11/009 of 9 July 2011). The Act aims to:

+ __ Define the broad guidelines in terms of the protection of the environment;

«+ Direct the management of the immense potential held by the Republic in the form of natural
resources, with a view to SD benefitting people;

+ Reduce risks and combat all forms of pollution and nuisances; and

«+ _ Serve as a basis for specific legislation governing the conduct of sectors which, while distinct
from the environment, have an undeniable direct or indirect impact.

The Framework Law on the Environment comprises the following nine chapters:
Chapter 1: General provisions;

Chapter 2: Institutional framework;

Chapter 3: Procedural mechanisms;

Chapter 4: Funding mechanisms;

Chapter 5: Management and Conservation of natural resources;

Chapter 6: Reducing risk and combating pollution and nuisances;

Chapter 7: Civil liability;

Chapter 8: Offences and penalties; and

Chapter 9: Temporary, final and repealing provisions.

Chapter 3 (Section 2) of the Framework Law on the Environment deals with Environmental and
Social Impact Assessments (ESIAs). It requires in section 21 that projects which may have an
impact on the environment including industrial, commercial, agricultural, forestry developments
should submit an Environmental Impact Statement (EIS), accompanied by an Environmental
Management Plan for the project (EMPP). It is intended that those activities requiring an
environmental impact study will be listed in a Decree, which will also stipulate the required contents
of the environmental impact assessment report, the terms of its approval and the public consultation
procedure.

Article 23 requires audits to be carried out on any project or activity presenting a potential risk to the
environment and communities, while Article 24 states the need for public involvement. Moreover,
Chapter 5 (Articles 28 to 835) stipulates the conservation and sustainable management of
ecosystems, natural resources and sites and monuments located on national territory as well as the
need to develop and implement the sustainable management plans, programs and measures.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 10

2.2.5

2.2.6

2.2.7

Agricultural project and land rights

The Land Affairs Department in Kipushi stated that there are no land title holders within the TERRA
concessions (GAC EIA, 2010). This was further confirmed by the IFC in 2014.

The Environmental Protection Act (2012)

The DRC has specific legislation pertaining to the protection of cultural resources as specified in the
newly legislated Environmental Protection Act. This act specifies general principles which serve as a
basis for specific laws for governing the different sectors of the environment. Act No. 11/009 of 09
July 2011 Regarding Fundamental Principles Relating to the Protection of the Environment, Chapter
5: Management and Conservation of Natural Resources, Article 35 specifies that the State, the
provinces and the decentralized territorial entity, within their respective jurisdictions, shall identify
and ensure the protection, conservation and development of cultural and natural heritage. The DRC
Environmental Protection Act came into effect in 2012. Article 203 of this act allows for cooperative
governance by central government and the provincial administrations: “to protect the environment,
natural sites and landscapes, and the conservation of such sites.”

Environmental legislation

In addition to the above legislation, there are numerous laws relating to environmental management
in the DRC as listed in Table 2-1, but not limited thereto.

Table 2-1: Key DRC environmental legislation

Aspect Agreement/convention

General environment + National Environmental Action Plan (NEAP), 1997.

+ Arrêté Ministèriel No 043 of 8 December 2006 and No 8 of 3 April 2007.
+ Framework Law on the Environment (Act No. 11/009 of the 9 July 2011).
+ Ordinance No 07/018 of 16 May 2007.

+ Code Foncier (1973, amended in 1980).

Soils and land use * Article 28 (Topography, Geology and Land Use) from Chapter Il of Schedule IX,
Decree no. 038/2003 of 26 March 2003.

*__ Article 75 (Dead Ground Management) of Chapter V of Schedule IX, Decree no.
038/2003 of 26 March 2003.

+ Framework Law on the Environment (Act No. 11/009 of the 9 July 2011).
+ Code Foncier (1973, amended in 1980).

Water + Decree of May 6, 1952 on water.
+ Ordinance 52-443 of 21 December 1952.
+ ___ Regulation on lake and Watercourse contamination and pollution of 1 July, 1914.

* Article 30 to 33 from Chapter Il of Schedule IX, Decree no. 038/2003 of 26
March 2003.

+ Articles 53 to 74 of Schedule IX of the Decree no. 038/ 003 of 26 March 2008.
+ Code Foncier (1973, amended in 1980).

Climate and air quality | + Article 29 (Climate and Air Quality) of schedule IX of the Mining Regulations,
Decree no. 038/2003 of 26 March 2003.

+ Articles 49 to 52 of Schedule IX of the Decree no. 038/20083 of 26 March 2003.

Biodiversity and + __ Forest Code (Law 011 2002 of 28 May 2002).

protected areas * Nature Conservation Law (Regulation no 69-041) of 22 August 1969.

+ Regulation 79-244 of 16 October 1997 Amended 1995 and 1996).

+ Law no 75-023 of 22 July 1975 and Regulation no 78-190 of 5 May 1978.
+ __ Ministerial decree no 55 of 7 December 2006.

+ Articles 34 to 37 (Biological Environment) of Schedule IX of the Decree no.
038/2003 of 26 March 2003.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 TERRA ESIA Page 11

2.2.8

2.2.9

Aspect Agreement/convention

+ Schedule XII of theDecree no. 038/2008 of 26 March 2003.
+ Code Foncier (1973, amended in 1980).

Noise and vibrations . Articles 46 to 48 from Chapter Il of Schedule IX, Decree no. 038/2003 of 26
March 2003.

Cultural heritage + Ordinance 70-089 of 11 March 1970.

+ Ordinance 71-016 of 15 March 1971.

* Article 46 of the Constitution of the DRC of 18 February 2006.
+ Articles 205 and 206.

Resettlement + __ Code Foncier Immobilier et Regime Des Suretés, 5 April 2006.
Waste management + Framework Law on the Environment (Act No. 11/009 of the 9 July 2011).
Hunting < Hunting law (Act No 82/002 of the 1 June 1982)

Land Tenure System

In the past the project area belonged to the community Bemba. After the independence in 1960, the
new state became the sole custodian of the land including forests and mineral resources. This law
was reinforced by the ratification of the “Loi Foncier” or Law of the Land 1973.

Today, the DRC government has sovereignty over the land and is the proprietor of the land. The
Constitution recognises private ownership of the land and its resources, obtainable though Common
or Customary Law.

TERRA initiated in 2006, the Land Acquisition process for the Lubanda concession and in 2008 for
the Katofio concession.

The current chief of the groupement operated since 2008 succeeding the previous leader of
grouping who died in early 2006. The leader of the grouping in the interim, Mr Modest Mofia had
received the delegates of TERRA in 2006 at the time of the request of land. The current leader
confirmed that the procedure as required by custom, had been respected. He also gave his full
support to TERRA and confirmed that he has followed progress of the project through the different
steps of development, including obtaining the legal documents of its concession in accordance with
land law.

Legal land right

The legal framework allowing the implantation of the TERRA project is Act No. 75-021 dated of July
20, 1973 related to the general regime of property, real estate regime and regime of safety, as
amended and supplemented by Law No. 008 of the July 18, 1980 (land law). The concession area
allocated to the project is 10,000 hectares, with 5 000 ha to Lubanda and 5000 ha to Katofio.
According to the rights obtained by the company, TERRA can:

°  Occupy;

+ Clear;

+ _Develop; and

+ Use a total of 10,000 ha.

Initially, the concession was obtained for a five-year period, however after demonstrating progress
with regards to land development, the concessions were granted for a 25-Vear period. As part of the
process of attaining these rights, TERRA consulted and sought permission with various
stakeholders, including the local chief, local administrators, as well as the ministry of agriculture and
environmental affairs. The concession contracts have been conferred for adjacent 1,000ha blocks.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 TERRA ESIA Page 12

The farming land rights for both Lubanda and katofio concession areas includes following titles
respectively.

Table 2-2: Terra project land right

Lubanda Concession (5000 ha)

Request for land of the TERRA Spri No.30/09/2006 ;

Decree No. 550/33/BUR-CSD-KAT/2006 dated 3/10/2006 from the District Commissioner of the Haut
Katanga on opening investigation, prior to the concession of rural land;

Authorisation of  customary occupation of land for agro-pastoral use No.
552/001/BUR.COST/GPT/KAT/006 from the Chief of the Groupement Katete dated 4/10/2006 ;
Authorization of occupation of land for agricultural use and the rearing of small and large livestock d ated
6/10/2006 from the Head of Sector of Kafira ;

Convention of occupation of land for agricultural use and the rearing of small and large livestock between
the Sector of Kafira and the Company TERRA dated 6/10/2010 ;

Mission Order no. 10,161 / 105/HT-KAT/2006 of the Service of the Public Service of the District of Katanga
12/10/2006 laying Delimitation Agricultural Concession to Lubanda, grouping Katete, Territory of Kasenga
in the account of TERRA Spri

Road Map No. 10,161 /BUR-DIST/FPA/ 104/HT-KAT/2006 10/18/2006 ;

Minutes of investigation, prior to the granting of a land of 5000 hectares located in the locality of Sifa
Lubanda Sector/chiefdom of Kafira requested by the Company TERRA Spri 10/18/2006

Opinion and consideration of Mr. l'Inspector of 1 ‘Agriculture, Fishing and Livestock of the Territory of
Kasenga about the need to grant a land to agricultural use of 5000 hectares to the Company TERRA Spri
the 20/10/2006

Opinion and consideration of the Administrator of the Kasenga Territory dated to 11/26/2006
administrative record of 22/12/2006 of | 'Inspector of Territory of | ‘Agriculture, Fisheries and Animal
Husbandry with the Company TERRA SPRL;

Request opinions and considerations No. 2481/003/2006 of the Conservative Real Estate Securities h Mr.
Attorney of the Republic near the Tribunal de Grande Instance of the Haut Katanga to Kipushi, Folder
TERRA SPRL, RAG: 780 of 8/01/2007;

Minutes of observation of development No. 22375,22376 , 22381 to 383 of the riding land of the Haut
Katanga - Division of the Cadastre of the 10/06/2008;

Contracts of lease no. 0245 h 0249 of term of 25 years from the riding land of the Haut Katanga - Division
of Real Estate Securities dated 27/06/ 2009;

Ministerial Decrees No. 48/CAB/MIN/AFF.FUNC/2009 to 50/CAB/MIN/AFF.FUNC/2009 dated 27/06/2009
laying each creation of a parcel of land of 1000 ha to use agro-pastoral of the Cadastral Plan of the
Territory of Kasenga District of Haut Katanga , Katanga Province.

Katofio (5000 ha)

Approval by the publc prosecutor No.012/022/PR.086/07.

Convention for land farming and stock farming of small and cattele.

Letter and consideration issued by the Admnistrator of Kasenga Territory (dated to 26/12/2006.
Authorization of farming and stock farming issued by the chiek of Kafira sector and dated to 6/12/2006
Customary Autorization of land farming and stocj farming No. 552/001/BUR. COUT/GPT/KAT/006, issued
by the chief of groupment and dated 4/12/2006.

Land demand dated 20/09/2006.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 13

The concession coordinates are shown in the table below.

Table 2-3: Cordinates of the concession area

Concession

Cordinates

Lubanda Land

Lubanda 1

S11 08 684
E 027 55 806

S 11 06 881
E 021 54 607

S 11 06 295
E 027 56 099

S 11 07,348
E 027 56,839

Lubanda 2

S 11 03 444
E 027 53711

S 11 01 492
E 027 54 840

S 11 01480
E 027 96 492

S 11 03 794
E027 55.243

Kaïofio land

Katofio land 1

S11 04 57
E 028 01 46,3

062443
8774700

S11 04 04.9
E028 01 07,6

0611273
8776310

S11 06 19,5
E027 58 45,1

0606938
8772188

S11 09 20,1
E028 03 55,2

0613835
8766860

S11 05 52.0
E028 04 31,1

0617438
8772998

S11 05 247
S028 01 29,3

0611926
8773856

Kaïofio land2

Restriction zone and Ground landlord

TERRA SPRL, holds the legal right for farming 10,000 ha of land. TERRA has followed the
appropreiate legal process according to DRC legislation with regards to compensation. The list of
individuals who were compensated was established by the ‘Inspection of l'Agriculture, Fisheries and
Livestock and has been signed by the beneficiaries (see Appendix A). TERRA gave these individuals
two years to relocate as opposed to the six months required notification time. This highlights
TERRA'Ss concern and commitement to the affected communities as well as following GIIP practice.

There is no area which can be considered as zone of restriction or public interest in the TERRA
concession. Restriction zones include cemeteries, archaeological remains or national monuments,
dams (the Lubanda lake is excluded from the current TERRA concession and access to the lake has

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 14

been preserved for the community members.) or public buildings representing a national heritage,
airports footprints or a national park.

2.2.10 International agreements and conventions

The DRC is signatory to a number of international agreements and conventions relating to
environmental management. They set the context within which the DRC regulatory regime operates,
and may therefore indirectly affect the proposed project. The key agreements are summarized in

Table 2-4 below.

Table 2-4: Key international agreements
Aspect Agreement/convention
Climate United Nations Framework Convention on Climate Change (UNFCC), 1994.
change/air Kyoto Protocol, 1997.
quality

Vienna Convention for the Protection of the Ozone Layer, 1985.
Montreal Protocol on Substances that Deplete the Ozone Layer, 1989.

Biodiversity and
protected areas

Convention on Wetlands of International Importance especially as Waterfowl Habitat
(Ramsar/Wetlands Convention), 1971.

Convention on the International Trade of Endangered Species of Wild Fauna and Flora
(CITES), 1973.

United Nations Convention on Biological Diversity, 1992 (UNCBD).
Cartagena Protocol on Biosafety (CPB).
United Nations Convention to Combat Desertification, 1994 (UNCCD).

Basel Convention on the Control of Transboundary Movements of Hazardous Wastes
and their Disposal.

Rotterdam Convention on the Prior Informed Consent Procedure on Certain Hazardous
Chemicals and Pesticides in International Trade (1998).

Stockholm Convention on Persistent Organic Pollutants.
United Nation's Forum on Forests (UNFF).

Treaty on Central African Forests Commission, 2004.
Algiers Convention.

Bonn Convention on Migratory Species.

Cultural
heritage

United Nations Educational, Scientific and Cultural Organization (UNESCO) Convention
on the Means of Prohibiting and Preventing the Illicit Import, Export and Transfer of
Ownership of Cultural Property, 1970.

UNESCO Convention Concerning the Protection of the World Cultural and Natural
Heritage, 1972 (World Heritage Convention).

Human rights

International Convention on the Prevention and Punishment of the Crime of Genocide.

International Convention on the Elimination of All Forms of Racial Discrimination
(ICERD).

International Covenant on Civil and Political Rights.
International Covenant on Economic, Social and Cultural Rights.

International Convention on the Elimination of All Forms of Discrimination Against
Women.

Convention on the Rights of the Child.

Labor health
and safety

Elimination of all forms of forced and compulsory labor — Convention 29 and 105.

Elimination of discrimination in respect of employment and occupation — Convention 100
and 111.

Effective Abolition of Child Labor — Convention 138 and 182.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 15

2.3 TERRA's Policy

2.3.1 Environmental Policy

TERRA aims to ensure that the environment in which it operates remains ecologically sound and
sustainable. lt also aims to provide a safe working environment and be a positive contributor to the
local socio-economic environment.

This policy outlines TERRA's duty to minimize and mitigate environmental impacts, to protect and
enhance the quality of the environment, to comply with all applicable environmental statutes and
regulations and to seek continuous improvement in environmental performance.

The policies are regularly reviewed and strengthened; Furthermore, TERRA is committed to
providing a safe working environment for all employees and contractors as well as being a positive
contributor to a healthy social/ economic environment for the local people in areas where the
company operates.

2.3.2 Community Policy

TERRA conducts activities in a manner that promotes positive and open relationships with
communities, government and other stakeholders to support sustainable benefits for local
communities in areas where the company operates, throughout the life cycle of a project. TERRA
recognizes the vital role that stakeholder engagement plays and through active engagement with
stakeholders, strives to maximize the positive impacts of its activities as well as assist communities
to ensure their self-sufficiency beyond the company's activities. TERRA is also committed to public
reporting of their performance and stakeholder engagement.

Through the continual improvement of social assessments, community parinerships and local
development assistance programs, TERRA aims to prevent, mitigate and ameliorate the
environmental and social impacts of its operations. TERRA accommodates the different cultures and
heritage of the communities in which the company operates and also supports community-based
projects and small business opportunities. Furthermore, TERRA promotes hiring, education and
training of employees from the local communities.

2.4 International Standards and Guidelines
2.4.1 Equator principles

The Equator Principles Financial Institutions (EPFIs) have adopted a set of guidelines, known as the
Equator Principles, published in 2003 and revised in 2006 and update in 2012. EPIII was adopted in
2012.

The principles provide a framework for an accepted international approach to the management of
social and environmental issues. They were developed by a number of leading financial institutions,
including the IFC, to provide an approach to determine, assess and manage environmental and
social risk in project financing. The intention is to ensure that projects are developed in a site specific
manner that is socially responsible and reflects sound environmental management practices. The
principles apply to all new projects seeking project finance from EPFIs with total project costs of
US$10 million or more. TERRA is requiring some funding from international lenders, that could be
EPFl'Ss; the ESIA and ESMP report with strictly comply with EP requirements. The principles,
sentiments and approaches included in the EPs and IFC Performance Standards are applicable to
the project and are therefore outlined in this section.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 16

2.4.2

2.4.3

To provide guidance on how the broad-based EPs can be made specific to this project, reference is
made to a number of WB guidelines and IFC policies, standards and guidelines, which are generally
considered to represent good international practice (GIIP).

International Finance Corporation Performance Standards

In Non-Organization for Economic Co-operation and Development (OECD) countries (e.g. DRC), the
applicable social and environmental standards are the IFC Policies and Performance Standards. A
particular focus is placed on ensuring adequate public consultation and disclosure is carried out so
that affected communities are fully informed about the project and their views and concerns are
taken into account.

Previously the IFC Safeguard Policies (e.g. Operational Policy 4.01) were used as the main
guidance documents (and were specifically referenced in the EPs), but in April 2006, the IFC
published a new set of guidelines to update the policies, called the PS. These PS have since been
updated in January 2012. Most of the PS are applicable to the proposed project and are listed below.

+ PS1: Assessment and Management of Environmental and Social Risk Impacts;

+ PS2: Labor and Working Conditions;

+ __ PS3: Resource Efficiency and Pollution Prevention;

+ PS4: Community Health, Safety and Security;

+ PS5: Land Acquisition and Involuntary Resettlement;

+ __ PS6: Biodiversity Conservation and Sustainable Management of Living Natural Resources;
°+__ PS7: Indigenous Peoples; and

+ PS8: Cultural Heritage.

The Performance Standards are aimed at providing guidance on how to identify risks and impacts,
and are designed to help to help avoid, mitigate and manage risks and impacts as a way of doing
business in a sustainable way.

The IFC has a suite of tools to assist with the application of the performance standards including
guidance notes on each performance standard, general and sector specific Environment, Health and
Safety (EHS) Guidelines and good practice manuals.

Good International Practice tools

The following are a suite of tools to assist with the application of the performance standards
including guidance notes on each performance standard, general and sector specific Environment,
Health and Safety (EHS) Guidelines and good practice manuals.

General Environment, Health and Safety Guidelines

The Environmental, Health and Safety (EHS) Guidelines document is a reference documents with
general and industry specific examples of Good International Industry Practice (GIIP). The EHS
Guidelines document outlines the performance measures that are generally considered to be
achievable in the new facilities by existing technology at reasonable costs. The EHS document
covers various environmental, social and health and safety components. One component that is of
importance to this project for the Framework Report is the construction section, which is section 4 of
this document. This section outlines the measures for specific guidance on prevention and control of
community health, environment and safety impacts that may occur during new project developments
(IFC, EHS Guidelines, 30 April 2007).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 17

2.4.4

World Bank Environment, Health and Safety Guidelines

The WB EHS Guidelines are technical reference documents with general and industry-specific
examples of good international industry practice (GIIP), as defined in IFC's PS3 on Resource
Efficiency and Pollution Prevention’. Reference to the EHS Guidelines is required under PS3. The
IFC uses the EHS Guidelines as a technical source of information during project appraisal activities.

The EHS Guidelines contain the performance levels and measures that are normally acceptable to
IFC and are generally considered to be achievable in new facilities at reasonable costs by existing
technology. For IFC-financed projects, application of the EHS Guidelines to existing facilities may
involve the establishment of site-specific targets with an appropriate timetable for achieving them.
The environmental assessment process may recommend alternative (higher or lower) levels or
measures, which, if acceptable to IFC, become project- or site-specific requirements.

When host country regulations differ from the levels and measures presented in the EHS Guidelines,
projects are expected to achieve whichever is more stringent. If less stringent levels or measures are
appropriate in view of specific project circumstances, a full and detailed justification for any proposed
alternatives is needed as part of the site-specific environmental assessment. This justification should
demonstrate that the choice for any alternate performance levels is protective of human health and
the environment.

New versions of the EHS Guidelines became effective from April 2007, and replaced those
documents previously published in Part III of the Pollution Prevention and Abatement Handbook and
on the IFC website The General EHS Guidelines contain information on cross-cutting environmental;
occupational health and safety; community health and safety; and construction and closure issues
potentially applicable to all industry sectors. They should be used together with the relevant industry
sector guidelines.

Environmental, Health, and Safety Guidelines for Food anad Beverage Processing

These guidelines cover the processing of meat, vegetable, and fruit raw materials into value-added
food and beverage products for human consumption. Meat and poultry slaughtering and processing
activities, from reception of the animals until the carcasses are ready for sale or further processing,
are covered in the EHS Guidelines for Meat Processing and the EHS Guidelines for Poultry
Processing.

Environmental controls and applicable regulations/ guidelines

The proposed project will operate under strict environmental controls to ensure that
pollution/contamination is minimised. Implementation of the proposed ESMP will further minimise
emissions and contamination resulting from the project as far as possible. All emissions and wastes
generated by the Terra project will be managed in the line with the following national and
international environmental best practice guidelines and regulations.

The “Pollution Prevention and Abatement Handbook” by the World Bank Group- effective July 1998;

+ The “Pollution Prevention and Abatement Handbook” by the World Bank Group- effective July
1998;

+ __IFC Environmental, Health, and Safety Guidelines, General EHS Guidelines:
+ __IFC Environmental Health and safety general guidelines(April 2007)

+ __IFC environmental Health ,and safety guidelines for plantation crop production (April 2007)

1 The information in his soction has been akon and modified from ps ifeorgfcentenvirnsf Content EnvironmentalGuideines

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 18

Air pollution controls

Air pollutants generated during the farming operation of the Project consist primarily of particulates
from farming operations (clearing, ploughing, tilling, spraying, spreading and harvesting), as well as
fuel combustion by machineries and generators.

Dust

The World Bank/IFC guidelines and EU standards will be used for dust control. Dust control
measures will be implemented within the perimeters of Terra farming, on access roads and at farm
land. The water can be used for dust suppression on haul roads.

Other emissions

Low NO,, SO, and CO, due to fuel combustion emanating from machines, vehicles and diesel
generators.

International Guidelines

Table 2-5: Comparison of IFC/WB, HWO, EU and DRC Air Quality Standards and
guidelines
Parameter IFCAWB ( WHo EU pRC
Particulate Matter (PMio) 50 ug/Nm° 50 ug/ m° (5) 50 ug/ m° (8) 500 g/N m° (11)
Nitrogen Oxide (NO:) 200 ug/N m° | 200 ug/ m° (6) 200 ug/ m° (8) 200 g/N m° (12)
Sulphur Dioxide (SO) 20 ug/N m° 20 ug/ m° (7) 125 ug/ m° (10) 500g/N m° (13)
Notes:

IFC EHS Guidelines for Ambient Air Quality, (April 30, 2007)
World Health Organisation — Ambient Air Quality Guidelines Global Update 2005
EU Directive 2008/50/EC — ANNEX XI - Limit Values for Protection of Human Health (2008)

DRC - “OFFICIAL NEWSPAPER OF THE DEMOCRATIC REPUBLIC OF CONGO, Office of the president de la
République, DECREE N°038 / 2003 OF CARRYING MARCH 26TH, 2003, MINING REGULATIONS.

WHO Guideline - PM10, 24 hour average period

WHO Guideline - NO2, One hour average period

WHO Guideline - SO2, 24 hour average period

EU Limit Value - PM10, 24 hour average period

EU Limit Value - NO2, One hour average period

EU Limit Value - SO2, 24 hour average period

DRC - Maximal average 24 hours

DRC - Maximal average 24 hours

DRC - Maximal average 24 hours

Noise

The IFC “Environmental, Health, and Safety (EHS) Guidelines — General EHS Guidelines:
Environmental Noise Management (April 30, 2007)", provides the following Noise Level Guidelines:
“Noise impacts should not exceed the levels presented in Table 2-6, or result in a maximum increase
in background levels of 3 dB at the nearest receptor location off-site.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 19

2.4.5

2.4.6

Table 2-6: IFC Noise level guidelines
One hour LAeq (dBA)
Receptor Daytime (07:00 — 22:00) Nighttime (22:00 — 07:00)
Residential, institutional, educational 55 45
Industrial, commercial 70 70

A comparison of IFC/WB, EU, WHO and DRC Guidelines/Standards for Noise in industrial /
commercial areas is presented in Table 2-7.

Table 2-7: Comparison of IFC/WB, EU and DRC noise Guidelines / Standards
Parameter IFC/WB (1) EU (2) DRC (3)
Daytime 70 dB(A) (4) 70 dB(A) 70 dB(A)
Nighttime 70 dB(A) (4) 70 dB(A) 70 dB(A)

Notes:

IFC EHS Guidelines — General EHS Guidelines: Environmental - Noise Management
EU Directive 2003/10/EC

DRC - “OFFICIAL NEWSPAPER OF THE DEMOCRATIC REPUBLIC OF CONGO, Office of the president de la
République, DECREE N°038 / 2003 OF CARRYING MARCH 26TH, 2003, MINING REGULATIONS".

Guidelines values for noise levels measured outdoors. Source: Guidelines for Community Noise, WHO, 1999.
IFC good practice note addressing grievances from project affected parties

Companies across the globe and through the various stages of project life cycle can benefit from
understanding community concerns and complaints and addressing them. This Good Practice Note
provides guidance on basic principles and process steps that organizations should take into account
when creating and implementing grievance mechanisms. Together, these principles and steps
constitute a baseline set of considerations and good strategies for designing and implementing
procedures appropriate to the project scale and impact.

International treaties and agreements

The DRC has ratified all the main international human rights and humanitarian legal instruments,
including the UN Convention on Civil and Political Rights and the UN Convention on Social,
Economic and Cultural Rights. DRC Government has ratified three International Labour Organization
(ILO) conventions: The Abolition of Forced Labour Convention, the Discrimination (Employment and
Occupation) Convention, and the Minimum Age Convention. The Democratic Republic of Congo
has ratified Convention No. 138, the Minimum Age Convention and Convention No. 182, the Worst
Forms of Child Labour Convention, both in 2001. Child labour is regulated by the law under which
children are not allowed to perform hazardous work. DRC has signed the “Convention on
International Trade in Endangered Species of Wild Fauna and Flora.” DRC has signed international
agreements on: Biodiversity, Climate Change, Climate Change-Kyoto Protocol, Desertification,
Endangered Species, and Hazardous Wastes, Law of the Sea, Marine Dumping, Ozone Layer
Protection, and Wetlands. The DRC has approved the following international conventions and
protocols pertaining to the environment and which are of relevance to the Proposed Project:

e United Nations Framework Convention on Climate Change, 1992;

+ Basel Convention on the Control of Trans-boundary Movements of Hazardous Wastes and their
Disposal adopted on 22 March 1989;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 20

2.4.7

+ Bamako Convention on the Ban of the Import into Africa and the Control of Trans-boundary
Movement and Management of Hazardous Wastes within Africa, adopted 30 January 1991;

°__ Convention on Biological Diversity, 5 June 1992;
+ United Nations Convention to Combat Desertification (UNCCD), adopted 1997;
°__ Convention on the Protection of World Cultural and Natural Heritage ratified 1975;

e__ Convention on the Means of Prohibiting and Preventing the Elicit, Import, Export and Transfer of
Ownership of Cultural Property, ratified 2003;

+ Montreal Protocol, 1985;
+ __Ramsar (wetlands) Convention; and
The Kyoto Protocol.

+ The ratified treaties become part of the national laws and their provisions prevail in case of
contradictions with the provisions of the national laws.

Other benchmarks, guidelines and reference materials: voluntary principles
on security and human rights

The Voluntary Principles on Security and Human Rights guides companies in maintaining the safety
and security of their operations within a framework that ensures respect for human rights and
fundamental freedoms. They have been adopted by responsible companies operating in former
conflict zones, and in areas where security functions are both essential and sensitive. The DRC has
been identified as a priority country for engagement of the Voluntary Principles.

Extractive Industries Transparency Initiative

The EITI is a coalition of governments, companies, civil society groups, investors and international
organizations. The aim of this initiative is to strengthen governance by improving transparency and
accountability in the extractive industries sector. The EITI promotes improved governance in
resource-rich countries through the verification and full publication of company payments and
government revenue. The DRC government voted to join EITI in November 2005. Despite difficulty
in the beginning, EITI/DRC has so far published the reports of information relative to payments by
extractive Enterprises to the Government and income collected by the Government from such
enterprises for the years 2007, 2008, 2009 and 2010.

Industry Sector Guidelines

Industry sector guidelines provide details on the EHS issues and impacts associated with specific
sectors, and propose management measures including indicators and monitoring requirements. The
following industry sector guidelines may be applicable to the proposed project:

+ __Waste management facilities; and
+__ Water and sanitation.

International Labour Organization (ILO) Guidelines on Occupational Safety and Health
Management Systems

In 2001, the ILO published ILO-OSH 2001, also titled "Guidelines on Occupational Safety and Health
Management Systems" to assist organizations with introducing OSH management systems. These
guidelines encourage continual improvement in employee health and safety, achieved via a constant
process of policy, organization, planning and implementation, evaluation, and action for
improvement, all supported by constant auditing to determine the success of OSH actions. The ILO

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 21

management system was created to assist employers to keep pace with rapidly shifting and
competitive industrial environments. The ILO recognizes that national legislation is essential, but
sometimes insufficient on its own to address the challenges faced by industry, and therefore elected
to ensure free and open distribution of administrative tools in the form of occupational health and
safety management system guidance for everyone. This open access forum is intended to provide
the tools for industry to create safe and healthy working environments and foster positive safety
cultures within the organizations.

Occupational Health SAS 18000

OHSAS 18000 is an international occupational health and safety management system specification.
OHSAS 18000 comprises two parts, OHSAS 18001 and 18002 and embraces a number of other
publications. OHSAS 18000 is the internationally recognized assessment specification for
occupational health and safety management systems. This internationally recognized specification
for occupational health and safety management system operates on the basis of policy, planning,
implementation and operation, checking and corrective action, management review, and continual
improvement.

International Organisational for Standardization (ISO) 14001

ISO 14001 sets out the criteria for an environmental management system. lt does not state
requirements for environmental performance, but maps out a framework that a company or
organization can follow to set up an effective environmental management system. lt can be used by
any organization that wants to improve resource efficiency, reduce waste and impact down costs.
Using ISO 14001 can provide assurance to company management and employees as well as
external stakeholders that environmental impact is being measured and improved. ISO 14001 can
also be integrated with other management functions and assists companies in meeting their
environmental and economic goals. ISO 14001, as with other ISO 14000 standards, is voluntary,
with its main aim to assist companies in continually improving their environmental performance,
whilst complying with any applicable legislation. Organizations are responsible for setting their own
targets and performance measures, with the standard serving to assist them in meeting objectives
and goals and the subsequent monitoring and measurement of these. ISO 9001 Quality
Management Systems and ISO 14001 Environmental Management System can work in tandem with
OHSAS 18001/18002 to complement each other and form a better overall system. Each component
of the system is specific, auditable, and accreditable by a third party after review.

International Organisational for Standardization (ISO) 26000

In 2005, ISO launched the development of an International Standard providing guidelines for Social
Responsibility. It was adopted in November 2010. ISO 26000 in contrast with most ISO standards
does not aim at certification. The objective of ISO 26000 is to “provide harmonized, globally relevant
guidance based on international consensus among expert representatives of the main stakeholder
groups and so encourage the implementation of social responsibility worldwide. The guidance in ISO
26000 draws on best practice developed by existing public and private sector initiatives and is
intended to be useful to organizations large and small in both these sectors” International Labour
Organization (ILO) published ILO-OSH 2001.

ISO 26000 defines social responsibility as the “responsibility of an organization for the impacts of its
decisions and activities on society and the environment, through transparent and ethical behaviour
that contributes to sustainable development, including health and the welfare of society; takes into
account the expectations of stakeholders, is in compliance with applicable law and consistent with
international norms of behaviour and is integrated throughout the organization and practised in its
relationships” International Labour Organization (ILO) published ILO-OSH 2001. ISO 26000 deals
with a wide range of issues and has identified seven “core subjects”: organizational governance;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 22

human rights; labour practices; the environment; fair operating practices; consumer issues; and
community involvement and development. Although it is not meant to become a certification
standard nor to be used as a standard-setting document, nothing in the text prevents countries from
adopting national standards based on ISO 26000 that could become certifiable.

The UN Global Compact

Officially launched on 6 July 2000 by the United Nations, the Global Compact (UNGC or GC) is a
voluntary initiative which “seeks to align business operations and strategies everywhere with ten
universally accepted principles in the areas of human rights, labour, environment and anti-
corruption”. With over 6066 corporate participants and other stakeholders from over 132 countries,
the UN Global Compact has become the largest corporate responsibility initiative.

The ten principles of the Global Compact are:
Human Rights

+ Principle 1: Businesses should support and respect the protection of internationally  proclaimed
human rights.

°__ Principle 2: Make sure that they are not complicit in human rights abuses.
Labour Standards

«+ Principle 3: Businesses should uphold the freedom of association and the effective recognition of
the right to collective bargaining.

°__ Principle 4: The elimination of all forms of forced and compulsory labour.

+ __ Principle 5: The effective abolition of child labour.

°__ Principle 6: The elimination of discrimination with regard to employment and occupation.
Environment

°__ Principle 7: Businesses should support a precautionary approach to environmental challenges.
°__ Principle 8: Undertake initiatives to promote greater environmental responsibility.

°__ Principle 9: Encourage the development and diffusion of environmentally friendly technologies.
Anti-Corruption

o  Principle 10: Businesses should work against corruption in all its forms, including extortion and
bribery.

The participants in the Global Compact can include the following:

Companies from any industry sector, except those companies involved in the manufacture, sale etc.
of anti-personnel land mines or cluster bombs, companies that are the subject of a UN sanction or
that have been blacklisted by UN Procurement for ethical reasons. Private military companies and
tobacco companies, often excluded by other initiatives or ethical funds, are allowed to become
participants. To participate, a company simply sends a letter signed by their CEO to the UN
Secretary General in which it expresses its commitment to:

+ __ The UN Global Compact and its ten principles;
+ __ Engagement in parinerships to advance broad UN goals; and

+ __ The annual submission of a Communication on Progress (COP).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 23

Companies joining the United Nations Global Compact commit to implement the ten principles within
their “sphere of influence”. They are expected to make continuous and comprehensive efforts to
advance the principles wherever they operate, and integrate the principles into their business
strategy, day-to-day operations and organizational culture.

Other stakeholders can also participate in the Global Compact, including civil society organizations,
labour, etc.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 24

3.2

ESIA and ESMP Approach
ESIA and ESMP Objectives

The ESIA and ESMP is being undertaken to ensure that the environmental and social impacts of the
project are fully understood and adequately managed. The ESIA also provide valuable input into project
planning decisions. For this project, the process involved the development of an ESIA to meet legislative
requirements. As mentioned in Section 3, SRK has undertaken an ESIA (this report) which will be
submitted to the IFC for disclosure (60 days). Thereafter the report will be updated based on feedback
from the IFC, TERRA and its agents. TERRA is recommended to compile a comprehensive ESIA which
complies with GIIP, including with the IFCPS and World Bank EHS standards.

The objectives for the ESIA are outlined below:
°__ Identify issues and concerns that need to be addressed regarding the proposed project;

° _Identify national, international and corporate management requirements which the project must
satisfy;

+  Gather and evaluate baseline information to characterise the affected environment and
communities;

+  Undertake consultation with stakeholders and promote full disclosure of information and
transparency with regards to the project;

+ _Identify, define and evaluate environmental and social impacts so that the potentially significant
impacts can be adequately addressed during project design, as well as where necessary during
construction, operation and rehabilitation/closure;

+ Adapt and apply TERRA's environmental and social management systems approach to set out key
management and monitoring objectives for the life cycle of the project which can be further
developed and implemented by TERRA and any contractors involved;

.« __Assess and provide feedback on project alternatives; and
+ __ Promote environmental and social sustainability.

This ESIA has been planned and undertaken with due consideration of the legal, regulatory and policy
requirements outlined in legal framework above.

Overview of this study

This ESIA report has been compiled based on the GAC ESIA report, various SRK site visits stakeholder
engagement, including one-on-one individual and group meetings, household surveys, socio-economic
and biophysical baseline data collection and management meetings from December 2013 to March
2014, to identify the following environmental and social areas of concern:

+ To achieve the desired environmental compliance standards under the IFC/World Bank Guidelines
(discussed in detail in Section-2 of this ESIA Report) as applicable to the project.

° Plans and activities to remedy/mitigate any potential adverse impacts and the gaps.

+ Any other points/steps to be taken which could be beneficial to mitigate environmental adverse
impacts.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 25

In addition to the evaluation and review of the available records, data and the facts for the project
feasibility study, detailed discussions were held with the concerned members of the project management
as well as other project stakeholders during visit to DRC and on the project site study.

Recommendations regarding measures to be taken to mitigate and compensate for any
determined/detrimental environmental impacts are contained in the ESMP, including all parameters that
need to be measured, and the frequency of monitoring actions.

A qualitative and semi-quantitative methodology was adopted to conduct this study inter-alia in due
compliance with the ESIA requirements. The study included collection of both primary and secondary
data regarding environmental status and other relevant factors.

8.3 Assessment process and methods

The first step in the ESIA and ESMP process was environmental and social screening of the project,
following which it was categorised (in terms of the IFC / World Bank).

Table 3-1: ESIA and ESMP schedule

ACTIVITY TARGET DATE/S STATUS

PROJECT INITIATION (December 2013)

Finalize approach, scope of work,
contracts and scheduling

Review of available data and
Project initiation applicability to Project December 2013
Undertake gap analysis of available
information

Site visit

SCOPING (December 2013 — February June 2014)

Collect available information
. Prepare gap analysis
Review existing
information & gap
analysis Compile information needs list on
project description and available
information

Map and define zone of influence End January / early February

Submit needs list to TERRA

Layouts and project
y pri Obtain project description and Early February

description :

infrastructure layout

Prepare stakeholder engagement December 2013

schedule & relevant materials
Stakeholder Commence stakeholder

December/January

engagement engagement

Prepare Issues and Responses 7 March

Report

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 26

SPECIALIST STUDIES & PROJECT DESCRIPTION (January 2014 - March 2014)

Desktop biodiversity input 3 March
Specialist studies Water — surface and groundwater 3 March

Socioeconomic 14 March
Project description Project description information 3 March

IMPACT ASSESSMENT AND MANAGEMENT PLAN (January 2014 — August 2014)

Prepare draft ESIA report 21 March

Prepare non-technical summary 26 March

Review of draft ESIA and non- 24 — 27 March

technical summary

Update and produce final draft ESIA

and non-technical summary for 28-31 March
Reporting public disclosure

Translation of Non-Technical

Summary for disclosure to 28-31 March

stakeholders

Print non-technical summary

k 1-4 April

Distribute to stakeholders

Provide comment period for :

stakeholders 7 April 5 May

Update draft ESIA report based on

stakeholder comments & IFC

feedback & any additional 6-12 May
Reporting information

Submit ESIA to TERRA for review 12-16 May

Finalise ESIA report 19-21 May

8.4 Categorization of the TERRA project

Categorization of the project is based on environmental and social screening criteria of the IFC/World

Bank:

Category A: Projects with potential significant adverse social or environmental impacts those are

diverse, irreversible, or

unprecedented;

Category B: Projects with potential limited adverse social or environmental impacts that are few in
number, generally site specific, largely reversible and readily addressed through mitigation measures,

and;

Category C: Projects with minimal or no social or environmental impacts.

The Equator Principles defines Category A and B projects as follows:

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA Page 27

The Category A principle classification criteria refer to significant adverse environmental impacts
affecting sensitive sites, or diverse impacts, or they are unprecedented.

A Category B project is defined as those where the potential adverse environmental impacts on human
populations, or environmentally important areas, are less adverse than those of Category A projects.

Other systems for project categorisation exist, but do not differ materially from the IFC / EP project
categorisations. Based on the project screening and workshop of SRK specialists, the TERRA project is
categorised as a Category A (IFC / EP) project in terms of the definitions above due to the number of
potentially significant environmental and social impacts, some of which will not be reversible through
mitigation.

SRK specialists listed the justification for their characterisation of the project as Category A in terms of
the IFC guidelines as follows:

Inherent Risks and Sensitivity of Receiving Environment

The local context of the TERRA project is understood to be sensitive. Site community relations
representatives report that people living within the area of the TERRA concession and in the project area
of influence are dependent on agriculture and water resources. Some sensitivities relating to biodiversity
due to the presence of Miombo, wetlands and lakes were also observed in the Project area.

Diversity and Significance of Potential Impacts

Potential impacts from the farming activities are considered to be significant due to the use of
insecticides, pesticides, fertilisers. The key impacts and risks considered relevant to the project
assessment include for example:

° Potential contamination of soil, groundwater and surface waters (and induced impacts on the
biodiversity) from dust emissions, hazardous product storage tanks, improper disposal of waste and
infiltration of contaminated water by chemicals ( fertilisers, pesticides and other);

«Traffic increase (transport on the site of required material, final product delivery) impacting the local
population’s health and safety at later stage;

° Large workers influx to the area and associated secondary impacts (including pressure on local
social infrastructure and transmittable diseases); and

+ Past and future economic and physical displacement to accommodate the footprint of the Project.

The ESIA has therefore been prepared to meet the IFC's assessment and reporting requirements of a
Category A project.

In accordance with Category A requirements, there are recommendations, in the ESIA Report, to
prevent, minimize, mitigate or compensate for adverse impacts identified. The following requirements
will be incorporated within the ESIA process through the full assessment of potential impacts as follows:

° Identification of opportunities to improve environmental performance;

+ _ Preparation of a full social and environmental assessment i.e. a full ESIA;
°__ Preparation of an Environmental Management Plan (ESMP);

°__ Provided an ESMP with mitigation, and monitoring; and

+ __ Carried out consultations in a structured and culturally sensitive way.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 28

3.5 Site surveys and specialist studies

As part of the ESIA by GAC, a site survey for baseline data collection and environmental monitoring for
data collection was carried out in 2010. Results of the monitoring are reported in the relevant sections of
this report.

The subsequent ESIA by SRK included additional site visits undertaken from December 2013 to March
2014 by key specialists from SRK's project team to fill critical gaps and update the baseline information
where possible. As mentioned earlier in this report, SRK conducted various site visits, water sampling,
social, traffic and biodiversity baseline data collection and undertook stakeholder engagements with key
informants and community members in the project area. The following specialist studies were included in
SRK's ESIA update:

Air quality — desktop update of previous study by GAC;
Noise — desktop study ;

Water resources — site assessment and monitoring program for the current 1,500 ha and collection
of selected samples;

Ecology, ecosystem services and biodiversity (terrestrial and aquatic) —desktop study, field
investigation and update of previous study by GAC;

Economics — site assessment and update of GAC study;

Soils and land capability — desktop study, information provided by TERRA SPRL and update of GAC
study based on available information and experience;

Traffic — traffic data collection from the DRC minstry;

Social impact assessment — Meetings with Group Chief, meetings with local chief, as well as group
meetings with community leaders, NGOs and household surveys by SRK team and update of
previous study by GAC.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 29

8.6 Review of project related documentation

For the purposes of this ESIA, SRK reviewed the project related documentation listed in Table 3-2 and
where relevant incorporated extracts and findings of these into this ESIA report.

Table 3-2: Documents reviewed by SRK
Document Author Date of Publication
ESIA report and annexes GAC February 2010

Land compensation payment lists

Kasenga District (Inspectorate of
Agriculture)

November 2006 — July 2009

Land concession information and permits TERRA -

Weather data TERRA February 2010 - October 2013
Surface water analysis report TERRA -

Soil Investigation SGS-TERRA Dec 2010

Routine Soil Analysis MANEX March 2010

Applicable regulation (Agriculture

law,Environmental law, Land law and DRC -

investment code)

Approval and Authorisation letters Local, district, provincial, national 2006 — 2014

and traditional authorities

Topographical map (1/100 000)

Land affairs (Haut Katanga district)

3.7 Assumptions and Limitations

3.7.1 Assumptions

The following assumptions have been made by SRK in the preparation of this report:

« All the technical data and information provided by TERRA, including the previous ESIAs was
accurate and up-to-date. lt was assumed that all existing specialist reports would be made available

to SRK for review and update.

+ __Baseline data has been collected by SRK and TERRA between December 2013 and March 2014.
Where spatial, temporal and scope gaps are identified, it is assumed that TERRA will address these
gaps as part of its management commitments and once addressed will be incorporated into an ESIA
and ESMP and as part of the monitoring plans.

+ __SRK's point of departure for this ESIA was the lender terms of reference. In the course of the study
period, SRK has identified further gaps in the GAC ESIA (2010) that have not been filled as part of
this study. We have noted these as part of the environmental plan of action (ESAP) and we assume
that these actions and our recommendations will be implemented.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA Page 30

3.7.2

+ The ESMP is a dynamic document and should evolve as and when the project description is
updated and finalised as well as over the lifetime of the project. The ESMP in this document is
based on a developing project and we assume once the project has been finalised, and at later
relevant points in the project, that updates will be made to the ESMP and other management plans.

+ __SRK has assisted TERRA in developing an environmental and social policy however it is assumed
that TERRA will operationalise and take ownership of this environmental and social policy through
the development of and environmental and social management system based on good international
industry practice. Similarly it is assumed that TERRA will implement and engage with stakeholders
on the basis of the stakeholder engagement plan and the associated grievance mechanism to be
developed by SRK.

* _ltis assumed that TERRA accepis and will implement the management commitments contained in
the ESIA and ESMP.

+ À monitoring and evaluation system, including auditing, will be established to track the
implementation of the ESMP to ensure that management measures are effective to avoid, minimize
and mitigate impacts; and that corrective action is being undertaken to address shortcomings and/or
non-performances.

+ TERRA and its contractors/consultants will adopt a process of continual improvement when
managing and/or mitigating negative environmental impacts arising from the project. The ESMP will
be used as the basis of environmental management and will be improved and refined regularly.

+ TERRA has already conducted a compensation programme for the entire 10,000ha area which was
done with consultations of the relevant DRC authorities and traditional norms. Compensation paid
for the 272 households therefore represents all the expected compensation. The LACPF will only be
required to address the risk that illegal settlers encroach on the concession area and to restore
livelihoods where these are impacted.

Specialists Assumptions

Soils, land capability and land use

*+ __Itis assumed that there are no unique soils present within the project area.

«+ __ltis assumed that in the majority of the area to be impacted, there is limited agricultural activity.

«+ __ltis assumed that there are areas adjacent the project area not directly impacted by TERRA farming
activities with similar soil types and land capabilities that could be utilized for agricultural purposes.

Air Quality

+ Based on the information supplied and SRK's experience and knowledge on similar operations, dust
(TSP and PM; (i.e. particulates with an aerodynamic diameter of less than 10ym)) and gas (SO:,
NOXx, CO and VOC's) were identified as the main air quality pollutants of concern to be assessed in
this study.

Water resources

«+ _ltis assumed the hydrogeological study would be undertaken and will include run-off estimations
and baseline contributions (reduced run-off and baseflow contributions to these streams).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 31

8.7.8 Limitations

The ESIA and ESMP have been conducted between December 2013 and March 2014. As such the
collection of comprehensive primary baseline data has been limited. Where further baseline
monitoring is required, this is highlighted in the ESIA and ESMP as an action that must be pursued.

Water quality sampling that has been undertaken by SRK has been limited to the rainy season
(January 2014) and to one round of sampling. Previous data collected by GAC was also limited and
does not contribute towards a useful dataset for analysis and prediction. Recommendations in this
regard have been submitted as a scope of work for detailed water studies.

Records of previous stakeholder engagement were not recorded and hence not available to SRK for
inclusion and consideration in this update or the development of the stakeholder engagement plan.
SRK has relied on the results of the stakeholder engagement conducted between December 2013
and March 2014.

Detailed hydrological studies (surface and groundwater) including the relative risk of flooding needs
to be completed and the project design in relation to floodlines determined.

As part of this study process stakeholder engagement and specialist reviews and updates have
taken place in parallel precluding stakeholder engagement from informing the specialist work. SRK's
updates have been based on our experience and additional gaps, issues and impacts have been
scoped accordingly.

The specialists have identified specific information gaps and other limitations associated with their
work, listed in their respective baseline/ impact assessment sections. As a result of these gaps, the
level of detail presented in this report for some impacts is lower than would ordinarily be expected in
an ESIA/ESMP of this nature, and as a consequence the level of confidence with the relevant
impact ratings is lower. A precautionary approach has been adopted by SRK in rating the
significance of potential imapcts where information/data gaps exist.

Good impact assessment is dependent on integration between specialists to ensure that baseline
data, impact prediction and management measures complement rather than contradict. Every effort
has been made by SRK to maximise integration, however, there may be areas within the ESIA
where integration has not been optimised.

8.7.4 Specialists Limitations

Soils, land capability and land use

No impacts on loss of ecological function were considered, as that this would be considered in
biodiversity investigations.

Impacts on hydromorphic soils are not analyzed separately from the impacts on the other soil types.
This is because this assessment focuses purely on impacts associated with a loss of resource and
change in land capability.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 32

3.8

Air Quality

e Minimal air quality information was available when completing the baseline and impact assessment
sections.

Water resources

+ No hydrogeological and geophysical investigations were undertaken to assist in the aquifer
characterization of the TERRA concession area, and subsequent groundwater inflows that can be
encountered.

+ No catchment studies were undertaken to establish run-off estimations, baseflow contributions etc.
which are required to determine the impact of farming project on surface water resources.

+ _ No floodiine studies have been undertaken, which are recommended for placement of farm
infrastructures in terms of possible flood events.

+ _ No full scale hydro-census investigation work was undertaken to establish regional water use
(ground and surface water), and the potential impact on those resources.

The following limitations are based on the Environmental and Social Assessment - Water Specialist
Report by SRK, March 2014:

o There was limited data collection and evaluation of regional existing data
o There was a lack of historical hydrochemical data (no pre-farming information)

o There was limited information available regarding the volumes of clean water being used
currently and to be used after expansion

o  Thereis limited information on volumes of sewage effluent to be treated and discharged.
Stakeholder engagement and disclosure

Consultation and interaction with various stakeholders and stakeholder groups took place during
December 2013 and January and March 2014. This consultation was conducted as part of the ESIA
update undertaken by SRK. Stakeholders included representatives from local government, Ministry of
Environment, Ministry of Agriculture, traditional authorities, community leaders and community members
from surrounding villages. In addition to meetings and surveys, verbal presentations were made in
Swahili and French. Stakeholders had the opportunity to provide written responses to questionnaire
(translated into French). A list of the stakeholders consulted during this process was also compiled.

SRK undertook a number of focus group and key informant meetings in February 2014 for the ESIA
update, during which stakeholders were informed about progress with the project, and were invited to
raise further comment about the project. Invitation letters to these meetings were distributed by hand
before the meetings were held. Verbal presentations in French and Swahili were given by the SRK
facilitators, and stakeholders were encouraged to comment verbally or via a questionnaire. Information
sharing and planning meetings were also held with traditional and administrative authorities representing
local communities and focus group meetings were held with groups of women, youth and men.
Stakeholder comments received during the ESIA conducted by SRK indicated a positive perception
about the project, with perceived benefits including provision of job and business development
opportunities, poverty reduction, and promotion of education, improvement to infrastructure (notably
roads and electricity) and health facilities, as well as increased social mobility being major themes.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 33

Government officials responded favourably in terms of expectations of macroeconomic benefits and
improved availability, as well as pricing of maize in DRC.

Comments, issues and overall perceptions expressed by stakeholders consulted during the focus group
meetings and key informant interviews undertaken by SRK in February 2014 for the ESIA update
mirrored those of the 2010 ESIA. Items noted included a request for support for local farmers, improved
road access, improved lives for the youth, reduced reliance on charcoal-making which impacts on the
environment, and alcoholism linked to unemployment. Opportunities for collaboration by TERRA with
local non-governmental and government (including police) structures were noted. Concerns raised
included perceived low salaries, availability of potable water for both communities, loss of agricultural
land from the project footprint as well as air pollution and dust impacts from the project. However these
issues have been addressed to date. TERRA has installed two boreholes in the surrounding villages.
And salaries are paid in compliance with the DRC labour code, 2002. TERRA has also undertaken many
other Corporate Social Responsibility (CSR) initiatives for the surrounding villages (See Section 6 of this
report for more information on the CSR initiatives).

Public disclosure of the ESIA update was undertaken through the distribution of a Background
Information Document (BID) in French. The BID describes the project and provides a summary of the
key findings and recommendations of the specialist studies. Stakeholders were been notified by letter in
French and Swahili, hand delivered by TERRA project team members, that the BID is available for
comment, where to find the reports, and how to comment.

Stakeholders had the opportunity to comment by:
+ Completing the comment form available with the BID; and
°__ Writing a letter or sending an email by 20 March 2014 to the contact details provided.

Copies of the BID together with the notification letter and comment form will also hand delivered to the
relevant authorities in Lubumbashi, the Territory Office in Kasenga and Kipushi, as well as to traditional
authorities and community leaders in the project area, for distribution to community members.

A total of approximately 100 comments sheets in french were distributed to stakeholders during public
disclosure of the ESIA update. To date, the key comments received from stakeholders on the ESIA
update, focus mainly on the following:

+ __ Employment opporiunities for local communities

+  Concern about potential impacts of project related activities on water resources in the area,
particularly because water is a precious resource.

Appendix B contains the Issues and Respones Report.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 34

4
41

4.2

Project Description

Motivation for the project

TERRA operates a rain-fed maize farming project in the Katanga Province of the DRC, using hybrid
seed, fertilisers, herbicide and pesticides. TERRA is currently cultivating maize in a 1 500 ha area
located around the Lubanda Lake. In the year 2011-2012 TERRA produced approximately eight
thousand tons of Grade A white maize. TERRA plans to increase their production by clearing an
additional 8 500 ha of land for maize plantation. The maize will be grown on a total of approximately
9 500 ha after allowances are made for access roads and related infrastructure, and will significantly
increase the Katanga Province’s maize production. TERRA's production will, reach approximately 80
thousand tons a year, which is equivalent to 8% of the current national maize deficit in Katanga. With
the production of that magnitude, the TERRA agricultural project is expected to become the largest
maize farm in the DRC.

In addition to the excess demand that already exists, TERRA is expected to benefit from the
opportunity created by a new legislation in Katanga that requires all mining companies in the
province to supply 25kg per month of maize meal to all of their employees.

TERRA'Ss related company African Milling Company Congo (AMCC) has invested in a 100,000
metric tonnes per year state of the art milling and storage facilities in Lubumbashi. The plant is
expected to be commissioned in the first half of 2014 and will purchase all of the maize produced
from the TERRA farms, which will address approximately 80% of its requirements. Additional maize
inputs will be sourced from other farms and the open market. The milling facilities at AMCC will
provide the population with quality maize flour, which is the staple food in Katanga at an affordable
price and provide import substitution, as the Katanga province currently imports most of its maize
and maize flour requirements.

Description of farms

TERRA had acquired two farms under the concession contract near Minga in the Haut- Katanga
Province of the DRC in the areas known as Lubanda and Katofio. These farms are known as the
Lubanda and Katofio farms and are situated + 90km east of Lubumbashi. The entire concession
area covers 10,000 hectares of land. The current project covers 1,500 ha in the Lubanda
concession.The farming land as well as that of associated infrastructure is indicated on Figure 4-1.
The figure also shows the rivers, surroundings villages, including camp, N-5 Highway and internal
roads in the vicinity of the project area.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment March 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 35

Infrastructure

Settlements

Main tours

Site location

Ronds

CE
TERRA PROJECT 1acezo14|DDN
y srk consuiti RU
“2e INFRASTRUCTURE MAP

PR POTTER ESA DGSE AE ua ERRm

Figure 4-1: Terra project locality map showing farming land and associated infrastructures (including existing infrastructures)

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment March 2014
SRK Consulting: 471947 TERRA ESIA Page 36

Lubanda farm

The original concession represented five portions of land numbered P.L. 1, 2, 8, 4 & 5, covered by the
temporary 5 year occupation contract no HK 00368 to 00372 dated 26 January 2007 as indicated on the
map below. The later 25 year occupation contract has the same numbers (HK 00368 to 00372) however;
it refers to the five portions of land as P.C. 110, 111, 114,115 & 116. This is shown on the map below
indicating each of the 5 portions of land at 1'000ha. The 25 year concession covers a slighily larger area
on the map than the 5 year contract, with the area extended further north and south. The lake is still in
the centre of the total farm and is excluded from the concession area, with access to the local
community maintained.

Exhibit 3.3: Lubanda map 5 year contract  Exhibit 3.4: Lubanda map 25 year contract

Figure 4-2: The 5 portions of land at 1°000ha for the Lubanda farm
Katofio Farm

The original concession represented five portions of land numbered P.L. 10, 11, 12, 13, 14 & 15,
covered by the temporary 5 year occupation contract no HK 00527 to 00531 dated 2" of December
2008. The later 25 year occupation contract has the same number (HK 00527 to 00531) however; it
refers to the five portions of land as P.C. 117, 118, 119,120 & 121. This is shown in figure below,
indicating each portion of land at 1'000ha. No development beyond planning has been done as yet on
the Katofio, although the area has been secured to prevent settlers from occupying the land prior to
development.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 37

43

© Minga

Google

Figure 4-3: Katofios farm outlay

Type of crops

TERRA is cultivating maize crop and plans to also cultivate beans/soya as rotational crops.
Maize Crop Overview

Maize is a tropical grass that is well adapted to many climates and hence has wide-ranging maturities
from 70 days to 210 days. Maize plants are erect and may grow as tall as 8m, with little tillering capacity.
The scientific name for maize is Zea mays, it is also commonly known as corn. White maize is the type
of maize grown by TERRA. The seed of a maize plant is called the kernel and consists of three major
paris: the fruit wall, endosperm and embryo. The kernel is made up of approximately 10% protein, 70%
carbohydrate, 2.3% crude fibre and 1.4% ash. lt is also a source of Vitamins A and E, riboflavin and
nicotinic acid.

Growth stages of maize

Flowering: During pollination and fertilisation there is a high demand for water, and the uptake of N and
P is rapid, although K uptake is almost complete. lf maize is flowering during hot, dry weather this
places extra stress on the plant's resources and the silks may wither and burn off before the pollen
reaches the ear. Hence fertilisation does not occur for all kernels and seed set is greatly reduced. This
is commonly referred to as pollen blasting.

Cob and kernel development: Cobs, husks and shanks are fully developed by day 7 after silking. The
plant is now using significant energy and nutrients to produce kernels on an ear.

Maturity: Approximately 30 days after silking, the plant has reached the maximum dry weight, a stage
called physiological maturity. This is where a black layer is noticeable at the tip of each kernel, where

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 38

44

cells die and block further starch accumulation into the kernel. At this stage the milk line has completely
disappeared. Kernel moisture at physiological maturity is around 30%. The grain and husks begin losing
moisture while healthy stalks remain green. Eventually the leaves will dry off.

Harvesting can commence when the grain moisture is below 20%. — The grain is dried down to 14% for
delivery to storage or market use.

Maize crop requirement

At maturity, each plant will have consumed approximatively 250 I of water. The total leaf area at maturity
may exceed one square metre per plant. Each ton of grain produced removes 15 to 18 kg of nitrogen, 2
to 3 kg of phosphorus and 3 to 4 kg of potassium from the soil. No other crop utilises sunlight more
effectively than maize, and its yield per ha is the highest of all grain crops at maturity.

The soils requirement for maize crop is described below:

+ _Well-drained loamy soils.

+  Maïizeis relatively well adapted to a wide range of soils with pH 5.0 to 8.0.
+__ lt does not do well in acidic soils.

+ Maize is moderately sensitive to salinity, which reduces uptake of nutrients and decreases total dry
matter production.

+ Low soil water storage is more of a problem for maize.
Terra planned farming work

TERRA is currenily in its operational phase with the Lubanda farm already in the production stage and
Katofio scheduled to operate in near future. TERRA will operate in various phases following the planned
development as illustrated in the tables below.

TERRA Project different stage

Table 4-1: Initial project stage (non mechanised)

2006-2007 2007-2008 | 2008-2009 2009-2010 |2010-2011

Clearance(ha) 9 6 25 200 400
Cultivation (ha) 9 15 40 250 650
Table 4-2: Project second stage (Mechanised)

2011-2012 2012-2013 2013-2014 2014-2015
Clearance(ha) 350 200 300 1000
Cultivation (ha) 1,000 1,200 1,500 2,500
Table 4-3: Project Future stage

2015-2016 2016-2017 |2017-2018 2018-2019 | 2019-2020

Clearance(ha) 1,500 1,500 1,500 1,500 1,500

Cultivation (ha) 4,000 5,500 7000 8,500 10,000

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 39

4.5

4.5.1

Cultivation practices

Maize is the main dry land crop planned on the two farms and will be planted in October to November
and harvested between May and August of the following year. AIl mechanical cultivation, fertilizing and
spraying shall be completed by the end of November before the monsoon rains start in December. The
eight-row John Deere grain planter(s) will be utilized in order to achieve the aggressive planting
deadlines. The company has a combined harvester that harvests eight rows at a time. The TERRA
project is being cultivated by mechanised methods. The project aims to be a model for sustainable
agriculture production and intends to use innovative agriculture practices to support and enhance soil
fertility while simultaneously fixing organic matters and carbon in the soil. The cultivation process is
described below.

Summary of the cultivation process

The maize cultivation process and associated calendar for different stages are illustrated in the table
below.

Table 4-4: Maize cultivation process and associated calendar
Crops type Characteristic Comments
Land Clearing Dozing, levelling, ect. From May to October
Ploughing
Crop processing From August to November
Seedling

Crop establishment

Crop husbandry Fertiliser for sowing From November to Earlier December

Maintenance at crop establishment (weeding)

Harvesting

Handling
Crop handling From May to September
Package

Storage

Preparation of land for crop to be grown
Clearing:

The site is prepared by cutting trees, levelling and making proper drainage. Current only 1,500 ha has
been cleared. Land clearing is done by mechanical methods using heavy machinery. Land clearing and
preparation will employ procedures to minimize release of greenhouse gases. Cleared biomass will not
be burnt but rather chipped and ploughed into the soil during land preparation, alternatively it will be
used to produce compost.

Cultivation Process
The cultivation process includes the following practices:
Ploughing:

Maize needs to be planted carefully and accurately to achieve the best germination and emergence
possible. To achieve the desired tilth, plough the land (Soil turning) with a disc harrow or soil stirring

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 40

4.5.2

plough 3 to 4 times. Each ploughing should be followed by planking to ensure fine tilth and conservation
of moisture.

The tillage /ploughing and harrowing practices affect the soils physical properties. Soil tillage in a
farming system refers to the physical soil cultivation practices, changing the soil's structure, hydraulic
properties and stability to such an extent so that the plants will grow and produce optimally.

The soil physical properties affected by tillage/ploughing are as follows:
° Texture and structure
° infiltration and evaporation.

The type of tillage affects the vulnerability of the soil to either wind or water erosion. Finely-structured
topsoil is susceptible to both types of erosion, while a coarse structure limits erosion.

Planting-Sowing

The grid used by TERRA is 75x25 cm which will provide the desired plant population for higher
production. The population is 53,333 plants per hectare. In order to optimise agricultural yield, planting of
maize is done using mechanical planters. Seeds are treated to avoid diseases and ensure better
germination, before sowing. The type of seeds used by the TERRA project is shown in the table below.

Table 4-5: List of seeds used by TERRA
No. Seeds Chemical Composition Quantity per ha Remarks
1 seed co 709 25Kg Maturité tardive
2 seed co 719 25Kg Maturité tardive
3 PANAR 53 25kg Maturité moyenne

Note: The seed has been treated with seed dressing against seeding diseases and pests. The seed
dressing is poisonous when consumed by animals or humans. Maize does not withstand water logging;
hence arrangements for drainage of excess water from the maize field should be made at the time of
sowing. This is done by providing shallow surface drains at suitable intervals and main drainage
channel.

Maintenance

The seedlings are maintained by application of different fertilizers and agrochemicals including:
°  Herbicides

+ __Nematicides and insecticides

°  Fertilizers

The total range of pesticides fertilizers to be used includes nitrogenous and phosphates.
Fertilizer application

The use of fertiliser at sowing provides the seedling with the major nutrients required in the early stages
of development. Nitrogen (N) and phosphorus (P) are particularly important, and potassium (K) may also
need to be applied before planting if levels are low. The fertilizers used for the TERRA farming project
include:

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA

Page 41

Table 4-6: List of fertilizers used by Terra
No. Name Chemical Composition Quantity per ha Remark
1 Engrais composé N.P.K 10-26-20 400kg Basal Dressing
2 Engrais simple(urée) 46% 300kg Top Dressing

Weeding control

Maize crop is kept free of weeds up to 40 days after sowing; otherwise the yield is considerably reduced.
Weeds within the rows can be effectively controlled by using the following herbicides as shown in the

table below.

Table 4-7: List of herbicides
No. Name Quantity per ha Nature
1 Callisto 175ml organic
2 Dual gold 1750ml organic
3 Gesaprim 550ml organic
4 Nucomax 50g organic
5 Glyphosate 700mlI organic

Plant Protection

The diseases of maize can be controlled by the use of resistant varieties together with the use of
optimum plant populations and nitrogen applications.

Insect Pest and control

Various strategies are used to protect crops by suppressing the insect population and limiting
damage.The first step in managing insect pests is to identify the insect and determine the numbers
present. Crops are checked regularly to determine the extent of an insect infestation and assess the
damage it is causing.

The insect pest and their control are illustrated in Table 4-8.

Table 4-8: Insect pest within the TERRA concession area and their control
No. Name of insect Period
1 le Borer du maïs Growing step
2 ceron Growing step
3 Vers gris Growing step
4 Charançon Storage step

This information can then be used to determine whether control is required and to decide on the most
suitable management method. The following insecticides are recommended to spray on the crops:

“Anam 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 42

4.5.3

4.5.4

Table 4-9: List of Insecticides

No. insecticides Composition Use

1 cypermethrin Insecticide organique a base du pyrethrine Growing step

2 Lambda-cyalothrin | Insecticide organique a base du pyrethrine Growing step

3 Pyrimifos-methyl Organophosphoré a base du phosphore, de l'azote et de Both storage and
chaines carbonées Crop growing

4 Phosphure Aluminium et phosphore, c'est un fumigant Storage only

d'aluminium

lt is possible to have some beneficial insects, including predators and parasitic wasps that commonly
occur in maize crops. TERRA should be able to distinguish these insects from maize pests and use
them as a tool for integrated pest management. When present in high numbers these beneficial insects
may be effective in controlling pests and preventing yield loss. The beneficial insects exist including the
bees that are protected by the non-use of insecticides harmful to them during the flowering, because
they do assist the cut flowers.

Watering

The maize crop is the rainy crop; the rainfall is sufficient in this region and provides necessary water. No
irrigation is necessary for the TERRA project.

Harvesting

When the husk covers the cobs, they dry out and turn brown and the grain hardens, this is when the
crop should be harvested. Harvesting is done with a machine called combined harvester.

Harvesting of maize is done mechanically. Harvesting machines with in-field tractor-trailer combination
(7 tonne capacity trailers) delivers maize to 15 tonne trailers on the side of the fields (loading zones).
Two or three of these 16 tonne capacity trailers is then hauled by one tractor to the storage facility.

Mechanical harvesting of the maize will leave leaves and tops in the fields that will be burnt to avoid the
growth of weeds.

Storing Maize

Currently maize is packaged in 50kg bags stored in a warehouse. Stored maize is susceptible to attack
by pests and diseases, and can also be damaged by rodents and birds. Cleaning of the grain store to
remove all traces of previous crop, preferably by disinfecting the area before use, is important. lt is also
necessary to monitor the condition of the stored grain throughout the storage period for insect pests,
disease, temperature and moisture. Once the milling facilities at AMCC are commissioned in 2014,
maize will be loaded directly into trucks and transported to the state of the art storage facilities (silos) at
AMCC, which include moisture control. The figure below presents the storage facilities at AMCC.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 43

4.6

Figure 4-4: Maize storage facilities at AMCC
Transportation

The maize is packed in 50kg bags at the TERRA site and is transported by trucks over a distance of
about 90kms to Lubumbashi where it is sold. Going forward, TERRA will supply African Milling Company
Congo, a newly establishished millier and related company, where the maize will be processed into
maize flour.

Proposed production capacity

The expected average farming production yield is eight tons per ha. Table 4-10 below presents the
envisaged production after applying a 10% allowance for access roads and other related infrastructure.

Table 4-10: Terra farming production details

2013- 2014- 2015- 2016- 2017- 2018- 2019-
2014 2015 2016 2017 2018 2019 2020

Production forecast | 10,800 18,000 28,800 39,600 50,400 61,200 72,000
(tons)

Transportation and logistics

Transport of personnel will be via road from the accommodation facilities to the farming land. Transport
of the product (maize), materials, seeds and chemicals (fertilizers, pesticides) will also be via road. Fuel
will be transported to site in tankers. Parts and spares will be transported via road transport.

Access road and internal roads network

There is a gravel access road to the farming land site from the N5 (national road). The access road
taken from the N-5 is approximately 2km long. Many internal roads that are connecting different points
within the concession area are also used for the TERRA project.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 44

4.7

4.7.1

4.8

Wider road network

The N5 highway from Lubumbashi to Kasenga is the principal logistic arterial route connecting the
project site to the road. The route is in good condition. Most traffic makes use of this highway. The
project will make use of this route for transportation of materials and product to and from Lubumbashi.
Inbound traffic of trucks from Lubumbashi to the project site, carrying various bags of maize, materials
and others chemicals, etc.

Type and number of transport means and their frequencies

Table 4-11: Means of transportation used by Terra project
Lubanda Farming operation Mode Destination
Maize Trucks AMCC

Fertiliser, pesticides, seeds and other

: Trucks TERRA Farm
required products

Fertilizers and agrochemicals

The chemicals to be used include fertilizers, pesticides and herbicides. Ferlizers and pesticides are kept
in the shed with concreted floor and sheltered against the sun before their use in the fields. The quantity
corresponds to the seasonal needs.

Hazardous materials and agrochemicals

A hazardous material and agrochemicals store is proposed within the TERRA concession area, which
will be designed in accordance with GIIP. The following materials will be stored onsite:

e Seeds

°  Fertilizers

+ Pesticides

°  Herbicides

Lubricants

For efficient operation of the TERRA equipment and machinery, various lubricants (both oils and
greases) will be required.

Equipments and machineries

TERRA uses a varirty of equipment and machinery such as tractors, sprayers etc. during its agricultural
process. The list of equipment and machinery used by TERRA for the proposed project is presented in
Table 4-12.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 45
Table 4-12: Equipment and machinery used by TERRA for the proposed project

Type Model Quantity

Tractors

Tractor 125 CV 2

Tractor 165 CV 5

Tractor New Holland 30 CV 3

Tractor New Holland 75 CV 1

Sprayers

Sprayers 3000 litres 2

Tillage

Disc Ploughing 3

Tillage À sock 2

Disc Harrow 7
vibrotile 2
defonceuse 5

Planters

Disc Corn seeder planter John Deere 2

Fertilizer spreader 2

Equipment affected to corn Harvesting and packaging

Beet harvester John Deere 1

Trailer 3

Combine harvester New Holland 1

Thrower 2

Trailer (Dumper) 5

Overall Machineries

Tata Truck -19 Tons Tipper

Tipping Traier-5 Tons Tipper

Tipping Trailer -10 Tons Tipper

Trailer 2000 lietrs Water Tank

Bulidozer D6

Back Hoe Digger (TLB) 90HP

Generator 200 kVA

Water Pump

“Anam

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA Page 46

4.8.1 Earthworks and infrastructures

Currently the works carried out on the TERRA site during the different phases have required certain
facilities and infrastructures. With the development of the project, other facilities and infrastructures are
planned for farming operations such as:

+ __ Mechanical Workshop;

e Storage facilities for crops;

° Storage facilities for pesticide, fertiliser, insecticides and other chemical used for farming;
«Fuel storage and distribution facilities ;

° Garages;

+ Various access and on site roads;

+ __ Domestic waste storage facility;

+ __ Domestic and potable water reticulations ;

+ __ The electric power supply facilities with the solar panels; and
*<__Accommodations facilities for the working force.

° Block drainage system.

Existing facilities for Lubanda Concession are shown in the table below.

Table 4-13: Footprint area of project facilities
Area Facility Area ha
Offices
(Garages

orkshops for machining and equipment maintenance

Fuel storage facilities

Lubanda concession mess halls camping 50

Residences(Labour Hostel, Officer Hostel)

laundries

jarehouses for seeds, pesticides, fertilisers chemical

MWaste Management Facility

Relocation: lt is not envisaged that there will be a any need for relocation, as this process was conluded
in 2009 and it is understood that no persons currently reside within the concession areas.
Compensation: The compensation was conducted for private agricultural land within the TERRA
concession area. More than the required 6 month period for relocation, TERRA allowed individuals a 24
month period, in order to ensure that affected individuals had found suitable alternative land. The details
of compensation are shown on Appendix A and C.

Planned Infrastructure: The Figure 4-5 shows the different infrastructures planned for TERRA project.

“Anam 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 47

éronmocarnl

CO CL
TERRA PROJECT tacsgore [on
= srk consultinc (oete [nono |
INFRASTRUCTURE MAP Par
RE Rose À ONE ON

Figure 4-5: Layout of different infrastructures planned for TERRA project

Ana 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 48

49

4.10

Safety and security

Fire prevention

All electrical equipment and other inflammable products are kept in the area free from sources of heat or
fire such bushfires. The barriers zone (stopfire) is implemented around the other fuel storage. Fire
extinguishers are installed at locations close to fire sources. The roads (stop fire) are created within the
farming land to prevent fire expansion.

Security

TERRA will provide security for the site. The accommodation areas, waste management facility,
chemical storage area and maize storage will be fenced and access controlled through security booms
or gates.

Water supply

The proposed project is rain fed. Groundwater from boreholes TBH 1 and TBH 2 (SRK Interim
Preliminary Water Specialist Report, March 2014) is used only for domestic water supply of the camp.
No surface water from any of the rivers is being used for irrigation etc. by TERRA.

The water required to meet the site camp demand is not known but it was reported that the existing
boreholes are meeting the water demand and is anticipated to continue to sustain the camp into the
future

4.10.1 Utilized Water

The main activities consuming water for the TERRA project are:

+ _Maize farming operation: cleaning of machines and watering of the roads for dust suppressing.
+ __ Domestic: administration offices, workers housing, others).

+ Maize being a rainy crop, no irrigation is planned for the current maize farming project.

There are boreholes for water supply.

4.10.2 Watercourses

The map showing the water courses in the TERRA perimeter is presented in Figure 4-6.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA

Page 49

590000

590000

595000

595000

600000

600000

605000

605000

610000

Legend

Monitoring points

Groundwater

Surface water

Roads

Rvers

Waterbodies

Provincial boundary

National boundary

Kapanga sMaiemba-Nkuiu
» Mitwab: B

Kamna °
Kipambeg Bukarma
bu

+ Kambove,

De Le

610000

Concession boundary 8

consulting

Terra Agricultural Project

Positions of surface and groundwater water sources

Project No.
471427

Figure 4-6: Watercourses in TERRA Concession.

471947_Terra Environmental and Social Assessment

Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 50

4.10.3 Stormwater management

TERRA has dug a trench to surround the current ploughed areas. This trench is used for security
purposes (to keep people and animals away from the project area) and for stormwater management.
The trench has dedicated outlets to discharge the collected water into the two nearby rivers, Besa and
Kafira. Apart from the perimeter trench, there is a deeper and wide (3 x 2 m) trench cutting across the
cultivated land, from the site camp into Kafira River. This trench collects all the surface runoff from the
cultivated land.

4.10.4 Surface drainage

Drainage systems for the plantation are being designed to ensure that surface water in excess of soil
drainage capacity would be drained prior to causing crop damage. The design of the surface drainage
system makes usage of the existing natural drainage lines and seasonal streams. This will also be
considered in the extend phase so that waterways and infield drains will transfer water to the main drain
network, rivers and to the Lubanda lake. In areas where it is proposed to include sub-surface drains,
surface drain depth was increased, where necessary, to ensure that the drains would flow freely.
Conditions considered in the design include: Drains were designed to remove water (29 mm rain per
day) from a particular zone in 24 hours; 30% of the drains depths are already in place as natural
depressions (topography). Drains have 0.7 m freeboard and side slopes are 1.5:1.

410.5 Waste oils and discharge of toxic wastes

Waste oils will be used as treatment oil to fencing poles to provent termite attack. Pesticide and other
toxic containers are burnt or buried in a far away from human habitation of movements.

4.10.6 Fuel

4.11

4.12

The installation of two (2) diesel oil storage facilities, each with capacity of 13,000 m° is planned on
TERRA site.

Power supply

For the TERRA project power is supplied by three generators and solar panels.
Waste management

The type of wastes generated by the TERRA project includes:

° Organic waste: maize crops remained after harvesting, trees

+ __Waste water: pack house, spray and fertigation stations

°  lron/metal (nails, welding rods etc.) used oil filters, parts that are replaced from
machineries/generators

°__ Office paper, packing boxes: from office work
° __ Agrochemical containers from agrochemical usage
+ __ Used engine oil and used lubricants from farm machinery maintenance.

Wastes will be disposed of in accordance with DRC and lender requirements including the IFC EHS
Guidelines. In summary, waste streams produced by the project will be handled as follows:

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 51

Domestic waste will be disposed of in a dedicated domestic waste management facility. lf possible,
the domestic waste will be recycled

Recyclable waste will be decontaminated and once declared safe, made available to local
communities

Hazardous waste will be stored in appropriate containers which in turn will be stored in a designated
hazardous waste area / container. Disposal options will be investigated with suppliers and local
government

A waste management facility (WMF) is on the site including hazardous waste from the project. Co-
processing (incineration) or project-generated and local waste will require feasibility assessment as
the size of the farming operation increases. Package sewage treatment plants have been chosen
over septic tank based on the improved treatment of sewage and larger numbers of employees
which the system can deal with.

4.13 Employment

4.14

During the operational phase, TERRA will employ 200 contracts labour. Table 4-14 shows the
employment numbers for the planned TERRA project during 2012-2020.

Table 4-14: TERRA project planned employees (2012-2020)

Employment 2012- 2013- 2014- 2015- 2016- 2017- 2018- 2019-
Types 2013 2014 2015 2016 2017 2018 2019 2020
Expats 14 16 23 27 37 40 48 48
National 38 42 59 84 117 129 143 143
employment

Contrat labour 200 250 400 500 600 700 800 800

Employee accommodation and facilities

TERRA provides accommodation facilities for its employees. The accommodation capacity is currently
as follows:

10 expats
5 for seniors Congolese
30 for general workers and

Housing for 200 labours and 40 regular staff also provided.

4.15 Corporate Social Responsibility

4.15.1 Overview

TERRA'Ss Corporate Social Responsibilty (CSR) aims to address prevalent issues, such as skills

sl

hortages, at a grass roots level, where the Company will train small groups of farmers in producing

agricultural output, which would not only transfer skills but help address concerns around food security.
In addition, TERRA already supports various community and educational projects, which it will continue
to do to ensure the on-going development of the communities in which it operates.

“Anam

471947_Terra Environmental and Social Assessment April 2014

SRK Consulting: 471947 TERRA ESIA Page 52

4.15.2 Completed Projects

TERRA plays and integral role in developing communities in close proximity to its farming activities,
which in turn has a positive and multiplier effect on the economy in the region. TERRA has worked with
the Local Government in identifying the needs of the local community and has already donated the
following:

+ Two boreholes in the Lubanda villages

+ Regular donation of medicines to local clinics as a contribution to health and family welfare of the
surrounding villages

° Installation of 10, 50 watt solar street lights at strategic points.

Figure 4-7: Borehole pump and Solar Lighting supplied and fitted by TERRA in Lubanda

4.15.3 Current Projects

The following are earmarked projects over the next five years, where TERRA will continue to work with
relevant authorities to identify priorities:

+ Revamp schools and provide educational material
+ Create training program for small groups farmers
+ Continue solar lighting solutions for surrounding villages

+ Continue water solutions.

4.15.4 Out-grower Scheme

Overall only 2% of total arable land in the DRC is used for agriculture crop production, with mostly
subsistence farming. TERRA plans to develop an outgrower scheme in the future to assist in increasing
maize production, as well as securing supply for its miling facilities. These schemes will also assist the
community as they will be guaranteed off-take for their crop.

From a quality perspective, the TERRA's agronomists frequently visit the surrounding farmers and
educate them about good farming practices. Down the line, TERRA is considering providing inputs to
local farmers by setting a buy back agreement, which would help improve yields.

“Anam

471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 53

Overall, this will improve the standard of living of the surrounding village as every farmer would have a
guaranteed off-take, substantially reducing the risk of any post-harvest losses. Currently it is anticipated
that at least 30 villages will be benefitting from the planned scheme.

“Anam 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 54

5

5.1

Biophysical Baseline

Overview

Biophysical:

o  Geology

o  Topography
o  Soils

o  Landuse

o  Biodiversity (fauna, flora, aquatic ecology, ecosystem goods and services and sensitive
environments)

o Water resources

o Climate and air quality

o Waste
o Noise
o Visual.

As part of the 2010 ESIA undertaken by GAC, a site survey for baseline data and environmental
monitoring for data collection was carried out. Results of the monitoring are reported in the ESIA by
GAC.

The subsequent ESIA by SRK included additional site visits undertaken from December 2013 to
March 2014 by key specialists from SRK's project team to fill critical gaps and update the baseline
information where possible. As mentioned earlier in this report SRK conducted various site visits,
water sampling, social, traffic and biodiversity baseline data collection and undertook stakeholder
engagements with key informants and community members in the project area. The following
specialist studies were included in SRK's ESIA update:

Air quality — desktop update of previous study by GAC;
Noise — desktop study ;

Water resources — site assessment and monitoring program for the current 1,500 ha and
collection of selected samples;

Ecology, ecosystem services and biodiversity (terrestrial and aquatic) —-desktop study, field
investigation and update of previous study by GAC;

Economics — site assessment and update of GAC study;

Soils and land capability — desktop study, information provided by TERRA SPRL and update of
GAC study based on available information and experience;

Traffic — traffic data collection from the DRC minstry;

Social impact assessment — Meetings with Group Chief, meetings with local chief, as well as
group meetings with community leaders, NGOs and household surveys by SRK team and
update of previous study by GAC.

Anam

471947_Terra Environmental and Social Assessment March 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 55

5.2

Geology

The TERRA project area is located within the Central African Copper belt. The geological basement
of Central and East Africa is ancient crystalline rock consisting of sedimenis, lavas and intrusions,
altered by repeated metamorphism. lt is described as a rigid block of pre-Cambrian basement rock,
bounded to the north-west by the Upemba rift and to the south-east by the Lunangwa rift. The block
is sub-divided by the Lufilian Arc (SRK, 2011).

The Lufilian Arc stretches a distance of more than 500 kilometres from Kolwezi in the southern part
of the DRC to Luanshya in Zambia. This arc hosts extensive high-grade copper-cobalt mineralization
in the form of very large stratiform deposits. Several large high-grade copper mining operations, e.g.,
Kamoto in DRC and Nchanga in Zambia are present in the Lufilian Arc. The deposits occur in a
sequence of sedimentary rocks that are known as the Mines Group (Lower Roan Group) and are
between 1050 million and 650 million years old. The rocks of the Lufilian Arc are exposed in a series
of tighily folded and thrusted anticlines and synclines, generally trending east-west to southeast-
northwest in southern DRC (SRK, 2011).

The stratigraphy of the area is divided into a younger Kundelungu Supergroup underlain by an older
Roan Supergroup. These sediments were deposited approximately 800 million to 300 million years
ago. The basin was deformed approximately 500 to 600 million years ago during the Lufilian
Orogeny, and the sediments were intruded into by a series of gabbroic and granitic intrusive bodies
(SRK, 2011). The geological map of the area is presented in the figure below.

The project area is entirely underlain by the Kundelungu Group, formerly called the Upper
Kundelungu, of the Katangan Series. The Kundelungu is 300 m thick, comprises mainlyf argillaceous
to sandy clastic rocks and is underlain by the ‘Petit Conglomerat’ a diamictite? (François, 1973;
1974; Batumike et al., 2006; 2007). The depositional environment is marine but with a larger
transgressive tract compared to that of the Nguba formation (Batumike et al., 2006; 2007). The
facies is poorly diversified and laterally homogeneous over a large area of the whole basin
(Batumike et al., 2006).

Anam

471947_Terra Environmental and Social Assessment March 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 56

Legend

© Mantouns

À Proicticcalion

Roads
Geology
LEGENDE_AN

Grand
conglomerat

Hoïacene

KoPeistocene,
Plocene

Kundelungu

Lover
Kundelungu

M:
Roën
M:
Pliocene
(Upper, Middle,
Upper and

Uiddie
Kundelungu

1260000 rm

TERRA PROJECT wrazore[onn
GEOLOGY MAP 471047 si
mm

Figure 5-1: Geological map of the project area

Anam

471947_Terra Environmental and Social Assessment

March 2014
SRK Consulting: 471947 TERRA ESIA Page 57

5.3

5.4
5.4.1

Topography

The project area is characterised by a flat area with gently undulating topography at the North limit of
the concession. The TERRA farms are situated in the “Highlands” from whence the Provinces name
“Upper Katanga (Haut Katanga)” is derived. The area’s elevation is roughly 1200m above sea level.
The area surrounding the farms is relatively flat with lower lying areas forming marshes, swamps and
lakes but sloping towards the rivers and lake. The Rivers and rivulets are numerous in the area,
carrying the excess rainwater to lakes. The flat terrain and high rainfall result in the water table being
shallow (close to the grounds). Wells can be dug almost anywhere on the farms. Several active wells
are present in the surrounding villages as can be seen in the Figure 5-2 below.

Exhibit 3.10: DRC Topography

5'S

10°S

10'E 15'E 20'E 25'E 30'E
Figure 5-2: Topography of project area
Soils
Soil type and characterization

The soils in the Lubanda area can be grouped with the soils north and east of the Lubanda Lake,
and extended to the south of the lake towards Minga. Upper layers with humus are visible in the total
area and are the result of bush fire and the thickness increases from the savannah to the light forest
areas.

North of the lake (P.C. 110 & 111) the soils are deep and sandy (less than 10% clay) with restriction
in the upper layers of soil. Slightly more humus soils are found in the A Horizon (upper layer) and are
greyish in colour compared with the more reddish B Horizon (below 30cm).

The area south of the lake (P.C. 116), which is currently being cleared and developed, has soils with

clay contents of between 20% and 40%. These soils become less grey in colour as one moves
further away from the lake and more reddish to yellow-red except for the top layer that contains more

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 58

5.4.2

5.4.3

humus. The terrain is very flat and tends to slope more towards the Kafira River than the lake. These
soils seem to be rich in iron and moderately drained except in marshy spots. The area has very large
termite mounds (3 to 4 per ha) with a high clay content indicating that the bottom soils have high clay
content. The water table in these areas is found at a deeper level than those closer to the lake and
drainage should be less of a problem.

No cultivation has yet been done on the Katofio farm and no profile holes have been made, however
indications are that there are three distinctive soil types. The swamp and marshland area (P.C. 117
to 119) has the typical Hydromorphic soils that have high levels of clay, shallow water table, are dark
grey to black and poorly drained.

The North-eastern area is typical savannah with light forestation and soils are red with a gravel feel.
These soils do drain moderately well. Large termite mounds occur.

The south-western area tends to become somewhat sandy with fine silt content. Drainage is
moderate. The alluvion are present in valleys, the flanks of wide valleys are in gentle slope and are
covered by colluvial soils The latosols polygenic are present.

In general these soils are sandy soil, rich in clay and belong to the zonal soils of type A-2, yellowish-
red and well drained.

The characteristics of the soil types encountered in the perimeter are as follows:

+ Humifere horizon: very often visible everywhere because of the direct influence of bushfires and
its thickness increases significantly from the savannah to small forests.

°+__ Hydromorphic soils: the soils encountered in the tides and wetlands, are black in color and are of
colluvionnaire origin and are very poorly drained with horizons rich in clay.

The soils in the concession area of Lubanda are characterized by three groups of soil:
°__ The ferrisols or ferrasols

+ The sandy formations of pilocene

° __ Alluvium moderns, hydromorphic

Soil composition

The soils from the project area have been gathered at a depth between 25 and 30 cm. These
samples have been collected at the various location are shown in Table 5-1.

Table 5-1: Location of samples located

Stations de prelevements Cordinates

STO3 S11 06 13,1 E 27 55 54,0
STO7 S 11 06 36.2 E 27 55 11.8
ST30 S11 06 02,6 E27 54 58.0
ST31 S11 06 29,8 E27 55 08,9
ST32 S11 06 55,2 E27 54 36,9

The soil sampling campaign has been performed by GAC during 2006 and the tests have been
carried out using the XRF NITRON XLI. The values of metal contents illustrate the presence of iron
but indicate that the upper horizon must be clasiified as “Soil” in term of pedology.

Soil quality

Due to low (nearly no) human activity in the area, the soil is expected to be clean. Soils are not
prone to erosion in the TERRA concession.

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 59

5.5 Landuse

The site is located within an area characterised by livestock farming and rural settlements. Shifting
cultivation forms the basis of the farming system in the Lubanda and Katofio area. Food crops
(cassava, plantains, bananas, maize, soyabeans, beans and sweet potatoes) are produced.
Typically, an average household may own 5-10ha of land but usually only 1ha or less under
cultivation. In general farming is done using family labour. Fruit trees, both planted and wild are
continuously being harvested during fallow periods.

Natural resources used regularly by local residents include wood, fish and wild animals, building
materials, medicinal plants, and potable water. Many of the resources in the area are depleting due
to pressure from unsustainable agricultural practises and cut of trees for charcoal.

5.6 Biodiversity

This section provides a description of the baseline biological environment and is based on the
terrestrial and aquatic biodiversity and ecology study undertaken by GAC. The majority of the
information was taken from the botanical and faunal baseline studies conducted in the Lubanda area
as part of previous ESIA study. Additionally SRK conducted field surveys over three separate one-
day site visits in the wet season during January to February 2014. The field surveys were
undertaken by a team from the University of Lubumbashi, Department of Biodiversity, accompanied
by Patrick Mboma of the SRK DRC office. The surveys are all based on visual observation and
community interviews, and were conducted in the areas of Lubanda Lake and the surrounding
farming areas around the Lubanda villages. Below is the project team that worked on the biodiversity
section of this report.

Name Name Project Role Qualifications Years
Designation Designation Experience
Emile Kisimba Lubumbashi Taxonomic Botanist and zoologist of the 40

Kibuya university classification laboratory of the ecology of

landscape and environment of the
Faculty of Science, Department of
Geography of the University of

Lubumbashi
Patrick Kafamba Consultant (SRK | Work site and BSc (Geographical Sciences) 6
DRC office, Report
Lubumbashi) writing
Amisi Mwana Y.P | Lubumbashi Taxonomic PhD in environmental sciences, 16
university classification Director of laboratory of the

ecology of the landscape and the
environment. Professor at
University of Lubumbashi
University

Random household surveys were conducted, and a day was dedicated to driving through the project
area with Professor Amisi from the University of Lubumbashi.

A desktop study was also undertaken, making use of previous studies by GAC, and other relevant

documentation and reports. The material used for the desktop study was as follows:

« __ Ecological Report on Sites around the TERRA project, prepared by GAC, EIA, dated April 2010
Recensement des grands mammifères et impacts humains dans les Parcs Nationaux de
l'UPEMBA & des KUNDELUNGU, République Démocratique du Congo, Février 2009 prepared
by United States Fish and Wild life Service; and

+ Se Nourrir en Foret Claire Africaine prepared by Malaise 1997.

Anam 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 60

5.6.1

Professor Amisi was asked to review and add to species tables originally complied by GAC in the
TERRA ESIA, 2010. SRK checked these species list tables against the IUCN Red Data List and the
Encyclopaedia of Life online databases to determine the conservation status of each species.

Flora

The DRC is considered to be the most biologically diverse country in Africa, with at least 11000 plant
species having been recorded, of which 29% are found only in the DRC. This is partly due to the size
of the country and the fact that half of the country is covered in rain forest. The concession area lies
in the southern part of the country within a zone of miombo woodland. “Miombo” is a vernacular term
adopted by ecologists to describe the woodland ecosystems dominated by trees of the genera
Brachystegia, Julbernardia and Isoberlinia of the family Fabacae, sub family Caesalpiniodeae. Such
woodlands extend over 2.8 million km of the southern sub humid tropical zone from Tanzania and
DRC in the north through Zambia, Malawi, and eastern Angola to Zimbabwe and Mozambique in the
south. These woodlands constitute the largest more-or-less contiguous block of deciduous tropical
woodlands and dry forest in the world. The generally degraded state of the natural habitat in the
concession area and the activities in the areas surrounding the concession area has resulted in a
generally impoverished diversity of flora. The vegetation identified in the various areas of the
TERRA concession site is described below.

Large trees of 8-25 m in height located in the clear degraded forest in the project area are presented
in Table 5-2.

Table 5-2: Clear degraded forest

N° | Species Family IUCN red list Status
1 Ficus gnaphalocarpa Moraceae Not Assessed
2 Ficus brachylepis Moraceae Not Assessed
3 Ficus capensis Moraceae Not Assessed
4 Isoberlinia angolensis Caesalpiniodeae Not Assessed
5 Afzelia quanzensis Caesalpiniodeae Not Assessed
6 Julbernardia paniculata Fabaceae Not Assessed
7 Diplorhynchus condylocarpon Apocynaceae Not Assessed
8 Zanha golungensis Sapindaceae Not Assessed

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 61

The table below shows a list of herbaceous shrubs between 0-1 m high in the project area.

Table 5-3: Herbaceous: Shrub 0-1m height
N° Species Family IUCN red list Status
9 Hymenodictyon parvifolium Oliv. Rubiaceae Not Assessed
10 Ficus dekdekena Moraceae Not Assessed
11 Ziziphus mucronata Rhamnaceae Not Assessed
12 Senna petersiana Caesalpinioideae | Not Assessed
13 Zanthoxylum chalybeum Rutaceae Not Assessed
14 Cussonia corbisieri Araliaceae Not Assessed
15 Acalipha sp Euphorbiaceae Not Assessed
16 Setaria megaphylla Poaceae Not Assessed
17 Hyparrhenia rufa Panicoideae Not Assessed
18 Senna singueana Fabaceae Not Assessed
19 Crotalaria retusa Fabaceae Not Assessed
20 Annona senegalensis Annonaceae Not Assessed
21 Ageratum conyzoides Asteraceae Not Assessed
22 Galinsoga parviflora Asteraceae Not Assessed
23 Bidens pilosa Coreopsideae Not Assessed
24 Brachiaria brizantha iPoaceae Not Assessed
25 Digitaria nitens Rendle idem Not Assessed
26 Pennisetum polystachion Panicoideae Not Assessed
27 Aneilema beniniense Commelinaceae Not Assessed
28 Gladiolus Klattianus Iridaceae Not Assessed
29 Chlorophytum stolzi Asparagaceae Not Assessed
30 Aloe christianii Xanthorrhoeaceae | Not Assessed
31 Setaria pallide-fusca Poaceae Not Assessed
32 Bauhinia thonningii Caesalpinioideae | Not Assessed
33 Dioscorea dumetorum Dioscoreaceae Not Assessed
34 Cissus schmitzii Ampelidaceae Not Assessed

Anam

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA

Page 62

The table below shows a list of species cultivated in the area.

Table 5-4: Species cultivated in the area

N° Species Family IUCN red list Status
35 Zea mays Poaceae Not Assessed
36 Phaseolus vulgaris Fabaceae Not Assessed
37 Cajanus cajan Fabaceae Not Assessed
38 Luffa aegyptiaca Cucurbitaceae Not Assessed
39 Momordica balsamina Cucurbitaceae Not Assessed
40 Capsicum frutescens Solanaceae Not Assessed
ai Lycopersicum esculentum Solanaceae Not Assessed
42 Solanum melongena Solanaceae Not Assessed
43 Hibiscus esculentus Malvaceae Not Assessed
44 Capsicum annuum Solanaceae Not Assessed

The table below shows a list of aquatic Vegetation

project area.

to Juncellus alopecuroides and cyperus in the

Table 5-5: Aquatic vegetation
N° Species Family IUCN red list Status
45 Pycreus polystachyos Cyperaceae Least Concern
46 Cyperus alternifolius Cyperaceae Least Concern
47 Cyperus articulatus Cyperaceae Least Concern
48 Cyperus difformis Cyperaceae Least Concern
49 Rhynchospora corymbosa corymbosa Cyperaceae Not Assessed
50 Oryza perennis Poaceae Not Assessed
51 Cyperus dives Cyperaceae Not Assessed

52 Polygonum salicifolium Polygalaceae Not Assessed
53 Bryonia dioica Cucurbitaceae Not Assessed
54 Polygonum glandulo- pilosum idem Not Assessed
55 Dianthus angolensis Cyperacae Not Assessed
56 Ludwigia abyssinica Onagraceae Not Assessed
57 Ludwigia Erecta Onagraceae Not Assessed
58 Nymphaea lotus Nymphaeaceae Not Assessed
59 Ludwiga sp Onagraceae Not Assessed
60 Hydrocotyle confusa Apiaceae Not Assessed
61 Crassocephalum picridifolium Asteraceae Least Concern
62 Ipomoea aquatica Convolvulaceae Not Assessed
63 Centella asiatica Apiaceae Least Concern

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA

Page 63

N° Species Family IUCN red list Status
64 Mukia maderaspatana Cucurbitaceae Not Assessed
65 Phragmites mauritianus Poaceae Not Assessed
66 Phyllanthus niruri Phyllanthaceae Not Assessed
67 Acacia kirkii Acacieae Not Assessed
68 Acacia polyacantha Fabaceae Not Assessed
69 Salix subserrata Salicaceae Not Assessed
70 Floscopa glomerata Eloscopa Commelinaceae Not Assessed

The table below shows a list of Forest mesophanerophytes or medium to large tree of 8-30 m high in
the project area.

Table 5-6: Forest mesophanerophytes or medium to large trees

N° Species Family IUCN red list Status
71 Paulina piñata Baker Sapendaceae Not Assessed
72 Clausena anisata Rutaceae Not Assessed
73 Craibia anisata Fabaceae Not Assessed
74 Khaya nyasica Meliaceae Not Assessed
75 Piptadeniastrum africanum Fabaceae Not Assessed
76 Erythrina excelsa Fabaceae Not Assessed
77 Beilschmiedia schmitzi Lauraceae Not Assessed
78 Nuxia congesta Stilbaceae Not Assessed
79 Manilkara discolor Sapotaceae Not Assessed
80 Bridelia micrantha Phyllanthaceae Not Assessed
81 Parkia filicoidea Fabaceae Not Assessed
82 Rauvolfia caffra Apocynaceae Not Assessed
83 Parinari excelsa Chrysobalanaceae | Not Assessed
71 Paulina piñata Baker Sapendaceae Not Assessed

The table below shows a list of Forest mésophanérophyte or medium to large tree of 8-30 m high in
the project area.

Anam

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA

Page 64

Table 5-7: Forest mésophanérophyte or medium to large tree

N° Species Family IUCN red list Status
84 Brachystegia spiciformis Caesalpiniaceae Not Assessed
85 Isoberlinia angolensis Fabaceae Not Assessed
86 Afzelia quanzensis Fabaceae Not Assessed
87 Pterocarpus angolensis Fabaceae Near threatened
88 Pterocarpus tinctorius Fabaceae Not Assessed
89 Julbernardia globiflora Fabaceae Not Assessed
90 Bobgunnia madagascariensis Fabaceae Not Assessed
91 Brachystegia floribunda Fabaceae Not Assessed
92 Brachystegia boehmii Fabaceae Not Assessed
93 Brachystegia longifolia Fabaceae Not Assessed
94 Brachystegia taxifolia Fabaceae Not Assessed
95 Brachystegia wangermeeana Fabaceae Not Assessed
96 Julbernardia paniculata Fabaceae Not Assessed
97 Albizia adianthifolia Fabaceae Least Concern
98 Albizia antunesiana Fabaceae Not Assessed
99 Pericopsis angolensis Fabaceae Not Assessed
100 Parinari curatellifolia Chrysobalanaceae Not Assessed

101 Anisophyllea boehmii

Anisophylleaceae

Not Assessed

102 Marquesia macroura

Dipterocarpaceae

Not Assessed

103 Pseudolachnostylis maprouneifolia

Phyllanthaceae

Not Assessed

104 Erythrophleum africanum

Caesalpinioideae

Not Assessed

105 Hexalobus monopetalus

Annonaceae

Not Assessed

106 Syzigium guineense

Myrtaceae

Not Assessed

107 Strychnos spinosa

Loganiaceae

Not Assessed

108 Strychnos cocculoides

Loganiaceae

Not Assessed

109 Strychnos innocua

Loganiaceae

Not Assessed

110 Strychnos pungens

Loganiaceae

Not Assessed

111 Annona senegalensis

Annonaceae

Not Assessed

112 Olax obtusifiolia

Olacaceae

Not Assessed

113 Memecylon flavescens

Melastomataceae

Not Assessed

114 Vitex madiensis Lamiaceae Not assessed
115 Gardenia jasminoides Rubiaceae Not assessed
116 Ochna schweinfurthiana Ochnaceae Not assessed

117 Uapca pilosa

Euphorbiaceae

Not assessed

118 Pavetta schumanniana

Rubiaceae

Not assessed

119 Canthium crassum

Rubiaceae

Not assessed

Anam

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 TERRA ESIA Page 65
N° Species Family IUCN red list Status
120 Protea welwitschii Proteaceae Not assessed
121 Uapaca nitida Phyllanthaceae Not assessed
122 Cussonia quarrei Araliaceae Not assessed
123 Steganotaenia araliacea Apiaceae Not assessed
124 Psorospermum febrifugum Hypericaceae Not assessed
125 Hymenocardia acida Phyllanthaceae Not assessed
126 Flacourtia indica Salicaceae Not assessed
127 Securidaca longepedunculata Polygalaceae Not assessed
128 Schrebera trichoclada Oleaceae Not assessed
129 Harungana madagascariensis Hypericaceae Not assessed

The table below shows a list of Termite mound vegetation in the project area.

Table 5-8: Termite mound vegetation on the Project site and its surroundings
N° Species Family IUCN red list Status
130 Zanthoxylum chalybeum Rutaceae Not assessed
131 Thespesia garckeana Malvaceae Not assessed
132 Ziziphus mucronata Rhamnaceae Not assessed
133 Mimusops zeyheri Sapotaceae Not assessed
134 Friesodielsia obovata Annonaceae Not assessed
135 Grewia flavescens Malvaceae Not assesseded
136 Haplocoelum foliosum Sapindaceae Not assessed
137 Feretia aeruginescens Rubiaceae Not assessed
138 Euclea schimperi Ebenaceae Not assessed
139 Rourea orientalis Connaraceae Not assessed
140 Cissus schmitzii Vitaceae Not assessed
141 Boscia salicifolia Capparaceae Not assessed
142 Boscia angustifolia Capparaceae Not assessed
143 Cassia petersiana Fabaceae Not assessed
144 Hymenodictyon parvifolium Rubiaceae Not assessed
145 Ficus dekdekena Moraceae Not assess
146 Lannea stuhimannii Anacardiaceae Not assessed
147 Adenia gummifera Passifloraceae Not assessed
148 Allophylus africanus Sapindaceae Not assessed
149 Aloe greatheadii Xanthorrhoeaceae Not assessed
150 Balanites aegyptiaca Zygophyllaceae Not assessed
151 Acalipha paniculata Euphorbiaceae Not assessed
152 Dioscorea dumetorum Dioscoreaceae Not Assessed
153 Diospiros pallens Ebenaceae Not Assessed

Anam

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 TERRA ESIA Page 66

The study area is dominated by miombo woodland, followed by scrub, cultivation, and wetland
habitat. No species of conservation importance (i.e. Red Data and DRC legislation) were observed.
Alien invasive and weedy plant species occur throughout the TERRA concession, but are primarily
associated with disturbed/transformed areas such as along roads and around fields and villages

5.6.2 Fauna

Faunal diversity in the TERRA farming area around the Lubanda village is discussed below under
separate subheadings for mammals, rodenits, fishes, birds, molluscs and invertebrates.

lt was principally a desktop study and incorporated findings from other baseline studies conducted in
the Lubanda area as part of previous ESIA studies (GAC). High-level field surveys (visual
observation and interviews) were carried out during January and February 2014 to obtain
supplementary information of fauna in the area. The general degraded character of natural habitats
in the concession areas has resulted in a deteriorated faunal diversity. This is particularly the case
for fishes and edible game and the situation is not expected to improve at any time in the
foreseeable future. The fauna identified in the various areas of the concession sites is described
below:

The rivers within the study area are known to contain approximately 21 species of fish from 14
different genera:

5.6.3 Fish

The rivers within the TERRA concession and surrounding areas and the Lubanda lac are known to
contain nine species of fishes. The table below lists these nine species (GAC report and interviews).

Table 5-9: List of fish in Terra concession area

N° | Order Family Scientific Vernacular IUCN red list
names names Status

1 Perciformes Cichlidae Tilapia baloni Kitutu Least Concern

2 Siluriformes Clariidae Clarias Milonge Least Concern
buthupogon

3 Perciformes Anabantidae Ctenopoma Nkomo Least Concern
multispine

4 Siluriformes Claroteidae Chrysichthys Kikenge Data deficient
macropterus

5 Siluriformes Mochokidae Synodontis Bongwe, Least Concern
polystigma Kisokosoko

6 Cyprinodontiformes | Nothobranchiidae | Nothobranchius Pili Data Deficient
malaissei

7 Cypriniformes Cyprinidae Barbus neefi Kisepa Least Concern

8 Cypriniformes Cyprinidae Barbus eutaenia Ndakala Data Deficient

9 Osteoglossiformes Mormyridae Campylomormyrus | Ndomondomo Least Concern
Rhynchophorus

Anam 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 67

5.6.4 Birds

The bird diversity of the Katanga province is estimated to 676 different species. Of these, at least
101 species are observed in the Katangan miombo open forests. Table 5.7 lists the bird species
identified in the TERRA concession and surrounding areas. Out of all these bird species only 41
species of birds were directly observed in the proposed project area. This is considerably lower than
what would be expected for an intact miombo woodland area and underlines the level of ecosystem
degradation, notably miombo destruction, in the area concerned. However, bird diversity is
considerably higher than that of mammals and fishes. This is partially explained by the diversity of
habitats and the species associated with these environments. In the TERRA concession nine
species of aquatic birds were directly observed on site.

Anam 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 68
Table 5-10: List birds and aquatic birds in Terra concession
N° | Order Family Scientific names | Vernacular names | IUCN red list
Status

10 | Passeriformes Ploceidae Bubalornis Analabi Least Concern
albirostris

11 | Passeriformes Estrildidae Spermestes Bwilange Least Concern
cucullata

12 Passeriformes Sylviidae Schoenicola Katshitshi Least Concern
brevirostris

13 | Passeriformes Sylviidae Phylloscopus laetus | Kampruluprulu Least Concern

14 | Passeriformes Dicruridae Dicrurus ludwigii Shimutengu Least Concern

15 | Passeriformes Dicruridae Dicrurus adsimilis Kitengu Least Concern

16* | Passeriformes Dicruridae Dicrurus modestus | Mutengu Least Concern

17 | Passeriformes Hirundinidae Hirundo rustica Akamimbi Least Concern

18* | Passeriformes Capitonidae Diadenatum Kipindubuluba Not Assess
Flontatum

19 | Gruiformes Rallidae Amaurornis Kafulubiti Least Concern
flavirostra

20 | Passeriformes Malaconotidae Dryoscopus cubla Kitemasumu Least concern

21 | Passeriformes Muscicapidae Cossypha semirufa | Mulongwe Least concern

22 | Passeriformes Muscicapidae Oenanthe oenanthe | Munapebwe Least Concern

23 | Passeriformes Muscicapidae Oenanthe bifasciata | Muninapebwe Least Concern

24 Passeriformes Ploceidae Quelea erythrops Anasope Least Concern

25 | Galliformes Phasianidae Francolinus Inkwale Least Concern
africanus

26 | Strigiformes Strigidae Bubo africanus Fwifwi Least Concern

27 | Passeriformes Cisticolidae Camaroptera Katende Least Concern
brevicaudata

28 | Coraciformes Bucorvidae Bucorvus Umungomba Vulnerable
leadbeateri

29 | Psittaciformes Psittacidae Poicephalus meyeri | Kyandwe Least Concern

30 | Piciformes Picidae Dendropicos Mubangwapopo Least Concern
namaquus

Anam

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 TERRA ESIA

Page 69

31 | Piciformes Picidae Dendropicos Mubangwapopo Least Concern
fuscescens

32 | Passeriformes Oriolidae Oriolus auratus Ndubaluba Least Concern

33 | Coraciformes Bucerotidae Bycanistes Lukwekwe Least Concern
bucinator

34 | Cuculiformes Cuculidae Centropus Mukuta Least Concern
superciliosus

35 | Falconiformes Accipitridae Neophron likubi Endangered
percnopterus

36 Falconiformes Accipitridae Haliaeetus vocifer Kyembe Least Concern

37 | Falconiformes Falconidae Falco subbuteo Kabemba Least Concern

38 Falconiformes Accipitridae Pernis apivorus Pungwa Least Concern

39 | Falconiformes Accipitridae Pandion haliaetus Pungwa Least Concern

40 | Galliformes Phasianidae Coturnix coturnix Kambelembele Least Concern

41 | Passeriformes Motacillidae Motacilla capensis Kalyelye Least Concern

42 | Strigiformes Strigidae Strix woodfordii Kapulungu Least Concern

43 | Caprimulgiformes Caprimulgidae Caprimulgus Keundu Least Concern
pectoralis

44 | Caprimulgiformes Caprimulgidae Caprimulgus Kambasa Least Concern
pectoralis

45 | Caprimulgiformes Caprimulgidae Caprimulgus Lubafwa Least Concern
natalensis

46 | Coraciformes Coraciidae Coracias caudatus | Kivila Least Concern

47 | Passeriformes Ploceidae Quelea Quelea Masope Least Concern

48 Passeriformes Pycnonotidae Pycnonotus Pwele Least Concern
barbatus

49 | Galliformes Numididae Numida meleagris Ikanga Least Concern

51 | Columbiformes Columbidae Streptopelia Kiba Least Concern
Semitorquata

List of aquatics birds in the Terra area and vernacular names

52 | Anseriformes Anatidae Plectropterus Bata Least Concern
gambensis

53 | Anseriformes Anatidae Anas undulata Kyiso Least Concern

Anam

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 TERRA ESIA Page 70

54 | Gruiformes Rallidae Gallinula chloropus | Katantamatuwa Least Concern

55 | Ciconiformes Ardeidae Egretta garzetta Kitwatwa Least Concern

58 | Charadriformes Laridae Chlidonia Tetekela Least Concern
leucopterus

59 | Coraciïformes Alcedinidae Alcedo cristata Tetekela Least Concern

60 | Ciconiiformes Ciconiidae Anastomus Tote Least Concern
lamelligerus

5.6.5

“Species genus not found in the IUCN Red Data List or Encyclopedia of Life

From the previous study GAC, Birds recorded from the TERRA concession that are considered
uncommon due to localized distributions, specialized habitat requirements and/or general rarity,
recorded from the study area, include Bucorvus leadbeateri (vulnerable) and Centropus
superciliosus.

Mammals

Based on desktop study and publications undertaken on the intact miombo woodland in the Upper
Katanga regions, mammal diversity would be expected to be relatively high; approximately 220
mammal species including 38 edible game species and edible rodent species. Mammal diversity in
the TERRA concession area is far lower than this with only eight mammal species actually recorded
as present on site although, this is based on interviews with the local people in the area.

Table 5-11 shows a list of mammal's species recorded in the TERRA concession area.

Table 5-11: List of mammal's species recorded in Terra concession area
N° Order Family Scientific names Vernacular IUCN red list
names Status

61 Carnivora Mustelidae Aonyx capensis Kakonge Least Concern

64 Carnivora Viverridae Genetta trigrina Nshimba Least Concern

65 Cetartiodactyla Bovidae Cephalophus monticola Kabuluku Least Concern

69 Lagomorpha Leporidae Lepus saxatilis Kalulu Least Concern

66 Cetartiodactyla Bovidae Raphicerus sharpei Katiki Not Assess

67 Pholidota Manidae Manis tricuspis Nkaka Near Threatened

68 Artiodactyla Bovidae Tragelaphus spekii Mbuli Least Concern

69 Primates Galagidae Galago greater galago Kyanga Not Assess

List of rodents’ species recorded for the Terra concession

70 Rodentia Nesomyidae Cricetomys gambianus Mamanambao | Least Concern

71 Rodentia Sciuridae Paraxerus cepapi Kampanda Least Concern
Thryonomys

72 Rodentia Thryonomidae Swinderianus Shimbiriki Least Concern

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 71

5.6.6

5.6.7

5.6.8

No Red Data mammals were recorded within the TERRA concession during the faunal surveys.

Occurrence of these mammals is limited by continued habitat disturbance and loss regionally.In the
GAC report the Lycaon pictus species was listed. However feedback from Professor Amisi Mwana
from the Lubumbashi University confirmed that this species does not occur in the region. SRK also
checked the IUCN Red Data List or Encyclopaedia of Life and confirmed that this species does not
occur in the region. However this will be further verified in the comprehensive ESIA.

Reptiles

Ten reptile species have been recorded as being present in the Upper Katangan regions. In the
TERRA concession area only seven species were recorded. Most of the information dealing with
reptiles in the Zambezi wet miombo area is outdated and no recent studies exist. Table 5-12 shows
a list of reptile species recorded in the TERRA concession area.

Table 5-12: List of reptiles in Terra concession area

N° | Order Family Scientific names Vernacular IUCN red list
names Status

74 | squamata vipéridae Bitis gabonica Kipiri Not Assessed

75 | Squamata Pythonidae Python sebae Ulusato Not Assessed

76 |Idem varanidae Varanus nilonthematicus Imbulu Not Assess

77 | Squamata Varanidae Varanus niloticus Samba Least Concern

78 |Testudines | Pelomedusidae | Pelusios subniger Fulwe Lower risk/Least

Concern

79 | Squamata Agamidae Amphibolurus barbatus Kolokombwa Least concern
kilambulalatshumivi

80 | Squamata Lacertidae Lacerta agjilis Musorio Least Concern

No reptile species of international/national concern were recorded during the surveys with reference
to the IUCN Red Lists (IUCN, 2011).

Amphibians
Table 5-13 below shows a list of amphibian species recorded in the TERRA concession area.

Table 5-13: Amphibians species found in the TERRA concession area

N° | Order Family Scientific names Vernacular IUCN red list
names Status

82 Anura Pyxicephalidae Strongylopus fasciatus Bombwe Least concern

83 Anura Bufonidae Bufo veridis Tchula Least concern

With reference to the IUCN Red Lists (IUCN, 2011), no amphibian species of international/national
concern have been recorded.

Class of comestibles insects

The Table 5-14 below shows a list of comestible insect species recorded in the TERRA concession
area.

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 72

5.6.9

Table 5-14: Comestible insects

N° | Order Family Scientific names Vernacular IUCN red list
names Status

84 | Lepidoptera Notodontidae Elaphrodes Lactea | Tunkubiu Not Assessed
Gaede

85 Lepidoptera Notodontidae Antheua insignata Tuikoto Not Assessed
gaede

86 | Lepidoptera Notodontidae Anaphe panda Masalya Not Assessed
(Boisduval)

87 | Lepidoptera Saturniidae Cirina forda Mikoso Not Assessed

88 Isoptera Termitidae Macrotermes Nswa Not Assessed
falciger

89 Hymenoptera Apidae Apis mellifera Nyuki Not Assessed

90 Decapoda Atyidae Caridina africana Nshinsha Data Deficient

91* | Odonata Libellulidae Libellula depressa Mujinga Not Assessed

92 | Orthoptera Acrididae Nomadacris Kanta Not Assessed
septemfasciata

93 | Orthoptera Tettigoniidae Ruspolia Differens Sonsomani Not Assessed

“Species genus not found in the IUCN Red Data List or Encyclopedia of Life

With reference to the IUCN Red Lists (IUCN, 2011), no combustible insects species of international /
national concern have been recorded.

Sensitive ecosystems

The TERRA concessions area is located approximately 90 km from the Kundelungu National Park,
created by the Ordonnance-loi n°70-317, 1970 and its limits were modified in 1975 by the
Ordonnance-loi n° 75-097, 1975 which added a large “Zone Annexe” to the western part of the Park
that included the Lufira valley. Some 14700 hectares of the Zone Annexe along the Lufira River
were classified as a Biosphere Reserve (MAB-UNESCO Program) in 1982, but it is doubtful that the
site still meets the criteria of a Man and Biosphere Reserve today. In 1983 an application requesting
to classify park as a UNESCO World Heritage site was rejected.

In 1991 all the big cities in the country were looted, launching an era of decline for all the protected
areas of Katanga. The massive fleeing of foreigners and the suspension of many economic activities
led to the ultimate discontinuation of tourism. Lack of investment and unpaid salaries resulted in
many guards deserting, total neglect of the protected areas, internal poaching and illegal activities. In
1997, the troops of Laurent Désiré Kabila took control of Katanga. The soldiers who arrived at the
Lusinga station took all the running vehicles and left the chief warden with a single bicycle to look
after the entire park. Fortunately, the soldiers agreed to leave the park guns to the guards.

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 73

5.7
5.7.1

lt should be noted that apart from the Kundelungu National Park, the hydrological system of the
concession is dominated by the presence of Lubanda Lake which is the lowest area in the middle of
the concession. In general and accordance with the DRC regulations, lacs are sensitive ecosystems.

Water resources

Surface water

There are no restrictions on the use of irrigation water on either of the farms but irrigation is at
present only done on the Lubanda farm. Irrigation water on Lubanda is obtained from the Kafira
River. The quantity and sustainability is uncertain. In the middle of May 2010 the river was still
flowing strongly. There is also an open well from which irrigation water was pumped in the past. The
wells capacity is said to be 60’000 litre per hour in the rainy season. The irrigation water was tested
and classified as “Ideal”. The water from the well will be monitored for salinity and excessive
nutrients, note the colouring due to dissolved metals in the water.

The project area is characterised by a flat area with gently undulating topography. The hydrology
system of the concession area is predominantly characterized by the Lubanda lac and wetland area.
Three main rivers cross through the project area and all the rivers converged at the Lubanda Lake:
the Kaïira River, flowing in a northerly direction, the Kabemba in the East and the Kalemba River,
which originates from the West cross the Lubanda village and flows eastwards to connect onto the
Lubanda Lake.

Groundwater depth varies from 2 to 10m.The project area has surface water sources in the form of
rivers and lake. The farming activities are not directly expected to affect these surface water bodies.
By avoiding uncontrolled discharges of agrochemicals liquids and waste, implementing adequate
waste management and investigating appropriate organizational measures and mitigation actions,
impacts on surface water can be reduced to a low level.

Surface water quality

The analysis of water samples, collected by SRK experts from the Besa River, Kafira River and
Lubanda Lake, was carried out at the SGS Laboratory in South Africa. Water quality sampling results
were compared against WHO guidelines. The proposed preliminary locations of the sampling points
are shown in Figure 5.10 and described in Table 5-15.

Table 5-15: Terra's surface monitoring sites

Project coordinates
Sample | cation Sampling point (UTM 35 South, WGS84 | Sample
ID rationale datum) Frequency
Easting Northing

swi Upstream monitoring Ambient water quality 602711 8769291 Monthly
point at Besa River point
Downstream Discharging canal from

Sw2 monitoring point in a the cultivated land into 599425 8771132 Monthly
channel Kafira River
Monitoring point at Ambient water quality

SWw3 Kafira River point 599348 8771171 Monthly
Downstream Discharging canal from

SW 4 monitoring point in a the cultivated land into 601293 8773398 Monthly
channel Lake Lubanda

Lake Lake Lubanda So water quality | 600535 8775008 Monthly

Note: Location of surface water points sampled during SRK January 2014 site visit.

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 74

5.7.2 Groundwater

Based on GIP, all precautions necessary will be required to reduce the potential for site impacts to a
minimum on ground water. While the proposed site preparation and facility for farming activities for
the project are not anticipated to cause any short-term or long-term groundwater impacts, GIIP will
need to be employed during the farming operation to ensure impacts (if any) are minimal and are
properly mitigated.

Groundwater quality
The proposed preliminary locations of the sampling points (Boreholes) are described in Table 5-16.

Table 5-16: TERRA's groundwater monitoring sites

Project coordinates
Sample | | Lcation Sampling point (UTM 85 South, WGS84 | Sample
ID rationale datum) Frequency
Easting Northing
Water suppl Groundwater level and
TBH1 b ppIy ambient groundwater 602108 8772793 Quarterly
orehole .
quality point
Water suppl Groundwater level and
TBH2 pp'y ambient groundwater 601865 8772392 Quarterly
borehole .
quality point
Community water Groundwater level and
HDW1 suppl Hand dug well ambient groundwater 597613 8771807 Quarterly
pply g quality point

Existing water quality

Water quality results were provided to SRK by TERRA and where compared to World Health
Organisation (WHO) drinking water standards of 2008. The water is of good quality with levels within
the guideline limits with the exception of iron (with concentration ranging between 1.4 and 2 mg/l)
which is above the stipulated concentration limit for drinking water of 0.8 mg/l. The analytical results
are found Appendix D, SRK Interim Preliminary Water Specialist Report, 2014.

The sample locations were not provided so very little additional interpretation can be made of the
results. All enquiries to TERRA to establish the locations of the sampled sites were unsuccessful.

Hydrocensus

The primary objective of the hydrocensus was to identify the baseline water use and users within the
study area. During the hydrocensus the presence of boreholes, hand dug wells and surface water
bodies including rivers within and in the vicinity of the study area were located and recorded. SRK
personnel were accompanied by TERRA employee to visit all the identified water sites and to
confirm their status.

The coordinates were verified with a handheld GPS instrument and photographs were taken for each
census point visited. Photographs were taken of each facility visited to serves a future reference.
Summary of hydrocensus data is presented in Table 5-17.

Anam

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 75

Table 5-17: Summary of hydrocensus

Site ID | Easting | Northing Site type Comments
Production borehole equipped with a submersible
TBH 1 602108 8772793 Borehole pump. Pumps to storage tanks.
Production borehole equipped with a submersible
TBH2 601865 8772302 Borehole pump. Pumps to storage tanks.
Hand dug well located outside the project boundary
HDW 1 597613 8771807 Hand dug well used by local community for domestic water source.
Hand dug well located within the project area. Used
HDW 2 597607 8771746 Hand dug well by local community.
Boreholes

Two production boreholes, TBH 1 (Figure 5-3 and Figure 5.6) and TBH 2 are the only domestic
water source for the TERRA project. The depths of these boreholes were reported to be 75 and 100
meters below ground level (mbgl). Both boreholes are equipped with submersible pumps that deliver
water into storage tanks. The pumping rates and pumping cycles of these boreholes are not known.
Water levels were not measured during the site visit and no sample was collected from these
boreholes. The water consumption by the site camp is not known.

+ srk con

ing

Terra Agricultural Project Project No.
Production borehole TBH 1 471947

Figure 5-3: Borehole TBH 1
Hand dug wells

Two hand dug wells were visited as part of the hydrocensus. Both hand dug wells were located at
the southern edge of the project area with one hand dug well, HDW 1, located outside the project
area. Both hand dug wells are primary source of domestic water supply for the nearby community.
The positions of the hand dug wells are shown in Figure 5-4.

471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 TERRA ESIA

Page 76

Terra Agricultural Project
Hand dug well, HDW 2

Project No.
471947

Figure 5-4: Hand dug well, HDW 2

Rivers and lake

Two perennial rivers and a lake were visited during the site visit. The principal river in the area is
Besa River which flows east of the project area forming the eastern boundary of the project. Kafira
River flows from southeast towards northwest into Lake Lubanda. Fish from Lake Lubanda is a
primary source of income to some of the people located close to the lake. The Lake Lubanda is

shown in Figure 5-5.

Terra Agricultural Project
Fishermen in Lake Lubanda

Project No.
471947

Figure 5-5: Lake Lubanda

471947_Terra Environmental and Social Assessment

“April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 77

8785000

8780000

e
8
A
8
S
5

8770000

590000

595000

595000

600000

SRE A
600000

605000

EAU S DU SCS REX

605000

Hole Are

610000

Legend

Visited water sites

@  Sorhoe
© Hand dug well

© La
Roads

EE

LS wrdes

Concession boundary

VEangarnun

610000

8785000

8780000

8775000

8770000

consulting

Surface and groundwater visited sites during hydrocensus

Terra Agricultural Project

Project No.
471427

Figure 5-6: Surface and groundwater monitoring sites

471947_Terra Environmental and Social Assessment

Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 78

5.8
5.8.1

Climate

Regional setting

The Koppen Climate Classification System was used to classify the regional climate and site conditions
in the Bas Congo area. Historical data obtained from weatherbase.com was used to describe the climate
conditions on a regional scale and verify conditions based on the Koppen Climate Classification. This
classification system describes the regional climate as falling within the “A” Climate type (tropical moist
climates). This climate type extends northward and southward from the equator to about 15 to 24
degrees of latitude. In this climate type, average monthly temperatures are greater than 18°C and
annual precipitation is greater than 1500 mm.

The “A” climate type has three subdivisions based on rainfall
° __ Af- Tropical wet with precipitation occurring all year round

+ Am — Tropical monsoon climate with annual rainfall equal to or greater than Af but occur in the
seven to nine hottest months

+  Aw — Tropical wet and dry or savannah climate. Winter is dry and summer is wet. Annual
precipitation is usually less than 1000 mm.

Rainfall

The TERRA project is located south of the equator within a tropical wet and dry climatic zone, with a
five-month dry season (May to September) and a seven-month rainy season (October to April).
Monthly/daily Rainfall data = from the on-site weather station was supplied to SRK for 2009 to 2018.
During the peak of the rainy season (December to March), thunderstorms are often violent, but seldom
last more than a few hours. Average rainfall is 1000mm per annum. Temperatures vary between 1
degree Celsius and 37 degrees Celsius but average temperatures are between 6 degrees Celsius in
June and 33 degrees Celsius November. Humidity tends to be high with uncomfortable levels at its
height from September to April and October being the worst.

The rainfall data was recorded for the rainy months only that are September to August. The rainfall
between June and September every year was considered to be zero.The average annually rainfall is 1
026 mm (2010 to 2013). Figure 5-7 shows rainfall data between 2010 and 2013 in TERRA project area.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA

Page 79

Terra Rainfall data
300
250
£ 200
£ —— 2009-10
= 150 2010-11
E
à 100 —#— 2011-2012
50 —— 2012-2013
—K— 2013-14
0
EN
EE E LÉ S S & S KA & S S
EEE ES LS À ù LS
SN SE Ÿ À
& SO ©
k TERRA Agricultural Project Project No.
sr Rainfall data 471947

Figure 5-7: Rainfall data between 2010 and 2013 in TERRA project area

Temperature

The mean annual temperature is about 21.8°C with July and September being the coldest and hottest
months respectively. The coolest month typically occurs at the peak of the dry season in July with
monthly mean maximum temperatures of 16.2°C, while September is the hottest month with monthly
mean maximum temperatures of 33°C. À mean annual maximum temperature of 37.2°C and a mean
minimum temperature of 7.8°C have been calculated (all measurements taken at 0700 local time). Mean
annual variation in temperature is 6.5°C; mean diurnal temperature range is 6.2°C.

Insolation

The radiation is greatest during the early Hot season (September-October), decreasing during the peak
rains in November and March and rising again in the late wet season (April).

Radiation is Low compared to other wet tropical localities although more uniform throughout the year. It
is greatest during the early wet season (September-October), decreasing during the peak rains in
December to March and rising again in the late wet season (April). During the dry season, radiation
values fall slightly.

Winds

South-easterly winds prevail during the dry season while north westerly winds are prevalent during the
wet season. Wind speeds are generally low, less than 5 or 10 km/h.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment April 2014

SRK Consulting: 471947 TERRA ESIA Page 80

Evapotranspiration

The evapotranspiration is estimated to be not less than 4mm per day, hence months with less than
50mm of rain are considered as dry months.

5.8.2 Air quality

Due to the current lack of industrial development, air pollution levels in the area are low. Key emissions
are airborne dust from vehicles on the nearby road; smoke from burning of agriculture residues and
bushes; and coal and dust from household fires. Levels of emissions increase during the dry season as
wind strength increases.Transportation through this area is very limited coupled with the presence of a
few income generating activities, the air quality is expected to be good. Measurement of ambient
concentrations of various emissions was not the subject of the assignment in question. However,
quarring sand for building, tilage and plowing activities and harvesting from TERRA farm is likely to
affect air quality.

Climate change

There is no information on the effects of climate change on the rivers in the area and potential floods.
The DRC is deemed to be a sink for carbon. The clearance of large areas of biomass and burning of this
material will reduce the carbon sink in the region and contribute to climate change.

59 Noise

The TERRA project will generate no significant noise levels during its farming operations. The principal
noise emission source is tractors, vehicles and generators. DRC Regulation? allows ambient noise level
during the day (07:00 to 19:00) of 45 dBA and during the night (19:00 to 07:00), 40 dBA. The guidelines
by the IFC # and the WHO * stipulate an ambient noise level of 55 dBA and 45 dBA during respectively
the day and night.

Noise generating activities

The current farming activities in this phase do not constitute a constant, continuous source of noise
quantifiable. With changing levels of activity and shifting sources of noise, noise levels will not vary
considerably in magnitude and over time.

Activities listed below are potential but not necessarily significant or even audible sources of noise,
depending on distance from the site. Activities which from a noise perspective, are irrelevant, have been
omitted.

? Journal Officiel - Numéro Spécial — ler avril 2003
? International Finance Corporation, General EHS Guidelines: Environmental, 30 April 2007
“ Guidelines for Community Noise, World Health Organisation, Geneva, 1999

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 81

5.10

Table 5-18: Summary of sources of noise in the construction phase

Construction Activity Primary sources of noise

Clearance of vegetation Diesel engine noise, bulldozing

Diesel engine noise, bulldozing, truck movements

Road modelling and earth works Diesel engine noise, bulldozing, truck movements
Truck movements Diesel engine noise

Tillage Diesel engine noise and noise produced by machinery
Harvesting Diesel engine noise and noise produced by machinery
Generators Diesel engine noise

Visual character

Visual intrusion and loss of a “sense of place” may occur directly as a result of installation of project
infrastructure and changes to the landscape (due primarily to vegetation clearing and construction of
associated infrastructures). Indirect impacts may also result from dust blown from exposed surfaces and
farming operations such as tillage, ploughing , as well as lighting of site infrastructure in an otherwise
relatively unlit environment, both of which could be visible from a considerable distance. Non waste such
as building rubble and domestic waste, both directly and indirectly (due to increased population and
development in the area) related to the Terra Project, is another aspect that could result in a negative
change in visual character of the area. Although a waste management facility is planned as part of the
Project, indiscriminate dumping of litter and rubble resulting from secondary developments could
contribute to visual degradation of the area on a local scale, particularly given the current greenfields
nature of the site.

The scale or intensity of the visual impact may be perceived differently depending on the sensitivity of
the viewer and their location relative to the impact. Sense of place is defined as a person's sense of
belonging to a place or area. The screening effects of topography or dense, tall vegetation (such as
forest) may reduce the impact slightly, though this is unlikely to have a significant effect due to the
generally flat topography and lack of forested areas in the vicinity of the visually significant infrastructure.

Potential viewers consist mainly of local communities, who are expected to have relatively low sensitivity
towards these changes, especially given the potential benefits in terms of job creation the project may
provide them. It is, however, recognised that the perception of a visual impact is by nature highly
subjective and, where one viewer may consider the impact to be negative, another might perceive the
increased development and lighting of the area positively. For this reason a change to the sense of
place of an area is difficult to rate according to standard methodologies. Although local people may
associate a particular sense of place with the area, what is difficult to gauge is the importance people
attach to that sense of place and how this will change over time should other development occur in the
area, together with how potential project benefits may ameliorate any loss.

Visual disturbance and loss of sense of place impacts are difficult to manage and the loss is theoretically
irreversible regardless of post-closure rehabilitation (although this will ameliorate this impact to some
degree). The perception of the area may change over time with people becoming accustomed to a new
sense of place and thus the actual impact is partially reversed

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA

Page 82

5.11 Traffic and Transportion

Traffic volumes and means of transportation along the N5 highway can be seen in Table 5-19 below.
This data was sourced from the Office Congolais des Grand Travaux (Directorate within the Ministry of
infrastructures in charge of Major Works) and reflects traffic volumes from May to June 2013.

Table 5-19: Traffic volumes in Terra Lumbumbashi in May and June 2013

Hours Light cars Light vehicle Light truck | Heavy truck | Total
00:02-22:50 46 95 42 1 184
00:37-23:24 33 77 39 0 149
00:57-23:59 37 108 56 0 201
00:14-23:40 33 80 53 5 171
00:14-23:46 37 68 57 1 163
00:48-23:35 44 70 25 0 139
02:26-23:29 30 93 48 0 171
00:20-23:43 39 76 42 0 159
01: 05-23:27 18 77 33 3 131
01:22-23:20 34 64 37 0 135
00:39-23:57 40 80 41 2 163
00:07-23:52 51 73 44 0 168
00:08-23:34 43 86 41 2 172
00:47-23:26 53 93 31 1 178
00:29-23:44 38 74 35 2 149
04:19-23:55 30 87 42 1 160
01:02:22:43 31 77 20 0 128
01:01-23:31 24 95 25 1 145
00:03-23:17 31 66 31 1 129
06:02-23:45 24 69 38 0 131
00:03-23:09 38 80 47 0 165
Total 754 1688 827 20 3289

Traffic volumes in the study area are low, with only 3289 vehicles observed over a period of 24 hours on
the N5 highway. A large portion of this traffic is attributed to light vehicles, followed by light trucks and
light cars. Very few heavy trucks utilise this route.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014
SRK Consulting: 471947 TERRA ESIA Page 83

6.1.1

Socio-economic Baseline

Country Context and History

Located in Central Africa and the largest country in Sub-Saharan Africa, the Democratic Republic of
Congo (DRC) shares more than 10,929 km of border with nine countries. The country was founded as a
Belgian colony in 1908 and was called Belgian Congo. Following years of both social and political
instability it gained independence from Belgium in 1960. In 1965 Colonel Joseph Mobutu seized power
and declared himself president, changing the name of the country to Zaire. Mobutu held power for 32
years until May 1997 when rebels, fronted by Laurent Kabila and backed by Rwanda and Uganda,
removed Mobuiu from power. Laurent Kabila renamed the country the Democratic Republic of Congo
(DRC). À second rebellion, again backed by Rwanda and Uganda, challenged Kabila in 1998. However
Kabila had support from troops from Angola, Chad, Namibia, Sudan and Zimbabwe. In January 2001
Laurent Kabila was assassinated and his son Joseph Kabila was named head of state. In October 2002
the President negotiated the withdrawal of Rwandan forces who occupied the eastern DRC. In
December 2002 the Pretoria Accord was signed by the warring parties to end fighting and establish a
government of national unity. À transitional government set up in July 2003 held a successful
constitutional referendum in December 2005 and elections for the presidency.

In 2009, following a resurgence in conflict in eastern DRC the government signed a peace agreement
with the National Congress for the Defence of the People (CNDP), a primarily Tutsi rebel group. The
attempit to integrate the CNDP into the DRC military failed and this led to the formation of the M23 armed
group (named after the 23 March 2009 peace agreement).

This renewed conflict has led to the displacement of large numbers of people and serious human rights
abuses in the eastern DRC, approximately 1,700 km away from the project location. As of February
2013 peace talks between the government and the M23 group were on-going. The DRC also continues
to experience violence within its borders from armed groups from Rwanda.

The DRC has been ranked last in the UN Human Development Index for more than 10 years.
Regional Context

The Project is located in the Katanga Province (formally called Shaba Province during Mobutu's rule
between 1971 and 1997), which is one of eleven provinces in the DRC and measures approximately 497
000km?, second in terms of surface area after the Orientale Province (503 000 Km). A Governor
administers the province with the support of Provincial Ministers. The Katanga Province shares boarders
with the following four provinces:

+ The Kasai Occidental;
+ The Kasai Oriental;

+ The Maniema; and

+ The South-Kivu.

Copper and cobalt mining are the most important economic activities in the province, although tin,
uranium and diamond are also found in the area. Several mining companies operate in the area, with
Gécamines or Générale des Carrières et des Mines having monopoly power over the copper-cobalt
concessions in the province.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 84

6.1.3

The Université de Lubumbashi is the biggest and most recognised univesity in the province. Other
university-level institutions include Institut Supérieur de Statistique, Institut Supérieur Pédagogique,
Institut Supérieur des Études Sociales, Institut Supérieur de Commerce, Institut Supérieur des
Techniques Médicales, all of them state-run. The Université Méthodiste au Katanga is the oldest private
university in the province.

The Jason Sendwe Hospital, located in Lubumbashi, is the largest hospital in the province. The Afia
(Don Bosco) and Vie & Santé hospitals are among the best-equipped and staffed hospitals.

DRC Government and Judicial Structures and Political Setting

The chief of state of the DRC is President Joseph Kabila who has been in office since 17 January 2001.
The new constitution states that the president is to be elected by popular vote for a term of 5 years
(eligible for a second term). The last elections were in November 2011 where Joseph Kabila received
49% of the vote however there were considered to be serious voting irregularities. The head of the
government is Prime Minister Augustin Matata Ponyo Mapon who has held the position since 18 April
2012. The Prime Minister and the cabinet ministers are appointed by the president. The legal age to vote
is 18 and voting is compulsory.

The following political pressure groups exist within the country:

«Forces Armées de la République Démocratique du Congo (FARDC) - which is known to commit
atrocities on citizens;

«+ Forces Democratiques de Liberation du Rwanda (FDLR)- Rwandan militia group made up of some
of the perpetrators of Rwanda's genocide in 1994;

+ National Congress for the Defense of the People (CNDP)- mainly Congolese Tutsis who want
refugees returned and greater representation in government; and

+ M23- rebel group largely made up of ex-CNDP forces.

The country's legal system is a civil system based upon the Belgian version of French Civil Law. The
Supreme Court of Justice is organised into legislative and judiciary sections and consists of 26 separate
justices, there is also a constitutional court. In addition to these highest courts there are a number of
‘subordinate courts’ namely; the State security court; court of appeals; Tribunal de Grande; magistrates
courts and customary courts.

Administrative divisions, Local and Traditional Authorities

There are ten provinces in the DRC; the project is located in the Katanga Province, the capital of which
is Lubumbashi, where the governor sits. The December 2005 constitution indicated that the current
divisions would be sub-divided into 26 new provinces by 2009 but this is yet to occur. The project is
located in the District of Haut-Katanga, one of five districts of the Haut-Katanga, which is governed by
the district commissioner based at Mbanza Ngungu, the capital.

The district is then subdivided into three territories; the project is located in the Territory of Kasenga, the
capital of which is Songololo and administered by the Territory Administrator. The project is located in
the secteur of Kimpese which is governed by the Chef de Secteur, the capital of which bears the same
name. The administrative divisions relevant for the project are presented in the Table 6-1.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 85

6.2
6.2.1

Table 6-1: Administrative and Customary structures

Province | District Territory Secteur Agglomeration | Villages | Quarters

Administrative authorities

Governor Commissioner | Administrator Chef de Chef j Duc de Duc de uartier
Secteur d'Agglomeration Village

Customary authorities
Chef de

N/A N/A N/A Groupement Chef de Clan Chef de Village

Name of the administrative structure

Malanga
Ndongwa
(Centre)
Including
Malanga | Nsele quarter

Lower-

Congo Cataractes Songololo Kimpese Malanga Malanga ICB

Malanga Gare

Zamba N/A
Nkumba | NA
Capital of the administrative structure
Mbanza
Matadi Ngungu Songololo Kimpese Malanga
Demography

Gender distribution

The people who participated in the assessment originated from villages adjacent to the farm. Survey
estimates reveal that the male population (51.5%) exceeds that of the women by 1.5%, contrasting
national demographic statistics — figures from Worldstat Info show that the male population in the DRC
accounts for 49.8% of the population®. This perhaps gives an indication that males have travelled to the
project area in search of work opportunities. The average age of the population that participated in the
survey is 22, implying that people in the project area are young and part of the economically active
segment.

It is estimated that household heads constitute 21% of people in the survey, 91.38% of which are males,
leaving a small percentage of women-headed homes. Females who head households are widowed,
separated or single. Shows gender distributions in the project area.

6.2.2 Age groups

The population can be further broken down into different age groups. This is often a good indicator of the
health status of a community, migrancy and birth rates. Figure 6-1 shows that there are less males aged
0 to 45 than females in the project area but that the opposite is true for the 45 to 66+ segment of the

 http://en.worldstat.info/Asia/Democratic_Republic_of the Congo

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014

SRK Consulting: 471947 TERRA ESIA Page 86

population. This essentially shows that the aging population is characterised by more males than
females, perhaps owing to more males migrating to the area or to more females passing away at these
ages.

20 -

15 -
m Male
10 -
I m Female
5 |
| La

0-6 7-12 13-18 19-25 26-35 36-45 46-55 56-65 66+
Age groups

Percentage

Figure 6-1: Age groups in the Project area
6.23 Marital status
The assessment on marital status was done taking the following into account:

+ __ People aged 16 years and under were excluded from the analysis as it is recognised worldwide that
they are generally too young to be married, and if included, will distort results. For instance, SRK's
experience has been that people aged 5, 6, 7, 8 years are always single; and

+ __ The widow and divorced segments of the population were also excluded from the analysis because
they represent an insignificant portion of the population registered in the database.

With the above in mind, results have revealed that married persons account for the majority of the
population (31%) and that the 26-34 age group has the highest percentage of married people (9%). In
addition, the married population is inversely proportional to the age group; in other words, the more
people get older, the fewer married people there are. Also noticeable is that the 16-25 age group has the
large percentage of single people. Figure 6-2 illustrates these results.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 87

m Single

Percentage

m Married

16-25 26-34 35-44 45-54 55.64  65+
Age groups

Figure 6-2: Marital status against age groups
6.2.1 Ethnicity

There are over 250 ethnic groups in the DRC, the biggest of which include the Lubas, the Kongos, the
Mongos and the Mangbetu-Azande.

The Bembas are by far the most dominant ethnic group in the area. The baseline survey undertaken by
SRK shows that close to 80% of the population living in the area is Bemba. The results also show that
Lubas (8%) are the second biggest ethnic group in the area and are followed by the the Sangas (6%),
the Tabwas (5%) and the Lambas (3%). These results are illustrated in Figure 6-8. The other ethnic
groups represented to lesser extent are the Tetelas, the Tabwas and the Nyatende.

80

70

60 = Bemba
® 50 B Luba
®
E 40 m Sanga
8
ë 30 m Lamba

m Tabwa

Ethnic groups

Figure 6-3: Ethnic groups in the project area

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 88

6.2.2

6.2.3

6.3

Religion

Christianity is the main religion in the study area. It provides the spiritual and social framework for the
local population.

Pastors are responsible for the maintenance of the churches, as well as, facilitating ceremonies such as
weddings, funerals, blessing, etc. They are regularly consulted in terms of spiritual counseling, family
and community conflict resolution. Although their position is not remunerated, they receive voluntary
donations and gifts in-kind from community members.

Several forms of Christianity are found in the project area. The most common of which are Catholicism,
and Protestant

Languages

French is the official language and the mode of instruction at schools in the DRC. Lingala is mosily
spoken in and around Kinshasa (the capital), in the west of the country. However, most people in the
project area stated that Kibemba was their first language (73%). KiSwahili comes second (10%). Very
few households chose French or any other language as their first language. KiSwahili is however the
most spoken second language in the area (82%). Figure 6-4 shows the most spoken languages in the
project area.

80

70
60

u
o

m Kibemba

Percentage
B
8

# KiSwahili

mn
©]

20
10 +

First language Second language
Languages

Figure 6-4: Languages spoken in the project area
Family dynamics

The communities that live in the project area are Bantus, and therefore follow the matriarchal system.
This means that females, especially mothers, have authority over household assets, the land, and
assume responsibility for the wellbeing of their families. For instance, it is common to find women chiefs
in the villages adjacent to the project area such as Minga Village.

In reality however, the matriarchy is not always upheld. Chores are typically split in terms of gender and
age. Men are normally the heads of the household and they decide on how household budgets are
spent as well as on any decision that may affect the household. Men assume the protector role and they
are expected to find employment to feed the household. Women usually assume the supporting role.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 89

6.4

Women look after the children, cook the food, collect firewood, water and medicinal plants, clean the
household and are responsible for farming. lt is worth noting that although women do most of the
agricultural activities, men are expected to clear the land before any agro-pastoral activity can take
place. lt is alleged that men and women are responsible for building the house. Supporting both men
and women are boys and girls respectively. Boys are usually used to carry heavy loads such as water
containers and are also used to do the herding and the hunting. Girls help their mothers cook the food
and clean the house.

Nuclear family systems dominates the population in and around the project area. Young boys have to
build their own houses to get married. Old people are used to living alone at old age.

Settlement patterns and land use

Larger settlements such as Lubanda Mitondo, Minga, and Kaïtete Village consist of residential areas
interspersed with basic social infrastructure such as school, healthcare. The village centre generally
consists of a public area and a church, while the clinic, water boreholes and small businesses are
scattered around the village. Cemeteries are usually located in the outskirts of the settlement.

Typically, villages are surrounded by agricultural fields and grazing occurs within the villages. The
baseline assessment undertaken by SRK in February 2014 reveals that 97% of households are
dependent on the land ecosystem services other than for agriculture. People use natural resources such
as reeds/grass, mud, poles and watile to build infrastructure. The different types of land uses are
depicted in the Table below. The table shows that the overwhelming minority of households (12%)
collect firewood for cooking. Charcoal is the main energy source for cooking.

Another significant activity for which communities need local resources for is when collecting grass for
thatchering. Most of the household structures were made from grass collected from the surrounding
environment.

Table 6-2: Land uses by the population in the project area

Activity involving use of % of households Typical frequency of DPorunce of
provisioning services engaging in activity | use resource
Collecting firewood for cooking 12% Daily important
Collecting grass for thatchering 70% When needed SRnshne
Collecting medicinal plant 50% When needed Very important
Collecting wild fruits 44% Very often (in season) Very important
Fishing 27% Often Very important
Charcoal making 81% Daily Very important
Hunting small animals and birds | 19% Occasionally (-monthly) Very important
Grazing of livestock 2% often (-daily) Important

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 90

6.4.1 Access to land

Land in the project area is easily accessible to households. Generally, both locals and people coming
from outside the project area i.e. other regions in the DRC, are allowed to use the land free of charge
provided that prior consent is given by the traditional authority — usually by the village chief. About 90%
of households interviewed in the project area have access to land. Where households do not have land,
it is either because they recently moved to the area or it is because they are involved in other economic
activities and livelihood strategies and therefore do not require large areas of land.

6.5 Education and literacy

Understanding the levels of education in a community is important for many reasons. Higher levels of
education make community members more “employable”, while low levels of education and high
illiteracy rates amongst adults often lead to social difficulties including high levels of unemployment, and
crime. At the time of writing this report, there were no statistics on education for provincial, district and
local levels. SRK has thus made use of the data collected at project level during the social economic
baseline to inform this section.

The category “primary school!” refers to those who are and have attended primary school and
“secondary school!” refers to those who are and have attended secondary school. Likewise, “none” refers
to those who are not and have not attended school. It is worth noting that no distinction has been made
between those attending and those who have attended primary and/or secondary school. This is
because the time allocated to assess the data was inadequate. SRK has had to classify participants
according to ages to obtain more meaningful results. For instance, people aged between 0 and 5 are not
expected to have gone to school because they are too young and have therefore been excluded from
the assessment - including them would have greaily distorted the results.

Focus group meetings have revealed that there is one primary (Mawaza Primary School) and one
secondary (Kikole Primary School) school in the project area. Despite the fact that parents are willing to
send their children to school, many have stated that they do not have the means to do so, resulting in
many children of school -going age not going to school. Fees cost approximately USD$1.6 per month
for primary school and USD$5.5 for secondary school.

Literacy rates in the project area are low. The results show that 29.5% of the people aged 6 and older
are not and have not attended school, that 21.4% of the people aged 18 and above have a secondary
education or more and that 2% of the population in the area has some form of tertiary education
(university, diploma and certificate). These results are illustrated in Figure 6-5.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 91

20 m None

m Secondary and above

Percentage
R
ü

BTertiary

School attendance

Figure 6-5: School attendance in the project area
6.6 Health

People living in the project area sought their basic medical advice from a number of clinics, health posts,
dispensaries and pharmacies. However, results from focus group meetings have revealed that these
medical facilities are not adequate in terms of quality and quantity and that patients travel to Lubumbashi
to treat more severe cases. TERRA facilities with transport incase of medical emergency from Lubanda
to medical facilities in Lubumbashi. The basic medical facilities mentioned earlier are:

e Centre de Santé Lubanda

+ Centre de Santé Lutandula

+ Centre de Santé Saint André

+ Centre de Sante Tam-Tam de Vérité
e Centre de Sante Lukafu

e Centre de Sante Minga

+ __ Poste de Santé Minga

° _Dispensaire Soliano

«+ __ Dispensaire Papa Mosengo.

Tariffs at these facilities range between USD$1.5 and USDS$2, depending on the medical facility advice
is sought from. À number of households (12%) have cited the lack of funds as being the primary reason
for not having gone to a clinic to cure an ailment. They go to traditional healers instead when they
cannot treat the illness at home. The local names, purposes and frequencies of use of the medicinal
plants are shown in Table 6-3.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 92

6.7
6.7.1

Table 6-3: Medicinal plants used in the project area

Local name of plant Part used Purpose Frequency of use (when sick)
Kibobo Roots Headaches Twice a day (morning and night)
Ndale Roots Fever Once a day

Musase Roots and leaves Numerous ailments Three times a day

Focus groups meetings have shown that diarrhoea, malaria, fever, cough and malnutrition are the main
ilnesses affecting children and that head and stomach aches, malaria, and coughs primarily affect
women. Results from the household survey are shown on Figure 6-6. As can be seen, 80% of
households agree to suffering from Malaria in 2018. Also noticeable is that 74%, 46% and 40% of
households have suffered from coughing, diarrhoea and guinea worm respectively in 2013. Curiously,
Sexually Transmitted Diseases (STDs) did not seem to have affected any households in 2018. This may
have been as a result of people viewing discussion on STDs taboo subjects and therefore refrained from
answering the question. À health assessment by a community health specialist is likely to shed more
light on this matter.

80 74 m Malaria

70 m Cholera

60 B Miningitis
46 m Tuberculosis

m Diarrhoea

M Guinea worm

Percentage
B
8

: 16 20 m Coughin

20 m Malnutrition

10 1 m Dental ilinesses
0 m Skin conditons

Type ofillnesses

Figure 6-6: Health results from the household survey

Services and Infrastructure

Housing

Results show that households would typically comprise one structure with two to three rooms including
bedrooms and living room, forming a compound. People cook and shower outside. These compounds
typically have members of the same family, with nephews, uncles, in-laws or cousins on occasion. SRK
did not come across instances where the household was too large to be accommodated in the housing.
SRK's baseline results show that the average household size is 5 people.

Seventy six percent of the households that participated in the survey undertaken by SRK were
established in the area for more than 20 years.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014

SRK Consulting: 471947 TERRA ESIA Page 93

Some of the reasons given for settling in the area were:

inherited land (39%)
close to fields and arable land (29%)

“other” (24%) - this relates predominantly to people who moved to the area coming from others area
where there some security issues (rebel activity)

most of the resources used to build these houses are collected from the surrounding environment
(88%). This is true for everything except for corrugated iron (likely to have been purchased from
trading centres such as Lubumbashi).

6.7.2 Water and sanitation

People in the project area get their water from two main sources, namely hand dug wells and
streams/rivers. Figure 6-7 illustrates SRK's findings with regards to the source of the water used by
households. The diagram shows that hand dug wells are by far the most used water source in the
project area and are followed by streams/rivers.

The water is used for a number of domestic activities including cooking, cleaning and washing. The
information collected during the fieldwork shows that where water quantity is sufficient, water quality if
not. lt is alleged that the quality of the water worsens particularly during the wet season when silt from
the river bed is disturbed and transported downstream, turning the water to a dark-reddish colour.

 æœ
o S 6 ©

# Hand dug well

m Boreholes

8 uw o
8 ©

m Stream or river

Percentage

BE D w
So S ©

©)

Type of water source

Figure 6-7: Sources of water in the project area

People's perceptions of the quality of water are illustrated in Table 6-4. The perceptions were divided
into three categories including always polluted, sometimes polluted and always clean. Most people
(56%) rated their water as being “sometimes polluted” and just over one-third said that the water was
“always polluted”. Only 8% of households said that their water is always clean.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 94

6.7.3

6.7.4

6.7.5

Table 6-4: Water quality rating

Water quality Rating (%)
Always polluted
Sometimes polluted

Always clean

None of the households surveyed had toilets inside the house. Close to 97% of them keep their toilets
separate to the house. The biggest contributing factor may be that plumbing systems do not exist or are
unaffordable. The overwhelming majority of these toilets were built using mud bricks with mud mortar for
the walls and grass thatching for the roof. When full, the pit is closed using earth/sand and a new pit is
sunk elsewhere. In addition to traditional pits, many people simply use the bush.

Refuse removal

Field observations have shown that refuse is discarded in the surrounding area. There are no municipal
landfill sites resulting in people having to dispose of their waste where they can. A few households
stated that they sink private waste pit near their houses (usually at the back) and burn the pit when full.
New pit are then sunk in another location near the home.

Energy
Energy for cooking

Households use energy for two main activities, namely cooking and lighting. The climate in the project
area is clement and therefore does not warrant people to use energy for heating. Two mediums are
used by households for cooking. All the households surveyed stated that they use charcoal for cooking
mostly because it is convenient — as it is readily available, and also because it is relatively cheap.

In addition to charcoals, communities also use wood collected from the surrounding environment. This is
whoever the less favoured method especially during the rainy season when wood gets wet. Firewood is
used by approximately 37% of households. lt is worth noting that in most cases, households use a
combination of both charcoal and firewood. In other words, the two energy sources are not mutually
exclusive.

Energy for lighting

The most popular method used for lighting is the use of hand-held battery powered torches or Light-
Emitting Diodes (LED) — 95%. People have stated that they were cheap to buy and service and that they
were fairly durable. When not using LEDs, households relied on candles which they viewed as non-
durable and expensive to replace. Field observations have also revealed that these two sources of
power were not mutually exclusive.

Transport and roads

The Lubumbashi-Kasenge (N5) road is in good condition however, other roads in the project area are in
a poor state. Despite this, people frequently commute between the different villages to visit friends and
family or to attend to their fields. People from the area also travel to Lubumbashi (approximately 90 km
from the project site) to buy goods or seek medical treatment for illnesses that cannot be treated in
Lubanda. Travelling is done using public transport, bicycles, motorcycles or trucks. Cars are rarely used
— only 5% of the household surveyed own vehicles. Bicycles are the most popular mode of transport
(37% of the household surveyed), followed by motor-cycles (9%).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 95

6.7.6

6.7.7

6.8

6.8.1

Communication

Knowing how people communicate is an important gauge of social and technological development. The
more people use cell phones and the internet in an area, the more likely the area is to being developed.

Long distance communication in the project area is done by mobile phone. Cell phone ownership is
slightly lower than expected. Results reveal that 31% of households have access to mobile phones. By
comparison, cell phone ownership is usually in the order of 40% in many of the rural communities SRK
has worked. This perhaps highlights how underdeveloped communities around the project area are.

There are no community radio stations in the area but people are usually kept informed through Radio
Okapi — a radio station based in Lubumbashi, funded by the United Nations. The study has revealed that
27% of households use radios to keep informed.

SRK understands that TERRA and communities have been engaging on the possibility of facilitating a
community communication system in the area from where information about future project developments
and hiring procedures can be broadcasted. TERRA agreed to facilitate discussions at recent stakeholder
engagement meetings.

Recreational Facilities

No public recreational facilities in the form of parks, gardens, play grounds and picnic spots are available
in this area. There is one privately owned facility around the Lubanda Lake.

Local economy and livelihood strategies

Employment opportunities in the area are scarce. Most people therefore rely on the informal sector or on
subsistence farming and animal husbandry to meet their basic needs. À key objective of the baseline
was to ascertain whether households were food secure in 2013. The purpose of this was to determine
whether people in the project area were faced with food shortages. The findings show that food
shortages were common — 77% of households stated that they were faced with food shortages in 2013,
particularly during the beginning of the year (between January and March) prior to harvesting of new
crops.

The concept of budgeting is not well understood in the project area. When asked how much is earned
from a specific activity on a monthly basis, household heads were not able to respond to this question
with reasonable accuracy. The analysis that follows is thus an approximation.

Employment and income

People in the project area engage in a number of livelihood activities including formal and informal
employment, livestock sales, migrant remittances and pensions. Figure 6-8 shows the monthly
contributions made to household budgets by activity. The category “other” refers to earnings from
activities such as:

+ The sale of Munkoyo (local beer)
+ Sale of charcoal
° The sale of sand.

Monthly incomes from the sale of crops and fruits earn the most for households monthly (USD$96). The
most common crops include maize, cassava, and sweet potato. This finding is unexpected since formal
employment wages are regular — for those formally employed, and comparatively higher. The sale of

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 96

6.8.2

crops is followed by the category “other” then by formal employment. Livestock sales, which contributes
USD$11 per household is the sixth most profitable activity in the area. Prices for some of the animals
sold are as follows:

e__ Pork — USD$22; and
e  Goat-USD$17.

100

50 B Formal_Employment

% &æ Non-land_Informal_Employment

60 m Livestock_Sales
ê 50 B Crop_Vegetable_Fruit_Nut
7 40 m Migrant_Remittances

30 m Pension-social-welfare_Grants

ns m Other

Type of earning

Figure 6-8: Contribution to household budgets by activity

Skills in the project area are limited. Focus group meetings with men, women and youths revealed that
the majority of artisans come from neighbouring towns such as Lubumbashi. The types of skills
mentioned by survey participants include tailors, builders and drivers. There are no apprenticeship
programmes in the area.

Farming

The census results states that farming is the main economic activity in the territory and is closely
followed by sand exploitation. Communities in the area generally sell their crops in Lubumbashi,
principally because of availability of road (N-2) in good condition. The main produce grown includes:

+  Cassava

°  Beans

° Ground nut
+  Maize.

Subsistence farming is practiced by most households. Seventy nine percent of fields measure less than
1 hectare. Other common sizes include between 1 and 3 hectares (15%) and between 3 and 5 hectares
(8%). None of these fields were irrigated and fertiliser is not used. Slash and burn is used for clearing
farming areas.

Fruit trees are also common in the area. Most households (25%) stated they had fruit trees located
either direcily adjacent to their property or situated at a considerable distance from their houses. These
fruit trees are mostly inherited and active fruit planting in the area is rare.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 97

6.8.3

6.8.4

6.8.5

6.8.6

The diversity of animal husbandry in the area includes: goats, sheep, chicken and ducks. Livestock
production is poor in the area and domestic animals are raised more for ceremonial occasions and
honoured guests than for home consumption. Most of households keep a few chickens and some keep
a few goats and pigs. Although livestock have been traditionally regarded as a symbol of wealth;
generally animals roam freely around the project area. The livestock on site eat what is available around
the site. studies have shown that livestock are more often regarded as pests of food crops than as an
asset to livelihoods In villages where potable water was unavailable, rivers where the only water source
for both animals and humans.

Fishing

Rudimentary methods for fishing are used in the area and because this livelihood strategy is not
monitored, statistics on quantities of fish taken from the surrounding rivers, streams and lakes are
unavailable.

Locally caught fish is widely consumed and represent the most significant source of animal protein in
local diets particularly for women and children. The relative importance of fishing as a source of income
for men has been on the decrease. Although surplus fish may be sold locally, fishing is primarily a small
scale subsistence activity.

Fishing is a seasonal occupation for both men and women with least activity during the wet months.
Hunting

Fire arms are the most commonly used tools by poachers. Bush meat represents the most important
source of protein. Hunting takes place throughout the year but declines in intensity during the peak
farming season. The meat hunted ranges from small rodents to buck.

Hospitality and tourism

There are several hotels/guesthouses without rating in the area. There are no tourist attractions in the
area and so the reasons for people checking into these hotels/ guesthouses are assumed as business
related and personal activities, buying or selling of goods and services.

Average expenses

Food is by far the largest expenditure for people in the project area. Average expenses in this category
have been found to be approximately USDS$ 109 per month. Expenses on healthcare and school fees
are almost the same (USD$19 and USD$17 respectively).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA

Page 98

100

80

60

USD$

40

20

Types of expenses

m Food-salt-oil-soap
m Household_Items
m Transport

m School-fees_Stationary
& Clothing

m Savings

# Lighting_Cooking

m Communication

m Healthcare

m Farming equipment
s Agricultural_Inputs

æ House_Construction-repairs

Figure 6-9: Household expenditure per category
6.9 Social pathologies and vulnerable people
6.9.1 Social pathologies

Alcoholism, prostitution and drug abuse were the main social pathologies investigated during the
baseline. The reason for this is that when industrial projects are implemented, these pathologies often
worsen, especially in a context where people are poor, education levels are low and job opportunities

are scarce, as it is around TERRA'S project area.

The results show that 82% and 84% of households view alcoholism and drug abuse as a social problem
respectively. Similarly, 84% and 9% of households view prostitution and in-migration as a social problem
respectively. The latter may be due to the fact that there are no industrial operations in proximity of the

project area.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014
SRK Consulting: 471947 TERRA ESIA Page 99

6.9.2 Vulnerable people

In terms of the study area the vulnerable groups include the elderly, the infirm, orphans and single
women who lack social and family networks. There are several vulnerable groups in the villages in the
study area including:

° Children and Youth: A few children and youth (28% of the people aged between 6 and 18 years) in
the study area do not and have not attended school. Poverty is one of the drivers, with children often
involved in income earning activities (subsistence farming).

+ __ Women: Among women, groups requiring particular support are single mothers, rural women and
widows. In all three cases, the women often find themselves caring for a household whilst also
seeking to provide a living.

«+ Elderly: The household survey reveals several elderly people living with their families (fathers,
moîthers, aunts and uncles). In most cases, they are dependent on those economically active.
Supporting elderly dependents is a challenge to poor households, but the old people mostly at risk
are those without support.

°__ Disabled persons: according to the survey, there were no disabled people in the project area.
6.9.3 Policing and crime

The people who contributed to this study did not mention crime as being a problem. lt is on this basis
that SRK believe that crime does not seem to be an issue in the project area. Unfortunately, SRK did not
speak to policing and crime representatives when undertaking the baseline and so statistics on the
matter could not be obtained. However, it is advisable that such assessment be undertaken because
risks such as animal theft and extortion do exist in the area.

6.10 Priority development areas

Site interactions with stakeholders revealed that communities have high expectations about the project.
These expectations are exacerbated by the lack of job opportunities and government’ inability to fund
development projects in the area. If not managed adequately, these expectations are likely to cause
mistrust and tensions between TERRA and communities.

In this context, communities have raised the following development needs:

The creation of job opporiunities. The TERRA Project is the only large-scale project in the area and
the perception is that all job seekers will be hired. The seasonal nature of farming activities and the
fact that TERRA will not be in a position to employ all job seekers needs to be clearly communicated
to stakeholders to avoid unfulfilled expectations

°__ The need for education infrastructure especially vocational school for young girl
+ The need for adequate medical facilities

+ The identification and implementation of private and state-led programmes to support sustainable
projects, particularly in agriculture

Assistance with agriculture activities — fertilisers, trucks

. Access to potable water.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 100

6.11 Perceptions and expectations

The belief that communities will benefit from local employment is the main expectation of the project.
That said, people are understanding that to operate a modern farm and mill, like TERRA and AMCC,
technical skills need to be made available to people. In the interim, communities are acceptant of the
fact that local community members will benefit from casual jobs (clearing, sowing and harvesting) at the
beginning of the project, before technical responsibilities are assigned to them. However, they look to
TERRA for technological transfer and are hoping that TERRA becomes more engaging especially when
job opportunities area made available. Communities stated that the following benefits will accrue:

+ __ Additional employment
+ Local economic development

«Investment into the local economy — through taxes.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 TERRA ESIA Page 101

7 Environmental and Social Impact Assessment

7.1 Introduction

This section of the report describes the assessment of environmental and social impacts associated with
the activities of the project. The section starts with an overview of the impact assessment, describing the
significance of biophysical and sociological impacts. Recommended management measures are
presented for each impact and these are discussed in more detail in the ESMP (refer to Section 8).

It should be noted that owing to limited information at this stage of the assessment, the impact
assessment has taken the precautionary approach with negative impacts potentially rated higher than
they might be when the comprehensive ESIA and ESMP is completed.

7.2 Impact assessment methodology

The impact assessment will be conducted in an integrated manner that links the biophysical components
with the socio-economic components of the environment. The impact assessment is divided into issue
identification, impact definition, and impact evaluation. lteration of these parts occurs in each stage of an
ESIA process to varying degrees.

The basic elements used in the evaluation of impact significance are described in Table 7-1 and the
characteristics that are used to describe the consequence of an impact are outlined in Table 7-2.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 102

Table 7-1: Key elements in the evaluation of impact significance
Element Description Questions applied to the
test of significance
Consequence An impact or effect can be described as the change in an environmental parameter, which results from a particular | Will there be a change in the
project activity or intervention. Here, the term “consequence” refers to: biophysical and/or social
(a) The sensitivity of the receiving environment, including its capacity to accommodate the kinds of changes the environment?
project may bring about. Is the change of consequence
(b) The type of change and the key characteristics of the change (these are magnitude, extent and duration). {of any importance)?
(c) The importance of the change (the level of public concern/ value attached to environment by the stakeholders
and the change effected by the project).
The following should be considered in the determination of impact consequence:
(a) Standards and guidelines (thresholds).
(b) Scientific evidence and professional judgment.
(c) Points of reference from comparable cases.
(d) Levels of stakeholder concern.
Probability Likelihood/chances of an impact occurring. What is the likelihood of the

change occurring?

Effectiveness of
the management

Significance of the impact needs to be determined both without management measures and with management
measures.

Will the management
measures reduce impact to an

measures The significance of the unmanaged impact needs to be determined so there is an appreciation of what could occur | acceptable level?

in the absence of management measures and of the effectiveness of the proposed management measures.
Uncertainty/ Uncertainty in impact prediction and the effectiveness of the proposed management measures. Sources of What is the degree of
Confidence uncertainty in impact prediction include: confidence in the significance

(a) Scientific uncertainty — limited understanding of an ecosystem (or affected stakeholders) and the processes
that govern change.

(b) Data uncertainty — restrictions introduced by incomplete, contradictory or incomparable information, or by
insufficient measurement techniques.

(c) Policy uncertainty — unclear or disputed objectives, standards or guidelines.

There are a number of approaches that can be used to address uncertainty in impact prediction, including:
(a) ‘Best’ and ‘worst’ case prediction to illustrate the spread of uncertainty.

(b) Attaching confidence limits to impact predictions.

(c) Sensitivity analysis to determine the effect of small changes in impact magnitude.

ascribed to the impact?

471947_Terra Environmental and Social Assessment

March 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 103

Table 7-2:

Characteristics used to describe impacts and impact consequence

Characteristics used to describe consequence

Sub-components

Terms used to describe the characteristic

Type Biophysical, social or economic
Nature Direct or indirect, cumulative etc.
Status Positive (a benefit), negative (a cost) or neutral

Phase of project

During pre-construction (if applicable), construction, operation,
decommissioning or post closure

Timing

Immediate, delayed

Magnitude

Sensitivity of the receiving
environment/ receptors

High, medium or low sensitivity

Low capacity to accommodate the change (impact)/ tolerant of
the proposed change

Severity/ intensity (degree of
change measured against thresholds
and/or professional judgment)

Gravity/ seriousness of the impact
Intensity/ influence/ power/ strength

Level of stakeholder concern

High, medium or low levels of concern
All or some stakeholders are concerned about the change

Spatial extent or population affected
The area/population affected by the impact

The boundaries at local and regional extents will be different for biophysical and social impacts.

Area/ volume covered, distribution, population

Site/Local (social impacts should distinguish between site and
local), regional, national or international

Duration (and reversibility / sustainability)

Length of time over which an impact occurs and potential for recovery of the endpoint from the impact

Short term, long term

intermittent, continuous

Reversible, irreversibility (negative impacts)
Sustainable, unsustainable (positive impacts)
Temporary, permanent

Confidence

High, Medium, Low

471947_Terra Environmental and Social Assessment

March 2014

SRK Consulting: 471947 TERRA ESIA Page 104

Impact significance rating

Practicable management measures will be recommended that avoid, and if avoidance is not
possible, then reduce, restore, compensate/offset negative impacts, enhance positive impacts and
assist project design. The impact significance rating system is presented in Table 7-3 and involves
four parts:

Part A: Defines impact consequence using the three primary impact characteristics of magnitude,
spatial scale and duration;

Part B: Uses the matrix to determine a rating for impact consequence based on the definitions
identified in Part A;

Part C: Uses the matrix to determine the impact significance rating, which is a function of the impact
consequence rating (from Part B) and the probability of occurrence; and

Part D: Defines the Confidence level.

Table 7-3: Method for rating the significance of impacts

PART A: DEFINING CONSEQUENCE IN TERMS OF MAGNITUDE, DURATION AND SPATIAL
SCALE

Use these definitions to define the consequence in Part B

Impact

Definition Criteria
characteristics

Substantial deterioration or harm to receptors; receiving environment
Major has an inherent value to stakeholders; receptors of impact are of
conservation importance; or identified threshold often exceeded

Moderate/measurable deterioration or harm to receptors; receiving
Moderate environment moderately sensitive; or identified threshold occasionally
exceeded

Minor deterioration (nuisance or minor deterioration) or harm to
MAGNITUDE Minor receptors; change to receiving environment not measurable; or
identified threshold never exceeded

Minor improvement; change not measurable; or threshold never

Minor+ exceeded
Moderate improvement; within or better than the threshold; or no
Moderate+ :
observed reaction
: Substantial improvement; within or better than the threshold; or
Major+
favorable publicity
Site or local Site specific or confined to the project area
Regional May be defined in various ways, e.g. cadastral, catchment,
SPATIAL SCALE u topographie
National/
International Nationally or beyond
Short term /
reversible / Less than 3 years
unsustainable
DURATION Medium term /
partially
reversible / 3 1015 years
sustainable

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 105

Long term /
irreversible / >15 years
sustainable
PART B: DETERMINING CONSEQUENCE RATING
Rate consequence based on definition of magnitude, spatial extent and duration
SPATIAL SCALE/ POPULATION
Site or Local Regional National
MAGNITUDE
Long term Medium Medium High
Minor DURATION Medium term Low Low Medium
Short term Low Low Medium
Long term Medium High High
Moderate DURATION Medium term Medium Medium High
Short term Low Medium Medium
Long term High High High
Major DURATION Medium term Medium Medium High
Short term Medium Medium High
PART C: DETERMINING SIGNIFICANCE RATING
Rate significance based on consequence and probability
CONSEQUENCE
Low Medium High
Definite Medium Medium High
PROBABILITY
Possible Low Medium High
(of exposure to impacts)
Unlikely Low Low Medium
PART D: CONFIDENCE LEVEL
High Medium Low

Notes: + denotes a positive impact.

Using the matrix, the significance of each described impact is initially rated. This rating assumes the

management measures inherent in the project design are in place.

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA Page 106

Management recommendations and post management significance
Practicable management measures were then listed, using the IFC's management hierarchy:

“Recommendations for management should focus on avoidance, and if avoidance is not possible,
then to reduce, restore, compensate/offset negative impacts, enhance positive impacts and assist
project design.”

The significance of impacts was then re-assessed with assumed management measures in place
(‘after management”). Specialists also recommended and described appropriate monitoring and
review programs to track the efficacy of management measures. These are included in the Action
Plans.

An example of the table used to report the significance rating for each impact before and after the
implementation of mitigation / management measures, and listing these measures, is provided as
Table 7-4

Table 7-4: Impact significance rating and mitigation measures for the Impact

Impact xx: Habitat disturbance resulting in invasion by exotic fauna and flora

Magnitude| Duration | Scale |Consequence|Probability| SIGNIFICANCE!| + /- | Confidence

Before Long Site /
Management | Moderate term local Medium Possible - Medium

Management Measures:

After Short | Site/
Management Minor term local Low Unlikely - Medium

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 107

7.8 Biophysical Impacts

7.8.1 Impacts on soils, land capability and land use

This assessment is based on the project description provided by TERRA for the construction and
operational phases only which are in line with the assumptions and limitations outlined in Section 3.

Impacts associated with the Construction Phase
The activities associated with dust generation during the construction phase may include:

° Site clearance, ground modelling and landscaping

+ Earthworks for roads and infrastructures construction
*__ Tillage,ploughing and harrowing

° __ Agrochemical application

°  Harvesting

° Storage

+ Transportation.

This section describes and assesses the soil, land capability and land use impacts that are likely to
occur during the operational phase as a result of the proposed project. Impacts on hydromorphic
soils are not analyzed separately from the impacts on the other soil types.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 108

Impact associated with temporary loss of soil resource, and change in soil characteristics,
land capability and land use during construction and operational phases

Potential Impact SL1: Placement of project infrastructures, resulting in a temporary loss of soil
resource, and change in soil characteristics, land capability and land use

This impact considers infrastructure which is required for the operation of the TERRA agricultural
project. Soil is removed and stripped so that the proposed infrastructure can be built.

During construction, soils below the infrastructure will be lost from the landscape as infrastructure is
placed onto the soils or the soils stripped for stockpiling. The loss of this resource will result in a
change in land capability (bearing in mind that the focus of the FAO system (FAO, 1976) is suitability
for use as agricultural soils or food production) from one that is generally moderately suitable to one
that is not suitable.

The impact may manifest as construction commences and may endure through the operational
phase. There is, however, the opportunity that with appropriate planning during the construction
phase so that this impact could be minimized. During construction and operation, the soil resource
may be lost from the landscape, albeit through the stripping and stockpiling of the soils which should
occur during the construction period. This impact assessment is undertaken within the following
context:

+ That there are no unique soils present within the project area; and
+ __Thatihere is low (nearly no) huan activity in the project area so the soil is expected to be clean.

The impact may manifest as construction commences and may endure through the operating phase.
As the nature of the impact will be the same during construction and operation these phases have
been combined for assessment purposes.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 109

Table 7-5: Impact significance rating and mitigation measures for Impact SL1

Impact SL1: Placement of project infrastructure, resulting in a temporary loss of soil
resource, and change in soil characteristics, land capability and land use

Management Measures:

© Restraining soil movement

o  Improvement of soil porosity

Magnitude [Duration [Scale |Consequence |Probability SIGNIFICANCE Confidencel
Betore Minor Medium | Site/ Definite - | Medium
Management term Local

+ Minimize the disturbed footprint as far as practically possible.

© Intercepting of rainfall (absorbing the energy of the raindrops, thus reducing runoff)

©  Retarding erosion by decreasing surface velocity

+ increasing biological activity in the soil

+ ___Implement livelihood restoration and compensation measures in areas where livelihood are impacted by
the loss of agricultural lands.

+ The proposed TERRA project focuses on the construction and operational phases only. Therefore the site
clearing and earthwork activities will also be carried out phase by phase in order to reduce soil erosion.
+ Leguminous cover crops also assist soil conservation and moisture retention by:

Aîter . Medium- | Site / _ k
Minor Definite - | Medium
Management term Local
Anam/Mals/Katp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 110

Impact associated permanent loss of resource, and potential in soil characteristics, land
capability and land use during construction and operational phases

Potential Impact SL2: Site clearance resulting in a permanent loss resource, and potential in soil
characteristics, land capability and land use as a result of increased erosion

The removal of the protective vegetation cover and disturbance of soil surface will bring soil erosion
with the rainfalls. Soil erosion is a major soil degradation process affecting the soil quality not only by
directly reducing nutritient and organic matter levels, but also by affecting soil properties such as
infiltration rates.

Erosion occurs mainly during site clearing and farming establishment when the soil is left uncovered
for building camp, workshop, storage facilities, construction of infrastructures, access roads,
drainage works. The top layer of soil is the most vulnerable and unfortunately tends to be the moist
fertile soil. Increased erosion could lead to a loss of a soil resource in the area of the erosion and
possibly an increase in the sediment load where the eroded soils are deposited.

Soil suspended as solids in the water column can physically enter waterways and obstruct them. Soil
erosion can also transport agrochemicals such as fertilizers, herbicides and pesticides which adhere
to the suspended solids.

Table 7-6: Impact significance rating and mitigation measures for Impact SL2

Impact SL2: Site Clearance resulting in a permanent resource loss, and potential in soil
characteristics, land capability and land use as a result of increased erosion

Magnitude [Duration [Scale |Consequence |Probability SIGNIFICANCE |” Confidence

Before Minor Medium- | Site/ Definite

Medium
Management term Local

Management Measures:
+ Minimize the disturbed footprint as far as practically possible.
+ Minimize the area of disturbance.

+ ___Implement storm water control measures to reduce water velocity should mitigate erosion. These controls
could include:

< _ Berms, bunds, sediment control structures and diversions around the farming land facility and roads.

+ Where water is discharged to the environment, energy dissipaters such as gabions, established
vegetation etc. should be included in the design;

«+ _ Where needed, minimize exposed soil; and

« Erosion can also be limited by ensuring that mobile vehicles and human movement is limited to
dedicated access ways, with off road travel authorized when required for critical farming operations.

+ _Implement livelihood restoration and compensation measures in areas where livelihood are impacted
by the loss of agricultural lands.

+ _Implement appropriate topsoil stockpile management.

Aft Medium- | Site /
® Minor ecum 1e Definite - | Medium
Management term Local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 111

Impact associated permanent loss of soil resource, and change in soil characteristics, land
capability and land use during construction and operational phases

Potential Impact SL3: Spillage of agrochemicals, hydrocarbons and seepage from waste resulting
in permanent loss of soil resource, and change in soil characteristics, land capability and land use

There is the potential that during farming operations, spillage of agrochemicals such as fertilizers,
herbicides pesticides, and hydrocarbons (fuel and lubricants) could affect the soils over a wider
footprint than that disturbed by the actual activity. Where this occurs, phytotoxins could potentially
accumulate in soils resulting in these soils no longer having the potential to support plant growth.
There are a number of activities which could result in this occurring as described briefly below:

°__ Spills of the various hydrocarbons used for fuel and lubrication requirements
+ __Inadequate methods of storage and disposal of hazardous waste resulting in seepage of effluent

+ __ Breakdown of mobile equipment away from a workshop requiring the equipment to be repaired
in areas where there may not be adequate protection from hydrocarbon spills.

Table 7-7: Impact significance rating and mitigation measures for Impact SL3

Impact SL3: Spillage of agrochemicals, hydrocarbons and seepage from waste resulting in
permanent loss of soil resource, and change in soil characteristics, land capability and land

use

Magnitude Duration |Scale |Consequence|Probability SIGNIFICANCE Confidence
Betore Moderate Medium- | Site / Definite - | Medium
Management term Local

Management Measures:
+ Establishment of facilities for the safe storage of agrochemicals and hydrocarbons.

+ Prepare procedures to ensure that agrochemicals and hydrocarbons are correctly handied to reduce risk
of spillage.

+ The provision of appropriate secondary containment in areas where hydrocarbons, solvents and other
potentially hazardous materials are stored.

+ ___Implement emergency preparedness and response measures plan as described in Section 8.

Aft Medium- | Site /
® Minor serum 1e Possible - Low
Management term Local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 112

7.3.2 Biodiversity

This section describes the biodiversity related impacts for the project area.

The DRC is considered to be the most biologically diverse country in Africa, with at least
11000 plant species having been recorded, of which 29% are found only in the DRC. This is partly
due to the size of the country and the fact that half of the country is covered in rain forest. The
concession area lies in the southern part of the country within a zone of miombo woodland.
“Miombo” is a vernacular term adopted by ecologists to describe the woodland ecosystems
dominated by trees of the genera Brachystegia, Julbernardia and Isoberlinia of the family
Fabacae, sub family Caesalpiniodeae. Such woodlands extend over 2.8 million km of the
southern sub humid tropical zone from Tanzania and DRC in the north through Zambia, Malawi,
and eastern Angola to Zimbabwe and Mozambique in the south. These woodlands constitute the
largest more-or-less contiguous block of deciduous tropical woodlands and dry forest in the
world. The generally degraded state of the natural habitat in the concession area and the activities
in the areas surrounding the concession area has resulted in a generally impoverished diversity of
flora.

Impact associated loss of habitats of diverse species of flora and fauna during construction
phase

Potential Impact B1: Loss of habitats of diverse species of flora and fauna due to site clearing and
earthmoving activities

The vegetation dominating the immediate vicinity of the TERRA farms is savannah with grasses
such as Hyperhenia, Panicum and Imperata species. The forest trees in the area are of the Zambezi
type (Miombo), Brachystegia and Pterocarpus species. The diversity of mammals in the project area
is low and that of bird's moderate, while insects showed higher diversity. Habitat loss will result from
various activities, including the clearing of natural areas during site preparation of the farming land,
infrastructure, roads, camp, road construction and landfill. Approximately 10,000 ha of miombo will
be lost via site clearing.

The proposed development is unlikely to impact directly on the incidence of uncontrolled veld fires,
but is likely to have indirect positive or negative impacts on uncontrolled fires, depending on how the
influx of people and associated clearing of land and fuel wood harvesting, is controlled.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 113

Table 7-8: Impact significance rating and mitigation measures for Impact B1

Impact B1: Loss of habitats of diverse species of flora and fauna due to site clearing and
earthmoving activities

Magnitude [Duration |Scale |Consequence|Probability SIGNIFICANCE | Confidence

Before Minor |Long term Site / Definite
Management local

High

Management Measures:
+ Site clearing to be conducted sequentially, not all at once.

+ All cleared or degraded areas of miombo that do not form part of TERRA's operations must be
rehabilitated to a stable ecological state.

+ A Biodiversity Action Plan (BAP) should be developed to inform TERRA protection and management of
biodiversity in the entire concession, taking cognisance of ecosystem services currently utilised by the
local communities. The initial Biodiversity Action Plan should be informed by comprehensive baseline
surveys of mammals, birds, insects, amphibians, reptiles and fish (to complement the existing flora data)
undertaken in both the wet and dry seasons. The BAP must be updated at least every 5 years to facilitate
adaptive management, or more frequently if required.

+ Ensure through assessment that its concession contains no environmental and social values, such as
unique biodiversity, watershed protection, soil stabilization or archaeological site. This will provide rational
basis for use and protection of biodiversity.

+ The development of this phased out over 8 years (for 10,000ha). TERRA should plan its development
every year over a large period of time. By clearing smaller blocks, it will minimize the impact on the fauna
as they will have time to more. Thephasing out of the farming development will also help identify and
control impacts such as low biomass to manage.

+ __ Thereis loss of villagers farms, the compensation have done.

+ ___Loss of Non-Timber Forrest Product (NTPs) (masuku, fingo, and many other species) can be resolved by
leaving some bush area. This bush can act as a buffer zone and can be used as a shelter for the animals
that are going to be used for pest control.

After Minor Short Sie/ Possible - | Medium
Management term local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 114

Impact assoicated with loss of aquatic habitat due site clearing, earthmoving and
agrochemicals usage activities during construction phase

Potential Impact B2: Loss of aquatic habitat due site clearing, earthmoving and agrochemicals
usage activities

None of the aquatic habitats in the project area are classified as critical in terms of IFC PS6 (2012),
but are noted as important habitats. Faunal diversity in the TERRA farming area around the Lubanda
village is discussed in Section 5 of this report.

lt was principally a desktop study and incorporated findings from other baseline studies conducted in
the Lubanda area as part of previous ESIA studies (GAC). Aditionally Professor Amisi from the
University of Lubumbashi reviewed the species tables and biodiversity section of this report. SRK
undertook high-level field surveys (visual observation and interviews) during January and February
2014 to obtain supplementary information of fauna in the area. The general degraded character of
natural habitats in the concession areas has resulted in a deteriorated faunal diversity. This is
particularly the case for fishes and edible game and the situation is not expected to improve at any
time in the foreseeable future. The rivers within the TERRA concession and surrounding areas and
the Lubanda lac are known to contain nine species of fishes and two species of amphians namely
Strongylopus fasciatus and Bufo veridis. Impacts thereon should be avoided and mitigated to the
greatest extent practically possible. Biodiversity offsets are not deemed to be necessary.

Table 7-9: Impact significance rating and mitigation measures for Impact B2

Impact B2 Loss of aquatic habitat due site clearing, earthmoving and agrochemicals usage

activities

Magnitude Duration [Scale |Consequence|Probability SIGNIFICANCE Confidence
Before . Long | Site/ . .
Management Minor term local Definite - | Medium

Management Measures:

+ No spoiling of material to take place to the west of the existing (most western) road to the proposed spoil
site, to avoid impacts to the extensive swamp and Swamp forest system west of the road.

+ A stormwater management plan must be developed for both the construction and operational phases of
the project, with particular attention paid to minimising increased sedimentation of the rivers and lake.

+ A BAP should be developed to inform TERRA's protection and management of biodiversity in the entire
concession, taking cognisance of ecosystem services currently utilised by the local communities.

Aîter f
Moderate Long Site/

Management term local Medium

Unlikely

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 115

Impact associated with fragmentation of habitats during construction phase

Potential Impact B3: Fragmentation of habitats and ecological processes due to positioning of
project infrastructure

The TERRA project will be constructing new infrastructure within the project footprint. As mentioned
above and in Section 5 of this report various fauna and flora species exist within the project area.
Due to farming activities and the construction of infrastructure, fragmentation of these habitats will
occur. Fragmention of habitats includes the following phenomena:

+ Reduction in the total area of the habitat;

+ __ Decrease in the ratio of species;

* Isolation of one habitat fragment from other areas

° Breaking up one païch of habitat to several smaller patches; and
+ __ Decrease in the average size of each patch of habitat.

A Biodiversity Action Plan (BAP) should be developed to inform TERRA'Ss protection and
management of biodiversity in the entire concession, taking cognisance of ecosystem functioning
and to avoid or minimise the fragmentation of habitats.

Table 7-10: Impact significance rating and mitigation measures for Impact B3

Impact B3: Fragmentation of habitats and ecological processes due to positioning of project
infrastructure

Magnitude Duration [Scale |Consequence|Probability SIGNIFICANCE Confidence

Before i
Moderate Long Site /

Management term local Medium

Possible

Management Measures:

A Biodiversity Action Plan (BAP) should be developed to inform TERRA's protection and management of
biodiversity in the entire concession, taking cognisance of ecosystem functioning and to avoid or minimise
the fragmentation of habitats.

Aîter f
Minor Long Site/

Management term | local Untikely

Medium

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 TERRA ESIA Page 116

Impact associated with degradation of aquatic habits during construction phase

Potential Impact B4: Degradation of aquatic habitats due to altered hydrological regimes and
surface or groundwater quality

The hydrological regimes of the Lubanda Lake are likely to be impacted by modification of the
landscape surrounding them and associated surface run-off upon construction of new roads.
Pollution events could occur if sources are not managed appropriately. None of the aquatic habitats
in the project area are classified as critical in terms of IFC PS6 (2012), but are noted as important
habitats. Faunal diversity in the TERRA farming area around the Lubanda village is discussed in
Section 5 of this report.

The general degraded character of natural habitats in the concession areas has resulted in a
deteriorated faunal diversity. This is particularly the case for fishes and edible game and the situation
is not expected to improve at any time in the foreseeable future. The rivers within the TERRA
concession and surrounding areas and the Lubanda lac are known to contain nine species of fishes
and two species of amphians namely Strongylopus fasciatus and Bufo veridis. Impacts thereon should
be avoided and mitigated to the greatest extent practically possible. Biodiversity offsets are not
deemed to be necessary.

Table 7-11: Impact significance rating and mitigation measures for Impact B4

Impact B4: Modification or degradation of aquatic habitats due to altered hydrological
regimes and surface or groundwater quality

Magnitude [Duration [Scale |Consequence|Probability SIGNIFICANCE Confidence

Before
Management

Long Site /

Medium
term local

Major Possible

Management Measures:

+ A stormwater management plan to be developed for all project components to address stormwater run-off
volumes, velocity, water quality to minimise impacts on natural areas.

+ Leak and spill management systems to be in place at all potential major sources of pollution such as
agrochemicals, fuel, lubricant and hazardous product storage facilities, vehicle servicing areas, and
workshops.

+ All plant comonents and vehicles to be serviced within the designated workshop areas.

+ A BAP should be developed to inform TERRA'S protection and management of biodiversity in the entire

concession.
Aîter

Moderate Long Site Possible - | Medium
Management term local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 117

Impact associated with introduction of alien invasive plants during construction phase

Potential Impact B5: Introduction of alien invasive plants due to site clearing and disturbance of
vegetation

The clearing of land is likely to result in the introduction of alien invasive plants into the study area.
The spread of invasive species in the study area is likely to negatively impact the existing endemic
species and biodiversity.

Table 7-12: Impact significance rating and mitigation measures for Impact B5

Impact B5: Introduction of alien invasive plants due to site clearing and disturbance of

vegetation

Magnitude [Duration [Scale |Consequence|Probability SIGNIFICANCE Confidence
Before Long | Site/ . .
Management Moderate term local Definite - | Medium

Management Measures:

Minimise cleared or disturbed areas.

The specification for plant (machinery) contractors must include the washing of plant prior to it being
displaced to the study area.

A BAP should be developed to inform TERRA'Ss protection and management of biodiversity in the entire
concession, including the minimising land clearing activities.

Promote the systematic eradication of invasive plant species infestations, especially in areas disturbed by
development. Revegetation must use plants that are indigenous to the immediate area.

Ensure that only trained people handle and make use of herbicides.

After Long | Site/
Management term local

Unlikely medium

Minor

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 118

Impact associated with loss or disturbance of species during operational phase

Potential Impact B6: Loss or disturbance of species of special concern due to site clearing and
farming activities

Species of special concern covered under this impact include protected, Red List, and endemic
species.

Some species will either be disturbed or lost during the operational phase due to site clearing
activities and associated increased vehicular traffic, sessile fauna and noise sensitive birds including
resident nesting species. Impacts on species of special concern should be avoided and mitigated to
the greatest extent practically possible. Biodiversity offsets are not deemed to be necessary.

Table 7-13: Impact significance rating and mitigation measures for Impact B6

Impact B6: Loss or disturbance of species of special concern due to site clearing and
farming activities

Magnitude [Duration [Scale |Consequence|Probability SIGNIFICANCE Confidence

Before i
Moderate Long | Site/

Management term local Medium

Definite

Management Measures:

+ Site clearing to be conducted sequentially and from one corner of the site to the other, to enable highly
mobile species to leave the farming area.

+ No fauna are to be hunted or destroyed by any project personnel.

+ An environmental education training programme to be developed and implemented, including regular
refreshersessions.

+ Effective penalties (*e.g. fines) must be imposed for the hunting or harm to fauna by any staff.

+ A BAP to be developed to inform TERRA'S protection and management of biodiversity in the entire

concession.
After . Medium | Site / .
Management Minor term local Possible - Low

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 119

7.8.3 Water resources

Surface water

This section describes the surface and ground water related impacts that may arise from project
activities.

Impact associated with potential runoff during operational phase

Potential Impact W1: Potential increase of runoff due to change in vegetation covers, from natural
ecosystem to maize crops

The expansion of the additional 9 500 ha of agricultural land by TERRA will result in the replacement
of natural ecosystem with rain-fed maize crops. The removal of natural vegetation will modify the
partitioning of the water on the surface and reduce the infiltration of rainwater.

Due to limited ground cover in the cultivated land, runoff will be increased leading to increased
erosion of topsoil and development of rills and gullies within the cultivated land. If unmanaged, this
process is likely to result in land degradation over time. Increased run-off may also contribute to
flooding along the banks of local rivers and Lake Lubanda.

Table 7-14: Impact significance rating and mitigation measures for Impact W1

Impact W1: Potential increase of runoff due to change in vegetation covers, from natural
ecosystem to maize crops

Magnitude |Duration Scale Consequence|Probability SIGNIFICANCE Confidence

Long
Before Mai term Regional Detini vi
Management ajor 515 egional finite _ edium
years

Management Measures:

+ Technologies for reducing the energy of run-off water will be implemented so that run-off does not carry
significant sediments from the cultivated land.
+ Cultivation will be perpendicular to the slope to minimize run-off.

Long

Aîter term | :

Management | Moderate | 45 Regional Definite - Low
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 120

Impact associated with the potential increase of soil erosion in cultivated land
and sedimentation in the waterways during operational phase

Potential Impact W2: Potential increase in soil erosion on cultivated land and sedimentation in
waterways

The cultivation or tilling of the soil during ploughing season and leaving it without vegetation cover
may increase the rate of soil erosion. The dislocated loose soil particles can be carried away by
runoff water and eventually reach surface water resources such as Kafira and Besa Rivers as well
as Lake Lubanda. These sediments may impact the quality of water resources which will in turn
affect water users. This process may also reduce lake storage and impact wildlife habitats in and
around the lake and rivers.

An increase in sediment deposition in the Lubanda Lake might reduce aquatic species diversity in
affecting commercial and recreational services provided by the lake. The sediments stored in the
lake and rivers might contain some pollutants which might become available and assimilated in the
water resources.

As TERRA will apply fertilizers and pesticides as part of their agricultural practices, sediments
washed from the cultivated land might contain toxic pesticides and nutrients bounded in the clay and
silt particles.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 TERRA ESIA Page 121

Table 7-15: Impact significance rating and mitigation measures for Impact W2

Impact W2: Potential increase in soil erosion on the cultivated land and sedimentation in the
waterways

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE Confidence

Long
Before Vi term Local Detini on
Management lajor 515 ocal efinite - ig
years

Management Measures:

+ Erosion control measures will be selectively applied, and this will include the development of stable
embankment slopes.

+ Technologies for reducing the energy of run-off water will be implemented so that run-off does not carry
significant sediments from the cultivated land.

+ Cultivation will be perpendicular to the slope to minimize iron and run-off.

+ The impact of the hydrological and drainage system due to the site clearing can be attenuated by a good
management of available fresh water to minimize soil erosion and nutrient losses.

+ Legumes cover can be used to help minimize soil erosion by reducing the depressive power of raindrops
and acts as an impediment to surface runoff.

+ Detailed hydrological studies should be carried out for each phase of the proposed farm development to
help determine the flood area and help design the sizes of the drains and culverts.

+ The status of surface and ground water should also be monitored. TERRA should develop a water
management plan.

+ Leave a riparian reserve of about 20 meters around the river and lake for the purpose of minimizing the
amount of sediments entering the river system and erosion of riverbanks.

Long
Aîter term | :
Management Moderate 515 Local Possible - | Medium
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 122

Impact associated with potential increase in groundwater recharge during
operational phase

Potential Impact W3: Potential increase in groundwater recharge due to the change in land cover,
from forest ecosystem to cultivated land

The conversion of natural ecosystem to rain-fed agricultural land by clearing vegetation on the
identified 9 500 ha of land is likely to reduce the rate of evapotranspiration. The change in land cover
from natural miombo forest to cultivated land will provides more water for groundwater recharge and
baseflow. The increased recharge is attributed to replacement of deep-rooted forest by shallow-
rooted seasonal maize crops. increased recharge will also raise the level of the water table causing
waterlogging and mobilisation of salt which were previously accumulated beneath the native
vegetation.

Raised water levels suggest increased hydraulic gradients to the streams. Increase in recharge will
also increase the baseflow in the rivers which is likely to increase flood risk.

Table 7-16: Impact significance rating and mitigation measures for Impact W3

Impact W3: Potential increase in groundwater recharge due to the change in land cover,
from forest ecosystem to cultivated land

Magnitude [Duration |Scale Consequence|Probability |SIGNIFICANCE/+ /-|Confidence

Long
Before term |
Management Moderate 15 Local Possible + Medium
years

Management Measures:

+ Surface and groundwater monitoring should be implemented on an ongoing basis to determine changes in
water quantity.

+ TERRA should prepare and implement an emergency preparedness and response plan to deal with

flooding.
Long
Aîter term
Moderate Local Possible + | Medium
Management >15
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 123

Impact associated with potential leaching of nutrients from the soil due to the application of
fertilizers during operational phase

Potential Impact W4: Potential leaching of nutrients from the soil due to the application of fertilizers
in the cultivated land

TERRA is currently adding NPK (10-26-26) and Urea (46 -0-0) to their maize crops to improve the
yields of their crops. These two fertilizers are chiefly composed of nitrogen, potassium and
phosphorus. These nutrients are applied on annual basis to improve the crop yields. During rain,
these nuirients are washed into the water resources and some seep into the groundwater through
unconsolidated materials and fractured zones.

Nitrogen and phosphorus eroded from the cultivated land might accelerate algal production in the
Lake Lubanda resulting in the variety of problems which might include fish kills and recreational
opportunities. Apart from harming aquatic ecosystem, nitrate also poses health risk to communities
using the lake for livelihood (e.g. fishing) and domestic purposes (e.g. washing and drinking).

Table 7-17: Impact significance rating and mitigation measures for Impact W4

Impact W4: Potential leaching of nutrients from the soil due to the application of fertilizers in
the cultivated land

Magnitude [Duration |Scale Consequence |Probability |SIGNIFICANCE!+ /-|Confidencel

Long
Before | term . |
Management Major 515 Local Definite - | Medium
years

Management Measures:

+ Erosion control measures will be selectively applied, and this will include the development of stable
embankment slopes, silt traps and prompt re-vegetation, where possible.

+ Technologies for reducing the energy force of run-off water such as installation of diversion channels,
sedimentation ponds, rock filter or plastic dams will be implemented so that run-off does not carry
significant sediments from the cultivated land.

+ Cultivation will be perpendicular to the slope to minimize iron and run-off.

+ Control the use of fertilizers.

Long
After term : :
Management Moderate 515 Local Possible - | Medium
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 124

Impact associated with potential contamination of water resources due to application of
pesticides and phosphates during operational phase

Potential Impact W5: Potential contamination of water resources due to application of pesticides
and phosphates associated with sediments

A wide variety of pesticides are being applied in the cultivated maize crops to control insect pest,
fungus, and diseases. The pesticides include:

° _ Herbicides - Callisto, Dual gold, Gesaprim, Nucomax, Glyphosat
+ Insecticide - Actara, Regant (Anti-termitte)
°< __Fungicide - Amistar

These pesticides are applied seasonally during maize plantation and some of these pesticides travel
far from where they are being applied. Pesticides might migrate to Lubanda Lake and Besa and
Kafira rivers through runoff or into groundwater through percolation and leachate. Pesticides can
also be carried by air or sediments and deposited into the water bodies. In the water bodies,
residues that reach the surface water system might harm freshwater and aquatic organism,
damaging the recreational and commercial fisheries of the Lubanda Lake. The presence of the
pesticides in the water might also affect the health of the people who use the water for domestic
purposes.

The presence of pesticides in the water or soil medium within the study area is not known. The
persistence and toxicity of the pesticides used by Terra in their project is not known.

Some of the pesticides persists in the soil particles, therefore, even after the closure of the project,
some of the pesticides will remain in the project area even though in a small quantities.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 125

Table 7-18: Impact significance rating and mitigation measures for Impact W5

Impact W5: Potential contamination of water resources due to application of pesticides and
phosphates associated with sediments

Magnitude |[Duration|Scale Consequence|Probability SIGNIFICANCE Confidence

Long
Before M term R Detini eg
Management | "210 515 eglona! efinite - ledium
years

Management Measures:

Construction of settlements ponds.

Use of biodegradable pesticides.

Reduce the pesticides dosage.

The use of agrochemicals is very expensive thus the application of the fertilizer should be based on the
crop requirements. Mulch from the decomposed biomass can be used. The use of organic fertilizer will
minimize the impacts of the chemicals in the soil, waterways, and lighten the fertilizers budget.

For pest control, TERRA can use chemical, cultural, biological and physical practices to control the
infestations.

The agrochemicals should be well stored and handled to avoid spills.

Workers should be warned of the danger of these products and trained on the way to handle them, use
them, and dispose of their used containers.

The application of pesticides and fertilizers should be in strict accordance with the manufacturers’
instructions and generally established safety procedures. Every chemical product must have their Material
Safety Data Sheet (MSDS).

TERRA should have these procedures and instructions available as a form of “company Instruction for
application of Pesticides and Fertilizers”.

TERRA should consider the preparation of such instructions which would incorporate all elements
including of safe handling of some of the chemicals and integrate in these instructions the guide for
“Pesticide handling and application”.

All petrochemicals should be stored, handled and disposed of to avoid spoilage, and thus avoid soil and
waterways pollution. TERRA will have to put in place an oilwater separator next to the workshop drainage
system. TERRA has to put in place a Spill Response Plan”.

TERRA should not make use of POP or Persistent Organic Pollutants banned under Stockolm convention
which came into force.

Long
Aîter term : : :
Management Moderate 515 Regional Possible - | Medium
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 126

Impact associated with potential water contamination during operational phase

Potential W6: Potential water contamination due leakages from storage areas and accidental spills
of fuel and chemicals

TERRA makes use of vehicles and agricultural machinery which can leak hydrocarbons and
lubricants and chemicals if not maintained or managed.

TERRA also current storing fertilisers and pesticides in zinc shelters which are not bunded and have
no cement slab to minimize pollution of groundwater from any leakages. No stormwater
management strategy is in place around the fuel and chemical storages to control or minimize
pollution of surface and groundwater resources from leakages from the storage facilities.

Accidental spills or any leakages of hydrocarbon and other chemical spills may contribute to the
deterioration of groundwater quality, depending on the nature, extent, frequency and duration of
such spills.

Table 7-19: Impact significance rating and mitigation measures for Impact W6

Impact W6: Potential water contamination due leakages from storage areas and accidental
spills of fuel and chemicals

Magnitude |[Duration|Scale Consequence|Probability SIGNIFICANCE Confidence

Long
Before Modk ferm  |Local Unlikel L
Management loderate 515 OCal nlikely D OW
years

Management Measures:

+ ___ Establishment of facilities for the safe storage of agrochemicals and hydrocarbons

+ Fuel and chemicals will be stored in a secured area.

+ Fuel will be stored in a steel tank, preferably supplied and maintained by the fuel supplier and above the
ground

+ Leakage of fuel and other chemicals will be avoided

+ All storages for fertilizers, pesticides and fuel will be located in an adequately bunded areas capable of
preventing contamination of surface and groundwater resource

+ Refuelling and maintenance of vehicles will be undertaken within the specific depots

+ All repairs done on machinery using hydrocarbons as fuel will have a drip tray placed strategically to avoid
incidentally spills

+ Spill clean-up procedure will be implemented.

+ Where contaminants are transported, emergency contaminant and mitigation measures must be
developed to minimize impacts should accidental spillages occur along the transport routes

+ Equip all trucks and equipment carrying fuels or oil with spill response materials and train personnel in the
use of such materials

+ Store all potential sources of contamination in secure facilities with appropriate Storm Water management
systems in place to ensure that contaminants are not released to the water resource through Storm Water

runoff
Lon
Aîter | tom .
Management Minor >15 Local Unlikely - Low
years

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 127

Groundwater

Impact associated with contamination of groundwater as a result from seepage during
operational phase.

Potential Impact WR7: Contamination of groundwater resulting from seepage from farm land,
sewage and other waste

The use of agrochemicals for farming land and septic toilets or septic tanks during the operational
phase may impact groundwater quality through seepage if these systems are not appropriately
managed. Waste (including hazardous waste) will also be generated and similarly may lead to
groundwater contamination if it is not appropriately stored and disposed of. Although no current
users of groundwater have been identified and the baseline quality of this resource has not been
assessed, large volumes of groundwater are expected to exist in the area.

The installation of a package plant sewage treatment system and construction of a waste landfill site
during the operational phase can be proposed, and would reduce the probability of this impact
occurring once they are in operation.

Table 7-20: Impact significance rating and mitigation measures for Impact WR7

Impact WR7: Contamination of groundwater resulting from seepage from farming land,
sewage and other waste

Magnitude |[Duration|Scale Consequence|Probability SIGNIFICANCE Confidence
Before
M Minor Short Regional Possible - | Medium
lanagement Term

Management Measures:

+ Manage waste in accordance with the Waste Management Plan
+ Prioritize construction of a properly lined and designed waste landfill site and sewage treatment system as
early as possible during construction

+ Proper sanitation to be provided to all staff as human gastrointestinal parasites and pathogens can be
spread to wildlife via water

After : Short | Site/ .
Management Minor Term local Unlikely - Low

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 128

7.8.4 Air Quality

This section describes the air quality related impacts that may arise from the project activities during
the construction and operational phases.

Impacts associated with PM;, emissions during the Construction Phase

Particulate matter (PM) comprises of airborne particles that include dust, smoke and soot.
Particulate matter can either be emitted naturally (e.g. windblown dust of roads) or be generated
through human activity (e.g. stack emissions). It is defined by size, with coarse particles being
between 2.5-10 microns, fine particles less than 2.5 microns and ultrafine particles less than 0.1
microns.

Potential Impact AQ1: PM,, emissions during construction activities pose a risk to human health
and affect vegetation

Particulate matter has adverse effects on humans such as respiratory illnesses (asthma and
bronchitis) or cardiovascular diseases. It also can affect vegetation in two ways, firstly, by inhibiting
the plants photosynthetic properties by coating the leaves, blocking the penetration of natural light.
Secondly, various chemical compounds e.g. metals in the particulate matter could be deposited onto
soils and absorbed by vegetation, hindering plant growth. The uptake of metals by plants has the
potential to contaminate the vegetables and fruit that may be consumed by humans and animals.

PM; emissions are expected to have an impact on villages during the construction phase. Activities
associated with construction will include land clearing, vehicle exhaust emissions and vehicle
entrainment of dust. PM;, emissions may affect the project area but will decrease exponentially with
distance away from the sources and in areas beyond the project footprint. Activities very close to
villages might have high impacts and will be of concern during the time taken for the construction
activities to be completed.

Table 7-21: Impact associated with PM; emissions during construction activities

Impact AQ1: PM,, emissions during construction activities pose a risk to human health and
affect vegetation.

Magnitude |[Duration|Scale Consequence|Probability SIGNIFICANCE | Confidence
Site/
Before Moderate Short Definite - | Medium
Management Term Local

Management Measures:

+ Apply dust suppressants to sections of roads used routinely by vehicles that pass through and close to
villages. Dust suppresson should be undertaken more frequently during the dry season depending on the
frequency of road use.

+ Design road alignments to minimise travel distances and eliminate unnecessary traffic.

+ Locate stockpiles within site boundaries considering the location of potential sensitive receptors and the
predominant wind direction.

+ TERRA should prepare and implement a traffic management plan that includes measures such as speed
limits for project vehicles.

+ __ TERRA should develop and implement an air quality monitoring program.

Site/
After Moderate Short Possible

Management Term Local Medium

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 129

Impact associated with increased PM;, emissions during operational phase

Potential Impact AQ2: Increase in PM;, emissions resulting from land clearing, earthworks, burning
of biomass and vehicular movement

Sources of impact
Expected impacts on air quality during the operational phase of the proposed project are:

+ __ Dust generated during clearing and farming activities

+ __ Emissions from vehicles, generators and machines

° Burning of biomass

+ __ Site clearing will generate biomass which is traditionally burned causing air pollution.

Dust generation from farming activities is an important concern during operational phase. Dust
particles generally less than 10 1m will be suspended, resulting in visible deposition close to the
activities.

The quantity of any emissions released during the operational phase will generally be very low, but
will vary on an hourly and daily basis as activity progresses. Fugitive dust emissions will increase
during land clearing and site preparation phases, especially during dry season. Fugitive dust
emissions will also increase during the more active operational periods as a result of increased
vehicle traffic on the site.

The dust generated during the activities will be mostly inorganic and of an inert nature. The impact of
dust generation will depend on weather conditions, wind velocity and precipitation rate.

During the project development, the site clearing, the construction of internal roads, and the
establishment of the farming land will generate a large amount of biomass which is traditionally
burnt. The burning of this biomass will cause a massive atmospheric pollution with elevated total
suspended particulates. In addition to air pollution, burning of biomass releases CO: into the
atmosphere and contributing to climate change.

Table 7-22: Impact significance rating and mitigation measures for Impact AQ2

Impact AQ 2: Increase in PM; emissions resulting from land clearing, earthworks, burning
of biomass and vehicular movement

Magnitude |Duration|Scale Consequence|Probability SIGNIFICANCE | Confidence
Before h Short |
Management Minor Term Local Possible - Low

Management Measures:

+ Cover vehicles carrying dusty materials to prevent materials being blown from the vehicles;
+ Set speed limits to minimize the creation of fugitive dust within the project boundary;

+ ___ Development of routine air quality monitoring program within the farm.

After h Short |
Management Minor Term Local [um | Unlikely [uw | - Low

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 130

Impact associated with increase in gas (SO;, NO,, CO and VOCSs) during the operational
phase

Potential Impact AQ3: Increase in gas (SO>, NO,, CO and VOCSs) emissions resulting from vehicle
exhaust emission and biomass burning

Operational activities caused by vehicles result in PM10 emissions. These emissions pose a health
risk to people living and working in the project area. The extent and severity of this impact will be
determined by detailed baseline monitoring when it has been completed.

Expected impacts on air quality during the operational phase of the proposed project are:

+ __ Dust generated during clearing and farming activities

+ __ Emissions from vehicles, generators and machines

° Burning of biomass

+ Site clearing will generate biomass which is traditionally burned causing air pollution.

Dust generation from farming activities is an important concern during operational phase. Dust
particles generally less than 10 um will be suspended, resulting in visible deposition close to the
activities.

During the project development, the site clearing, the construction of internal roads, and the
establishment of the farming land will generate a large amount of biomass which is traditionally
burnt. The burning of this biomass will cause a massive atmospheric pollution with elevated total
suspended particulates. In addition to air pollution, burning of biomass releases CO, into the
atmosphere and contributing to climate change

Table 7-23: Impact significance rating and mitigation measures for Impact AQ3

Impact AQ3: Increase in gas (SO;, NO,, CO and VOCs) emissions resulting from vehicle
exhaust emission and biomass burning

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE | Confidencel
Betore Minor Short Local Possible - Low
Management Term

Management Measures:

+ Limit vehicle idling and keep vehicles well maintained to minimize particulate and gaseous emissions.

+ Where possible, biomass burning should be considered and a schedule should be maintained to allow for
pollutants to disperse into the atmosphere in a short amount of time.

+ Biomass burning should be conducted the during the day and during the summer months; and

+ __ Development of routine air quality monitoring program.

Aîter h Short .
Management Minor Term Local Unlikely - Low

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 131

Impacts associated with health risk to workers and communities during operational phase

Potential Impact AQ4: PM;, emissions during the operational activities pose health risk to workers
and communities

Some operational activities may result in PM: emissions. These emissions pose a health risk to
people living and working in the project area. Due to the lack of reliable baseline data it is not
possible to determine the extent and severity of this impact. Expected impacts on air quality during
the operational phase of the proposed project are:

+ __ Dust generated during clearing and farming activities

+ Emissions from vehicles, generators and machines

° Burning of biomass

+ Site clearing will generate biomass which is traditionally burned causing air pollution.

Dust generation from farming activities is an important concern during operational phase. Dust
particles generally less than 10 1m will be suspended, resulting in visible deposition close to the
activities.

Table 7-24: Impact associated with PM: during operational activities

AQ4: PM; emissions during the operational activities pose health risk to workers and
communities

Magnitude |[Duration|Scale Consequence|Probability SIGNIFICANCE | Confidence

Site/
Before Moderate Long

Possible - | Medium
Management Term Local

Management Measures:

+ Apply dust suppressants to sections of roads used routinely by vehicles that pass through and close to
villages. Dust suppresson should be undertaken more frequently during the dry season depending on the
frequency of road use.

+ Design road alignments to minimise travel distances and eliminate unnecessary traffic.

+ Locate stockpiles within site boundaries considering the location of potential sensitive receptors and the
predominant wind direction.

+ TERRA should prepare and implement a traffic management plan that includes measures such as speed
limits for project vehicles.

+ Site clearing should be conducted in a systematic manner to reduce the area exposed to wind erosion.

+ TERRA should develop and implement an air quality monitoring program.

Li
Aîter Minor -ong

Management Term Local Unlikely - Low

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 132

7.8.5 Noise

This section describes the noise related impacts that the project could have on the communities in
the project area.

Noise generating activities

The current farming activities in this phase do not constitute a constant, continuous source of noise
quantifiable. With changing levels of activity and shifting sources of noise, noise levels will not vary
considerably in magnitude and over time.

Activities listed below are potential but not necessarily significant or even audible sources of noise,
depending on distance from the site. Activities which from a noise perspective, are irrelevant, have
been omitted.

Table 7-25: Summary of sources of noise in the construction phase

Construction Activity Primary sources of noise

Clearance of vegetation Diesel engine noise, bulldozing

Diesel engine noise, bulldozing, truck movements

Road modelling and earth works Diesel engine noise, bulldozing, truck movements
Truck movements Diesel engine noise

Tillage Diesel engine noise and noise produced by machinery
Harvesting Diesel engine noise and noise produced by machinery
Generators Diesel engine noise

The potential impacts on residents of Mwenga, Lubanda, Minga and Katoñio villages, as the closest
receptor to the farming operations and therefore most affected, are rated low, before and after
implementation of the recommended mitigation measures.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 133

Impact associated with continuous noise on Mwenga, Lubanda, Minga and Katofio villages
during the operational phase

Potential Impact N1: Continuous noise impact on Mwenga, Lubanda, Minga and Katofio villages
Village resulting from farming activities

The TERRA project will generate no significant noise levels during its farming operations. The
principal noise emission source is tractors, vehicles and generators. DRC Regulation® allows
ambient noise level during the day (07:00 to 19:00) of 45 dBA and during the night (19:00 to 07:00),
40 dBA. The guidelines by the IFC ? and the WHO * stipulate an ambient noise level of 55 dBA and
45 dBA during respectively the day and night.

The current farming activities in this phase do not constitute a constant, continuous source of noise
quantifiable. With changing levels of activity and shifting sources of noise, noise levels will not vary
considerably in magnitude and over time.

Table 7-26: Impact significance rating and mitigation measures for Impact NV1

Impact N1: Continuous noise impact on Mwenga,Lubanda,Minga and Katofio villages Village
resulting from farming activities

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE | Confidencel

Before Moderate Short

Local Possible - Low
Management term

Management Measures:

+ Restrict construction and operation activities to daytime hours 07:00 am to 07:00 pm.

+ Monitor noise in surrounding villages. Conduct one survey of 24 hour duration per month. Determine
night-time impact.

+ Increase in ambient level due to project noise should not be allowed to exceed 5 dB.
+ Any complaints about noise received from communities must be logged in a Complaints Register.

+ Feedback on new entries and on actions in response to complaints must be a fixed item on weekly or
monthly management meeting agendas .

+ Carry out additional attenuation measures as required and as appropriate.

ire Minor Short Local Unlikely - Low
lanagement term

* Journal Officiel - Numéro Spécial — ler avril 2003
7 International Finance Corporation, General EHS Guidelines: Environmental, 30 April 2007
$ Guidelines for Community Noise, World Health Organisation, Geneva, 1999

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 134

7.8.6 Impacts on visual character

Impacts associated with the loss of sense of place during construction phase

Potential Impact V1: Loss of sense of place affecting local communities due to site clearing and
construction activities

Sense of place is defined as a person’s sense of belonging to a place or area. Visual intrusion and
loss of a ‘sense of place’ may occur directly as a result of installation of project infrastructure. indirect
impacts may also result from dust blown from exposed surfaces and from blasting creating a plume,
as well as lighting of site infrastructure in an otherwise relatively unlit environment, both of which
could be visible from a considerable distance. Potential viewers consist mainly of local communities,
who are expected to have relatively low sensitivity towards these changes, especially given the
potential benefits in terms of job creation. lt is, however, recognised that the perception of a visual
impact is by nature highly subjective and, where one viewer may consider the impact to be negative,
another might perceive the increased development and lighting of the area positively. For this
reason, a change to the sense of place of an area is difficult to rate according to standard
methodologies. Although local people may associate a particular sense of place with the area, what
is difficult to gauge is the importance people attach to that sense of place and how this will change
over time should other developments occur in the area, together with how potential project benefits
may ameliorate any loss.

Visual disturbance and loss of sense of place impacts are difficult to manage and the loss is
theoretically irreversible regardless of post-closure rehabilitation (although this will ameliorate this
impact to some degree). The perception of the area may change over time with people becoming
accustomed to a new sense of place and thus the actual impact is partially reversed.

Table 7-27: Impact significance rating and mitigation measures for Impact V1

Impact V1: Loss of sense of place affecting local communities due to site clearing and

Magnitude [Duration |Scale

Before Minor Short- Regional
Management term g

construction activities
Consequence|Probability SIGNIFICANCE | Confidence
Definite - | Medium

Management Measures:
+ Minimize the disturbed footprint as far as practically possible.
+ Prepare and implement a soil management plan to include measures for stripping and stockpiling of soil.

+  Re-vegetate and landscape disturbed areas as soon as possible, to reflect the surrounding topography
and vegetation as much as possible.

+ Leave a riparian reserve/buffer of about 20 meters along rivers and around the lake.
+ Clear vegetation in phases so that only those areas required for immediate development are cleared.

+ Develop and implement a detailed waste management plan for the project.

Short-
After Minor ° Regional Possible - Low
Management term

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 135

Impacts associated with the loss of sense of place during operational phase

Potential Impact V2: Loss of sense of place for local communities from project infrastructure

Changes in visual character and sense of place for local communities as described above will
continue through the operational phase of the project. During operation the physical presence of
infrastructure will contribute most to the impact and dust plumes during normal operating conditions
will be less of a contributor. As noted above, there is a high level of subjectivity in defining visual
and sense of place impacts, although it can be anticipated that communities will become more
accepting of the visual impact with time.

Table 7-28: Impact significance rating and mitigation measures for Impact V1

Impact V2: Loss of sense of place for local communities from project infrastructure

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE | Confidencel
Before Minor Medium- Regional Definite - | Medium
Management term

Management Measures:

Minimize the disturbed footprint as far as practically possible.
Prepare and implement a soil management plan to include measures for stripping and stockpiling of soil.

Re-vegetate and landscape disturbed areas as soon as possible, to reflect the surrounding topography
and vegetation as much as possible.

Leave a riparian reserve/buffer of about 20 meters along rivers and around the lake.
Clear vegetation in phases so that only those areas required for immediate development are cleared.
Develop and implement a detailed waste management plan for the project.

Use directional lighting in areas operating at night, if communities are affected by lighting.

After Medium-
Management term

Minor Regional Possible Medium

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 136

7.3.7 Waste Management

This section describes the waste related impacts that the project could have on the water and soil
quality and health and safety of communities in the project area during the operational phase. Not
enough information was available at this stage about waste handling and storage therefore it will
examined and rated further in the final ESIA.

During construction it is expected that the waste streams generated will include the following:
+ Paper, card, toner and other office consumables from offices.

* Plastic, card, wooden pallets and polystyrene from packaging of goods delivered to site.
e Steel and plastic drums/containers of agrochemicals products.

+ _Tyres, waste oils and obsolete parts from vehicle maintenance.

+ __Waste material from road maintenance.

+ Spent non-hazardous chemicals, including herbicides, pesticides and their containers.

*__ Batteries and fluorescent tubes.

+ __ Medical waste.

° Biomass.

Potential impacts resulting from inappropriate waste storage, handling and disposal include
contamination of ground and surface water and soils through seepage of effluent containing
contaminants.

Impact associated with with handling, storage and disposal of waste

Potential Impact W1: Impact associated with handling, storage and disposal of waste

During construction it is expected that the waste streams generated will include the following:
+ __ Paper, card, toner and other office consumables from offices.

* Plastic, card, wooden pallets and polystyrene from packaging of goods delivered to site.
° Steel and plastic drums/containers of agrochemicals products.

+ _Tyres, waste oils and obsolete parts from vehicle maintenance.

+ __Waste material from road maintenance.

+ Spent non-hazardous chemicals, including herbicides, pesticides and their containers.

*__ Batteries and fluorescent tubes.

+ __ Medical waste.

+ Biomass

A waste management facility (WMF) has been established onsite to receive waste including
hazardous waste from the project however this WMF is rudimentary. Co-processing (incineration) or
project-generated and local waste will require feasibility assessment as the size of the farming
operation increases. Package sewage treatment plants have been chosen over septic tank based on
the improved treatment of sewage and larger numbers of employees which the system can deal
with.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 137

Potential impacts resulting from inappropriate waste storage, handling and disposal include
contamination of ground and surface water and soils through seepage of effluent containing
contaminants. Waste oils are used as treatment oil for fencing poles to provent termite attack.
Pesticide and other toxic containers are burnt or buried in a far away from human habitation of

movements.

Table 7-29: Impact significance rating and mitigation measures for Impact Wat

Impact Wal: Impact associated with handling, storage and disposal of waste

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE |? Confidencel
Before : : : d
M Major  |Short term/Site / local Possible - | Medium
lanagement

Management Measures:
+ Domestic waste should be properly disposed of to avoid an invasion of scavengers such as rodents.

+ A register of hazardous waste should be maintained.
+ Ensure that the WMF complies with GIIP requirements for waste management.
+ Develop and implement waste management plan.

After Moderate Short Site / Possible - Low
Management term local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 138

7.3.8 Traffic

This section describes the traffic related impacts that the project could have on the road network and
associated intersections in the vicinity of the site and N-5 Highway.

The following impacts have been identified as a result of operations activities of the project:

+ Anincrease in traffic volumes, in particular heavy vehicles, on the N-5 between Lubumbashi and
Kasenga impacting on utilisation capacity.

°__ Impact on the road pavement due to potential overloading.

+ increased traffic volumes resulting in increased road accident rates and therefore impact on road
safety.

The transportation of abnormal loads during the phase of the development.

Impact associated with farming activities related during operational phase

Potential Impact T1: Impact of farming activities related traffic on utilisation capacity on the N-5.

During the operational phase materials, equipment, and personnel will need to be transported to the
project site by means of road transportation resulting in more traffic on the N-5. Transportation of
personnel is likely to occur at discreet times, resulting in peak flows, whereas transportation of
materials and equipment would be more evenly spread over the course of a day.

Factors that could reduce total vehicle movements per day include:

+ Widening of the N-5 at the access road to allow for turning lanes would reduce the potential for
accidents and congestion at this intersection.

+ Clear signage and traffic calming measures on the N-5 warning motorists of the intersection
would reduce potential traffic safety impacts at this intersection.

+ Truck staging area and/or rest area would enable trucks to exit the N-5 safely, and enable site
staff to schedule deliveries in an orderly manner.

Table 7-30: Impact significance rating and mitigation measures for Impact T1

Impact T1: Impact of construction related traffic on utilisation capacity on the N5

Magnitude Duration |Scale Consequence|Probability SIGNIFICANCE | Confidence
Before : : : d
M Major  |Short term|Site / local Possible - | Medium
lanagement

Management Measures:
+ TERRA to provide driver training awareness for staff operating vehicles

+ __ TERRA to include driver training awareness in the contractual agreement with contractors

After Moderate Short Site / Possible - Low
Management term local

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 139

7.4
74.1

7.4.2

Socio-economic Impacts

Overview

This section of the report evaluates the potential socio-economic impacts and benefits that may arise
due to TERRA Project activities. The impacts in this section have been grouped according to the
cause of the impact, or the impactr. For example, the operation will require vast expanses of land for
cultivation, the impact of this land take will be economic displacement. The potential impacts include
the following:

+ Impact 1: Landtake;

+ __ Impact 2: Expectations of economic opporiunities and improved living conditions;
+ __ Impact 3: Employment and associated benefits;

+ Impact 4: Opportunities for social investment;

+ Impact 5: Operational Activities; and

Impact 6: Farm Revenue & Import Substitution.Land take

Impact associated with theloss of access to productive land and livelihood activities
(economic displacement) through the project’s acquisition of land during construction phase

Potential Impact LT1: Loss of access to productive land and livelihood activities (economic
displacement) through the Project's acquisition of land

Economic displacement refers to the loss of productive assets (including land and crops), usage
rights or livelihood capacities as a result of acquisition and transformation of land for Project
purposes. Currenily the Project occupies 1,500 ha of land and will require an additional 8,000 ha of
land over the next 5 years for additional cultivation activities.

To date, TERRA has compensated 272 households for the loss of approximately 389 ha of
agricultural land. The number of affected households and land that will be affected by future land
take has not been quantified, however it is anticipated that the Project footprint will inevitably reduce
the amount of land available that could potentially have been used for future agriculture activities,
impact on current cultivated subsistence fields and remove Miombo woodland which is used for
firewood and the production of charcoal.

International experience has demonstrated that significant loss of land is the main form of
impoverishment of displaced rural households.Prior to the occupation or clearing of any agricultural
land, TERRA will implement consultation and compensation measures as identified in the Land
Acquisition and Compensation Policy Framework (LACPF).

Economic displacement should be minimized through careful organization of the Project layout to
limit land take of productive lands. Where economic displacement is deemed unavoidable, TERRA
will compensate eligible households for their loss in a manner that ensures the households have the
resources to re-establish displaced livelihoods to an equivalent or improved level of benefit. TERRA
will endeavor, wherever possible, to offer land-based compensation and assistance strategies,
including assistance in acquiring or accessing replacement land, including access to grazing land
and water resources; physical preparation of farm land; agricultural inputs; small-scale credit; and
access to markets. Financial compensation for land and other economic assets should be
calculated at the market value plus the transaction costs related to restoring the assets.

The process of compensation and livelihood restoration should be managed through the LACPF
which is aligned with IFC Performance Standard 5 on Land Acquisition and Involuntary

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 140

Resettlement. In order to guide future compensation activities, TERRA has developed a LACPF to
outline the process and commitments that TERRA will implement for any households impacted by
economic displacement. Any affected households will also be adequately consulted before the
impacts occur.

Table 7-31: Impact significance rating and mitigation measures for Impact LT1

Impact LT1: Loss of access to productive land and livelihood activities (economic
displacement) through the Project’s acquisition of land

Magnitude [Duration |Scale Consequence|Probability SIGNIFICANCE | Confidencel
Long-
Befi
Management Major term | Site/Local Possible : High

Management Measures:

+ It will be important for TERRA to implement various management measures in order to mitigate the
potential impacts resulting from the loss of access to ecosystem services. These should include the
following:

+ Where possible, allow households access to portions of the concession area in order to take
advantage of the various ecosystem services;
+ _ Provide safe access to Lubanda Lake;

° Limit Project footprint to minimize land acquisition and displacement of productive lands.

After Long-

Management Moderate | term | Site/Local Possible Medium

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 141

Impact associated with loss of access to ecosystem services in construction and operational
phases

Potential Impact LT2: Loss of access to ecosystem services

Currently numerous households in both the surrounding communities make use of various
ecosystem services within the project area. This includes gathering of firewood, collecting thatching
grass, fishing in streams and Lubanda Lake, gathering medicinal plants, recreational activities,
hunting of bushmeaït and collecting wood for charcoal production.

These ecosystem services provide households with an important source of fuel, food, water and play
an important role in several livelihood activities. The operation and development of the proejct will
lead to significant land clearing activites as well as reduced access to the concession area resulting
in a loss of access to these ecosystem services.

The loss of access to these services may result in decreased food security, loss of income and
reduced opportunities for recreational activities.

lt will be important for TERRA to implement various management measures in order to mitigate the
potential impacts resulting from the loss of access to ecosystem services. These should include the
following:

+ Conduct a detailed assessment of the current ecosystem services available in the concession
area and understand the extent to which these are utilised by the community;

+ __ Ensure that the impact on ecosystem services is minimized wherever possible;

+ __ Where possible, allow households access to portions of the concession area in order to take
advantage of the various ecosystem services;

+ Where thaïching grass is impacted, TERRA should provide alternative roofing material to
households. This process should be managed through the LACPF:;

+ TERRA should compensate households where medicinal plants are lost. lf culturally accepted,
TERRA should provide households with alternative medication;

+ Maintain safe access to Lubanda Lake; and

+ __ Where loss of income is incurred TERRA should compensate households and develop livelihood
restoration initiatives detailed in the LACPF.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 142

Table 7-82: Impact significance rating and mitigation measures for Impact LT2

Impact LT2: Loss of access to ecosystem services

Magnitude [Duration |Scale Confidence
Before Short-term |... Î
Management Moderate (<18mnths) Site/Local| Medium

Management Measures:

+ Influxis typically a difficult impact to manage and/or mitigate; therefore, it is only possible to mitigate the
impacts caused by influx. TERRA will attempt to manage infux through the Influx Management Plan.
Furthermore, it will be possible to develop a strategy as a component of the SDP to address issues related to
and potentially enhanced by Project-induced influx. This strategy will be developed in order to clearly define
how TERRA, in conjunction with local government and relevant stakeholders, intend to manage the impacts
caused by influx where possible. More detail is included in Impacts EO2 - EO5.

After . Short-term |...
Management Minor (<18mnths) Site/Local| Possible - Low
Operation

Magnitude [Duration |Scale Confidence
Berore Moderate | Long-term |Site/Local L
Management loderate | Long-term |Site/Local ow

Management Measures:

+ __Itwill be important for TERRA to implement various management measures in order to mitigate the potential
impacts resulting from the loss of access to ecosystem services.

+ Where possible, allow households access to portions of the concession area in order to take advantage of the
various ecosystem services.

After .
Management Moderate | Long-term |Site/Local : Low

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 143

74.8 Expectations of Economic Opportunities and Improved Living Conditions

Impact associated with influx and spontaneous settlement due to perceived employment
opportunities and infrastructure development during construction and operational phases

Potential Impact EO1: Influx and spontaneous settlement due to perceived employment
opportunities and infrastructure development

The development of a large scale agricultural project and related infrastructure, such as roads,
power lines, and telecommunications, can lead to increased influx, and, in some circumstances, to
spontaneous settlement, particularly in places where basic services and infrastructure are poor or
absent prior to project development. Project-induced influx is usually fuelled by migrants attempting
to benefit from perceived employment opporiunities, improved infrastructure, and access to a range
of social services.

The development of a substantial project can mean a high public profile even before project activities
commence. Such speculation raises expectations of, and interest in, the potential benefits of a
project (IFC, 2009). The pattern of influx reflects expectation levels. Expectations are often elevated
during the construction phase, when labor demand is the highest. Influx may peak at this time. Of
course, many migrants may not secure jobs — some may leave, but others may remain in hopes of
future benefits. As the Project moves from construction to operations, a smaller and more skilled
labor force is required, hence reducing employment opporiunities, and in time dampening
expectations, which may result in out-migration.

Furthermore, influx often leads to the emergence of informal settlements, which can disrupt
established settlements and social networks, and which may be hazardous to households,
particularly when setiling near dangerous and restricted areas such as power lines or roads utilized
by heavy traffic. lt is anticipated that influx and opportunistic settlement will peak during the
construction phase when demand for unskilled local labor is at its highest.

Influx is typically a difficult impact to manage and/or mitigate; therefore, it is only possible to mitigate
the impacts caused by influx. TERRA will attempt to manage infux through the Influx Management
Plan. Furthermore, it will be possible to develop a strategy as a component of the SDP to address
issues related to and potentially enhanced by Project-induced influx. This strategy will be developed
in order to clearly define how TERRA, in conjunction with local government and relevant
stakeholders, intend to manage the impacts caused by influx where possible. More detail is included
in Impacts EO2 - EO5.

TERRA will also adopt and disseminate a clear and decisive employment policy to prevent
unrealistic expectations and discourage opportunity seekers from settling in the area. In order to
prevent informal settlement, restricted areas and other potentially hazardous areas should be
demarcated and monitored.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 144

Table 7-83: Impact significance rating and mitigation measures for Impact EO1

Impact EO1: Influx and spontaneous settlement due to perceived employment opportunities and
infrastructure development

Construction Phase

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before
Management

Major Short-term |Site/Local - Medium

Management Measures:

Implement measures described in TERRA'Ss Influx Management Plan

Develop a clear and concise employment and recruitment policy that prioritizes local recruitment

Identify and support community development programs that address challenges raised by population influx and
spontaneous settlement.

Support local government capacity for integrated development planning

After
Management

- Low

Moderate | Short-term |Site/Local Pos

Operations Phase

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before Medium-
Management term

Moderate Site/Local - Medium

Management Measures:

Implement measures described in the Influx Management Plan

Develop a clear and concise employment and recruitment policy that prioritizes local recruitment;

Identify and support community development programs that address challenges raised by population influx and
spontaneous settlement.

Support local government capacity for integrated development planning.

After Medium-
Management term

Site/Local Pos Medium

Moderate

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 145

Impact associated with increase of social pathologies due to influx and the presence of
construction workers during construction and operational phases

Potential Impact EO2: Increase of social pathologies due to influx and the presence of construction
workers

A significant proportion of current in-migration into the Project area is impacin by a range of factors
which are not Project-induced or related to TERRA activities. Hence, it is a cumulative impact. It is
difficult to differentiate between Project-induced in-migration and other forms of in-migration that
could possibly increase social pathologies in the area. Local communities could also experience an
increase in social pathologies, particularly prostitution and alcohol abuse, due to the presence of
construction workers. The construction camp will house approximately 200 people during the
construction phase of the Project.

An influx of people who have access to relatively high disposable income coupled with the presence
of construction workers may increase or at least maintain existing social pathologies, such as
alcoholism, substance abuse and prostitution. The likelihood of such pathologies is, however, higher
if workers are migrants removed from their families, social and cultural contexts.

This potential impact is likely to be most pronounced during the construction phase of the Project
when demand for labor is at its highest and the construction camp is operational.

Although TERRA will not be direcily involved in the treatment of social pathologies, it is important
that the Contractor Management Plan, which defines the proper behavior of employees (including
contractors), is strictly enforced. In addition, employees should be prohibited from abusing alcohol
and drugs, and stringent measures should be put in place to address offenders.

These principles should be supported by the Community Health and Safety Plan (CHSP) that
addresses social pathologies in neighboring communities through promoting education and
awareness programs. These programs should be developed in consultation with local government
health departments and relevant NGOs and community-based organizations (CBOSs).

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 146

Table 7-34: Impact significance rating and mitigation measures for Impact EO2

Impact EO2: Increase of social pathologies due to influx and the presence of construction
workers

Construction

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before Major Short-term |Site/Local - Medium
Management

Management Measures:
+ Enforce the Contractor Management Plan

+ Implement the CHSP initiatives, such as education and awareness programs that address social pathologies in
neighboring communities.
+ Monitor employee and contractor compliance with company policy regarding alcohol and substance abuse

After Moderate | Short-term |Site/Local Possible - Low
Management

Operations Phase

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before Medium-

Management Major term |Site/Local

- Medium

Management Measures:
+ Enforce the Contractor Management Plan

+ Implement the CHSP initiatives, such as education and awareness programs that addresses social pathologies
in neighboring communities.

+ Monitor employee and contractor compliance with company policy regarding alcohol and substance abuse.

After Moderate | MEdium- |ite ocal Pos
Management term

Medium

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page 147

Impact EO3: increased pressure on natural resources resulting from project-related influx
during construction and operational phases

Potential Impact EO3: Increased pressure on natural resources resulting from project-related influx

In the study area, local communities rely on various direct ecosystem goods and services such as
harvesting of food, fishing, and materials for fuel and construction, as well as indirect regulatory
systems and supporting systems such as water supply and nutrient cycling respectively. Influx may
have a wide range of negative impacts on natural resources including increased demand for water,
fuel, wood, and building materials, which may affect quality of life, human wellbeing and basic
survival. It is therefore essential that influx is managed to protect ecosystem services and to ensure
the wellbeing of the local communities.

While influx is difficult to control, TERRA will attempt to reduce project induced influx by
implementing measures detailed in the Influx Management Plan.

Furthermore, TERRA will develop an SDP and attempt to identify opportunities to enhance the
availability and access to various natural resources such as water. Furthermore, where possible,
TERRA will attempt to provide training and employment in an attempit to diversify the local economiy
and reduce the reliance on natural resources. These measures will be developed keeping in mind
the cumulative impact of influx in the Project area and the potential role local government can play.

Table 7-85: Impact significance rating and mitigation measures for Impact EO3

Impact EO3: Increased pressure on natural resources resulting from project-related influx
Construction
Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE nl Confidence

Bef
Va ore Major Short-term |Site/Local - Medium

lanagement

Management Measures:

+ __Implement the management measures detailed in the Inlfux Management Plan

+ Develop a SDP to identify possible alterantives to current natural resources

Aft

er Moderate | Short-term |Site/Local Pos - Low

Management

Operations Phase

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE nl Confidence

Before Medium- |s; i
M Major Site/Local - Medium

lanagement term

Management Measures:

+ ___Implement the management measures detailed in the Influx Management Plan

+ _Implementthe SDP initiatives

Aft ium-

er Moderate Medium Site/Local Pos - Medium

Management term

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 148

Impact associated with increased pressure on social services and infrastructure due to influx
and opportunistic settlement during construction and operational phases

Potential Impact EO4: Increased pressure on social services and infrastructure due to influx and
opportunistic settlement

Many settlemenis in the Project area lack adequate healthcare and education facilities. Schools in
the project area lack adequate water and sanitation facilities, teaching materials (including textbooks
and desks), while many health posts do not have access to potable water, electricity or mattresses
and bedding.

An influx of people into the area will increase the demand for existing services and infrastructure that
are already under pressure to deliver adequate services to the local population. This impact, if not
adequately managed, will exacerbate and worsen poor service delivery in the area.

It is assumed that Project-related in-migration will occur during construction and operations, although
at varying degrees. During construction, the Project will require unskilled labor to assist with land
clearings, etc., while during operations the Project will require larger numbers of skilled labor. lt is
assumed that recruitment of locals during construction will trigger in-migration into the area.
Experience elsewhere in Africa suggesits that this will continue into operations.

Where in-migration is attributed to project activities, TERRA will implement the measures detailed in
the Influx Management Plan. These measures should, however, be implemented by TERRA and
supported a range of stakeholders including local government and traditional leadership.

Where in-migration is attributed to broader economic development of the region, it is the
government’s responsibility to assist with managing in-migration and its social impacts (IFC, 2007).
Given the government’s limited capacity and resources, TERRA may be required to assist where
possible.

In addition, TERRA can provide support and capacity building to service providers (i.e., public
schools and clinics) through the SDP. This will however only treat the impacts of in-migration and not
the causes.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page 149

Table 7-86: Impact significance rating and mitigation measures for Impact EO4

Impact EO4: increased pressure on social services and infrastructure due to influx and
opportunistic settlement

Construction

Magnitude [Duration |Scale Consequence |[Probability|SIGNIFICANCE PA Confidence
Beiore Moderate | Sh9"Hem |site Local - | Medium
Management (<18mnths)
Management Measures:
+ Implement the management measures detailed in the Influx Management Plan
After : Short-term |.
Management Minor (<18mnths) Site/Local Possible - Low
Operations Phase
Magnitude [Duration |Scale Confidence
Befi ium-
ere Moderate Medium Site/Local Medium
Management term
Management Measures:
+ Implement the management measures detailed in the Influx Management Plan
jAft ium-
or Minor Medium Site/Local Pos - Medium
Management term
Anam/Mals/Kaip'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 150

Impact associated with increased prevalence and spread of communicable diseases due to
Project related influx and the presence of construction workers during construction phase

Potential Impact EO5: increased prevalence and spread of communicable diseases due to Project
related influx and the presence of construction workers

The project can contribute to the spread of communicable diseases, among other things through the
in-migration of men into the Project area who may “mix” with the local population. Furthermore, the
temporary construction camp could lead to an increase in the spread of communicable diseases.

HIV/AIDS, Sexually Transmitted Infections (STIs) and Tuberculosis (TB) could become significant
public healthcare challenges in the immediate Project area. STls, if present and unireated, can
greaily increase the risk of HIV transmission. In the Project area, healthcare services have limited
capacity to manage the increasing cases of these communicable diseases.

The origin of the workforce is important as diseases may be introduced into communities. Higher TB
prevalence and potentially drug-resistant TB strains are more common in employees from other
locations. Pandemic influenza is another consideration, with movement of people on a global basis in
and out of area.

TERRA will attempt to minmise project induced in migration into the area by implementing measures
detailed in the Influx Management Plan. TERRA will also implement anf enforce the Contractor
Management Plan in an attempt to minimize interaction between foreign construction workers and
local communities.

TERRA, through the CHSP, will also adopt management measures in order to mitigate the potential
exposure of local communities to communicable disease. This will potentially include:

°__ Working with the local government and implementing partners to support an integrated HIV and
TB prevention and management program that considers the workplace and local communities;

e+ Support intensive information, education and communication (IEC) campaigns in partnership
With local community partners; and

° Support capacity building for the local government, NGO and community partners who would
provide HIV and TB prevention, diagnosis and treatment services.

Table 7-87: Impact significance rating and mitigation measures for Impact EO5

Impact EO5: increased prevalence and spread of communicable diseases due to Project related
influx and the presence of construction workers

Construction

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before

Management Major Short-term |Site/Local

- Medium

Management Measures:

+ Implement measures in the Influx Management Plan to reduce project induced influx
+ ___Implement and enforce the Contractor Management Plan

+ Adopt measures as detailed in the CHSP to promote community health initiatives

jAft
Management

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page 151

744 Employment and Associated Benefits

Impact associated with generation of employment during construction and operational

phases

Potential Impact EB1: Generation of employment

Employment provides many socio-economic benefits to employees and their dependents, including:

+ __Improved material wealth and standard of living;

+ Enhanced potential to invest in and improve access to social services such as education, health

services, etc.; and

+ __ Employment and training of unskilled workers facilitates skills development and improves the

future employment prospects of such workers.

+ Secure wage employment can also contribute towards a sense of independence, freedom, and

pride, and it may promote a good work ethic.

+ TERRA will create various types of employment:

+ Direct employment for the workforce: The project will require positions involving low to
TERRA will prioritize local
employment based on competency and job availability in line with the Employment Capacity
Plan. If certain technical skill sets are unavailable locally, workers will be recruited from outside

medium-skilled activities as well as those with specialized tasks.

areas. The table below provides an overview of the proposed employment requirements.

Table 7-38: Proposed employment numbers

Type of 2012- 2013- 2014- 2015- 2016- 2017- 2018- 2019-
employment 2013 2014 2015 2016 2017 2018 2019 2020
Expats 14 16 23 27 37 40 48 48
National 38 42 59 84 117 129 143 143
employment

Contrat labour 200 250 400 500 600 700 800 800

+ __ Indirect employment at the supplier companies: Much of the farming equipment is likely to be
sourced abroad. Local companies will possibly perform services such as land clearing, road
construction, transportation and catering. The extent of indirect employment and income that will
be created through the outsourcing of services to local contractors is difficult to determine at this
stage but has the potential to be significant, and will receive priority attention.

+ __Induced employment: The income created through direct and indirect employment will create
down-stream income if the money is used to buy goods and services at a local level (i.e., the
multiplier effect). Many of the employees and suppliers, and hence beneficiaries of income
generated, are locally based and not highly mobile, and a significant portion of their income is
thus likely to be spent at a local level. However, the limited number of existing businesses and
thus spending opportunities in the study area will restrain the induced employment and income
generation, as will the fact that a portion of the income might be used to support relatives in
other areas. On the other hand, the increase in demand for goods and services locally will also

induce new businesses to open.

The following mitigation measures, in line with the Employment and Capacity Plan, can further

enhance the benefits of local employment generation, especially at a direct and indirect level:

+ __ Employ local workers if qualified applicants with the appropriate skills are available. Formalize

this policy in company HR guidelines and contractors’ agreements.

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 152

*__ Purchase goods and services at a local level, if available. Formalize this policy in company
purchasing guidelines and contractors’ agreements.

+ Work closely with the community before and during the Project to identify and communicate
required skills and resources that the local community could provide. This will take place in
meetings with focus groups and/or representatives within the communities, and will commence
before construction of the Project is initiated.

+ __Implement labor-intensive rather than capital-intensive work methods wherever possible and
feasible.

Table 7-89: Impact significance rating and mitigation measures for Impact EB1

Impact EB1: Generation of Employment

Construction

Before
Management

Moderate | Short-term |Site/Local

+ _Impleme:
training

Management Measures:

+ Formalize this policy in company HR guidelines and contractors’ agreements

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE

Confidence

Medium

nt the measures detailed in the Employment and Capacity Plan prioritizing local employment and

training

Management Measures:
+ __Implement the measur

After
Management

Medium-

Major term

Site/Local Defi

jAft
M er Major Short-term |Site/Local Medium
lanagement
Operations
Magnitude [Duration |Scale Confidence
Before Medium- |. :
Management Moderate term Site/Local + Medium

es detailed in the Employment and Capacity Plan prioritizing local employment and

Medium

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 153

74.5 Social Investment Opportunities

Impact associated with improved infrastructure in the study area due to social investment
activities during construction and operational phase

Potential Impact S11: Improved infrastructure in the study area due to social investment activities

It is anticipated that the majority of TERRA's social investment budget will be targeted at improving
infrastructure in the Project area. This may include improved water delivery and quality as well as
improved education and health infrastructure. Currently, social services in the Project area are
severely under resourced and infrastructure is in a state of disrepair.

It is assumed that social investments will commence on a small scale during the construction phase
of the Project and will be fully initiated during the operations phase.

TERRA will develop a SDP that ouilines service delivery and infrastructure development support
initiatives. These initiatives should be developed in consultation with local government, local
communities, NGOs and CBOSs so as not to create paternalistic dependence on TERRA.

Where possible, TERRA should look to partner with local government and improve the quality and
sustainability of existing services and infrastructure.

Table 7-40: Impact significance rating and mitigation measures for Impact Sl1

Impact Si: Improved infrastructure in the study area due to social investment activities

Construction

Magnitude [Duration |Scale Consequence |[Probability|SIGNIFICANCE Confidence

Before Short-term

Minor |(<18mnths) |Site/Local Low

Management

Management Measures:

+ Implement management and enhancement measures as per the SDP (to be developed)

After Short-term
Management Moderate |(<18mnths)|Site/Local + Medium

Operations

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE nl Confidence
Before Medium-
Management Minor term  |Site/Local Low

Management Measures:

+ Implement management and enhancement measures as per the SDP (to be developed)

After Medium-
M Major term Site/Local + Medium
lanagement

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 154

74.6 Operational Actvities

Impact associated with potential disturbance of cultural heritage sites and graves during
construction phase

Potential Impact OA1: Potential disturbance of cultural heritage sites and graves

Currently no areas of cultural significance or graves have been identified in the concession area.
However, during operational activites, particualry land clearing activities, there is a possibility that
new, unrecorded; areas will be discovered and/or disturbed.

The disturbance of cultural heritage sites and graves is a serious issue and often perceived by local
communities as a lack of respect and appreciation of cultural values and tradition.

TERRA will implement the measures detailed in the Cultural Heritage Management Plan and
Chance Find Procedure. Some of the key points include the following:

° The project infrastructure shall be aligned to avoid any known grave sites and sites which
otherwise has cultural significance.

+ All Contractors shall take note of the cultural heritage sites determined and take measures to
ensure that these areas are not disturbed by the construction or site clearing teams.

+ Contractors shall make provision for accidental discovery of archaeological sites and graves
Within the construction area.

+ __ TERRA will avoid the removal of cultural heritage sites and graves where possible.

° The chance find procedure will be adopted should unidnetifed graves or cultural heritage sites
be discovered.

Table 7-41: Impact significance rating and mitigation measures for Impact OA1

Impact OA1: Potential disturbance of cultural heritage sites and graves

Construction

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before

Management medium

Major Short-term |Site/Local

Management Measures:

+ Implement measures in the Cultural Heritage Management Plan and Chance Find Procedure

After

Management Moderate | Short-term

sut M 0 [ co"

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 155

Impact associated with pollution of surface and groundwater due to operational activities

Potential Impact OA2: Pollution of surface and groundwater due to operational activities

The hydrology system of the concession is predominantly characterized by the Lubanda Lake and its
associated wetland areas. Three main rivers cross through the project area; the Kaïira River, the
Kabemba River and the Kalemba River. These rivers, as well as Lubanda Lake, are used as a
source of potable water to the surrounding villages. Other sources of water used in the project area
include hand-dug wells and boreholes provide by TERRA.

Although these water sources are already degraded, TERRA'Ss operational activities, including land
clearing and the use of feriilizers and pesticides, have the potential to cause further pollution,
siltation and degradation of these water sources if not correctly managed.

TERRA will develop and initiate management and mitigation measures as detailed in the Water
Management Programme (WMP). This includes proper transport, handling, use and storage of
potentially hazardous materials such as fertilizers and pesticides as well as measures to prevent
erosion and run off into existing surface water.

TERRA will also be required to implement a water monitoring and reporting regime as detailed in the
WMP.

Table 7-42: Impact significance rating and mitigation measures for Impact OA2

Impact OA2: Pollution of surface and groundwaiter due to operational activities

Construction

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Befi
Ma ore Major Short-term |Site/Local Possible - Medium
lanagement

Management Measures:

+ Develop andinitiate management and mitigation measures as detailed in the Water Management Programme

(WMP)
After :
Moderate | Short-term |Site/Local Possible - Medium
Management
Operations

Magnitude [Duration |Scale Consequence |Probability|SIGNIFICANCE Confidence

Before :
Management Major Long-term |Site/Local Possible - Medium

Management Measures:

+ Develop andinitiate management and mitigation measures as detailed in the Water Management Programme
(WMP)

After
Management

Moderate | Short-term |Site/Local Medium

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page 156

Impact associated with

construction phase

increased road safety risks due to increased trafficduring

Potential Impact OA3: Increased road safety risks due to increased traffic

lt is not anticipated that the Project will significantly increase traffic volumes in the Project area,
however, it is anticipated that an small increase will occur. Furthermore, construction vehilces and
large trucks will be used during both the construction and operations phase.

Community members particulary at risk are those walking and cycling on the main routes through the
area. Children walking to and from school will also be at risk.

TERRA will implement the management measures of Traffic Safety section of the CHSP.

Table 7-43: Impact significance rating and mitigation measures for Impact OA3

Impact OA3: Increased road safety risks due to increased traffic

Construction

Magnitude [Duration |Scale Confidence
Before
Moderate | Short-term |Site/Local Medium
Management
Management Measures:
+ ___Implement the management measures of Traffic Safety section of the CHSP
After
Moderate | Short-term sus DRE rec SO - Medium
Management
Anam/Mals/Kaip'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 157

74.7 FarmRevenue & Import Substitution

Impact associated with increased direct revenue to national government

Potential Impact MR1: Reduced import reliance and increased direct revenue to national
government

The government is expected to derive revenue from the operation through various forms of taxes
and duties that are applicable to companies, including import duty, corporate tax, exports of
agricultural prodicts and value added tax.

A portion of this revenue to government should filter back into the local governance structures which
in turn should be utilized for social development:

°__ The project is expected to produce approximately 76,000 tons of maize by 2018/19. This maize
will be sold to AMCC and is expected to provide approximately 80% of the milling facilities
needs. AMCC will supply maize flour to the local population. The locally produced maize is
expected to help address the large maize flour deficits in the province and reduce the reliance on
imports.

Government income is determined by tax regimes and world market prices for commodities. As
such, no mitigation measures are recommended for this impact.

Table 7-44: Impact significance rating and mitigation measures for Impact MR1

Impact MR1: increased direct revenue to national government

Construction

Magnitude [Duration |Scale Consequence |Probability SIGNIFICANCE |, |Confidence

Before

Management Minor | Short-term |Site/Local Possible + Low

Management Measures:

+ None
After Minor | Short-term |Site/Local + Low
Management
Operations

Magnitude [Duration |Scale Consequence |[Probability|SIGNIFICANCE nl Confidence
Before Medium- |. i
Management Moderate term Site/Local Medium

Management Measures:

+ None
After Medium- |. i
Management Moderate term Site/Local Defi + Medium

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 158

8 Environmental and Social Management Plan
8.1 Introduction

The purpose of the ESMP is to ensure that social and environmental impacts, risks and liabilities
identified during the ESIA process are effectively managed throughout all phases of the project. The
ESMP specifies the mitigation and management measures to which TERRA is committed, and
shows how the Project will mobilise organizational capacity and resources to implement these
measures. The ESMP also shows how mitigation and management measures will be scheduled.

The key objectives of the ESMP are to:
+ __ Formalize and disclose the programme for environmental and social management; and
°__ Provide a framework for the implementation of environmental and social management initiatives.

Good practice principles require that every reasonable effort be made to reduce and preferably to
prevent negative impacts, while enhancing positive benefits, especially within the communities most
directly affected by the proposed project. These principles are guiding the ESIA process.

The ESMP covers information on the management and/or mitigation measures that will be taken into
consideration to address impacts in respect of:

+ __ Development and site clearing; and
+ Operation.

lt is necessary to note that the ESMP is a living document that will be periodically reviewed and
updated. lt will also be necessary to update this version in the Comprehensive ESIA and ESMP. The
ESMP should be read in conjunction with the assumptions, limitations and exclusions noted in
Section 3 of the ESIA and ESMP. The Comprehensive ESIA and ESMP will align and incorporate
EMPP commitments as required.

As part of ongoing implementation, this ESMP will be publicly disclosed during the stakeholder
engagement process. An opportunity will be offered to participating stakeholders to provide
comment.

Figure 8-1 below illustrates the principle of continual improvement in development of a policy
framework, environmental and social management planning, which are implemented through a
number of plans, programmes and operating procedures using the company's governance structure.
Implementation is monitored on a regular basis to determine environmental and social performance
and conformance and corrective action is taken where necessary. Management review is
undertaken on an ongoing basis to determine whether the system reflects the requirements and
commitments of the company. These combined elements comprise the ESMS.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA

Page 159

Checking/Correctiveaction
Monitoringand measurement

preventative action

Management Review

Non-conformance and corrective, NN

Records
Auditing

Implementation
Governance structure

Responsibility and accountabiity
Training, awareness and competence
Communication

Document control

Operational Control

Emergency Preparedness

Figure 8-1: Key elements o
8.2 ESMS Framework

This section outlines the sust:
ESMP.

Policies

/

Continual
Improvement

Planning
Environmental Aspects
Legalandotherrequirements
Objectives and targets

name Environmental Management Plan

f an ESMS

ainability structure that would ideally support the implementation of the

8.2.1 Responsibility and accountability

TERRA Organisation! Structure

The following organogram provides a high level overview of TERRA.

Raï F.

Chug, Dhrolia Fai

ilies (50%)
amily (50%)

80% TERRA 20% TERRA
75% AMCC 25% AMCC
Primary 7 Maize
Agriculture Tefra € Milling
SR Arricanviins
“100,000 tons per
Lubanda Katofio year plantin
Farm Farm Lubumbashi
v

"

1,500 ha cleared
Total 10,000 ha land
concession

Figure 8-2: High level TERRA shareholding structure

Anam/MaIS/Kalp'HaraIMatv

471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 160

Recommendations for roleplayers in ESMP implementation
TERRA / developer / owner should:
° __ Ensure that the ESMP is intergrated into the company's ESMS;

+ _Implement the ESMS including the ESMP in accordance with DRC legal requirements and
international standards (e.g. Equator Principles, IFC Performance Standards, and World Bank
Group EHS Guidelines);

°< __ Ensure the Contractors (e.g. security provision, transport) implement the ESMP, and undertakes
its work to meet DRC legal requirements, and the requirements of international standards;

+ Meet the requirements of lenders as specified in covenant documentation;
+ Report to stakeholders on performance on a regular basis; and

+ _Undertake capacity building with project stakeholders including government on environmental
and social issues including rights and responsibilities.

Contractors and sub-contractors should:

+ __Implement the ESMP in accordance with DRC legal requirements and international standards
(e.g. Equator Principles, IFC Performance Standards, and World Bank Group EHS Guidelines);
and

°<__ Ensure adequate training of staff in environmental and social management.
The TERRA head office should:
+ Monitor TERRA ESMS implementation and risk management; and

+ _Provide appropriately qualified technical resources to support TERRA in environmental and
social management.

Shareholders should:

+ Monitor TERRA performance in relation to its covenants within loan agreements, legal
requirements and GIIP; and

+ Monitor TERRA liabilities.

Communities should:

+ Monitor implementation of the ESMP by TERRA;

* _ Actively participate in stakeholder forums including any development foundations; and

+ Make use of the TERRA grievance mechanism to communicate issues with the company.
Government and Ministry of Environment, should:

+ Monitor legal compliance;

e__ Monitor the ESMP implementation and review performance reporting;

°__ Ensure transparent and efficient decision making on permit applications; and

°__ Sanction poor performance and non-compliance where appropriate through directives (penalties
and fines).

Recommendations on responsibility and accountability

The sections immediately below provide recommendations for alignment of TERRA organisational
structures to facilitate the mainstreaming of sustainability implementation. lt should be noted that the

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 161

orgnaograms presented below provide a preffered scenario and organisational strucutre. Where
possible TERRA should attempt to create key positons where they do not already exist and/or train
existing staff to allow them to carry out the roles and responsibilities presented below.

General management

Figure 8-3 shows the ideal organisational structure for management. The key positions involved in
sustainability management (environment, health and safety, community, labour)” are outlined in
black dashes. Direct and indirect reporting lines are shown as solid and dashed blue lines
respectively.

It is clear that numerous staff members will have defined responsibilities for managing sustainability
issues; however ultimately it is the CEO that is responsible for implementation. The Board and
specifically the Board Committees are accountable to stakeholders for sustainability performance.
The manager Sustainable Development is responsible for implementing the policy and strategy, and
reports primarily to the CEO, and indirecily to the General Manager, and the Board Committees
specified in the organogram below.

MANAGER

ENGINEERING
BOARD COMMITTEES:

SUSTAINABLEDEVELOPMENT, HR,
RISK; AUDIT &/INDUSTRIAL: MANAGER
MILLING

RELATIONS

MANAGER
FINANCE

MANAGER

BoARDIOF.DIRECTORS, PERSONNEL

MANAGER
HR AND ADMIN

MANAGER
MERRANTECHNICAL QUALITY

SUSTAINABILITY SUPPORT.

MANAGER
SUSTAINABLE DEVELOPMENT

Figure 8-3: Proposed organizational structure for TERRA management

? Note that as “sustainability” is a cross-functional issue that does not reside only with one person and that it
should be integrated into the governance and decision making processes of the organisation, the position is
referred to as “Sustainable Development” Manager. This encompasses the environment, communities and
stakeholder engagement, health and safety, and the related provisions of labour (such as human rights, equal
opportunity, child labour, skills development) etc. Refer to the table on responsibilities and accountabilities for
further details on this.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 162

Structure for operations

Figure 8-4 shows the proposed organizational structure during operations, showing the reporting
lines of staff to be involved in sustainability management (environment, health and safety,
community, labour).

Senior management
Middle management

Managers within the operations
Officers

HR, IRand Legal

Development
and
Environment

Community

Fire ani HR Officer Development and
Officer Environment

Officer

Admin and
Security Team

Medical Officer /
Nurses

Figure 8-4: Proposed organisational structure of staff involved in sustainability management
Responsibilities and reporting lines of key staff members and governance bodies

This section was compiled by SRK with reference to various guidelines and documents, including:

+ International frameworks and standards including the:

o ISO 26000 guideline on Social Responsib

o ISO 14001 standard on Environmental Management Systems;
o Draft Framework for Integrated Reporting;
o Global Reporting Initiative’s G4 Guidelines for Sustainability reporting; and

o International Finance Corporation's Performance Standards on Environmental and Social
Sustainability.

Responsibility for sustainability management in particular the implementation of the management
system will fall under the responsibilities of numerous levels and functions in the organisation. lt
should be noted that TERRA will have management control and reporting will be consolidated into
the TERRA annual report. It is not envisaged that TERRA will have a separate annual reporting
structure. The legal function will be outsourced, with reporting taking place to the Financial Manager.

Accountabilities, reporting lines and responsibilities of key roles and governance bodies are
indicated in Table 8-1 below.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 163

Table 8-1: Responsibilities and reporting lines

Function/ Position/ Accountable to / | Responsibilities
Structure reporting line

Board (TERRA)

Chairman Stakeholders + Has ultimate accountability for sustainability performance at TERRA

+ Ensures that sustainability is integrated into company strategy, governance and decision-making

Board Committee on | Chairman + Approve policy and strategy related to sustainability
Sustainable Development, | Stakeholders

. . + Provides oversight of sustainability management
Risk and compliance.

+ Ensure the company takes a stakeholder approach to governance and decision making

+  Oversee the production and disclosure of a public annual report on sustainability performance to
stakeholders[1]

+ Ensure that the company's risk strategy, policy and management incorporates sustainability issues, both
positive and negative

Board Committee on Audit | Chairman + Oversee the company's risk strategy and management
Stakeholders + Recommend an external assurance provider for the disclosure of performance on material sustainability
issues

+ Review the public disclosure of sustainability issues in the annual/sustainability report and public disclosures
to ensure that it is reliable and does not conflict with the financial information.

Senior Management

CEO Managing Director

Ensure sustainability is integrated into company management and decision-making processes such as
management meetings and reporting, and risk management

+ Ensure sustainability is integrated into numerous operational functions such as operation of the mill and
project site, human resources, supply chain (including security), sustainable development, finance and legal.

+ Allocate adequate human and financial resources to enable effective functioning and continual improvement of
the Sustainability Management System

+ Establish and maintain a governance system to monitor performance of the Sustainable Development team

+ Attend stakeholder forums such as community meetings, as appropriate, to demonstrate senior management
support

mm Using international guidelines such as the Integrated Reporting Committee’s Draft Framework on Integrated Reporting and Global Reporting Initiative’s G4 guidelines
on sustainability reporting.

‘Anam/Mals/Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 164

Function/ Position/
Structure

Accountable to /
reporting line

Responsibilities

Head Engineering

Head Miller

Project Manager - Farm

CEO

+ Implement the sustainability management system in the project site operations, which will include the
environmental and social management plan and action plan, and other components.

+ Hold the managers and their teams in the plant and project site responsible for sustainability performance,
notably the Administration Manager, Risk manager, Human resource Manager and Security Manager, the
Human Resources and Industrial Relations Manager, and the Environmental and Sustainability team.

+ Ensure sustainability is integrated into plant and project site management and decision-making processes
such as management meetings and reporting, and risk management

+ Attend stakeholder forums such as community meetings, as appropriate, to demonstrate senior management
support

Indirectly: Country
Manager

Financial Manager CEO + __Incorporate financial resources related to the implementation of the sustainability management system (e.g.
salaries, skills development and training, equipment, liabilities, social development initiatives, independent
audit/assurance etc.) into company financial systems

Management

Sustainable Development | Directly: Head | « Develop and implement an Environmental and Social Management System that adheres to national and

Manager Engineering international standards.

+ Manage the support team of environmental, health and safety, and community coordinators to implement the
ESMS.

+ Prepare monitoring reports for submission to the General Manager and to stakeholders.
+ Ensuring integration of environmental and social functions throughout the operation.

Legal advice (outsourced)

Financial Manager

+ Ensure that assessment of compliance with National Law and International standards, frameworks and codes
of practice takes place regularly

Procurement

Administration
Manager

+ Integrate ethical, social, environmental and gender equality criteria, and health and safety, in purchasing,
distribution and contracting policies and practices. In particular assess human rights issues, including child
and forced labour, in supplier selection and management.

+ Development and implementation of a supplier and contractor code of practice for sustainability management,
in liaison with the Human Resources and Sustainable Development Managers.

+ Carry out appropriate due diligence and monitoring of suppliers to ensure compliance or movement towards
compliance with company policies and plans.

+ Work with suppliers to improve sustainability performance through awareness raising and capacity building

‘Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 165

Function/ Position/

Accountable to /

Responsibilities

Structure reporting line
Human Resources | CEO Implement workplace policies, procedures, and management plans, notably recruitment, severance
Manager arrangements, skills development, training and awareness and retrenchment.

Ensure that policies and procedures incorporate the provisions of national labour law and international
standards such as those of the International Labour Organisation, ISO26000, IFC Performance Standard 2 on
Labour and Working Conditions, and the World Bank Group Environmental, Health and Safety Guidelines.
Implementation of the policies will cover direct, contracted and supply chain workers, and will include
provisions covering human rights, non-discrimination, fair remuneration, equal opportunity, vulnerable people,
skills development, grievance management, health and safety, forced and child labour, and the right to
collective bargaining.

Implement a transparent and non-discriminatory grievance procedure to manage workplace concerns

Sustainable Development Department/Team

Environmental Officer/s

Environmental and
Sustainability
Manager

Implement environmental policies, procedures, and management plans.

Review and analysis of monitoring results and preparation of reports to management and stakeholders.
Planning of and carrying out environmental training programs for employees and contractors.

Obtaining and maintaining all necessary environmental permits in liaison with the Legal service.
Management of the environmental related components of the grievance mechanism.

Inspections/audits of environmental protection requirements by employees and sub-contractors.

Sampling and data capture in accordance with the environmental monitoring program and analysis of results.
Assistance with the preparation of environmental monitoring reporting and permit applications.

Health and Safety Officers

Environmental and
Sustainability
Manager

Implementation of health and safety policies, procedures, and management plans, notably the workplace
health and safety plan.

Review and analysis of monitoring results and preparation of reports to management and stakeholders.
Planning of and carrying out safety training programs for employees and contractors.

Obtaining and maintaining all necessary safety permits.

Management of the safety related components of the grievance mechanism.

Inspections/audits of safety requirements by employees and sub-contractors.

Sampling and data capture in accordance with Safety monitoring program and analysis of results.

Assistance with the preparation of reporting and permit applications.

‘Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment

Page 166

Function/ Position/

Accountable to /

Responsibilities

Project Managers :
Plant and Farm

Indirectly:
Environmental and
Sustainability
Manager, Site
administrator

Structure reporting line
Community Development | Sustainable + Implementation of social policies, procedures, and management plans, notably the Stakeholder Engagement
Officer Development Plan, the social components of the ESMP and the SDP.
Manager + Planning of and carrying out social and stakeholder engagement training programs for employees and
contractors.
+ Developing and maintaining relationships with local community stakeholders, and in particular coordinate the
Stakeholder and Community Forum in collaboration with stakeholders.
+ Establishment and overall management of the grievance mechanism in conjunction with the environmental,
and health and safety coordinators, and in liaison with the Human Resources Manager.
+ Assistance with stakeholder engagement and building relationships with local community stakeholders.
+ Act as the primary points of contact between communities and TERRA.
+ Implementation of the social management system including social management plans.
Contractors/ Suppliers
All contractors Directly: + Implement the ESMP and ensure adherence to the DRC legal requirements, and international standards

(Equator Principles, IFC Performance Standards, EHS Guidelines)

+ Ensure staff members are regularly trained and awareness is built relating to environmental and social
management

‘Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment “April 2014

SRK Consulting: 471947 Terra Preliminary E & S Assessment Page 167

8.3

8.4

Structure of the ESMP

As part of the Framework ESIA, SRK has developed an ESMP which is includes by a series of
conceptual environmental and social management thematic plans. These currently focus primarily
on the construction and operations phases and will need to be expanded in the Comprehensive
ESIA and ESMP. The list of thematic plans developed to date is as follows:

°__ Preliminary Environmental Awareness Plan (to be developed further by TERRA);
° Construction and Site Clearing Control Plan;

+ Community Health and Safety Plan (CHSP);

+ __ Emergency Preparedness and Response Plan (EPRP);

° Cultural Heritage Management Plan and Chance Find Procedure;

e _Influx Management Plan;

e __ Contractor Management Plan;

+ Employment and Capacity Plan;

+ __ Water Management Programme.

Stand-alone plans that have been developed include the following:

Stakeholder Engagement Plan (SEP), incorporating the stakeholder grievance mechanism. During
the update of the ESMP, additional plans will be integrated within the farm area, if necessary,
covering air quality, resource efficiency, biodiversity, labour and human resources, as well as
occupational health and safety.

Impact Mitigation and Management

Table 8-2 and Table-8-3 below summarise the proposed mitigation and management measures for
the impacts identified in the ESIA through the specialist work undertaken to date. Cumulative
impacts are identified in Section 7 and will need to be expanded on in the Comprehensive ESIA and
ESMP

The tables are organised by project phase for the project covering construction and operation and
are clustered according to environmental/social aspect and impacts. These tables represent the
recommendations arising from the specialist studies undertaken to date

ANAM

471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 168

Table 8-2: Construction Phase: TERRA Management Measures (Duration — Mid 2014 — Mid 2015)
Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party

Activity: Construction

Environmental EA1: Non- To ensure compliance with | + Appointment of a suitably qualified individual to oversee | Audit / incident | TERRA
and social | compliance with and implementation of the implementation of the ESMP during all phases of the | reports.
awareness and | the ESMP and ESMP project.
training project site + Appointment of a suitably qualified Health, Safety and
Standards. Environment (HSE) office bearer to undertake audits on a
regular basis.
To ensure that all staff, | + An induction and training program as per the existing | Staff are able to | TERRA
contractors and  sub- TERRA induction programme covering the ESMP, | respond
contractors are aware of environmental awareness, dealing with environmental | correctly onsite
and understand the incidents and waste management. to
requirements ofthe ESMP |, Al staff commissioned during _pre-construction and | 2nVironmental
and environmental Issues construction, including sub-contractors, will be advised of and social :
mn à _ relation to their ESMP requirements through the induction program as aspects of their
individual areas of work well as on notice boards at the contractors camps during | WO'K-
construction and notice boards during operation. These
notice boards should cover the ESMP, environmental and
social awareness, dealing with emergencies and waste
management.
e Specific training in safety for those individuals working in
high risk environments.
To be able to manage all | + Existing Environmental Emergency  preparedness | A coherent, TERRA
environmental incidents procedure and the non-conformance and corrective | immediate
and emergencies relating action procedure will be updated for the current projects | response to all
to all activities in for implementation in emergency situations such as Oil or | emergencies
accordance with the ESMP fuel leaks and spills, fires, sewage spillage, and damage
and to identify root causes to community property
of incidents and 101, The Emergency preparedness procedure includes
implement prevention requirements to contact the Environmental Coordinator
plans following an emergency or incident.
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 169

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
Biophysical
Soils, land | SL1: Placement of | Limit the impact on the |  Minimize the disturbed footprint as far as practically | Compliance TERRA
capability and | project soils to the immediate possible. with GIIP
land use infrastructure, footprint of the project | « Implement compensation measures in areas where | Standards and
resulting in a | activities and limit the livelihood are impacted by the loss of agricultural lands. guidelines as
temporary loss of | duration to the life of the | « The proposed TERRA project focuses on the construction | appropriate
soil resource, and | project. and operational phases only. Therefore the site clearing
change in soil | Rehabiltate and conserve and earthwork activities will also be carried out phase by
characteristics, soil and land where phase in order to reduce soil erosion.
land capability | bossible. + Leguminous cover crops also assist soil conservation and
and land use moisture retention by:
o  Intercepting of rainfall (absorbing the energy of the
raindrops, thus reducing runoff)
o  Retarding erosion by decreasing surface velocity
o  Restraining soil movement
o improvement of soil porosity
o increasing biological activity in the soil
SL2: Site | Manage the project | * Minimize the disturbed footprint as far as practically | Compliance TERRA
clearance activities to limit the extent possible. with GIIP
resulting in a|of erosion on the |,  Minimize the area of disturbance. standards and
permanent loss | surrounding landscape guidelines as
resource, and . Implement storm water control measures to reduce water appropriate
potential in soil velocity should mitigate erosion. These controls could
characteristics, include:
land capability + Berms, bunds, sediment control structures and
and land use as a diversions around the farming land facility and roads.
result of increased + _ Where non-contact water diversions discharge to the
erosion environment, energy dissipaters such as gabions,
established vegetation etc. should be included in the
design;
+ _ Where needed, minimize exposed soil; and
«+ Erosion can also be limited by ensuring that mobile
vehicles and human movement is limited to dedicated
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 170

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
access ways, with off road travel authorized when
required for critical farming operations.
+  Implement livelihood restoration and compensation
measures in areas where livelihood are impacted by the
loss of agricultural lands.
+ ___Implement appropriate topsoil stockpile management.
SL3: Spillage of | The minimisation of the | Establishment of facilities for the safe storage of | Compliance TERRA
agrochemicals, accidental release or spill agrochemicals and hydrocarbons with GIIP
hydrocarbons and | of contamination onto soils | «The preparation of procedures to ensure that spillage | standards and
seepage from during mobile equipment maintenance is minimized. guidelines as
waste resulting in + The provision of appropriate secondary containment in | appropriate
permanent loss of areas where hydrocarbons, solvents and other potentially
soil resource, and hazardous materials are stored.
change in soil + Implement emergency preparedness and response
characteristics, measures plan
land capability
and land use
Biodiversity Bi: Loss of |To rehæbilitate disturbed | + Site clearing to be conducted sequentially, not all at once | Compliance TERRA
habitats of diverse | areas + All cieared or degraded areas of miombo that do not form | With GIP
species of flora part of TERRA'Ss operations must be rehabilitated to a standards and
and fauna due to stable ecological state. guidelines as
site clearing and à : : appropriate
earthmoving + A Biodiversity Action Plan to be developed to inform Performance
activities TERRA protection and management of biodiversity in the | Standards
entire concession, taking cognisance of ecosystem (PS6), as well
services currently utilised by the local communities. as industry-
+  Ensure through assessment that its concession contains specific
no environmental and social values, such as unique guidelines
biodiversity, watershed protection, soil stabilization or
archaeological site. This will provide rational basis for use
and protection of biodiversity.
+ The development of this area is phased out over 8 years
(for 10,000ha). TERRA should plan its development every
year over a large period of time. By clearing smaller
blocks, it will minimize the impact on the fauna as they
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 171

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
Will have time to more. The phasing out of the farming
development will also help identify and control impacts
such as a low biomass to manage.
+ There is loss of villagers farms, the compensation have
done.
+ _Loss of Non-Timber Forrest Product (NTPs) (masuku,
fingo, and many other species) can be resolved by
leaving some bush area. This bush can act as a buffer
zone and can be used as a shelter for the animals that
are going to be used for pest control.
B2: Loss of | To minimise impacts on | + No spoiling of material to take place to the west of the | Compliance TERRA
aquatic habitat | aquatic habitats existing (most western) road to the proposed spoil site, to | with GIP
due site clearing, avoid impacts to the extensive swamp and Swamp forest | standards and
earthmoving and system west of the road; guidelines as
agrochemicals °__ A stormwater management plan must be developed for | 2PP'OPriate
usage activities both the construction and operational phases of the | Performance
project, with particular attention paid to minimising Standards (PS
increased sedimentation of the rivers and lake; D " well as
+ A Biodiversity Action Plan to be developed to inform cpecffe
TERRA'Ss protection and management of biodiversity in guidelines
the entire concession, taking cognisance of ecosystem
services currently utilised by the local communities.
B3: Fragmentation | To rehabilitated | « A BAP should be developed to inform TERRA's | Compliance TERRA
of habitats and | fragmented habitats protection and management of biodiversity in the entire | with GIP
ecological concession, taking cognisance of ecosystem functioning | standards and
processes due to and to avoid or minimise the fragmentation of habitats. guidelines as
positioning of appropriate
project Performance
infrastructure Standards (PS
6), as well as
industry-
specific
guidelines
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 172

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
B4:  Degradation | To minimise degradation of | + A stormwater management plan to be developed for all | Compliance TERRA
of aquatic habitats | aquatic habitats project components to address stormwater run-off | with GIIP
due to  altered volumes, velocity, water quality to minimise impacts on | standards and
hydrological natural areas; guidelines as
regimes and °__ Leak and spill management systems to be in place at all | 2PP'OPriate
surface or potential major sources of pollution such as fuel, lubricant Performance
groundwater and hazardous product storage facilities, vehicle servicing Standards (PS
quality areas, and workshops; D " well as
industry-
° All plant components and vehicles to be serviced within cpeciis
the designated workshop areas; guidelines
+ A Biodiversity Action Plan to be developed to inform
TERRA'Ss protection and management of biodiversity in
the entire concession.
B5: Introduction of | To minimise spread of | +  Minimise cleared or disturbed areas; Compliance TERRA
alien invasive | alien invasive vegetation |, The specification for plant (machinery) contractors must | With GIP
plants due to site include the washing of plant prior to it being dispatched to standards and
clearing and the study area; guidelines as
disturbance of k : appropriate
vegetation ° A Biodiversity Action Plan to be developed 10 inform Performance
TERRA's protection and management of biodiversity in Standards
the entire concession; (PS6), as well
+ Promote the systematic eradication of invasive plant | as industry-
species infestations, especially in areas disturbed by | specific
development. Revegetation must use plants that are | guidelines
indigenous to the immediate area.
*< _ Ensure that only trained people handle and make use of
herbicides.
B6: Loss or | To minimise impacts on | + Site clearing to be conducted sequentially and from one | Compliance TERRA
disturbance of | protected flora and fauna. corner of the site to the other, to enable highly mobile | with GIIP
species of special species to leave the farming area; standards and
concem due to ° No fauna are to be hunted or destroyed by any project guidelines as
site clearing and personnel: appropriate
farming activities . à . Performance
° An environmental education training programme to be Standards (PS
developed and implemented, including regular refresher
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 173

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party

Sessions; 6), as well as

+ Effective penalties (e.g. fines) must be imposed for the | industry-
hunting or harm to fauna by any staff; specific

à . : guidelines

+ A Biodiversity Action Plan to be developed to inform
TERRA'Ss protection and management of biodiversity in
the entire concession.

Air Quality AQ1: PMio | To avoid and minimize | + Locate stockpiles within site boundaries considering the | Monitoring of | TERRA
emissions during | PM10 emissions location of potential sensitive receptors and the | PM: during the
construction predominant wind direction; construction
activities pose a Cover vehicles carrying dusty materials to prevent | Phase of the
risk to human materials being blown from the vehicles; project and to
health and affect k k also undertake
vegetation. + Set speed limits to minimise the creation of fugitive dust | à dits to

within the project boundary; determine

+ Development of routine air quality monitoring program | efficiency of

within the farm. management
measures. Dust
fallout
monitoring will
need to be
undertaken at
the villages
surrounding the
project area.
Data should be
compared to in-
country
requirements
and IFC PS 3.

Visual V1: Loss of sense | Reduce visual impact on | * Minimize the disturbed footprint as far as practically Compliance TERRA
of place affecting | communities possible. with GIP
local communities + Undertake stripping, stockpiling and stockpile standards and
due to site management as per the Soil Management Plan. guidelines as
clearing and + Clear vegetation in phases so that only those areas appropriate
construction required for immediate development are cleared.

Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 174

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
activities + Good practice measures include the following:
+ Paint buildings and structures or use materials with
colours that reflect and complement the natural colour
and textures of the surrounding landscape.
+ Use directional lighting in areas operating at night, if
communities are affected by lighting.
+  Develop and implement the waste management plan for
the project.
Waste Wal: Impact | Handling, storage and | * Domestic waste should be properly disposed of to avoid Compliance TERRA
associated with | disposal of waste an invasion of scavengers such as rodents. with GIIP
handling, storage + A register of hazardous waste should be maintained standards and
and disposal of + Ensure that the WMF complies with GIIP requirements for | guidelines as
waste waste management appropriate
+ Develop and implement waste management plan
Socio-economic
Traffic and | Ti: impact of | To minimise road safety | TERRA to provide driver training awareness for staff | Compliance TERRA
Transportation farming activites | risks to users operating vehicles with GIIP
related to traffic + TERRA to include driver training awareness in the standards and
and transportation contractual agreement with contractors guidelines as
appropriate
Land Take LTI: Loss of | Reduce loss of economic | + it will be important for TERRA to implement various | Compliance TERRA
access to | and physical displacement management measures in order to mitigate the potential with GIIP
productive land impacts resulting from the loss of access to ecosystem | Standards and
and livelihood services. These should include the following: gaines as
il appropriate
activities + _ Where possible, allow households access to portions Ppropl
(economic of the concession area in order to take advantage of
displacement) the various ecosystem services;
through the à k
Projects + Provide safe access to Lubanda Lake;
acquisition of land + Limit Project footprint to minimize land acquisition and
displacement of productive lands.
LT2: Loss of Reduce loss of ecosystem | * lt will be important for TERRA to implement various Compliance TERRA
access to services to nearby management measures in order to mitigate the potential | with GIP

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA

Page 175

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
ecosystem communities impacts resulting from the loss of access to ecosystem standards and
services services. These should include the following: guidelines as
o Where possible, allow households access to appropriate
portions of the concession area in order to take
advantage of the various ecosystem services;
o  Provide safe access to Lubanda Lake;
Expectations of | EO1: Influx and Reduce influx of people Influx is typically a difficult impact to manage and/or Compliance TERRA
Economic spontaneous due to emplyments mitigate; therefore, it is only possible to mitigate the with GIP
Opportunities settlement due to | opportunities impacts caused by influx. TERRA will attempt to manage | standards and
and improved | perceived infux through the Influx Management Plan. Furthermore, | guidelines as
Living employment it will be possible to develop a strategy as a component | appropriate
Conditions opportunities and of the SDP to address issues related to and potentially
infrastructure enhanced by Project-induced influx. This strategy will be
development developed in order to clearly define how TERRA, in
conjunction with local government and relevant
stakeholders, intend to manage the impacts caused by
influx where possible. More detail is included in Impacts
EO2 - EOS.
EOZ2: Increase of | Decrease social Although TERRA will not be directly involved in the Compliance TERRA
social pathologies | pathologies treatment of social pathologies, it is important that the with GIIP
due to influx and Contractor Management Plan, which defines the proper | standards and
the presence of behavior of employees (including contractors), is strictly | guidelines as
construction enforced. In addition, employees should be prohibited appropriate
workers from abusing alcohol and drugs, and stringent measures
should be put in place to address offenders.
Implement and enforce the Contractor Management
Plan
Implement the CHSP initiatives, such as education and
awareness programs that address social pathologies in
neighboring communities.
Monitor employee and contractor compliance with
company policy regarding alcohol and substance abuse.
EO3;: increased Decrease pressure on TERRA will develop an SDP and attempt to identify Compliance TERRA
pressure on natural resources opportunities to enhance the availability and access to with GIIP
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 176

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
natural resources various natural resources such as water. Furthermore, standards and
resulting from where possible, TERRA will provide training and guidelines as
project-related employment in an attempt to diversify the local economiy | appropriate
influx and reduce the reliance on natural resources.
+ ___Implement the management measures detailed in the
Inlfux Management Plan in the ESMP.
EO4: increased Decrease pressure on| * Implement Influx Management Plan detailed in ESMP. Compliance TERRA
pressure on social | social services + ___ TERRA should provide support and capacity building to with GIIP
services and service providers (i.e., public schools and clinics) standards and
infrastructure due through the SDP. guidelines as
to influx and appropriate
opportunistic
settlement
EO5: increased Reduce the spreads of | +  Implement Influx Management Plan detailed in ESMP. Compliance TERRA
prevalence and | diseases + Implement Community Health and Safety Plan detailed | with GIIP
spread of in ESMP. standards and
communicable + Implement and enforce the Contractor Management guidelines as
diseases due to Plan. appropriate
Project related
influx and the
presence of
construction
workers
Employment EB1: Generation Increase in employment | * The following mitigation measures, in line with the Compliance TERRA
and Associated | of employment opportunities Employment and Capacity Plan, can further enhance the | with GIIP
Benefits benefits of local employment generation, especially ata | standards and
direct and indirect level: guidelines as
o  Employ local workers if qualified applicants with the | appropriate
appropriate skills are available. Formalize this policy
in company HR guidelines and contractors”
agreements.
o Purchase goods and services at a local level, if
available at a fair price. Formalize this policy in
company purchasing guidelines and contractors’
agreements.
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 177

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
o Work closely with the community before and during
the Project to identify and communicate required
skills and resources that the local community could
provide. This will take place in meetings with focus
groups and/or representatives within the
communities, and will commence before
construction of the Project is initiated.
o  Implement the measures detailed in the
Employment and Capacity Plan prioritizing local
employment and training
o  Formalize this policy in company HR guidelines and
contractors' agreements.
Social S11: improved Improve infrastructure + TERRA will develop a SDP that outlines service delivery | Compliance TERRA
Investment infrastructure in and infrastructure development support initiatives. These | with GIP
Opportunities the study area initiatives should be developed in consultation with local | standards and
due to social government, local communities, NGOs and CBOs so as | guidelines as
investment not to create paternalistic dependence on TERRA. appropriate
activities + __ Where possible, TERRA should look to partner with local
government and improve the quality and sustainability of
existing services and infrastructure.
Operational Actvities
OA: Potential Do not disturb cultural TERRA will implement the measures detailed in the Cultural Compliance TERRA
disturbance of hertaige and grave sites Heritage Management Plan and Chance Find Procedure. with GIIP
cultural heritage Some of the key points include the following: standards and
sites and graves The project infrastructure shall be aligned to avoid any known | uidelines as
grave sites and sites which otherwise has cultural appropriate
significance.
All Contractors shall take note of the cultural heritage sites
determined and take measures to ensure that these areas are
not disturbed by the construction or site clearing teams.
Contractors shall make provision for accidental discovery of
archaeological sites and graves within the construction area.
TERRA will avoid the removal of cultural heritage sites and
graves where possible.
The chance find procedure will be adopted should unidnetifed
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 178

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party

graves or cultural heritage sites be discovered.
OA2: Pollution of Reduction in pollution TERRA will develop and initiate management and mitigation Compliance TERRA
surface and measures as detailed in the Water Management Programme with GIIP
groundwater due (WMP). This includes proper transport, handling, use and standards and
to operational storage of potentially hazardous materials such as fertilizers guidelines as
activities and pesticides as well as measures to prevent erosion and appropriate

run off into existing surface water.

TERRA will also be required to implement a water monitoring

and reporting regime as detailed in the WMP.
OA3: increased Reduce road safety risks TERRA will implement the management measures of Traffic Compliance TERRA
road safety risks Safety section of the CHSP. with GIIP
due to increased standards and
traffic guidelines as

appropriate
MR1: Increased Increase in revenue Government income is determined by tax regimes and world Compliance TERRA
direct revenue to market prices for commodities. As such, no mitigation with GIIP
national measures are recommended for this impact. standards and
government guidelines as
appropriate
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 179

Table-8-3: Operations Phase
Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
Activity: Operations
Biophysical
Soils, land | SL1: Placement of | Limit the impact on the | +  Minimize the disturbed footprint as far as practicaly | Compliance TERRA
capability and | project soils to the immediate possible. with GIP
land use infrastructure, footprint of the project |, Implement compensation measures in areas where standards and
rsuing Le , putes ee ere livelihood are impacted by the loss of agricultural lands. guidelines as
emporary loss 0! uration lo ie lle ofine |. proposed TERRA project focuses on the construction appropriate
soil resource, and | project. d t L oh Theref the site cl d
. and operational phases. Therefore the site clearing an
change ï in Soil | Rehabitate and earthorke cites will also be carried out phase by Phase
characteristics, | conserve soil and land in order to red il |
land capablity | where possible. in order to reduce soil erosion.
and land use
SL2: Site | Manage the project | « Minimize the disturbed footprint as far as practically | Compliance TERRA
clearance activities to limit the possible. with GIP
resulting in a | extent of erosion on the |. Minimize the area of disturbance. standards and
permanent loss | surrounding landscape guidelines as
resource, and appropriate
potential in soil
characteristics,
land capability
and land use as a
result of increased
erosion
SL3: Spillage of | The minimisation of the | + Establishment of facilities for the safe storage of | Compliance TERRA
agrochemicals, accidental release or spill agrochemicals and hydrocarbons. with GIP
hydrocarbons and | of contamination onto |. The preparation of procedures to ensure that spillage during | standards and
es wi from | soils mobile equipment maintenance is minimized. guidelines as
Wasle resulting In + The provision of appropriate secondary containment in | appropriate
permanent loss of h hyd D ' d oth |
soil resource, and areas where hydrocarbons, solvents and other potentially
change in soil hazardous materials are stored.
characteristics, +  Implement emergency preparedness and response
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 180

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
land capability measures plan
and land use
Surface water Wi: Potential | To  minimize surface | + Technologies for reducing the energy of run-off water will be | Compliance TERRA
resources increase of runoff | water runoff implemented so that run-off does not carry significant | with GIP
due to change in sediments from the cultivated land. standards and
vegetation covers, + Cultivation will be perpendicular to the slope to minimize | guidelines as
from natural run-off. appropriate
ecosystem to
maize crops
W2:  Potential | To minimize soil erosion | + Erosion control measures will be selectively applied, and | Compliance | TERRA
increase of soil | and sedimentation this will include the development of stable embankment | With GIP
erosion on slopes. standards and
cultivated land + Technologies for reducing the energy of run-off water will be | JUidelines as
ent secineriaton implemented so that run-off does not carry significant appropriate
Y sediments from the cultivated land
+  Cuitivation will be perpendicular to the slope to minimize
iron and run-off
+ The impact of the hydrological and drainage system due to
the site clearing can be attenuated by a good management
of available fresh water to minimize soil erosion and nutrient
losses.
+ Legumes cover can be used to help minimizes soil erosion
by reducing the depressive power of raindrops and acts as
an impediment to surface runoff.
+ Detailed hydrological studies should be carried out for each
phase of the proposed farm development to help determine
the flood area and help design the sizes of the drains and
culverts.
+ The status of surface and ground water should also be
monitored. TERRA should develop a water management
plan.
+ Leave a riparian reserve of about 20 meters around the
river and lake for the purpose of minimizing the amount of
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 181

water resources
due to application
of pesticides and
phosphates
associated with
sediments

Reduce the pesticides dosage.

The use of agrochemicals is very expensive thus the
application of the fertilizer should be based on the crop
requirements. Mulch from the decomposed biomass can be
used. The use of organic fertilizer will minimize the impacts
of the chemicals in the soil, waterways, and lighten the
fertilizers budget.

For pest control, TERRA can use chemical, cultural,
biological and physical practices to control the infestations.
The agrochemicals should be well stored and handied to

standards and
guidelines as
appropriate

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
sediments entering the river system and erosion of
riverbanks.
W3: Potential None
increase in
groundwater
recharge due to
the change in land
cover, from forest
ecosystem to
cultivated land
Wa: Potential | Minimise nutrient Erosion control measures will be selectively applied, and | Compliance TERRA
leaching of | leaching and soil erosion this will include the development of stable embankment | with GIP
nutrients from the slopes, silt traps and prompt re-vegetation, where possible. | standards and
soil due to the Technologies for reducing the energy force of run-off water | guidelines as
application of such as installation of diversion channels, sedimentation | appropriate
fertilizers in the :
cultivated land ponds, rock filter or plastic dams will be implemented so
that run-off does not carry significant sediments from the
cultivated land.
Cultivation will be perpendicular to the slope to minimize
iron and run-off.
Control the use of fertilizers.
W5: Potential | To minimize pesticide Construction of settlements ponds. Compliance TERRA
contamination of | contamination Use of biodegradable pesticides. with GIP

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA

Page 182

Aspect

Impact

Management
Objective

Mitigation Measures

Performance
criteria

Responsible
party

avoid spills.

+ Workers should be warned of the danger of these products
and trained on the way to handle them, use them, and
dispose of their used containers.

+ The application of pesticides and fertilizers should be in
strict accordance with the manufacturers’ instructions and
generally established safety procedures. Every chemical
product must have their Material Safety Data Sheet
(MSDS).

+ TERRA should have these procedures and instructions
available as a form of “company Instruction for application
of Pesticides and Fertilizers”.

+ TERRA should consider the preparation of such instructions
which would incorporate all elements including of safe
handling of some of the chemicals and integrate in these
instructions the guide for “Pesticide handling and
application”.

+ All petrochemicals should be stored, handled and disposed
of to avoid spoilage, and thus avoid soil and waterways
pollution. TERRA will have to put in place an oil{water
separator next to the workshop drainage system. TERRA
has to put in place a Spill Response Plan”.

+ TERRA should not make use of POP or Persistent Organic
Pollutants banned under Stockolm convention which came
into force.

W6: Potential
water
contamination due
leakages from
storage areas and
accidental spills of
fuel and
chemicals

To  minimize water
contamination from fuel
and chemicals

+  Establishment of facilities for the safe storage of
agrochemicals and hydrocarbons.

+ Fuel and chemicals will be stored in a secured area.

+ Fuel will be stored in a steel tank, preferably supplied and
maintained by the fuel supplier and above the ground.

+ Leakage of fuel and other chemicals will be avoided.

+ All storages for fertilizers, pesticides and fuel will be located
in an adequately bunded areas capable of preventing

Compliance
with GIP
standards and
guidelines as
appropriate

TERRA

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA

Page 183

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
contamination of surface and groundwater resource.
+  Refuelling and maintenance of vehicles will be undertaken
within the specific depots.
+ All repairs done on machinery using hydrocarbons as fuel
will have a drip tray placed strategically to avoid incidentally
spills.
+ Spill clean-up procedure will be implemented.
+ Where contaminants are  transported, emergency
contaminant and mitigation measures must be developed to
minimize impacts should accidental spillages occur along
the transport routes.
+ Equip all trucks and equipment carrying fuels or oil with spill
response materials and train personnel in the use of such
materials.
+ Store all potential sources of contamination in secure
facilities with appropriate Storm Water management
systems in place to ensure that contaminants are not
released to the water resource through Storm Water runoff.

Groundwater W7: To avoid and minimize | * Manage waste in accordance with the Waste Management | Compliance TERRA

resources Contamination of | impacts on water quality Plan. with GIP
groundwater from effluent discharge |+  Prioritize construction of a properly lined and designed | standards and
resulting from waste landfill site and sewage treatment system as early as | guidelines as
seepage from possible during construction. appropriate
farm land, sewage + Proper sanitation to be provided to all staff as human
and other waste

gastrointestinal parasites and pathogens can be spread to
Wildlife via water.

Air Quality AQ2: Increase in | To reduce impact of | + Cover vehicles carrying dusty materials to prevent materials Monitoring of | TERRA
PM10 emissions | PM10 emissions during being blown from the vehicles. PMio during
resulting from land | operations activities + Set speed limits to minimize the creation of fugitive dust | the operations
clearing, within the project boundary. phase of the
earthworks, + Development of routine air quality monitoring program | Project and to
burning of within the farm. also undertake
biomass and audits to
vehicular

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA

Page 184

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
movement determine
efficiency of
management
measures.
Data should be
compared to
in-country
requirements
and IFC PS 3.
AQ3: Increase in | To reduce impact of gas | * Limit vehicle idling and keep vehicles well maintained to | Monitoring of gas emissions at
gas (SO2, NOX, | emissions during minimize particulate and gaseous emissions. the villages during the
CO and VOCSs) | operations activities Where possible, biomass burning should be considered and | operations phase of the project
emissions a schedule should be maintained to allow for pollutants to | and to also undertake audits to
resulting from disperse into the atmosphere in a short amount of time. determine efficiency of
vehicle exhaust + Biomass burning should be conducted the during the day | Management.
emission and and during the summer months; and Check vehicle service records
biomass burning * Develo t of routi . dit itori TERRA
pment of routine air quality monitoring program.
Noise Ni:  Continuous | Avoid and minimise noise | +  Restrict construction activities to daytime hours 07:00 am to | Maintain TERRA
noise impact on | impacts 07:00 pm. complaints
Mwenga, * Monitor noise in surrounding villages. Conduct one survey | register and
Lubanda,  Minga of 24-hour duration per month. Determine night-time impact. | verify actions
and Katofio + Increase in ambient level due to project noise should not be | taken.
villages Village allowed to exceed 5 dB. Compliance
resulting from + Any complaints about noise received from communities with GIP
farming activities must be logged in a Complaints Register. Standards and
guidelines as
+ Feedback on new entries and on actions in response to appropriate
complaints must be a fixed item on weekly or monthly
management meeting agendas.
+ Carry out additional attenuation measures as required and
as appropriate.
Visual V2: Loss of sense +  Minimize the disturbed footprint as far as practically

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA

Page 185

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
of place for local possible.
communities from + Undertake stripping, stockpiling and stockpile management
project as per the Soil Management Plan.
infrastructure and + Develop and implement a waste management plan for the
illumination project.
+ Use directional lighting in areas operating at night, if
communities are affected by lighting.
Waste + Domestic waste should be properly disposed of to avoid an
Management invasion of scavengers such as rodents.
+ A register of hazardous waste should be maintained
+ Ensure that the WMF complies with GIIP requirements for
waste management.
+ Develop and implement waste management plan.
Socio-economic
Land Take LT1: Loss of | Reduce loss of economic | * It will be important for TERRA to implement various | Compliance TERRA
access to | and physical management measures in order to mitigate the potential | with GIP
productive land | displacement impacts resulting from the loss of access to ecosystem | standards and
and livelihood services. These should include the following: guidelines as
activities © Where possible, allow households access to portions of | APPropriate
(economic the concession area in order to take advantage of the
displacement) various ecosystem services;
through the ©  Provide safe access to Lubanda Lake:
Project's Lou . . ie
et o Limit Project footprint to minimize land acquisition and
acquisition of land : à
displacement of productive lands.
.
LT2: Loss of Reduce loss of | + Itwill be important for TERRA to implement various Compliance TERRA
access to ecosystem services to management measures in order to mitigate the potential with GIP
ecosystem nearby communities impacts resulting from the loss of access to ecosystem standards and
services services. These should include the following: guidelines as
o Where possible, allow households access to portions appropriate
of the concession area in order to take advantage of
the various ecosystem services;
o  Provide safe access to Lubanda Lake;
o Where loss of income is incurred TERRA should
compensate households and develop livelihood
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 186

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
restoration initiatives detailed in the LACPF.
+ __ Where possible, allow households access to portions of
the concession area in order to take advantage of the
various ecosystem services.
Expectations of | EO1: Influx and Reduce influx of people | *  Influxis typically a difficult impact to manage and/or Compliance TERRA
Economic spontaneous due to emplyments mitigate; therefore, it is only possible to mitigate the with GIP
Opportunities settlement due to | opportunities impacts caused by influx. TERRA will attempt to manage standards and
and improved | perceived infux through the Influx Management Plan. Furthermore, it | guidelines as
Living employment will be possible to develop a strategy as a component of appropriate
Conditions opportunities and the SDP to address issues related to and potentially
infrastructure enhanced by Project-induced influx. This strategy will be
development developed in order to clearly define how TERRA, in
conjunction with local government and relevant
stakeholders, intend to manage the impacts caused by
influx where possible. More detail is included in Impacts
EO2 - EO5.
EOZ: Increase of + Although TERRA will not be directly involved in the Compliance TERRA
social pathologies treatment of social pathologies, it is important that the with GIP
due to influx and Contractor Management Plan, which defines the proper standards and
the presence of behavior of employees (including contractors), is strictly guidelines as
construction enforced. In addition, employees should be prohibited from | appropriate
workers abusing alcohol and drugs, and stringent measures should
be put in place to address offenders.
+ __Implement and enforce the Contractor Management Plan
+ Implement the CHSP initiatives, such as education and
awareness programs that address social pathologies in
neighboring communities.
+ Monitor employee and contractor compliance with
company policy regarding alcohol and substance abuse.
EO3: increased + TERRA will develop an SDP and attempt to identify Compliance TERRA
pressure on opportunities to enhance the availability and access to with GIP
natural resources various natural resources such as water. Furthermore, standards and
resulting from where possible, TERRA will provide training and guidelines as
project-related employment in an attempt to diversify the local economiy appropriate
influx and reduce the reliance on natural resources.
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 187

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
+ ___Implement the management measures detailed in the
Inlfux Management Plan in the ESMP.
EO4: increased Decrease pressure on | *  Implement Influx Management Plan detailed in ESMP. Compliance TERRA
pressure on social | social services + TERRA should provide support and capacity building to with GIP
services and service providers (i.e., public schools and clinics) through standards and
infrastructure due the SDP. guidelines as
to influx and appropriate
opportunistic
settlement
EO5: increased | Reduce the spreads of | * Implement Influx Management Plan detailed in ESMP. Compliance TERRA
prevalence and | diseases + Implement Community Health and Safety Plan detailed in | With GIIP
spread of ESMP. standards and
communicable + Implement and enforce the Contractor Management Plan. | guidelines as
diseases due to appropriate
Project related
influx and the
presence of
construction
workers
Employment EBt: Generation | Increase in employment | * The following mitigation measures, in line with the Compliance TERRA
and Associated | of employment opportunities Employment and Capacity Plan, can further enhance the with GIP
Benefits benefits of local employment generation, especially at a standards and
direct and indirect level: guidelines as
o  Employ local workers if qualified applicants with the appropriate
appropriate skills are available. Formalize this policy in
company HR guidelines and contractors’ agreements.
o Purchase goods and services at a local level, if
available at a fair price. Formalize this policy in
company purchasing guidelines and contractors”
agreements.
o Work closely with the community before and during
the Project to identify and communicate required skills
and resources that the local community could provide.
This will take place in meetings with focus groups
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 188

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party
and/or representatives within the communities, and
will commence before construction of the Project is
initiated.
o  Implement the measures detailed in the Employment
and Capacity Plan prioritizing local employment and
training
o  Formalize this policy in company HR guidelines and
contractors’ agreements.
Social sit: improved | Improve infrastructure + __ TERRA will develop a SDP that outlines service delivery Compliance TERRA
Investment infrastructure in and infrastructure development support initiatives. These with GIP
Opportunities the study area initiatives should be developed in consultation with local standards and
due to social government, local communities, NGOs and CBOs so as guidelines as
investment not to create paternalistic dependence on TERRA. appropriate
activities + __ Where possible, TERRA should look to partner with local
government and improve the quality and sustainability of
existing services and infrastructure.
Operational Actvities
OA: Potential | Do not disturb cultural | * TERRA will implement the measures detailed in the Compliance TERRA
disturbance of | hertaige and grave sites Cultural Heritage Management Plan and Chance Find with GIP
cultural heritage Procedure. Some of the key points include the following: standards and
sites and graves o The project infrastructure shall be aligned to avoid any | guidelines as
known grave sites and sites which otherwise has appropriate
cultural significance.
o All Contractors shall take note of the cultural heritage
sites determined and take measures to ensure that
these areas are not disturbed by the construction or
site clearing teams.
o  Contractors shall make provision for accidental
discovery of archaeological sites and graves within the
construction area.
o TERRA will avoid the removal of cultural heritage sites
and graves where possible.
o The chance find procedure will be adopted should
unidnetifed graves or cultural heritage sites be
discovered.
Ana MAIS KIpHAra ME A71947_Terra Environmental and Social Assessment FApH 2014

SRK Consulting: 471947 TERRA ESIA

Page 189

national government

mitigation measures are recommended for this impact.

standards and
guidelines as
appropriate

Aspect Impact Management Mitigation Measures Performance | Responsible
Objective criteria party

OA2: Pollution of | Reduction in pollution + __ TERRA will develop andinitiate management and Compliance TERRA
surface and mitigation measures as detailed in the Water Management | with GIP
groundwater due Programme (WMP). This includes proper transport, standards and
to operational handling, use and storage of potentially hazardous guidelines as
activities materials such as fertilizers and pesticides as well as appropriate

measures to prevent erosion and run off into existing

surface water.

+ __ TERRA will also be required to implement a water

monitoring and reporting regime as detailed in the WMP.
OA3: increased | Reduce road safety risks + __ TERRA will implement the management measures of Compliance TERRA
road safety risks Traffic Safety section of the CHSP. with GIP
due to increased standards and
traffic guidelines as

appropriate

MR1: increased Increase in revenue + Government income is determined by tax regimes and Compliance TERRA
direct revenue to world market prices for commodities. As such, no with GIP

“Anam/Mals/Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

April 2014

SRK Consulting: 471947 TERRA ESIA Page 190

8.5

8.6

8.6.1

Environmental Awareness Plan

This prelimianry environmental awareness plan describes the manner in which TERRA intends
informing its employees of any environmental risks which may result from their work and the manner
in which the risk must be dealt with to avoid pollution or degradation of the environment. TERRA
recognises that this needs to be finalised, approved and broadened to capture social requirements.
Environmental conditions should be included in any operational contracts, thereby making
Contractors aware of the potential environmental risks associated with the project and the necessity
to prevent accidental spillages by the implementation of good housekeeping practices.

The following principles will apply to the Environmental Awareness Plan (safety, health and
environmental (SHE) training):

* All personnel will as a minimum, undergo general SHE induction and awareness training.
+ An ESMS coordinator will be appointed.

+ __The ESMS coordinator will identify the SHE training requirements for all TERRA personnel and
Contractors. The training requirements should be recorded in a training needs matrix indicating
particular training that must be undertaken by identified personnel and Contractors.

+ __ Development of Training Programme and General Awareness Training should be conducted as
follows:

o Al employees, current, new and Contractors will undergo induction, to incorporate
environmental awareness training. At the end of this training, personnel will be required to
complete the awareness test.

o All personnel performing tasks which can cause significant or major environmental impacts
shall be competent on the basis of training, education and/or experience.

o Awareness training must include the potential consequences of departure from specified
operating procedures as well as significant environmental impacts, actual or potential, of
their work activities.

o Training will be appropriate to the activity of individual employees.

o Monthly environmental topics will be generated to raise awareness of employees on
environmental issues.

o Evaluation of awareness and competency training will be carried out through questionnaires
or post-training tests conducted during training sessions and are also done through
questioning of employees during audits.

Environmental topics (together with the safety and health) will be published on the notice boards
each month.

Construction and Land Clearing Control Plan

The Construction Control Plan is relevant to all contractors, including TERRA (in terms of
implementation). The Plan to be implemented by the Contractor shall include as a mimimum the key
measures set out immediately below.

Control of access to the site

+ The safety of the site shall not be lowered by construction work, construction-related activities or
land clearing activities and the Contractor shall remedy immediately any non-compliance and the
effects thereof.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 191

The Contractor shall restrict the number of entry and exit points for security reasons.

The Contractor shall erect a physical barrier (e.g. a removable fence) to ensure that there is no
unauthorized access outside of the construction and land clearing area.

8.6.2 Control of construction activities in sensitive areas including wetlands

Any contractors used by TERRA shall be solely responsible for any action necessary to ensure the
prevention of harm to species during construction. Management measures will include the following:

Prior to the commencement of construction and land clearing activities, contractors shall
(together with the designated HSE office bearer) survey the limits of construction, land clearing
and additional workspace areas required. Contractors shall mark the limits using 1.5 m long
stakes at 200 m maximum intervals for the duration of the contract. lf sensitive habitat is
affected, the stake interval shall be reduced to 50 m spacing and the stakes shall be painted a
conspicuous colour.

Staff including machine operators shall be instructed about the sensitivity of the areas and
vegetation clearance shall be restricted to the absolute minimum necessary.

In steeper sections of the site a method statement shall include details of areas of cut and fill
required to ensure the management of erosion, stabilise and rehabilitate the completed works.

Any construction or clearing in wetland areas (cenotes) should be avoided. TERRA and all
contractors shall prevent permanent damage occurring as a result of construction of the works to
all wetlands within the project site.

TERRA and all contractors shall take note that the definition of ‘wetlands’ in this ESMP is
broader than the layperson’s understanding of the term ‘wetland’ or ‘marsh’, and includes all
areas where hydromorphic soils occur in the project arear. À 100m buffer area around wetlands
should be maintained.

As far as is reasonably practical, the contractors should schedule construction activities to take
place during winter when surface and subsurface water flows are lowest, plants are dormant and
inundation is limited.

Contractors shall not remove any vegetation within the wetland, other than that which is
absolutely necessary in the construction right-of-way for linear infrastructure forming part of the
project, such water pipelines and road infrastructure. Where crossing of a wetland is necessary,
this shall occur at a 90° angle to the dominant natural flow of water in the wetland.

As far as is possible, the Contractors shall backfill the trench in the wetland with the material
originally removed. This shall be done in accordance with the natural soil profile in the wetland.
The method chosen as being most appropriate for a particular site (including the use of clay
barriers at intervals along the pipeline) shall not affect the natural surface or sub-surface (lateral
and longitudinal groundwater movement) flow within the wetland and shall contain/prevent
channelling of water along the pipeline and/or in the backfill.

The Contractors shall test each wetland before construction and identify any clay lenses within
the depth of excavation. The Contractors shall re-seal any impermeable layer that is breached
by construction within a wetland, either by using clay removed from the trench, or alternatively
with bentonite or any other appropriate material or method approved by Terra.

The Contractors shall manage all temporary construction roads in or adjacent to wetlands so as
to disperse runoff and avoid concentrating water flows. Temporary construction roads in

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 192

proximity to wetlands shall be completely removed and rehabilitated after construction, in
accordance with the re-grassing specification.

Limiting access and construction disturbance in wetlands is considered essential. The
Contractors shall take particular note of the first provisions in this construction control plan above
in this regard.

The Contractors shall carefully monitor the use of heavy machinery within wetlands. Machine
operators shall be fully informed about the sensitivity of these areas.

The Contractors shall reinstate the original wetland geometry and topography in both cross-
sectional and longitudinal profile after construction.

The Contractors shall remove from the wetland immediately after construction is completed all
coffer dams, causeway and construction materials, discard material, berms and other foreign
items used in the construction of the pipeline. Ripping and disking of the wetland surface shall be
done in all compacted areas after construction.

The Coniractors shall re-vegetate the area encompassing the construction activities based on
advice from the designated HSE officer. Appropriate plant species, seeding methods and
replanting, as indicated in the specification and approved byTERRA, shall be used to achieve
this.

8.6.3 Control of vegetation clearing

The Contractors shall not clear any vegetation outside of the areas defined by the stake markers
referred to in the section immediately above. Cleared vegetation shall be windrowed along the
perimeter of the construction area.

Any large indigenous trees which have been individually marked in the field shall not be
damaged by the Contractors. The trees shall be plotted on the survey drawings.

Forested areas shall be avoided where possible.

Where the Contractor has to dispose of vegetation cleared from the construction site, options for
use by local communities should be explored.

The burning of vegetation should be avoided as far as possible. A method statement shall be
prepared for each controlled burn, and submitted to TERRA.

8.6.4 Control of topsoil and subsoil

Due to land clearing activites the entire project area will be highly susceptible to erosion and
needs to be managed as such.

Any topsoil (defined as the soil above 150 mm) excavated from the site shall be stored separate
from wind rows or stockpiles of any other excavated materials to minimise loss from erosion or
mixing with other materials.

Topsoil shall not be contaminated with anything that might impair its plant-support capacity.

After the completion of the backilling, re-contouring and erosion control works, the Contractors
shall spread the topsoil and waste soil evenly around the construction site to maintain or improve
land capability and improve land capability.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 193

8.6.5 Control of construction at watercourses

For linear infrastructure (including powerlines, access roads and irrigation pipelines) the
Contractors shall prepare for each river crossing a method statement for review by TERRA to
include:

o Means of control of suspended sediment and iurbidity, damage to riparian vegetation,
spillage of fertilizers and pesticides, cement and other foreign materials and a monitoring
programme to provide rapid feedback on the effectiveness of controls.

o  Identified and surveyed trees in the riparian fringe scheduled for protection within the
construction right-of-way, shall not be damaged during construction.

o  Measures that will be used to stabilize river embankments after construction and to return
the channel to its pre-construction profile or to a more stable profile.

During construction and site clearing, the Contractors shall make provision to maintain the
natural flow of any drainage line affected.

The following measures, among others, may be considered by the Contractors in order to
minimize the risk of increased suspended sediment in the water column downstream:

o Elimination of surface flow through the cleared area;

o In cases where the entire flow of water of a water body is diverted around the water crossing
site, it must be returned to the water body immediately downstream of the crossing site;

o The use of silt fences or hay bales to isolate the construction area from the water body in
situations where the flow velocities and volumes are low;

o The removal and temporary storage of any material excavated from the bed or banks of the
water body to a location out of the water body until the materials are permanently removed
from the location or backfilled into the water body. Where sufficient space exists, and where
the storage will not cause any environmental damage, this may be within the macro-channel
banks of the river; and

o The treatment of any water removed from the isolation area, prior to discharge back into the
downstream river course, to remove suspended sediment.

TERRA shall undertake periodic independent audits of sediment generation caused by the
construction works and land clearing in the rivers in order to verify the results of the sediment
monitoring maintained by the Contractors.

The Contractors shall apply measures to reduce impact on spawning fish.

Where rehabilitating river works, the Contractors shall comply with the following: (a) the river
channel embankments shall be returned to the pre-existing (or a more stable) profile than that
which existed prior to construction. The Contractors may make use of the fixed point
photography taken by TERRA in order to ensure compliance with this requirement; (b) river
embankments shall be stabilised, using any necessary protection measures, including re-
vegetation, rip rap, reno mattresses and other measures, to ensure that the banks are protected
against erosion; (c) measures using indigenous grasses to permanently stabilise disturbed areas
shall be fully effective by the end of one growing season; and (d) debris disposal and clean up
shall be carried out to return the river course to its pre-existing condition prior to the works.

In rehabilitating the river crossings, the Contractors shall, in addition to the requirements
specified in the re-vegetation specification, include the re-planting of indigenous trees in the
riparian fringe.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 194

8.6.6 Control of impact of construction and site clearing activities on groundwater

The Contractors shall take careful note of the findings of the SRK groundwaîter specialist team
as these become available for the Comprehensive ESIA and ESMP.

Where possible, the development will be designed to avoid damage to groundwater resources.

8.6.7 Control of noise levels

Noise generated by construction, operation activities and site clearing is to be kept to a minimum
and should adhere to relevant noise standards. Noise management should include the following:

The Contractors shall ensure that noisy construction and site clearing activities are limited to
working hours (i.e. between 06h00 and 19h00 daily) from Monday to Saturday, or as required in
terms of legislation and/or negotiated with local communities;

Noise generating equipment should be designed to control and dampen noise emissions to
ensure that the increase in ambient noise level will comply with relevant norms and standards;

The Contractors’ employees shall not make recreational use of all-terrain vehicles or
motorcycles in the project area;

Community members shall be able to register their complaint / concern about noise through a
complaints register. Complaints should be responded to as a matter of urgency and measures
must be taken to minimize the noise; and

TERRA and its employees shall adhere to the Code of Conduct as set out below in the
Contractor Management Plan.

8.6.8 Control of dust levels

The Contractors shall control dust in the project area, including along haul roads, and along the
N5 road (Route Kasenga) to minimize detrimental effects to communities.

Control measures to be considered include the use of water bowsers to wet down surfaces that
have been denuded, as well as dust roads and which have the potential to generate dust.

Areas denuded as a result of the project will be kept to a minimum, and measures set out above
for control of vegetation clearing, topsoil and subsoil, as well as erosion control shall be
implemented.

8.69 Rehabilitation during and following construction

The Contractors shall remove all temporary works in the construction area which are not to be
utilised during the operational phase of the project.

The Contractors shall prevent concentrated run-off along, or next to, constructed or maintained
roadways, pipelines and powerline route by shaping the land, establishing vegetation, and taking
other appropriate measures to absorb and disperse runoff.

In places where erosion control is required such as backïilled trenches along the top of bank of
all gullies, watercourses, large depressions and steep slopes, the Contractors shall construct
diversion banks to divert the flow of water away from the erosion-vulnerable features and into the
natural drainage courses.

The Contractors shall cover any backfilled pipeline trench evenly with topsoil to a minimum depih
of 150 mm.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 195

8.7

8.7.1

+ On arable land the Contractors shall ensure that stone and rock within the soil profile and at the
surface do not constrain use any more than was the case prior to construction.

+ _ Where the land is naturally armoured with surface rock or stone, the Contractors shall, after
construction, replace the armouring such as alongside roads and over the pipeline construction
right-of-way to protect against erosion.

+ On slopes steeper than 5%, the Contractors shall use special protection methods to arrest soil
erosion during the vulnerable period before vegetation re-establishment occurs.

+ Where brush and tree limbs cannot be chipped or used by local communities, and if there is any
remaining following completion of construction, this vegetation shall be spread evenly over the
rehabilitation site to preserve and assist the regeneration of natural vegetation, erosion control
and providing animal habitation.

+ __ The Contractors shall establish vegetation cover (using species appropriate to the local area) in
all areas disturbed by the works in the first growing season after construction, and shall maintain
this cover for the duration of the maintenance period. The Contractors shall notify TERRA in
writing, prior to re-vegetation, of the method of preparation (scarifying / ripping / discing), soil
amelioration (addition of lime or gypsum), fertilizing, and seeding (source, mixture and quantity)
to be used in rehabilitating each area of the works and the post-establishment maintenance
regime to be implemented.

«+ __ Revegetation shall be done on all areas requiring rehabilitation as noted above.

+ Once the grass has been established, the maintenance period shall commence. This period
shall extend for a minimum period of one calendar year.

Community Health and Safety Plan

It is a DRC requirement that occupational health care is extended to the immediate families of
national and expatriate employees. With the provision of healthcare services, the Project will
significantly contribute to improving and sustaining the health of national employees, households and
communities in the Project Impacted Area.

The Community Health and Safety Plan (CHSP) will focus on the following main areas:
+ Access to health care facilities;

*< Awareness, education and monitoring programmes around malaria management and vector
control;

° Training and awareness programmes around STDs, health and hygiene issues; and
+ _ Road Safety and Traffic education and control.
Risk Assessment and planning

+ TERRA will develop a health and safety profile of affected local communities via the integrated
ESIA process.

In the context of a broader risk assessment, TERRA will identify and categorise risks to community
health and safety (arising during both construction and operations). Among other themes, the risk
assessment should address at least the following:

° Infrastructure and equipment safety;

*+ Traffic and transport safety;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 196

Transport and management of hazardous materials (particularly outside the primary secured
areas);

Health circumstances requiring medical facilities and equipment, and the adequacy of existing
and planned arrangements in this context;

Community-based risks to occupational health and vice versa;

Risks associated with communicable diseases — including risks to communities during the
construction phase;

Risks associated with malaria, water-borne diseases and other illnesses linked to the
environment;

Risks to the natural environment used by communities, and to livelihoods and health in this
context; AND

Community risks associated with security activities.

8.7.2 Establishment and implementaition of CHSP management systems

TERRA will discuss, develop and implement a management and organisational structure for
Community Health and Safety (CHS). CHS is a cross-cutting responsibility which will be shared
among several managers.

Identify links with other management programmes e.g. (SEP, LACPF, EPRP) and clarify roles
and responsibilities;

Conduct an internal capacity review against the background of the proposed CHS organisation.
Determine gaps and recruit as required;

Plan and conduct in-house training of relevant managers and staff on the responsibilities
associated with the CHSP, and related to specific interventions in this context. Training around
monitoring and reporting is a particular priority;

Evaluate existing CHS-relevant parinerships (and potential new parinerships) with service
providers, non-government organisations, community structures and government organisations,
and develop a strategy for sustainable CHS in this context. Implement the strategy in
consultation with partners;

Establish and implement CHSP performance monitoring and measurement procedures (with
clear indicators and targets). These should address the effectiveness and sustainability of
internal and cooperative actions and programmes.  Establish and implement appropriate
community involvement in CHSP monitoring, through liaison structures (see SEP) and the
Grievance Mechanism:

Determine appropriate incident and accident reporting protocols and procedures for the CHSP,
and integrate with the overall occupational health and safety system and database. The system
should support incident / accident tracking and trending, and the implementation of relevant
proactive and reactive measures. A clear link with the EPRP will be established; and

Establish and implement internal and external CHS audits'® to monitor the compliance of
management and systems with the CHSP and other applicable plans. The CHS audits should

10 : ; ou
Audits are seen to be structured and formal assessments, against strict criteria. External audits will be undertaken by
independent evaluators. Monitoring is ongoing and routine, providing operational inputs to management

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 197

be coordinated with OHS auditing timetables and programmes. Community input to audits will
be secured, through structures and mechanisms outlined above.

8.7.3 Operational Control: Construction phase

As an output of the integrated risk assessment, TERRA will identify and categorise CHS risks linked
to construction phase activities. This focussed assessment should include a review of CHS
performance during completed and ongoing construction activities. Where necessary, a specific set
of management and control measures should be developed as an outcome of this task.

Discuss and agree CHS management structures and accountability during construction,
including TERRA arrangements, contractor arrangements, and the links between TERRA and
contractors;

Plan and implement operational control measures for contractors and contract activities. These
should address all relevant CHS risks, and should include CHS management requirements and
performance indicators and targets. À Code of Practice governing relationships between
contractors and communities should be established and agreed with contactors. CHS
requirements will be secured contractually;

Include relevant CHS elements in the OHS screening, training and counselling of contractors.
This should include HIV/AIDS awareness and management, and the requirements of the
Community Relations Code of Practice (discussed above);

Plan and implement priority community preparedness measures, including discussion of risks
and management measures with community leaders. The effective mobilisation of the
Grievance Mechanism will be undertaken through the SEP. Access to and use of the Grievance
Mechanism should be highlighted in community interactions; and

Ensure effective construction phase implementation of accident reporting protocols and health
and safety performance monitoring.

8.7.4 Community Health

TERRA should identify the synergies between occupational health management and
programmes and CHS and implement management and operational arrangements to realise and
extend these synergies;

TERRA should review existing programmes for the augmentation of health infrastructure and
capacity, including potential opportunities to upgrade health infrstructrubein the Proejct area. The
review should include an assessment of the benefits for communities and recommendations to
sustain these. Implement further activities based on the review;

TERRA should review, consolidate and where necessary expand environmental health
initiatives, including:

o Water system upgrades;

o Regular water monitoring;

o Education on water purification and safe water use;
o  Sanitation, drainage; and

o  Refuse removal.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 198

8.7.5 Commmunity Safety

In order to ensure community safety TERRA should identify CHS risks related to infrastructure
and equipment.

Review designs, construction and management arrangements for structural elements that are
potentially hazardous.

Ensure that all necessary safety and security arrangements are in place and effective. Develop
and implement procedures for the operation of equipment;

Develop and implement a Transport / Traffic Safety Plan, including engineered safety measures
on roads, employee and contractor training, and community awareness;

Plan and implement controls for the management of hazardous materials (fertilizer and
pesticides). These controls include the minimisation of releases to air, soils and water;
measures to minimise or manage exposure to hazardous materials, controlled transportation and
disposal of hazardous materials; and securing hazardous sites. The EPRP will set out
emergency response procedures.

8.7.6 Natural resources management and protection

TERRA will implement measures to ensure that environmental risks are not increased and that
community use of natural resources is not compromised. Measures include:

Design and engineering inputs ensuring that communities are not more vulnerable to natural
hazards such as landslides and floods as a result of land clearing; and

Planning to ensure that community access to water and land resources is not compromised, and
that alternatives / compensation are made available where this is the case.

8.7.7 Transport and Traffic Safety Management

A transport safety plan will be developed and implemented pro-actively to sensitise the surrounding
communities of any potential increased safety risks. TERRA will take the following into account:

The traffic routes with high volumes of traffic during the construction phase;
Identification of schools in close proximity of the main traffic routes;
Education at the identified schools about safe practices for pedestrians in particular;

Project newsletters containing safety messages will not only be distributed to project employees
but also to communities at community centres, clinics, post offices and schools.

Investigation into the provision of pedestrian bridges or managed crossing points in high traffic
areas.

Education and awareness sessions at schools will focus on:

o  Pedestrian safety such as wearing high visibility clothing when walking at night, not walking
in roads, walking on the on-coming side of the traffic etc.

o Basic awareness of road and traffic rules through the set-up of a simulated road with road
signs and the use of bicycles;

Appropriate signage will be erected at busy crossings, and under passes will be located where
necessary;

Hazardous materials loading, conveyance and offloading will be undertaken in line with DRC
requirements and international best practice; and

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 199

8.8

8.8.1

8.8.2

+ TERRA impacts will be subject to special driving training, and will be carefully managed to limit
fatigue. AIl impactrs in the employ of TERRA will undergo a impactr competency test.

Minimum vehicle safety requirements will also be followed and all vehicles will as a minimum meet
the in-country legislative requirements and in addition only vehicles meeting international good
practices will be allowed on site.

Emergency Preparedness and Response Plan

Mangament of emergency preparedness and response is closely related to occupational health and
safety (OHS) as well as community health and safety. The close proximity of the project to the
surrounding communities and sensitive environments dictate the Emergency Preparedness and
Response Plan (EPRP) should extend beyond OHS to include community health and safety relative
to emergencies as well as measures to be taken in the event of accidents and emergencies that
affect the biophysical environment.

Potential sources of risk
Examples of risks which might be generated by TERRA's internal activities include:

«All Phases: Non-compliance with measures resulting in incidents from actions including failure
to comply with safe behaviour, safety labelling, as well as not wearing personal protective
equipment; work equipment failure; manual load handling.

+ Construction: Traffic associated with construction vehicles, either due to collisions or accidental
leaks, spills and incidents from fertilizers and/or pesticides resulting in soil and water pollution;
and construction activities such as falls from a height and electrocution, spillages and
contamination of soil and water resources. There could also be accidents from community
members accessing the construction site or damage caused to community assets by TERRA or
Contractor staff or vehicles.

+ Operations:

o Handling, transport, storage and use of harmful substances such as fertilizers and
pesticides

o Harvest loading and transport to and from site and on-site

o  Hazards linked to exposure to heat, injury from moving parts, dust, noise, vehicles, and
electrical hazards.

+ Major natural occurrences: could include major rain events at site or upstream, downstream
flooding and fire risk particularly during the dry season.

Risks to TERRA are increased through limitations of local capacity to manage and respond to
emergencies, as well as the remoteness of the project from a major city. There could be
expectations of TERRA response to external emergencies.

TERRA response to security emergencies

Contractors and consultants will require that there is capacity to respond to emergencies from a
security perspective. This will require components including:

°__ Sufficient security staff with appropriate training, regular security status updates, and the need
for a security action plan to be developed by TERRA;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 200

An effective information network between TERRA and external stakeholders who might include
the United Nations, Consulates, the National Police, National Intelligence, Provincial
Government, private security firms, surrounding projects and communities;

Means of communication including possible evacuations through satellite phones, cellular
phones and the use of the Skype network;

Standard Operating Procedures (SOPSs) for security emergencies; and

A comprehensive training and induction programme relating to security, including a component
on human rights.

8.8.3 TERRA response to occupational health and safety emergencies

TERRA will provide health services to their employees and dependents serviced with
appropriately trained personnel reporting to appropriately designated individual.

There will be sufficient paramedic/medical capacity to treat minor injuries and stabilize patients
prior to transfer to the nearest hospital.

A dedicated helicopter landing site will be developed if applicable, and emergency evacuation to
Kinshasa via helicopter will be undertaken when/if required.

OHS risk assessment will need to be carried out to identify emergency scenarios and medical
requirements and appropriate action plans developed by TERRA.

Consideration will need to be taken of off-site incidences and emergencies, and measures that
Will need to be in place for affected surrounding communities.

8.8.4 TERRA response to environmental and community emergencies

A key component of implementing strong environmental practice will be the development of an
ESMS. Sufficient staff will be in place to deal with fire safety and life safety, environmental
emergencies and community liaison officers. Further, induction and job specific training to prevent
and deal with environmental emergencies will form a key part of the culture of environmental and
social awareness, accountability, responsibility and prevention for personnel at all levels.

Risks facing communities could cover:

Health risks: Disease vectors, communicable diseases, non-communicable diseases, as well as
psychosocial disorders, use of contaminated recycled goods such as containers for fertiizers and
pesticides;

Transportation-induced risks: Differential speeds between heavy vehicles, light vehicles,
pedestrians and cyclists could result in traffic accidents associated with injuries and fatalities,
collisions could result in hazmat leaks/ spills and incidents from noise and dust;

Social risks: Reduced well-being through factors including change of sense of place, changes
in population composition through processes such as in-migration, pressure on natural
resources and increasing local population vulnerability such as from reduced access to land and
ecosystem services;

Security risks: Risks to community safety from interventions that do not comply with rules of
conduct/ the principles of proportionality/ applicable law; public trespass into project operational
areas resulting incidents such from electrical hazards/ accidental falls and injuries from
machinery;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 201

Handling, storage, use and disposal of fetilizers and pesticides: Inappropriate
management of hazardous materials leading to fires and/or explosions affecting health and
safety of employees and communities; pollution of surface and groundwater from leaks/ spills
resulting in soil and water pollution and nuisance/odour an visual impacts from poorly managed
landfills; and

Water availability: reduced access to potable water for communities.

8.8.5 Development of the operational EPRP

The basis for EPR will be comprehensive risk analysis at relevant stages covering both
construction and operation. Risk analysis will need to extend beyond the immediate footprint
area of risk, so as to include on-site, off-site and downstream environmental receptors.

Planning for EPR on site will include ensuring adequate capacity, resources, competencies, risks
and requirements in terms of EPRP for effective response emergencies.

Planning will be undertaken to deal with external/ community emergencies arising from TERRA
acvtivities.

External stakeholders will be informed of potential hazards, and measures taken to reduce risks
associated with living in close proximity to a large agricultural operation.

TERRA will work with authorities and communities in developing, testing and implementing the
plans.

Steps to be taken in the development of the internal plan include:

o Identification of an EPR Champion;

o Identification of internal and external stakeholders roles and responsibilities;
o Identification of capacity and resources within TERRA for EPR;

o Internal workshops with TERRA operational and service department directors to internalise
EPR requirements;

o Risk assessment for all operational areas (internal risks) and all third party activities that
could result in risks to TERRA (external risks);

o Preparation of procedures and registers for management of hazardous materials such as
fertilizers and pesticides; and

o  Procedures for monitoring and evaluation.

8.9 Cultural Heritage Management Plan and Chance Find Procedure

TERRA will develop and implement a cultural heritage management plan indicating the following
measures:

o The project infrastructure shall be aligned to avoid any known grave sites and sites which
otherwise has cultural significance.

o All Contractors shall take note of the cultural heritage sites determined and take measures to
ensure that these areas are not disturbed by the construction or site clearing teams.

o The designated HSE office bearer or their appointee must be trained in basic cultural
heritage and archaeological site identification in order to immediately inform TERRA of any
chance discovery including graves. The Contractors shall make provision for accidental
discovery of archaeological sites and graves within the construction area. In the event of a

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 202

chance find they will immediately notify TERRA who must ensure that a chance find
procedure in line with IFC PS8 pertaining to cultural heritage is implemented.

In accordance with Section 11 and 12 of the IFC PS 8 Guidelines, removal of cultural heritage
will be avoided unless:

o There are no technically or financially feasible alternatives to removal;

o The overall benefits of the project outweigh the anticipated cultural heritage loss from
removal; and

o Any removal of cultural heritage is conducted by the best available technique.
The chance find procedure should include the following requirements:

o Employees and Contractors should be notified that archaeological sites and/or
graves/cemeteries may be exposed during the construction and land clearing activities;

o Should any heritage artefacts be exposed during excavation, work on the area where the
artefacts were discovered, should cease immediately and the designated HSE office bearer
or their appointee should be notified as soon as possible;

o All discoveries should be reported immediately to the relevant authorities, so that an
investigation and evaluation of the finds can be made;

o  Artefacts should not be removed, destroyed or interfered with by anyone on site;

o For sites that may be found to occur within infrastructure footprints and cannot unavoidably
be damaged through construction activities, the following should be undertaken:

“In collaboration with affected stakeholders, develop relocation program for all graves
and other objects that can be relocated or reconstructed. Relocation will include 1)
identification and development of new locations to accommodate the displaced objects
and 2) culturally-appropriate ceremonies for the removal and transfer of graves, sacred
sites and other objects; and

“_ Appropriate time and resources should be provided to allow for salvaging and studying
of findings.

8.10 Influx Management Plan

A common impact of infrastructural projects in underdeveloped areas is the influx of opportunity
seekers. The influx may be motivated by expectations around the development itself, or it might be
the result of a more general perception of an opportunity. Project induced influx most commonly
occurs in response to direct and indirect employment and economic opportunities. Project
development and operation offers an array of legitimate and illegitimate economic opportunities,
including:

Employment with the project;

Benefits offered by the projects compensation procedures (for land and crops) and community
development activities;

Opportunities to provide support services to the project;

Opporiunities to supply goods and services that capture the substantial increases in disposable
cash incomes in the area once employment begins; and

New business opporiunities catalysed by the development and operation of the project (e.g.,
hotels, guest-houses, restaurants, bars, brothels).

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 203

This plan sets out TERRA's contribution to the mitigation of the negative impacts associated with
uncontrolled influx. lt recognised that a company has limited influence to stem or manage the effects
of influx but it is believed that the measures proposed will make a contribution. This influx
management plan aims to meet GIIP.

8.10.1 Types of influx

+ General regional migration to Kasenga: this form of influx will require a broad response by
parties in and around the Project area. TERRA proposes cooperating with other companies and
local government in this context.

+ TERRA focused influx: management of this form of influx and its effects can be undertaken
largely by TERRA. A variety of measures is proposed, ranging from information dissemination to
access control on the TERRA concession.

+ Compensation based influx: influx of opportunists looking to benefit from the compenatnon
and livelihood restoration process. The risk of opportunistic land invasion and/or un-entitled
access to compensation and livelihood restoration will have to be managed by TERRA.

8.10.2 Proposed initiatives to address regional influx

TERRA will work with other companies and local government to convey regular and accurate
information in appropriate media about development activities in the broader vicinity, and especially
about job and procurement availability and procedures.

Where possible, TERRA will implement social development initiatives that will aid in mitigating the
negative impacts caused by influx such as incread pressure on social services and social
pathologies.

8.10.3 Proposed initiatives to address TERRA-focused influx

TERRA will manage influx precipitated by expectations and opportunism related to its presence and
operations in the following ways:

+ __ Management of expectations: this will be done via regular briefings on labour, recruitment and
procurement to the TERRA community liaison structures. The representatives will receive
training in communication, and TERRA communication will be disseminated through relevant
community liaison structures.

+  Recruitment and supply chain transparency: TERRA is committed to using local labour
wherever possible and will establish a central point of registration for possible recruitment at an
appropriate local venue.

+ Concession management and security arrangements: concession access roads will have
boom gates and access control, and major facilities (e.g. mill) will be fenced. Households and
individuals with legitimate business in the concession area will be allowed access. All security
arrangements will be in line with international good practice.

+ Community management of influx and influx impacts: the communities in the project-
impacted area will be informed of the risks of opportunistic influx, and will be provided with tools
to address problems if they arise. The tools will include: training in local census-taking and in
community record keeping; information on entitlements and management measures under the
LACPF; information on TERRA'Ss concession access control and conditions for access, and;
information on the use of TERRA'S grievance management mechanism.

° Strategic Planning: In order to help reduce the inevitable impacts of influx, TERRA will work
with local government through a strategic planning process to develop plans and initiatives to

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 204

help mitigate the impacts. lt is imperative that local governemin takes ownership of these plans,
while TERRA will assist where possible. Some of the strategic plans that should be considered
and proactively developed include:

o Town Planning: Local government, in conjuncton with TERRA, should monitor and
anticipate the future growth of communities in the area and plan accordingly. This should
include future land requirments as well as provision of services such as water, electricity,
schools, clinics and transportation networks.

Proactive strategic planning can be the cornerstone of an effective influx management strategy.
As TERRA will create a certain amount of project induced influx, coupled with the capacity
limitations of local government, it will be important for TERRA to take the lead on this process.

8.10.4 Proposed initiatives to adresss compensation based influx

8.11
8.11.1

The economic displacement within the TERRA concession could potentially create an influx of
opportunists looking to benefit from the compensation and livelihood restoration process. TERRA will
have to manage influx related to the compensation and livelohod restoration process in the following
manner:

Compensation management: TERRA has prepared a Land Acquisiton and Compnsation
Policy Framework (LACPF) which has clear rules for entitlements and compensation. Where
possible, economic displacement will be avoided for the project. This will be used as a tool to
manage the opportunistic invasion of land;

Workforce management: Providing a plan for workforce management, recruitment and
housing, since economic displacment often will precede the official start of construction;

Land Tenure: Structuring land tenure documents to safeguard against sale and/or exploitation

Protection of Vulnerable People: Designing programs to safeguard vulnerable populations
against exploitation; and

Community Engagement: Engaging affected communities to build awareness about and
management of influx and developing collaborative management strategies involving
government, the project and affected communities.

Land Acquisition and Compensation Policy Framework

Scope and Objectives of the LACPF

As only economic displacement has resulted from the Project, a full Resettlement Action Plan (RAP)
is not required. The objectives of this document, the Land Acquisition and Compensation Policy
Framework (LACPF) are to guide the livelihood restoration process with the goal of restoring or
improving livelihoods where possible and managing future encroachment and opportunistic
settlement.

The figure below provides an overview of the past, current and future phases.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 205

+Completed in 2006 and 2009
+10 000ha of land cleared for cultivation
+Compensation of 272 households
COUPE LUN .Donein partnership with local government and traditional authorities

+ Provides guidelines and commitments for TERRAs future livlehood restoration and
grievacen mangement
LACPE + Provides practical encorachment and opportunisitc settltment managment measures

Development *All actions in compliance with IFC Performance Standard 5 and DRC requirements

+ Continued management of encroachment and opportunisitc settlment
- Finalisation and implementation of the proposed Livelihood Restoration Plan

Future + Continued stakeholder engagement and grievacne management
Activities

Figure 8.11: TERRA LACPF activities
8.11.2 Compensation Process to date

TERRA have already compensated 272 households in order to clear the 10 000 ha area for
cultivation. All affected households in the concession have been compensated according to DRC
legislation and no further compensation is anticipated. The table below provides an overview of the
economic displacement that has already occurred.

Table 8.3: Extent of past economic displacement activities

Number of Economically
Date Displaced Households Extent of Landtake
2006 190 224 ha
2009 82 165 ha

TERRA has followed the following procedure in all of their compensation activities to date:

The Ministry of Agriculture, Fishing and Animal Husbandry identified the individuals who were
farming in the would be concession area;

The Ministry then documented all the individuals, along with the size of land each of the
individuals occupied

The gazetted Ministry compensation rates per hectare were instituted;
The affected farmers were compensated based on the size of their plots and rate per h.a.;

According to DRC guidelines, individuals should be given at least 6 months to resettle; TERRA
gave each individual 2 years to find alternative cropping area

Following the compensation process, TERRA followed the following process in order to secure
replacement agricultural land:

1.

2.
3.
4

Approval for land from the Village chief;
Approval from Village Chiefs Group Members
Approval from Territory and District

NOC from District court;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 206

5. Demand for Land in Land Department;

6. Measurement and GPS coordinates of Land from Technical Land department;
Land document for short period and clearance form Conservator;

Approval for Construction;

Approval from Environment Minister;

Land Title; and

Authorization from Minister

mn © œ
i5°9®:

All the relevant certificates and approvals related to this process are included in Appendix A.
8.11.3 Future compensation and livelihood activities

As TERRA have compensated all households within their 10 000 ha concession area, no further
compensation is anticipated. However, there is a chance that encroachment and opportunistic
settlement may occur which will have to be managed as per Section 1.1.4 of the LACPF.

Any further compensation will be conducted by TERRA in line with Good International Industry
Practice (GIIP) and DRC requirements. This will include relocating the affected fields and
compensating the relevant owners for loss of crops and income. Furthermore, TERRA will develop a
Livelihood Restoration Plan (LRP) in order to restore, or improve, household’s sources of livelihoods.

8.11.4 Management of Encroachment and Opportunistic Settlement

As TERRA have already compensated all households who were active on their 10000 ha
concession area, it will be important to implement various management measures to control and
mitigate encroachment back in to the area and opportunistic settlement of people seeking
compensation or benefits. TERRA will implement the following management measures:

° Enforce the cut-off date for households eligible for compensation. As compensation process is
complete, it will be important to clearly disseminate this date and make it clear that any
households encroaching or setting in the area after the date will not be eligible for
compensation;

°__ Clearly demarcate the concession area with the use of signs and boundary markings;

+ __ Where fencingis constructed, TERRA must ensure that alternative access points are provided to
community members where necessary; and

* __ Actively engage with local communities and traditional authorities to ensure their awareness of
the concession area and their cooperation with monitoring and enforcement of encroachment
and opportunistic settlement.

8.11.5 Grievance Management

A transparent, accessible and accountable mechanism through which affected people can express
grievances is an important mechanism for sustaining good relations between TERRA and its
stakeholders. lt is accepted good practice to afford affected parties the opportunity to air concerns
and grievances related to sensitive issues such as compensation. Against this background a
grievance management provision is a requirement of a comprehensive LACPF.

Objectives
The objectives of the complaints and grievance procedure are:

+ To create a transparent and legitimate process between TERRA and the affected households
that enhances the relationship, improves communication and builds trust ;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 207

+ To link the process to the overall stakeholder engagement strategy to allow the two processes to
be mutually reinforcing;

+ To create a ‘mouthpiece’ for the affected community to voice their concerns;

+ To address compensation and livelihood restoration related concerns and grievances effectively
and promptly in a manner that is mutually beneficial to both TERRA and the affected
households;

+ To deal with issues quickly and effectively therefore reducing reputational risks that can be
associated with the compensation and livelihood restoration process.

Communication

The availability of the complaints and grievance redress mechanisms will be communicated during
all consultations with the affected community ensuring that stakeholders, including all affected
households, are aware of the procedure and have easy access to strategic points through which
grievances and complaints can be submitted, recorded, and resolved at no cost or retribution.

8.11.6 Likely Types of Grievances and Disputes

In practice, grievances and disputes that are most likely following the compensation and during
livelihood restoration process are:

+ Disputes over plot limits, either between the affected person and the Project, or between
neighbours;

«Disputes over the ownership of a given asset (two or more individuals claim to be the owners of
such an asset);

+ __ Disagreement over the valuation of an asset;

+ Family disputes resulting in conflict amongst family members over ownership or shares of a
given asset; and

+ __ Disagreement over livelihood restoration measures.

lt should also be noted that any query or comment should also be acknowledged and addressed
before it becomes an issue or grievance.

8.11.7 Livelihood Restoration Plan

Purpose

IFC Guidance notes that “simple restoration of livelihood may be insufficient to protect affected
populations from adverse project impacts, especially induced effects such as competition for
resources and employment, inflation, and the breakdown of social support networks. For this reason,
IFC seeks to promote the improvement of the living standards of people affected by the project”

The social-economic baseline shows that a majority of the households in the Project area are poor
and sustain their livelihoods through multiple livelihood activities. Agriculture is prominent among
these activities, providing food for household consumption, and in some cases, surplus produce is
sold to generate income. Other sources of livelihood include charcoal production and animal
husbandry.

The LRP describes TERRA'S strategy to ensure that livelihoods disrupted by land acquisition and
clearing are speedily restored, sustained and where possible improved. Inputs proposed via the LRP
will be implemented as part of a broader development programme. Participation of affected
households and local authorities is central to the success of this broader development programme.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 208

Links with TERRA's CSR Initiatives

Where possible, TERRA will link the proposed livelihood restoration initiatives detailed below with
their current and future Corporate Social Responsibility (CSR) activities. This will enable TERRA to
replace and possibly improve the livelihoods of both the affected households and the broader
community.

TERRA currently has a Community Development Plan (CDP) that focuses on improved agricultural
output and social infrastructure development.

Livelihoods Restoration Programme

All households affected by economic displacement will be eligible to participate in the livelihood
restoration programme. Some of the options that will be considered by TERRA for the LRP include
the following:

+ __ Money management awareness;

° Agriculture enhancement through the Farmer Training Programme;

°__ Out grower scheme; and

° Training in non-farming income generating activities and related business support.

Money management awareness

Experience with cash compensation in other African countries suggests that people awarded cash
compensation are vulnerable to misuse and mismanagement of the cash, which in many cases is
often used for short term expenses. To prevent households experiencing increased vulnerability as a
result of receiving cash compensation, TERRA should assist households with improving their
awareness on money management.

All households receiving cash compensation could be encouraged to attend a course on money
management, which would aim to:

° _ Assist households with securing cash;

°__ Provide tips on avoiding misuse and mismanagement of funds; and

°__ Help households with skills to improve savings and expenditure.

These training services would need to be provided by an organisation experienced in facilitating

money management awareness courses. |f these are not available in the area then an experienced
resettlement consultant could provide this service.

Agricultural enhancement

TERRA plan to improve agricultural output through their Farmer Training Program. This initiative
aims to assist households with improving their agricultural output and farming techniques. This would
include the following:

° Practical skills training courses on improved agriculture techniques, including fertilization, small
scale irrigation, related equipment and post-harvest grain conservation;

+ _ Provision of fertilizer and seeds; and

«Extension services and related monitoring.

Training and extension services should be provided by TERRA as they are experienced in
agricultural development in the area.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 209

TERRA Out-Grower Scheme

TERRA will develop an out-grower scheme to assist affected households, and the broader
community, in increasing maize production, as well as securing supply for its milling facilities. This
initiative will also assist affected households as they will be guaranteed off-take.

Currently, TERRA's agronomists frequently visit the surrounding farmers and educate them about
good farming practices. Down the line, TERRA is considering providing inputs to local farmers by
setting a buy back agreement, which would help improve yields.

Over all, this will improve the standard of living of the affected households as well as the broader
community as every farmer would have a guaranteed off-take, substantially reducing the risk of any
post-harvest losses.

Training and business support

Currently affected households are characterised by high levels of unemployment, dependence and
reliance on subsistence farming. Training and business support will aim to assist households with
improving their livelihoods by diversifying their income sources. This programme could potentially
include the following activities:

*__ Assist households with identifying feasible non-farm income generating activities;
°__ Provide skills training and support for generating alternative livelihood strategies; and
°__ Related monitoring and support for a period of five years.

Managing the LRP

As a cooperative and multi-facetted programme the LRP will require coordination and management.
This role will be undertaken by TERRA, or by a resettlement consultant hired by TERRA to oversee
the management and implementation of this Plan. The contributions of the resettlement consultant
will be outlined in a Memorandum of Understanding.

Ensuring Sustainability

All LRP programmes will need to be designed to ensure sustainability. Through an analytical and
consultative process adequate projects will need to be identified that seek to address potential social
opportunities to enhance and improve the livelihoods of those affected by displacement. In addition,
these programmes will need to be implemented with a broader development strategy that aims to
mitigation social impacts and risks.

8.11.8 Monitoring and Evaluation

General Objectives of Monitoring and Evaluation

International standards require monitoring and evaluation on the effectiveness of economic
displacement and rehabilitation activities, the disbursement of compensation, the effectiveness of
public consultation and participation activities and the sustainability of income restoration and
development efforts among affected communities.

The primary objective of the LACPF monitoring and evaluation programme is to ensure that the Plan
is fully implemented, and that affected households derive maximum benefit from the agreed
compensation and associated development support. Further objectives include the following:

a) To guide further interactions with affected persons and communities;
b) To learn lessons that might be fed back into future LACPF activities;

c) To build a base of goodwill and trust between TERRA and affected persons/communities;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 210

d) To secure early warning of problems and potential conflicts; and

e) To establish a base for feedback with affected households, local government, and other
stakeholders.

Internal and External Monitoring

The monitoring and evaluation programme aims to ensure the LACPF meet its objectives and
complies with international standards. Internal and external monitoring is an integral component of
the LACPF process and has the following general objectives:

a) To assess progress with LACPF activities;

b) To monitor implementation of the livelihood restoration processes;

c) To determine the impact of livelihood restoration and compensation on affected households;

d) To prevent potential impacts adversely affecting impacted households; and

e) To determine the nature and causes of LACPF implementation problems and identify solutions.

Performance Indicators

Key performance indicators assist with monitoring and managing LACPF implementation and
economic displacement impacts. These indicators are classified under three broad categories listed

below:

ï) Process indicators: Indicating project inputs, expenditures, staff deployment etc. These
indicators will largely address TERRA'Ss internal arrangements;

ïi) Output indicators: Indicating LACPF implementation results in terms of numbers of

affected people compensated, livelihood restoration training, etc. These indicators will
largely assess the LACPF's internal implementation processes and results; and

ïii) Impact indicators: Measuring the longer-term effects on people affected by economic
displacement. Impacts can be determined using the established social baseline and the
grievance mechanism. These indicators will largely determine the external impacts of the
LACPF implementation process.

Table 8.4 outlines a set of key indicators for each of the categories.

Table 8.4: Key performance indicators

Indicator

Description

Measure

Process indicators

Staff deployment

If required, recruit additional staff
members or external consultants
to assist with LACPF
implementation, management
and monitoring

Number of staff

Terms of reference for external
consultants and resettlement
specialists

Staff training

Internal staff meetings

Weekly meetings held with staff
responsible for compensation
and livelihood restoration
Monthly management meetings
with key project personnel

Minutes from management
meetings

Meetings with key

Monthly meetings with

Minutes from meetings

stakeholders community authorities(i.e.
Traditional Authorities)
Reporting Monthly progress reports Reports

Annual reporting

Expenditure

Expenditure on compensation

LACPF budget

“Anam/Mals/Katp/Hara/Matv

471947_Terra Environmental and Social Assessment

“April 2014
SRK Consulting: 471947 TERRA ESIA Page 211
Indicator Description Measure
and livelihood restoration
programmes

Output indicators

Project affected people

Details of people affected by
economic displacement

Number of people affected by
economic displacement

Compensation

Descriptions of compensation
payments

Compensation payment amounts
Signed compensation forms

Livelihood restoration
training

Review livelihood

Number of programme
participants

Grievances

Review the effectiveness of the
grievance mechanism

Number of grievances received
Number of hearings

Percentage of grievances
resolved

Percentage of grievances still
outstanding

Impact indicators

Collect socio-economic data
on affected households

Undertake a household survey
with project affected people

Updated socio-economic
baseline

Determine differences between
pre- and post compensation and
LRP income

Percentage of households with
improved income

Livelihood restoration

Review the effectiveness of the
livelihoods restoration plan

Percentage of households who
have continued farming
Percentage of households
pleased with the livelihood
restoration process

Perceptions of project
affected people

Document changes in
households perceptions and
evaluate households satisfaction
with the livelihood restoration and
compensation process

Percentage of households
pleased with the compensation
process

Percentage of households with
positive sentiments towards
TERRA

Percentage of households with
improved quality of life

Vulnerable households

Undertake a household survey
with vulnerable households

Monitor and do bi-annual visits to
vulnerable households

Updated socio-economic
baseline on vulnerable
households

Determine differences between
pre- and post LRP income
Percentage of households with
improved income

Monitoring Plan

The Plan identifies the various LACPF management domains, some of the key performance areas,
broad performance indicators, monitoring responsibilities, timing and frequency of monitoring,
reporting, and the overall duration of specific monitoring initiatives. Apart from ongoing monitoring,
key monitoring intervals will be the following:

a) On completion of the LACPF implementation TERRA will commission a Completion Audit to
determine whether livelihood restoration and compensation complied with the procedures and
policies outlined in this LACPF, and more generally with the IFC's Performance Standards and
DRC legislation;

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 212

b) Six months after implementation. This will be largely internally managed, and will provide an
opportunity to correct deviations from the principles and objectives of the LACPF. An evaluation
session involving the main stakeholders will be considered. The session will identify key lessons.

c) One year after implementation. Internal and external evaluations will take place on this
occasion. The internal evaluation will focus on livelihoods restoration activities, and the external
on sustainability.

d) Two years after implementation. À second external review will take place on this occasion, again
focussed on issues of sustainability.

8.12 Contractor Management Plan
The IFC PS2 principles guiding contractor management pertain to labour and working conditions.
8.12.1 Screening and induction

+ TERRA should conduct a proper screening and background checks will be undertaken before
Contractors are appointed to check previous social offences such as rapes, child abuse and any
other social violence related offences. Anyone with a record of such offences should not be
hired.

+ Contractor inductions will be undertaken before commencing with construction and land clearing
in relation to:

o Community health and safety: To address social pathologies in neighbouring communities
through promoting education and awareness programs for Contractors. Similarly,
communities should also receive training relating to these aspects. These training programs
should be developed in consultation with local government health departments, education
Departments, NGOs and CBOSs, and should be targeted more to the vulnerable groups of
society, i.e. children, women and the elderly; and

o Cultural sensitivity issues: To address Contractor behaviour in relation to community
resources and assets and prevent utilization of such by the contractors.

8.12.2 Accommodation

+ __ TERRA will ensure that accommodation meets requirements as per the IFC's guidance note on
Workers’ Accommodation.

+  Contractors should be accommodated in dedicated fenced off construction camps, with all
facilities and amenities far away from the communities.

+ Proper access control measures should be implemented to prevent unauthorised people
entering the construction camp and to monitor movement of Contractors into and out of the
construction camp. Contractors should not be allowed visitors at the construction camp.

8.12.3 Code of Conduct

+ __ There needs to be a Code of Conduct for Contractors to adhere at all times. This should cover
the following issues:

o Relationships with the surrounding communities- violence towards communities,
unauthorised use of community assets and resources etc.;

o Sexual misconduct; and

o Drug and alcohol abuse.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 213

Stringent measures should be put in place to address offenders and this should form part of the
employment contract and should be agreed upon before the employment contract can be
signed.

Measures should be based on the national or international labour principles. The IFC PS 2:
Labour and Working Conditions, paragraph 19) asserts that “the client should ensure that all
workers receive notice of dismissal and severance payments mandated by law and collective
agreements in a timely manner. All outstanding back pay and social security benefits and
pension contributions and benefits will be paid (i) on or before termination of the working
relationship to the workers, (il) where appropriate, for the benefit of the workers, or (iii) payment
will be made in accordance with a timeline agreed through a collective agreement.”

An ongoing community education programme, to include the grievance process and community
members’ rights, should be implemented.

8.12.4 Grievance procedure

The SEP contains the grievance procedure that should be distributed to communities. lt needs to be
ensured that this is aligned with the grievance procedures for both community members to report
offences by Contractors, and for Contractors to report offences by communities.

The dedicated community grievance procedure should take the following into consideration:

Appropriate location for lodging of grievances. Children should report the incident at school if
that is the location of the incident. If the incident happens at home, this should be reported
through the central grievance office;

Cut-off time for grievances to be lodged, e.g. within 24 hours of the incident happening;

Turn-around time for the grievances to be addressed, and identification of designated person to
provide feedback;

Availability of a full-time translator to translate for local communities; and

Assessment of legitimacy of the grievance, with the need for witnesses to be defined.

The dedicated grievance procedure for Contractors to report offences by community members
should take the following into consideration:

Appropriate location for lodging of grievances;
Cut-off time for grievances to be lodged e.g. within 24 hours of the incident happening;

Turn-around time for the grievances to be addressed, and identification of designated person to
provide feedback; and

Assessment of legitimacy of the grievance, with the need for witnesses to be defined.

8.13 Employment and Capacity Plan

IFC PS 2, Principles 15, 18, 19 and 20 are relevant to employment and capacity issues. TERRA
should engage and co-ordinate with the relevant authority in the district relating to local employment
to determine the following:

Availability of a database of unemployed people;

Assistance provided to registered people to assess job opportunities.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 214

8.13.1 Local recruitment strategy

TERRA must develop a local recruitment strategy to address access to job opportunities by local
communities. This should address the following issues:

Avoidance of discrimination in recruitment, including ensuring that men and women have equal
opportunity;

Confirmation with the communities and local chefs regarding which villages to be prioritised for
employment. Ensure that an equitable number of individuals are employed from each village
within the determined zone of influence;

Maximize employment benefit to as many people within the Projects area of influence as
feasible;

Avoidance of raised expectations, including through clear communication and transparency
regarding the actual number of job opportunities available for the local communities;

Avoidance of on-site recruitment, close to the gate, or at the Contractors camp, including for ad-
hoc or temporary positions;

Development of very clear recruitment guidelines in terms of the following:
o Where jobs are advertised and what medium is used for advertising jobs;

o How applicants should to respond to the job adverts, such as where applications should be
sent and by which date;

o Duration of the jobs and payment levels are to be agreed upon before any contract can be
signed;

o Local community members should not be responsible for recruitment as there are
possibilities for favouritism;

o Specific skills needs and general minimum recruitment requirements must be obtained from
potential employees;

Verification of submissions must be enforced through submission slips to be provided to the
applicants. Applicants should further be provided with contact details for follow-ups regarding
their applications;

Turnaround time by which to inform applicants of the results;
Equitable distribution of casual employment among local villagers; and

Where there are labour offences punishable by dismissal, these should be discussed with the
potential employee and should form part of the employment contract and agreed with the
potential employee before resuming employment.

8.13.2 Recruitment managment

TERRA's Recruitment will be in line with its policy and the Local Department of Labour.

TERRA should appoint a dedicated resource to address recruitment and capacity issues at an offsite
office. The approach by TERRA must include:

Regular monitoring of the and gathering of feedback on recruitment issues;

Proper management and adherence to TERRA'Ss recruitment strategies where Contractors need
to recruit employees separately; and

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 215

+ Use the developed Grievance Mechanism to address some of the recruitment related issues and
develop measures to deal with unsuccessful jobseekers.

8.13.3 Community training and skills

*< _Assess the need for a skills survey within the projects primary zone of influence to identify
available skills within the area. Jobseekers should be given an opportunity to register on the
relevant database, providing evidence of any qualifications and work experience that they have;

+ Where there are no skills readily available provide agricultural and general industry related
training and development to the local community members ahead of the operational phase to
ensure they are ready to access job opportunities when they arise;

+ __ Develop a bursary scheme for children in high school (who excel in their studies) to enable them
to further their studies in relation to large scale agricultural operations;

+ Upgrade the SDP to meet GIIP to cater for people who might not qualify for employment at the
farm. Actions should include the following:

o  Develop alternative livelihoods strategies to enable other people not employed by TERRA
still benefit from the operation.

8.13.4 Confidentiality

Manage employees to ensure they do not divulge employment related information to the local
communities. Actions should include the following:

«+ All employees should sign confidentiality agreemenits to prevent them from divulging recruitment
information and thus raising expectations that could not necessarily be met.

+ __ Employees found to be in violation of this requirement should be dealt with accordingly.
8.13.5 Dismissals or retrenchments

Should there be a need to dismiss or retrench employed people before their employment contract
comes to an end, the following measures should be put in place:

+  Communicate the reasons for the retrenchments with the affected people and their
representatives;

+ __ Pay all amounts owing to the employee before the actual dismissal takes place;

«+ __Ifthe dismissal is related to an offence by the employee, depending on the type of offence, the
employee can be suspended with or without pay while investigations are under way.

8.13.6 Employment grievance mechanism

A grievance mechanism must be in place for employment related queries and unrest. Where
prospective employees demonstrate dissatisfaction in the manner in which their applications were
handled, there needs to be a process of communicating this dissatisfaction through the established
grievance mechanism.

8.13.7 Dissemination of the Employment and Capacity Plan

Information relating to this strategy should be disseminated to the local communities through the
available community engagement platforms.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 216

8.14 Water Management Plan

The Water Management Plan of the Project (WMPP) outlines the management commitments that
TERRA will implement to mitigate and monitor negative impacts to the surface and groundwater
resources, and enhance positive impacts identified in Section 7. The overall objective of all the
management commitments is to ensure compliance with the relevant in-country legislation, as well
as take into consideration relevant TERRA policies.

The WMPP is a living document that will be periodically reviewed and updated by TERA in response
to changes to the project description, changes in the organisational structure and changes in the
legislation in the DRC as well as other guidelines and practices that the company subscribes to.

As part of on-going implementation, this WMP will also be publicly disclosed.

Mitigation of the potential impacts is taken to represent all facets of actions taken to avoid or reduce
negative effects and enhance positive effects, including the following hierarchy:

+ Avoidance;

e  Minimization;

+ _Rehabilitation; and

+ __ Compensation.
8.14.1 Objectives

The water management action plan for the expansion and operation phases of the project includes
various design features, mitigation measures and best management practices to achieve the
following environmental management objectives:

+ Undertake expansion and operation activities in a manner that will minimize the adverse effects
of the on human and ecological beneficiaries of the current water regime;

+ Changes in the water regime should be reversible to such an extent that there will not be any
significant lasting adverse effects on the human and ecological beneficiaries; and

+ Undertake activities to allow for long-term sustainable use of the water resources.
8.14.2 Mitigation

Measures to mitigate potential water degradation or deterioration and water
contamination or pollution hazards

The surface and groundwater action plans for the expansion and operation phases of the TERRA
agricultural project will include various design features, mitigation measures, and best management
practices to achieve the environmental management objectives. Environmental management
objectives pertaining to surface water will include using rain water for irrigation to minimize the
pressure on surface water resources, minimizing the projects impact on surface water quality by
releasing (non-contact water) storm water runoff to the environment or diverting it around the project
area, recycling or containing contact water and minimizing the project's impact on surface water
flows.

Environmental management objectives pertaining to groundwaiter include undertaking expansion and
operation activities in a manner that will minimize the adverse effects of the project on human and
ecological beneficiaries of the current groundwater regime, planning that after operations changes in
the groundwater regime are reversible and will not cause significant lasting adverse effects on the

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 217

human and ecological beneficiaries, and undertaking activities to allow for long-term sustainable use
of groundwater.

Mitigation measures for addressing potential pollution and water quality deterioration, pertaining to
surface and groundwater, may include water management, chemical storage and handling, and
cultivated land site layout designs. Each is discussed below.

Staff and contractors will be trained regarding the surface water management measures outlined
in this action plan to ensure that their daily activities and actions do not compromise the action
plan. The plant site “first flush” runoff will be captured in a containment facility sized to contain
the first ten minutes of a precipitation event. The runoff from the chemical and hydrocarbons
storage sites will be captured in storm water ponds. The storm water captured in the stormwater
ponds may be used for dust suppression after adequate treatment. The storm water dams will be
designed to spill no more than once every ten years, on average.

Proper storage facilities, with secondary containment, will be established for the storage of oils,
grease, fuels, chemicals and other hazardous materials to be used during all phases of the
project as appropriate. Fuel storage areas established to date are in a secure area in a steel
tank above surface. New fuel storage areas will be designed with steel tanks and appropriate
secondary containment systems. Furthermore, all storage tanks in the expansion area will be
located in adequately bunded areas capable of containing 100 percent of the volume of the
largest tank. The area inside the containment shall be built to prevent contamination of surface
and groundwaiter and the installation of underground storage tanks will be avoided.

Refuelling and maintenance of vehicles will occur primarily within specified depots. Working
areas and fuel transfer areas within these depots will be underlain by an impermeable surface
and will have grease traps or oil/water separators to ensure that no spill of lubricants, oils or
fuels reaches local water. Repairs done on machinery using hydrocarbons as fuels or lubricants
Will have a drip tray placed strategically to avoid incidental spills. Furthermore, the location of
workshops, maintenance and refuelling sites and materials storage areas will be located away
from watercourses.

Where possible, the volumes of pesticides, herbicides and fungicides will be reduced. Bio-
degradable pesticides will be used to minimize pollution of surface and groundwater resources
by the applied chemicals.

Measures to mitigate potential runoff and soil erosion from the cultivated land

lt is recommended that the agricultural practices are aimed at minimising potential runoff and soil
erosion of the cultivated land so as to minimise off-site discharge of runoff and sediments. Generally
erosion rates should be kept lower than the soil regeneration rate, estimated at 10t/ha/annum. In-
field practices should include:

Contour ploughing;
Minimising exposed areas during the rainfall period;
Establishing cropping systems with maximum cover;

Agricultural practices that promote the ploughing of non-harvested plant matter back into the
upper soil horizons;

Establishing contour drainage channels and terraces to reduce downslope runoff velocities to a
recommended minimum and

Soil water management to promoite infiltration of rain and irrigated water.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 218

Off field measures should include:
Two cut off drains to discharge to holding ponds for re-use;

«+ Establishment of wetland areas or flow diversions at concentrated off-field discharge points to
minimise velocities and sediment entrainment and

Establishment of erosion protection structures where flow velocities are excessive.

8.15 Cerfication

TERRA should obtain certification in line with the requirements of PS6, which necessitate that
“primary production practices are codified in globally, regionally, or nationally recognised standards”.
The ESMS that includes the ESMP should demonstrate credible standards for agribusiness projects
that will undergo independent verification for certification purposes.

8.16 Checking and corrective action

Checking and, if necessary implementing corrective action, a key component of the ESMP
management cycle. They ensure that the:

+ __ Required ESMP management activities are being implemented; and
«+ __ Desired outcomes are being achieved.
8.16.1 Inspections: construction phase

An ongoing, but pragmatic inspection regime will be developed that allows for potential EHS
transgressions to be identified proactively so that mitigation can be quickly and effectively
implemented.

8.16.2 Internal and external audits

+ __ Where the monitoring data and the inspection reports highlight problems, an internal audit will be
used by TERRA to ascertain the source of the problem and to define action to prevent its
recurrence. The three key areas for audit are facilities (are they operating properly?), project
procedures (are they properly designed and implemented?) and finally, and perhaps most
importantly Contractor's EHS performance.

+ TERRA auditing regime will address the requirements of international lending institutions and
commercial banks for external, independent monitoring verification, as well as regular audits of
the ESMP implementation.

8.16.3 Corrective action

There are several mechanisms for implementing corrective action, both during the construction and
operational phases. Mechanisms to address transgressions include:

° Verbal instruction (in the event of minor transgressions from established procedure, usually
following a site inspection);

° Written instruction (identifying source/s of problems, usually following an audit); and
°+ __ Contract notice (following possible breach of contract).
8.16.4 Reporting

The findings of all of the above will be structured into instructive reporting that provides information
to all required parties on EHS performance, together with clearly defined corrective action where this
is seen to be required. Both the monitoring and inspections are reported on continuously. Within the

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA Page 219

reporting structure it is necessary to create a review function that continuously assesses the
reporting and prescribes any necessary corrective action. Reporting will include the provision of
information on the EHS performance to external stakeholders and surrounding communities.

8.16.5 Management review

TERRA will undertake a formal management review of the ESMP at defined intervals, both during
the construction and operational phases. The purpose of the management review is for senior
project management to review the environmental management performance during the preceding
period and to propose measures for improving that performance in the spirit of continuous
improvement.

8.16.6 Liaison

8.17

Throughout the project, ongoing liaison will be maintained with authorities and communities alike to
ensure the following:

«+ _Timeous advance warning of any project activities that may have some adverse impact on
surrounding communities, e.g. clearing of additional land; and

+ Ongoing feedback on the EHS performance of the project.
Environmental and Social Monitoring

Provisional environmental and social variables that are to be monitored during the various project
phases are set out in the table below. These should be expanded upon and refined in the
Comprehensive ESIA and ESMP as more information and improved understanding of the project
environment becomes available. Monitoring results must be structured and presented for review on
an ongoing basis so that if objectives and targets are not met, corrective action can be taken.

The full monitoring plan and chosen indicators will need to fulfil requirements including the following:

° Information gaïthered needs to be specific for meaningful interpretation covering the material
potential impacts;

+ _Indicators need to be measurable and auditable, so that results can be verified;

+ Monitoring needs to be relevant to specific receptors potentially impacted within the project area
of influence; and

+ Monitoring programmes further need to be time-bound with a clear schedule of monitoring
activities.

Some environmental aspects will require continuous monitoring. À pragmatic approach needs to be
taken to ensure that monitoring of relevant aspects is undertaken at the appropriate level.

“Anam/Mals/Katp/Hara/Matv 471947_Terra Environmental and Social Assessment “April 2014
SRK Consulting: 471947 TERRA ESIA

Page 220

Table 8-4: Environmental and social monitoring

Phase

Monitoring parameters

Reference location/
monitoring point

Monitoring frequency

Implementing
Body

Climate and air quality

discharged into environment according to the
Water Quality Monitoring Plan

Construction Monitoring of PM10 during the construction Itis proposed that monitoring | Quarterly monitoring, review and | TERRA
phase of the project and to also undertake audits | points to be determined reporting of air quality
to determine efficiency of management during Final ESIA and ESMP | parameters and conditions
measures. Dust fallout monitoring will need to be | site visit according to the requirements of
undertaken at nearby villages as dust emissions the site Air Quality Monitoring
are expected to be high during land clearing Plan
activities. Data should be compared to local and
international standards (IFC PS3, as well as
EHS guidelines for the agricultural industry)
Operation Monitoring of PM10 during the operational phase | It is proposed that monitoring | Quarterly monitoring, review and | TERRA
of the project and to also undertake quarterly points to be determined reporting of air quality
audits to determine efficiency of management during Final ESIA and ESMP | parameters and conditions
measures. Dust fallout monitoring will need to site visit according to the requirements of
continue at nearby villages, as dust emissions the site Air Quality Monitoring
are expected to be high. Data should be Plan
compared to local and international standards
(IFC PS3, as well as EHS guidelines for the
agricultural industry).
Biodiversity
Construction Inspections of operations to ensure minimization | Site wide Monthly (during construction and | TERRA
Operation of project footprint and control of dust through land clearing)
measures contained in the Construction and
Land Clearing Management Plan.
Construction Report on new disturbances, conservation Site wide Annually TERRA
Operation actions and rehabilitation measures through
measures contained in the Construction and
Land Clearing Management Plan
Construction Monitoring, review and reporting on quality, Site wide Quarterly TERRA
Operation quantity and impacts of contact water

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 221

the current cultivated land will be established.
Locations will be added and modified as

Phase Monitoring parameters Reference location/ Monitoring frequency Implementing
monitoring point Body

Construction Review of the effectiveness of the Water Quality | Site wide Annually TERRA
Operation Monitoring Plan
Ecosystem services and economics
Construction Monitor increased pressure on natural resources | Site wide Annually TERRA
Operation resulting from project-related influx through

measures contained in the SEP and Influx

Management Plan
Construction Monitoring for generation of employment Site wide and regional Monthly TERRA
Operation through review of employment figures and

vocational training numbers, as well as the

Employment and Capacity Plan
Construction Monitor skills levels, skills development, Site wide and regional Annually TERRA
Operation enterprise development, as well as capacity

building in the broader project area through

measures contained in the SEP and the

Employment and Capacity Plan
Construction Monitoring of improvement in infrastructure in Site wide Annually TERRA
Operation the project area through social investment

activities
Construction Monitoring of increased direct revenue to Site wide Annually TERRA
Operations national government via report payments to

government (taxes, royalties etc) via the

Extractive Industries Transparency Initiative

(IT.
Groundwater resources
Construction The groundwater quality monitoring program will | +  TBH1: Water supply | Quarterly TERRA
Operation include continuing with the existing baseline borehole;

groundwater quality monitoring network, and e  TBH2: Water supply

removing obsolete or adding new sites to the borehole:;

network to accommodate the expansion of the °  HDW1: Community

cultivated land. Monitoring sites to the north of Well.

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 222

Phase

Monitoring parameters

Reference location/
monitoring point

Monitoring frequency

Implementing
Body

appropriate to address the full extent of effects
due to the expansion.

There is no surface and groundwater monitoring
programme outside the project area.

Conventional paramaters include total alkalinity,
total dissolved solids, total suspended solids,
total organic carbon, dissolved organic carbon,
chemical oxygen demand, biochemical oxygen
demand, Hardness, Color.

Surfacewater resources

to be through measures contained in the
Construction and Land Clearing Management
Plan

determined by a Closure
specialist during the Final
ESIA and ESMP

+ _Inspect activities for the
implementation of mitigation
measures including soil
salvage/management,

Construction The surface water quality monitoring program °  SWi: Upstream | Monthly
Operations Will include a continuation of monitoring at the monitoring point at Besa
identified baseline monitoring points. Additional River
monitoring sites or changes to prior monitoring °  SW2: Downstream
sites will be considered to the network when the monitoring point in a
cultivated land expands. channel
The surface water flow monitoring program will + SW3: Monitoring point at
include monitoring at all the baseline surface Kafira River
water quality sites. Additional monitoring sites or | + SW4: Downstream
changes to prior monitoring sites may be monitoring point in a
considered to the network as the cultivated land channel
expands. Surface water flows will be monitored + Lake Lubanda
monthly, except where automatic monitors are
installed to provide continuous data.
Conventional paramaters include total alkalinity,
total dissolved solids, total suspended solids,
total organic carbon, dissolved organic carbon,
chemical oxygen demand, biochemical oxygen
demand, Hardness, Color.
Soils, land capability and landuse
Construction Monitoring of soils, land capability and landuse It is proposed that this is Monthly: TERRA

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA Page 223
Phase Monitoring parameters Reference location/ Monitoring frequency Implementing
monitoring point Body
storm water controls, etc.
Keep record of inspections
and areas visited; and
+ Inspect fertilizer and
pesticide storage area
containment areas.
Annually:
+ Record total and new areas
disturbed, volume of soil
salvaged, and areas where
reclamation is complete;
+ Site wide evaluation on the
effectiveness of erosion
control efforts including
erosion control structures
and measures
implemented;
+ Evaluation onthe
effectiveness of the spill
response plan, including a
review of significant spill
incidents and mitigation
measures; and
Noise
Construction Continuous noise to be monitored through Monitor continuous noise in With construction in progress, TERRA
measures contained in the Construction and nearby villages. It is conduct at least one noise
Land Clearing Management Plan, through proposed that exact monitoring survey per month.
variables including: monitoring points to be Each survey to cover at least
+  Laq (A-weighted equivalent continuous determined during Final one 24-hour period
sound pressure level) ESIA and ESMP site visit
+ Monitor daytime and night-time levels,
focusing on worst-case levels expected at
night
+ Log noise in 10-minute averaging intervals
+ (Lea 10m)
Monitored through measure

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 224

Phase Monitoring parameters Reference location/ Monitoring frequency Implementing
monitoring point Body
Operation Continuous noise to be monitored through Monitor continuous noise in With ploughing, harvesting, TERRA
measures contained in the Construction nearby villages. It is milling etc. taking place and with
Management Plan through variables including: proposed that exact the mill in operation, conduct at
+ Laeg (A-weïghted equivalent continuous | MOnitoring points to be least one noise monitoring
sound pressure level) determined during Final sy per mont Eat sureey
o cover at least one 24-hour
+ Monitor daytime and night-time levels, ESIA and ESMP site visit period.
Seul on worst-case levels expected at Carry out additional 24-hour
nig : : surveys during mill maintenance
+ Log noise in 10-minute averaging intervals shut-downs to verify background
+ (Lacg, 10 min) levels in the absence of mill
noise and to determine the
increase in ambient levels when
operations resume.
Traffic and transportation
Construction Monitoring to be undertaken through review of Site wide Annually TERRA
Operation project traffic volumes on all roads, intersections,
road conditions, traffic incidents/accidents and
consider potential corrective measures
contained in the CHSP
Operation Monitoring of implement of safety rules and Site wide Annually TERRA
procedures to be undertaken as outlined in the
CHSP and the EPRP
Social
Construction Monitoring improvement of infrastructure in the Site wide Annually TERRA
Operation study area due to social investment activities
through measures outlined in the, the
Employment and Capacity Plan as well as the
SEP including the grievance mechanism
Construction Monitor increased prevalence and spread of Site wide Annually TERRA
Operation communicable diseases due to project-related

influx of workers through the measures
contained in the Influx Management Plan, the
Employment and Capacity Plan, as well as the
SEP

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 225

Phase Monitoring parameters Reference location/ Monitoring frequency Implementing
monitoring point Body

Construction Monitoring increased pressure on social services | Site wide Annually TERRA
Operation and infrastructure due to influx and opportunistic

settlement workers through the measures

contained in the Influx Management Plan,

Employment and Capacity Plan, as well as the

SEP
Construction Monitoring of influx of jobseekers tracked Site wide Annually TERRA
Operation through measures contained in the Influx

Management Plan; Contractor Management

Plan, Employment and Capacity Plan, as well

as the SEP
Cultural heritage
Construction Monitoring of disturbance of archaeological Site wide Annually TERRA
Operation resources Within the project area through the

Cultural Heritage Management Plan and Chance

Find Procedure
Construction Monitoring of community issues regarding Site wide Annually TERRA
Operation disturbance of cultural practices and resources

through measures contained in the Cultural
Heritage Management Plan and Chance Find
Procedure; the LACPF, as well as the SEP

ANA

471947_Terra Environmental and Social Assessment

Apr 2014

SRK Consulting: 471947 TERRA ESIA

Page 226

9.2
9.2.1

Environmental and Social Action Plan

Information Gaps

An overview of key information needed to address gaps in knowledge in the ESIA and ESMP is provided
below. This information is required for completion of the comprehensive ESIA and ESMP to:

+ __Improve the confidence and quality of impact assessment predictions in line with GIIP; and

°  Ensure that the nature and scale of management commitments are appropriate to the impacts
identified.

As mentioned in Section 3, SRK has undertaken the ESIA (this report) which will be submitted to the IFC
for disclosure (60 days). Thereafter the report will be updated based on feedback from the IFC, TERRA
and its agents. TERRA is recommended to compile a comprehensive ESIA which complies with GIIP,
including with the IFCPS and World Bank EHS standards.

Development of the ESIA and ESMP going forward

Project work completed and pending

Table 9-1 below provides an overview of the project work which has been completed in the ESIA and
ESMP, and research and drafting required for development of the Comprehensive ESIA and ESMP.

Table 9-1: Project work completed, and that still to be undertaken for the project during the

final ESIA and ESMP process

Completed in ESIA and ESMP To be undertaken in comprehenisve ESIA and

ESMP

Climate and Air Quality

+ High level baseline data collected using the | +
Koppen Climate Classification System and |,
historical data from the internet.

+ A high level impact assessment was
undertaken based on the data collected by | +
the in-country consultants (GAC).

Ambient air quality monitoring should be undertaken.

Installation of a weather monitor within the project area
to monitor wind speed, wind direction, temperature and
rainfall at a minimum.

A dispersion modelling study needs to be undertaken to
more accurately determine the zone of influence of

< _ Mitigation measures proposed for potential air operational activities.

quality impacts identified. + Revision of the climate and air quality baseline as the
the social survey progresses and monitoring data becomes
available. Thereafter update the impact assessment
and management measures accordingly for the
comprehensive ESIA and ESMP.

+ Provision of recommendations for
comprehensive ESIA and ESMP.

Biodiversity

+ A desktop study based on the limited |  Accurately delineate aquatic and terrestrial habitat given

information available for the broader study
area.

A brief site survey undertaken.
Classification of species undertaken.

Development of provisional species lists for
common plants and fish (notably limited time
was spent in forested patches; no information

the complex mosaic of habitats present in the study area
(including high levels of disturbance and burnt patches
obscuring habitat signatures).

Undertake sensitivity mapping.

Review and update the biodiversity baseline, impact
assessments and management measures based on
additional baseline findings and incorporate into the

ANAM

471947_Terra Environmental and Social Assessment

March 2014

SRK Consulting: 471947 TERRA ESIA

Page 227

Completed in ESIA and ESMP

To be undertaken in comprehenisve ESIA and
ESMP

was collected on terrestrial vertebrates,
aquatic invertebrates, or subterranean fauna,
and insufficient time was available to confirm
the presence of endangered, vulnerable or
rare species).

+ General distribution of habitats documented.

+ Mitigation measures were proposed for the
potential biodiversity impacts identified.

comprehensive ESIA and ESMP.

+ Intiate a cerfication process for the TERRA project.

Surface and ground water resources

+ Surface

o

and groundwater study was

undertaken including:

A summary of the relevant regulatory
framework (national standards and IFC
Guidelines) for surface and groundwater
control

A review of the EIA conducted by GAC in
2009

A site visit was undertaken in December
2013 to assess the current status of the
water resources in the area

A review of existing information from the
nearby areas

Compiling a monitoring programme and
propose monitoring points

Identification and
impacts.

rating of expected

+ Commence detailed baseline surface and groundwater

monitoring based on the monitoring program and
protocol proposed in the preliminary surface and
groundwater study.

Using collected data review and update the surface and

groundwater  baseline, impact assessments and

management measures in the comprehensive ESIA and

ESMP.

Undertake  floodline determination and develop

comprehensive measures for effective management of

stormwater and effluent.

Prepare water management measures that take account

of the following:

o Storm water diversion will need to be planned after
a detailed hydrological assessment

o  Excessive water during the wet season

o Water quality at all the sampling locations is
considered fit for most categories of use

o Samples have a signature dominated by
precipitation with no significant effect of evaporation

o 1:50 and 1:100 year flood line.

Soils , Land Capability and Land Use

o

+ A desktop study was conducted which
included:

Review of available project information
and data for the area, including legal
requirements for the protection of soils
and lands of high capability as well as
permits that may be required by the DRC
legislation

Compilation of information needbs list.

Review of soil fertility parameters
required to assess agricultural potential

Review of soil characteristics and land
capability in terms of the Food and
Agriculture Organisation (FAO)
Guidelines for Soil Description, 2006,
which includes physical and

Verify preliminary findings/predictions developed in the
ESIA and ESMP by undertaking appropriate soil
samples to determine soil fertility parameters and
characteristics, as well as land capability.

Using collected data review and update the soils, land
capability and land use baseline, impact assessments
and management measures in the comprehensive ESIA
and ESMP.

ANAM

471947_Terra Environmental and Social Assessment

March 2014

SRK Consulting: 471947 TERRA ESIA

Page 228

Completed in ESIA and ESMP

To be undertaken in comprehenisve ESIA and
ESMP

morphological characteristics as well as

information used to derive land
capability.
o Liaison with other specialists as

necessary such as the social, water and
biodiversity teams.

o Generic impact prediction was
undertaken which will need to be
modified as more detailed information
become available.

o  Proposed mitigation measures for the
potential soil, land capability and land
use impacts identified.

Noise

+ A desktop study was undertaken and
included:

o A review of available project information
and data for the area, including legal
requirements

o Preparation of an information needs list

o Analysis of aerial photo/ satellite imagery
to identify potentially sensitive receptors
in relation to proposed infrastructure

o Review of the locations and
characteristics of receptors and noise
sources

o Identification of mitigation measures for
the potential noise impacts identified

o Recommendations for the future
monitoring of significant impacts, in the
context of existing sources and receptors

Revision of the noise baseline as the social survey
progresses, review the impact assessment in the light of any
new information including design details, and update
management measures in the comprehensive ESIA and
ESMP.

Traffic and Transportation

+ Traffic and transportation study included:

o Transport survey and data collection
including current transport and
pedestrian flows on the surrounding road
network, public transport and road safety

o Identification of existing major sources of
traffic and the sensitive receptors

o  Potential indirect, direct and cumulative
risks/impacts to the receptors/resources
for each project alternative

o Management measures for identified
significant impacts and to enhance
positive impacts of the project

o Monitoring requirements for
implementing the suggested

Revision of the traffic baseline and review of the impact
assessment in the light of any new project information
including socio-economic data. Update management
measures in the comprehensive final ESIA and ESMP

ANAM

471947_Terra Environmental and Social Assessment

March 2014

SRK Consulting: 471947 TERRA ESIA

Page 229

Completed in ESIA and ESMP

To be undertaken in comprehenisve ESIA and
ESMP

management measures

o List of further studies that might be
necessary as part of the Comprehensive
ESIA.

Social

+ Social baseline included:

o  Gathering initial information on social
baseline, water use and availability,
heritage and livelihoods

o Social household survey of affected
communities

o Assessment of potential impact arising
from the proposed project

o Management measures for identified
significant negative impacts and the
enhancement of benefits arising from the
project.

Refine the social management plans covering areas
including land acquisition, livelihood restoration and
compensation, measures related to management if
impacts related to population influx, traffic, contractors,
employment and capacity, cultural heritage/ chance find
procedures as information becomes available from
additional investigations, e.g. cultural heritage, water
and biodiversity.

Update the SEP to record any additional stakeholder
engagement.

Develop a detailed sustainable (community)
development plan based on sound understanding of
local development needs, contextual conditions and
client requirements.

Cultural heritage

+ initial findings on cultural heritage in the
project area were collected during the social
surveys.

+ High-level archaeological and heritage and

management measures are included in the
ESIA, including a chance find procedure.

The cultural heritage survey should be conducted of the
project area to obtain information from communities to
determine where sacred sites are, and other sites of
cultural significance.

Using collected data review and update the cultural
heritage  baseline, impact  assessments and
management measures in the comprehensive ESIA and
ESMP.

Stakeholder Engagement

+ Stakeholder engagement undertaken to:
o  Identify stakeholders directly and
indirectly impacted by the project
o Hold introductory and follow-up meetings
with the key stakeholders
o  Distribute BlDs (in French and Lingala) to
key stakeholders.

+ Preparation of an Issues and Responses
Report (IRR).

+ SEP and associated stakeholder
documentation including a  grievance
mechanism.

Set up a formal grievance mechanism in the project
area.

Disclose the Non-Technical Summary of the ESIA to key
stakeholders.

Based on feedback from stakeholders, including
comments received through the grievance mechanism,
update the IRR and update the SEP.

Planning and management of environmental, health and safety (EHS) issues

+ Generic EHS structure and roles and
responsibilities presented.

+ General requirements for monitoring,

Confirm the EHS structure and roles and responsibilities
Within the TERRA organizational structure.

Integrate and implement the ESMP in the context of a

ANAM

471947_Terra Environmental and Social Assessment

March 2014

SRK Consulting: 471947 TERRA ESIA Page 230

Completed in ESIA and ESMP To be undertaken in comprehenisve ESIA and
ESMP
reporting and auditing set out in the ESMP. wider environmental and social management system
(ESMS).

+ Ensure alignment of policies with ESMS objectives and
relevant certification requirements.

+ ___ Review and update the relevant sections of the ESMP in
the comprehensive ESIA.

9.2.2 Plans developed and pending

Key plans containing specific management and mitigation measures provided by specialists and the
SRK project team are included in the main body of the ESMP. The Stakeholder Engagement Plan
(SEP), incorporating the stakeholder grievance mechanism is the only ‘stand-alone’ plan. The list of
plans to date is as follows:

Environmental Awareness Plan;

Construction and Land Clearing Control Plan;

Community Health and Safety Plan (CHSP);

Emergency Preparedness and Response Plan (EPRP);

Cultural Heritage Management Plan and Chance Find Procedure;
Influx Management Plan;

Contractor Management Plan;

Employment and Capacity Plan;

Water Management Programme.

Stand-alone plans that have been developed include the following:

SEP, incorporating the stakeholder grievance mechanism

Additional plans that should be included in the comphrensive ESIA and ESMP include:

Water quality and quantity

Aïir quality management plan
Biodiversity management plan
Waste management plan

Occupational health and safety plan (OHSP).

ANAM

471947_Terra Environmental and Social Assessment March 2014

SRK Consulting: 471947 TERRA ESIA Page 231

10 Conclusions

SRK has undertaken the ESIA (this report) which will be submitted to the IFC for disclosure (60
days). Thereafter the report will be updated based on feedback from the IFC, TERRA and its
agents. TERRA is recommended to compile a comprehensive ESIA which complies with GIIP,
including with the IFCPS and World Bank EHS standards.

This ESIA and ESMP is the first and only of SRK's key deliverables towards the development of a
Comprehensive ESIA and ESMP during 2014. lt should be noted that owing to the limited baseline
information and data available at this stage, the impact assessment has taken the precautionary
approach with negative impacts potentially rated higher than they might. The ESIA incorporates the
following components:

+ An outline of the baseline environment and description of the proposed activity;

+ A description of the ESIA and ESMP process, as well as stakeholder documentation including
the key issues and concerns raised by stakeholders during the project process to date;

+ Overview of findings of the specialist studies undertaken to date; and

e Environmental and social impact assessment and management measures for the construction
and operational phases.

The project site is located approximately 90 km east of Lubumbashi and 80 km south of Kundelungu
National Park in the vicinity of the N5 road (Route Kasenga) to the south in the surrounding area of
the Lubanda Village, Kasenga territory, Haut-Katanga District in Katanga Province of DRC. The
vegetation dominating the immediate vicinity of the TERRA farms is savannah with grasses such as
Hyperhenia, Panicum and Imperata species. The forest trees in the area are of the Zambezi type
(Miombo), Brachystegia and Pterocarpus species. The diversity of mammals in the project area is
low and that of bird's moderate, while insects showed higher diversity. À number of Red List species
occur in the area, most of them being specific to forest habitat. Local communities are reliant on
subsistence agriculture to meet their basic livelihood needs. Potable water for domestic and animal
consumption is mainly sourced from boreholes in the villages highlighting the importance of
groundwater resources.

The ESIA has involved one round of stakeholder engagement with government, community and non-
governmential role players, with more engagement proposed to follow in the process of developing
the final ESIA and ESMP. Stakeholder documentation has included a BID for the ESIA and ESMP.
The report proposes measures in the Stakeholder Engagement Plan (SEP) (including grievance
mechanism process) to address stakeholder issues during all project phases. Concerns about the
project are explained the Issues and Responses Report (IRR) (Appendix B of the main report). The
project is widely welcomed by stakeholders, with development expectations including employment
and services.

As part of the ESIA by GAC, a site survey for baseline data collection, and environmental monitoring
for data collection was carried out by the experts of GAC in 2010.

The subsequent ESIA by SRK included an additional site survey undertaken from December 2013 to
March 2014 by key specialists from SRK's project team to fill critical gaps and update the baseline
information where possible. The four month project timeframe did not however allow for detailed
primary data collection and analysis, and where relevant, limitations in this regard are noted. The
following specialist studies were undertaken by SRK: surface and groundwater; socioeconomic; and
biodiversity, and updated the baseline information presented in the 2010 ESIA. The project is
anticipated to bring regional and local economic benefit including through job creation. Key potential

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 232

negative impacts requiring careful management during construction include impacts from
construction activities (e.g. loss of flora and biodiversity, noise and dust), social disruption from influx
of workers, traffic and road safety, as well as soil erosion. During operation, key potential negative
impacts could include groundwater drawdown leading to lowering of the water table, which in turn
could impact communities’ water availability. Air pollution from dust of construction and tractors and
ongoing social disruption from traffic and risk of disease are potential impacts for communities in the
immediate vicinity of the development.

Findings from specialist input to the ESIA include the need for review of community development
issues which should proceed as a priority during the Comprehensive ESIA and ESMP phase. These
issues will form the focus of in-depth social baseline investigations, analysis and recommendations.
The Comprehensive ESIA and ESMP should contain detailed recommendations and plans for
management, monitoring, audit and review for the lifetime of the project, covering aspects including
social impacts, air pollution, water quality and quantity, cultural heritage as well as biodiversity.

lt is anticipated that it will be possible to successfully mitigate impacts associated with the
development, with no fatal flaws having been identified to date. The ESMP should be integrated into
TERRA's ESMS which should be aligned with the requirement for certification.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 233

11 References

AFDB (African Development Bank) (2009). Democratic Republic of Congo. Economic and Sector
Work: Regional Economic Development in Bas Congo in the Context of Decentralisation in the
Democratic Republic of Congo. September 2009. Available online:
http;//www.afdb.org/fileadmin/uploads/afdb/Documents/Project-and-
Operations/DRC_Etude%20decentralisation_english__01.pdf, accessed November 2018.

AFDB,2009

Ballore Africa Logistics, 2013

Bureau d'Etudes Environnementales du Congo, In-country EIS and EMPP 16" of December
2010

Cahen, L. et Lepersonne (1973) Notice explicative de la feuille Ngungu de la carte géologique
du Zaire au 1/200000 Dir.Serv.Géàl.Zaire.66p.

Central Bank of Congo, 2011

Central Bank of the Congo (2011). Rapport Annuel 2011. Available online:

http://www.bcc.cd/downloads/pub/rapann/Rapport_annuel_2011_bcc_RDC.pdf, accessed
November 2013.
Central Bank of the Congo (2013). Condensé hebdomadaire d'informations statistiques N°
44/2013 ( November 2013). Available online:
http://www.bcc.cd/downloads/pub/condinfostat/Cond_Info_Stat_N44_2013.pdf, accessed
November 2013.

Concawe Report 4/81, Manning et al, The propagation of noise from petroleum and
petrochemical complexes to neighbouring communities, Den Haag, May 1981.

Ewart-Smith, J. L., Ollis, D. J., Day, J. A and Malan, H. L. 2006. National wetlands inventory:
Development of a wetland classification system for South Africa. South African Water Research
Commission Report No KV 174/06.

FAO Soil Maps, 1976
FAO Soil Maps, 2003
FAO Soil Maps, 2006

Freshwater Ecoregions of the World (FEOW). 2010. htip//www.feow.org, downloaded 17
September 2010.

GAC, ESIA and ESMP for TERRA, 2010

Humphreys, G. 2002. Barrow Island Gorgon Gas Development Subterranean Fauna. Prepared
by Biota Environmetal Sciences.

IFC, 2011
IISD (2013). Democratic Republic of Congo: Greenhouse Gas Emissions Baseline Projection
(Seton Stiebert, March 2013).

IMF (2010). Democratic Republic of the Congo: Statistical Appendix. IMF Country Report No.
10/11, January 2010. Available online: http://www.imf.org/external/pubs/ft/scr/2010/cr1011.pdf,
accessed October 2012.

IMF (2011). Democratic Republic of the Congo: Second Review Under the Three-Year
Arrangement Under the Extended Credit Facility and Financing Assurances Review—Staff
Report; Staff Supplement; Press Release on the Executive Board Discussion; and Statement by
the Executive Director for the Democratic Republic of the Congo. IMF Country Report No. 11/54,

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 234

February 2011. Available online:  http://www.imf.org/external/pubs/ft/scr/2011/cr1154.pdf,
accessed October 2012.

+ _IMF (2012). IMF Executive Board Concludes 2012 Article IV Consultation with the Democratic
Republic of the Congo: Public Information Notice (PIN) No. 12/1115
September 27, 2012. Available online: http://www.imf.org/external/np/sec/pn/2012/pn12115.htm,
accessed October 2012.

e  IMF WEOD (World Economic Outlook Database). Available online:
http://www.imf.org/external/pubs/ft{weo/2012/02/weodata/index.aspx, accessed October 2012.

° _IMF,2011
° _IMF,2012

° International Finance Corporation (IFR) 2012. Performance Standard 6. Biodiversity
Conservation and Sustainable Management of Living Natural Resources. January 1, 2012.

e International Standards Organisation, ISO 9613-1: Attenuation of sound during propagation
outdoors — Part 1: Calculation of the absorption of sound by the atmosphere.

e International Standards Organisation, ISO 9613-2: Attenuation of sound during propagation
outdoors — Part 2: General method of calculation.

+ ISO 14064-1-06 Standard, Greenhouse Gases — Part 1: Specification with Guidance at the
Organizational Level for Quantification and Reporting of Greenhouse Gas Emissions and
Reporting.

+ LCahenet al, 1963

+  Marysse S. and Geenen S. (2009). Win-win or unequal exchange? The case of the Sino-
Congolese cooperation agreements. Journal of Modern African Studies, 47, 3 (2009), pp. 371-—
396.

+ Proudlove, G. S. 2006. Subterranean fishes of the world. An account of the subternaean
(hypogean) fishes described up to 2003 with bibliography 1541-2004. Published by the
International Society for Subterranean Biology, Moulis, 304 pp.

+ _ Thieme, ML. Abell, R., Stiassny, M.LJ., Lerner, B., Skelton, P., Teugels, G., Dinnerstein, E.,
Toham, AK., Burgess, N. & Olsen, D. (2005) Freshwater ecoregions of Africa and Madagascar.
A conservation assessment. Island Press, Washington, DC, 431 pp.

+ __TRB, 2000
+ Van Zyl, 2013
+ __Wiscmeier et. Al, 1971

+ World Wildlife Fund (WWF) 2008. Biological Priorities for Conservation in the Guinean-
Congolian Forest and Freshwater Region. Proceedings of Workshop held on March 30 - April 2,
2000 in Libreville, Gabon. Kamdem Toham, A. D. Olson, R. Abell, J. D'Amico, N. Burgess, M.
Thieme, A. Blom, R. W. Carroll, S. Gartlan, O. Langrand, R. Mikala Mussavu, D. O'Hara, H.
Strand, and L. Trowbridge (Editors). Available from http:www.worldwildlife.org/ecoregions

+ __ WRIMWBCSD 2004. The Greenhouse Gas Protocol. A Corporate and Reporting Standard.
Revised Edition

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 235

Prepared by

Natasha Anamuthoo, CEAPSA

Senior Environmental Scientist

Reviewed by

SRK Consung - Cartes Becronc Si

+ srk

ATiSamarTsSR apart
G168-7125-1422-0

Darryll Kilian, MSAIEES CEAPSA

Partner

All data used as source material plus the text, tables, figures, and attachments of this document
have been reviewed and prepared in accordance with generally accepted professional engineering
and environmental practices.

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 236

Appendices

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
SRK Consulting: 471947 TERRA ESIA Page 237

Appendix A: Lists of signatures by ‘Inspection of |
‘Agriculture, Fisheries and Livestock

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
F£PYBL.QUE DEMOCRATIQUE DU CONGO

PROVINCE DU KATANGA « [SN
DISTRICT DU HAUT KATANGA /
TERRITCIRE DE KASENGA { F
\ :
LISTE D'INDEMNISATION DES PLANTEURS VICTIMES D'EXPROPIATION
DES LEURS CHAMPS PAR LA SOCIETE TERREA SPRL
INSPECTION DE L'AGRICULTURE, PECHE ET ELEVAGE
N° |NOMS ET POSTNOMS CULTURE AGES SUPERFICIE | TOTITIER | TOT.GEN. [TOT GEN. |SIGNATURE
MONTANT $S/MONTANT FC
1]KALUNGA MUSONDA MANIOC 2 ANS 72 RES 43 as [4550 LS
2]PETRONIE MUKINDA MANIOC 2 ANS 35 ARES 21 215 HOSODF Pal) LE r48 SE NR
: > à
3[MABWALE CHARLES MANIOC 2 ANS 58 ARES 35 355 AF5 Do
4 ‘
4lkISULO kINKANGA MANIOC 2 ANS 420 ARES 252 252 $ As CTDse
5[M\VEMA. KATSHETSHE MANIOC 2 ANS 315ARES 18e | 18e ÿ4 Joke] le
slkIBWE KITONGE MANIOC 1 AN 495 ARES 294 mes A4F6vR
|
7IBLANDINE -/“ 34/14 1,+  [MANIOC 2 ANS [74 ARES | 44 us |[£67%
: -
il
8]MITWELE ADALBERT MANIOC 2ANS 22 ARES m4 | ms |[67077#
Î
9[KALULU KIBASO MANIOC 2 ANS 45 ARES 27 13 55%| :
| :.
101KINGEBE KUNDA MANIOC 2 ANS 67 ARES ñ 40 ! 40€ AIO =
T—
l
11/KASONGO MUSUYI MANIOC 2 ANS 200 ARES | 120 | 1205 60 0b0r«
l pu

AODIMAMAME AATIOMRID A
. |
[_ 13/KUNDA KAFITA MANIC 2 ANS 170 ARES

14 MPUNDU KONDE MANIOC 2 ANS 10 ARES

|_15hmnea — BUPE MANIOC 2 ANS 104 ARES
ne
Tu KINGERE MANIOC 2 ANS 112 ARES
17]MUNDA JOSEPH MANIOC 2ANS 24 ARES
18[DIEUDONNE MaNIOC 225 ARES
[___319 KISALA DIEUDONNE MANIOC 2 ANS 62 ARES
20/MWAPE DIEUDONNÉE __[MANIOC 2 ANS 105 ARES l
Î
21]KASHIYA FRANCOIS MANIOC 2 ANS 12ARES 7 14 gala
22/KALBMBE JEAN MANIOC 1 AN 84 ARES 5 | as MP5SGA]) Ka pl

CELA

A6 8 DDdk|po 224848

23]MUSANSHA FLORIBERT MANIQC AN 60 ARES 36 +

24|KASANDA FAUSTIN MANIOC AN 20 ARES$ 12
25|KILUFIA BENI MANIOC 1 AN 63 ARES 38

[___26/KABELU MATANDA MANIOC 2 ANS 131 ARES 72 |.

27]MWANGA POLEPOLE MANIOC 2 ANS 108 ARES 65
28|KAULU KISOKWA MANIOC: 2 ANS 53 ARES ___| 32
MAIS 967 ARES | 580 |
D CARS
29]KANUNGWE GILBERT 3 MANGIERS Enrap, ___|4x3x3= 36 |

1A .UME En rap Axtxs= un

; Le

FA +

30[KASONGO MODESTE [MANIOC L ANS
31JERNEST MANIOC 2ANS |

MANIOC 1 AN |39 ARES
32|JEAN MUKOLUNDA 10 touffes des bananier|En rap, 3x10x3=

15 MANGIERS En rap, ax15xE= 180 |
33[NA NGANDWE MATHILDE MANIOC 1 AN 32 ARES 19 18s
34]K@UNGU POWEL MAIS 240 ARES 144 144$
35|MUFWAYA MANIOC TAN _|45 ARES 27 27€
36|PATRICE MANIOC 2 ANS 39 ARES | 23 234

MANIOC 2 ANS 466 ARES 280

3 MANGIERS En rap. 4x3 36
37|KIZONDE 16 AGRUMES 10 rap. ax10x 120 | 518

’ 1 AVOCATIER En rap, 10x1x3= | 6

1 GOYAVIER En rap. 2x1x3= | 30 |

1 PORCHERIE En activité 40 ARES 40 |
38[MUSOKAI (MUSOKA) K.M. MANIOC 2ANS 35 ARES 21 ns MSoon ls

-°*
39]MOFATI KANGWE MANIOC AN 49 ARES 29 295 q 5 \
4 =
40[LWAND& Allonse MANIOC 2 ANS 18 ARES 11 115 SSPDR LL
ES e
41]MPONDE — MANIOC 2 ANS 20 ARES 24 245 /là DIV
[__ 41 +
42/KALUBA LOUISE _[manioc 2 ANS 18 RES “1 115 SSSR —{{ad
43|MUMBA LWANDO MANIOC 2 ANS _|I3ARES 8 85 Forrr AK,
JEANS
L

44]MWEMÀ MODESTE __ [MAN 5  [2ANs 15ARES CE gs FSovR Ass

€

KUNDA ROSE MANIOC 2 ANS 15 ARES

SIMON MWAPE KATELE MANIOC Le gares ai
47|KUNDA MWEMA ROSE ARACHIDES 68 ARES 5
‘
|__48MBWamBwE MAIS _JsaRES | __38 ss [47 CVor
Î

49[YOBO MANIOC 2 ANS _|64 ARES |

50]TSHEWE EMMANUEL MANIOC 1 AN 108 ARES
51]NGOSA MWANSA MANIOC 4 AN 93 ARES
2 MANGIERS En rap, 90 ARES
$52]ISAAC MWEPU MANIOC 2 ANS 4x2x3=
53[MU. KILUMBA KABI MANIOC 2 ANS 47 ARES

MANIOC 33 ARES
MANIOC 2 ANS 52 ARES
1 MANGIER En rap, 4x1x3=

MANIOC 45 ARES
1 MANGIER

KAMWANA ESTA
SIMUSHIBWE KAPENDA

56|KASANDA BESTA

1 PAPAYER En rap,
57|CHALWE CHOLA JMANIOC [2 ANS 27 ARES
MANIOC 2 ANS 54 ARES
3 MANGIERS En rap, ax3x3=
$58|KIPILI MBOBOLA 2 MANGIERS En rap, 4x2x3=
4 PAPAYERS En rap, 2x4x3=
1 PORCHERIE En activité

MANIQOC 2 ANS 19 ARES I
61|KASABA ROGER MAinOC 2 ANS 27 ARES
MANIOC 2 ANS 14 ARES
62|KASONGO DORIS 3 MANGUIERS Non en rap. |1x3=
3 AGRUMES Non en rap. |1x3=
3 PAPAYERS En rap, 2x2x3=
MANIOC 2 ANS 15 ARES
63|AUGUSTIN KALUNGWANA 5 MANGUIERS En rap, 4x5x3=
1 GOYAVIER Non en rap. |1x1=
2 PAPAYERS [En rap, 2x2X3=
64|KALONDA MANIOC 2 ANS 10 ARES 6
Î
65|KAZADI MANIOC 2 ANS 12 ARES 7 i
— _
cr
66|MOFEYA MUMBA MAIS 75 ARES 45 4s 235 TE
67|KILEYA NGANDWE MAIS 306 ARES 184 20 gs | 7
25 touffes des bananier|En rap. 3x25x3= 225 40€ S
FE —— nn es
68|KAPYA KILEYA MANIOC: 1 AN 128 ARES 77 775$ 133500 |
69|KISUMBA DIEUDONNE MANIOC AN 50 ARES
T0/KISEBWE LAURENT MAIS 50 ARES
71]MWEM'A KALYEKE MAIS 48 ARES 29
72]FUBE CHOLA MANIOC [1 AN 35 ARES 21
73]NGANDWE POTOLO MANIOC 2 ANS T ARFES 4 E
TAÏKITUPA LUC JMANIOC ne ANS 180 ARES 108 8s [9 46vvR. ©
15|MwITwaA oscAR MAIS 30 ARES 4 18$ 7ovve —

T6|ISAAC MWEPU

MANIUC

TAN __srares
| =

28 ARES

81|CHABALA GASPARD

MANIOC

25 ARES

77|KYUNGU KALALA _[Manioc 2 ANS | 47 ME
Il
78|LUMBWE KAKONE MANIOC 2 ANS 22 ARES 13 135$
79[KATIKISHA BENATI MANIOC 1AN 26 ARES 16 163
JANIOC 2 ANS 101 ARES 81
c M —BANS hote É
{80|KALABA GASPARD 8 AGRUMES Non en rap [1x8= 8 13 [360008
: 1 PALMIER 3xt= 3

82|KYAMFYA MARIE MANIOC 2 ANS 25 ARES
83|LUBELEKI CHANTAL MANIOC 2 ANS 15ARES | g 925
|
84[|MUKALAY KISOMA MANIOC 2 ANS 12ARES 7 T$
85|MUMBA NGANDWE MANIOC 1AN 31 ARES 19 198$
86|MUMBA SOMU MANIOC 1 AN 34 ARES 20 205
87|PANDWE DORCAS MANIOC 2 ANS 38 ARES 23 235$
88|M. LIKUKU JOSUE MANIOC 3 ANS 253 ARES 152 1525
89|CHOLA KASWESHI MANIOC 1 AN 158 ARES 95 95$
20/KABOSHA BUNDA MANIOC 2 ANS 63 ARES 38 385
91|KAPENDA MANIOC 2 ANS 21ARES 13 13S
MANICT 2 ANS 99 ARES 59
MANICC 2enran Ay9v2= 74

g2ÏKALASA ALFRED 4MA: U! 7S 2 en non rap. |1x2= _] 87s T =
{ : 1 GOYAVIEX Non en rap. : | F2 CE
Non en rap. [1xi= 1
LI ———
93 [MUBANGA BEATRICE 129 ARES | 77 775 8 Poor ï ES
Leh£e
94 |MUMBA MAKENGA 380 ARES 228 2285 A4 For F DA
F2
95 |MWANSA MWEWA 1 AN 68 ARES 41 415 Lé pfff She l
96]CHOLA NSEKE MANIOC 115 ARES 69 695 34500
MANIOC 78 ARES
sh >
2 AGRUMES 1215 bosoox ’

97|PAPA SHENKE

2 PAPAYERS 12
J2 touffes de bananiers |En rap 3x2x3= 24 +
| 2,
98/KASANDA KAWEME Jmanioc 2 ANS 32 ARES 19 195 J5coR
PAF 5e
ge ]KANDU MWEWA MANIOC 2 ANS 12ARES 7 7s 35:
MANIOC 2 ANS 580 ARES 348 LE
A
100|PANDWE KANGULA 1 PORCHERIE En activité 50 4185 OT cvr pa P*
2 PUITS D'EAU 20 |
101] MUNYANGWE KYENYEWE MANIOC 2 ANS 20 ARES 12 12$ bovrr
MANIOC 2 ANS 480 ARES 288
10 AGRUMES 4 en rap et |4x4x3= 48
102/KIBOKO LAURENT 6 non en rap. [1x6= 6 4015 150 SECre
1 PUITS D'EAU En activité 50 /
1 touffe de bananier [En rap, 3x1x3= 9 i_
103|CHOLA SYMPHORIEN JMANIO® 2 ANS 400 ARES 740 2408 A L9 ver 7
ni E

QeJ U3 STNNHOY L

= —CrLAV
| EH Se — SIN

21 = KE] SH3AVAVA 2]
L + =EXZ EE] BUUE9 SJnO} 2
5 SNANE US AHSHOYOd +
z =2xI] “dei us UoN SIANHOV à
$ 0€ EL =1D0] der ue un SENZCT VONT dVMAZLL
ju
SH311Y90/A &
SHIINONVA +
807 DOINVA
Lt Sav 82 SNv 2 DOINVA OONOTHISEE
pit SAuv 064 SN VAIONSIE
5 S3uv 8 SNVZ DOINVA VAN OENVANNIPLE
8 SIEV ET SNVE DOINVA VONIANELL
EE
6 =EXIXE) des U3| JelUEUEg 8p epno) L
Li Z =zx1] de] US vou z
did ET $ 67 Fe EST ETS SUINONvN # XNM34 3anON|2LL
Fr SAV pe SNV 2 DOINVN
;
YO Na d V4 Duo 56 ET g8L SAV OLE SN DOINVA VANOAVAÏELE
SE 52 DOINVA 3ISVEHANS VENIMT

S34v SL DOINVN NIHd130 VN ON
Sa4v 07 SNVZ DOINVN VATYMS IOON]80L
E | S34v S2 SNV 2 DOINVW VAYIVN 43163101
————
Sa4v del SNYT DOINVN DA VWIMU]S0L

S3ëv EC SNY£ JOINVW AAAMLPA VIVAN VNISOL |

Xe

Æ

-418[KIBEKWE KAFUSHA S 2PA Æ En rap. 2x2x8= 1305 ne
2 en rap. 2x2x3= = AGrx a à
5 GOYAVIERS 3 non enrap |1X2= 2 If BE Kw €
1 touffe canne En rap, 2x1= 2
__) p._ L_
u LOT | p oN D
ol MWAPE - FARGUCE _ |manioc 2 ANS 150 ARES ec ses gs k£ ñ
—) L2
120 LISERAIE -MUrPoc4] MANIOC 2 ANS 69 ARES 35 ss [Se
MANIOC FAN 393 ARES 236
10 AGRUMES 4 en rap et __|4x4x3= 48
6 non en rap. 1x6= 6 .
121|JEAN KAPUTULA 2 PAPAYERS En rap. 22x6= [12 as . | Le
1 AVOCATIER Non enrap_ [ixt= AR
10 touffes bananiers [En rap, 3x10x3= 99 — /
2 MANGUIERS En rap, 4x2x3= 24 | Le
1 PORCHERIE En activité 13 | |
122/BWALYA KISALA MANIOC 150 ARES 20 os [FR 7
123[NGANDWE kIBIMBI MANIOC 2 ANS 14ARES € € 5 JE
|
2
124] MUKALAY KANSELE MANIOC 2 ANS 28 ARES 1 [175 |? TTC
|
Lena nee hace bas Kane | à | ns ASFDE 7 | ai
126[KYASHA MANIOC 2 ANS 10 ARES e 65 3506R +
A 3 0 |
-_427rsHAMA MPONGO G MAIS 210 ARES 126 12 CT
+ ———
| > FT 1e
128/KIBUYE — K/FCÉES MANIOC 2 ANS 174 ARES 104 je |S2600k a
129[MUJINGA KVAKOTA MAIS 56 ARZS 34 us APT # °
180|MUMBA THERESE MANIOC 2 ANS 25 ARES 15 53 [FF s
|, f
181/ANNIE KALONDA MAN UC AN 2 ARES . sÆ | &

D
ES

132/VICTORINE KYAMBALA

133/KYAMBA JEAN PIERRE
134|KYULU MUKEBO

MANIOC

MANIOC 4 AN

38 ARES

6 ARÈS

OIGNONS

i:]10 ARES

ï

135]Mme VERONIQUE ETANG 43 ARES 26 25 VM35br
| 136/FRANCOIS KALUBA ÉTANG 40 ss |40 ot) Kakutro- |
137]MUSOSA KABENGE ETANG L 60 605$ : Se
| _138 GILBERT MUNYUMBWA MAIS 90 A 22
139/PATRICK TRIWO ARACHIDES 32 ARES 20 20S AE fs LAfSn)
|__140)ANGELINE TSHANDA MANIOC 63 ARES 38 ms WOK | She L=
141[KAMONA GENEVIEVE MANIOC 2 ANS 160 ARES 26 ss |A , D
142 KLUPTA HONORINE MANIOC 2 ANS __|70 ARES 42 425$
143|KYUNGU BERNADETTE MANIOC 2 ANS 69 ARES 41 41$ Le for
144] MNILA PROSPERINE MANIOG 1 AN 45 ARES 2 ms |13 10
+} UJINGA SAKUTOWA MANIOC FE 23 ARES 14 145 TTCTOR '
146[MULUNDU MWELWA MAIS 180 ARES 108 SY6TR
147|MUMBA MUSEMEMBE MAIS 382 ARES 229
148|VICTORINE KAPAPA Eee 2 ANS 21 ARES 13 135$ bISbe| _|

Fe, £ =
#7 | _150[KAYOPE MOISE MANIOC 3 ANS 100 ARES | 26e) ÿ0 CUT EX
151/KYAMBIKA NSOMPA MANIOC 4 AN 21 ARES 13 285 $ Â GLTPQ] AA
Ianoc  frans © Jiooares 60 _
152|MWELWA KILOBA 4 touffe bananier En rap, 3x1x3= o ass AOL] ques ? [if
18 MANGUIERS ax18x3= 216 __|
153]KABAYO LAMEKI MANIOC 3e 39s |? -'Cr Û
= 52
=. Î as 2
| KATSHITSHI LONGWA 71s |? : 5
Non en rap. _|1x1= 1
: _
KILEPA ETIENNE SANS  J22ARES 13 ss [mr lSenp
#s6}anTo LoNGwA 1 AN g ARES 5 5s É cé
ROBERT LONGWA 16 168 °
d" 14 U
KILEPA POMPON 25 ARES 15 | 155 Hire {he pa
4 .
MWITWA LEONARD 48 ARES 29 _ 295 lÂ fev ÉÉ 71e) mL
L 265
IMARUERITE KALABA 4 4$ DToF| L
161]LEONTINE MPULAMASANGA 23 | 235 AA EvR
é2lmuuncA Lonewa 52 ss [rit _"
À
163]EVARISTE KASANTULA 22 us |ZAÉE NB

164]BUPE KILUBA

166|KASANTULA TSHANGWE MANIOC 2 ANS 191 ARES | 1158
MANIOC 2 ANS GT-ARES 37 |
82 MANGUIERS 20 en rap. 4x20x3= 240 :

167[ANTOINETTE MUSHALA 12 non en rap|1x12= 12 2£"S
2 AGRUMES Non en rap. _|1x2=
[2 A ss Înone

168|GUYLINE MASENGO MAIS ET ARACHIDES 50 ARES

169/MUKUNGWE LEMBA MANIOC 1 AN 180 ARES

170|JEANNE KATUTA MANIOC 3ANS 400ARES |

DeaThA -KATA SH

171 = KAPANSHA MAIS 400 ARES

172]MABO LUFUNGULO MANIOC 3 ANS 60 ARES

173[MWANZA OLIVIER MANIOC 2 ANS 110 ARES

174]BENDA KAFITA ARACHIDES 100 ARES
Î l

175|KAMFWA KISHALA MAIS 4 ARES

176|KIBALE SOMBWE MAIS . 100 ARES

177|[ROBERT ranoléri MAIS g i

[17E ARES
178[MWELWA KAMFWA MANIOC 3 ANS 102 ARES |
179[MWENGE KYABUSHIKU MANIOC TAN 42ARES |
fl L
180|KAPYA DECARIS MANIOC SANS 200 ARES 120 os | DOÉTOR | gun _—
! 6 FT
181|KASANDA KABINGANDU MANIOC 329 ARES | 197 | 1878 53 SRE Es
240 4e Dar CR EM. |

| | i
| j _182]NGANDWE SEBA 2PAP£ RS Non en rap. _|1x2= 2 |
| 1 AGRUME Non en rap.__|1x1= 1 | :
183]MWELE JEAN BAYER MAIS 721 ARES 48
1 MANGIER En rap, ax1x3= 12 499 ©
6 touffes bananiers En rap, FE 54
184]KANDU MUTIPULA MAIS 80 ARES #80 485
185]MBUMA ODILON MAIS 192 ARES RER 115$
186JAARON MUSHINKWE MANIOC — AN 25 ARES il 15 15$
187|Mme KISEMBWE LUC _[MAIS | 25 ARES 15| 158
188]PAUL KALEKAMUNO MANIOC _{2 ANS 160 ARES 26 96 $
| _189[NGADUBE BESA LAS 25 ARES L 15| 155
|___190|MUKUNGWE LEMBA CONCESSION = 3000 ARES 1800| 1800 5
16158 $ plus 10% 1616 $ 224 Ha 16158 $ plus [16158 $ plus
| 10% 16168 | 10% 1616S
TOTAL f : ï 17774$ | 177748 |

Fait à Lubanda, le 23 novembre 2006

MOTAIIEI WA AKILI
VEAN-MARC |
ÀAJE TERRA SPRL

L Ps —. |

er)
ï A 21777 |
L n ue

SIMBA MAZOYA Fridolin
Chef de Bureau

er
en

Fan on

SIQLSAON ep TO ND

RS

CCE CE 4}

MYK STTT- EN P 27404600 3 FO MP 38D U9 RITEMPDES ND SIN QUOBED ST zwsd
—— ELS OAxpunu SBRUrIOS 30 SMuingeu GOD TOCIDA=MSGOIÉ QT MOTS, ‘ab, rwmTITUSO
BUTO eq ues den meim nm 9 HACIBQUOU WOIMIOSU MOI 19 QUES ENSD STÉT. SE 2750
seins un? TI SSDSO UeLT ND OLL CIPUNU ST AUMQAUOËL SNUSSEN SD DITON FIISL
———* DUPONT w SPNLTS TRIO OT OTIFY OPEN Y OPUTIMOET BY TÉY SD S1TOOTET sun
= — ——1 SQL rC0 pPnBEBUY mPUOZ np S-73wnb SJ USIQ Lu ne D
HENF XFS-STUrs ne ,nbeng Jreu Tru Yep UTNnf SHOP UTA SE SINOO DSIUMEIEBTIL
ROTISATOUSI SUw BI FO-Q PITA SD SUD UM ŒMNGE MODLTIONLAXHALANT HHLVNINOLTENIONOD
A * SYE H/HN Lerogdes se GLiLZLL
TeTeLPUpTF erpiO, D GOIPeNU WOT MNOS Teirnof IS mEPOZr N® ANCC eo nôer 4zner,
Tree KHNBD UFof 43 Meu—a PUFA NP SJ wp Le oPUuOD ND eNnbrIIBIOOHE SNbBEILTANTEU ST
DOSAN NTOUSO 60UO0p3 LUTTER FL UOO UND NILION US QUENP Ge 0D SHRrIVTISTPertIS 3
me mm WOLLONNHICT MIN VH ŒNOTOUOM QUMIPF INON MIS BR EUTAPVAT
TIM SHGUSOPIASI TOY EUSWAUNONT SP SUNVUOS YMMIZON TeUOTOS SeNUOAY 485
UT NS Toro CFQre vos Quels BDOOL eu SOS MO0D ND 914 F#SX NYBSANDOUN NE PT
SP FATT PYFTFASEUSTMS.T NO SPAYEL PAPTOON regie res vraie El

ie CS ESS RS VS CS CS ss men nnee en FA

MD ASUICTLLIIISITS Le eau. CPL Te | 7

RAbDILONI LHC  UOSSEDUOD QUN,P JUS} OGILE,P EUR D

æ x" / cu = DNNOD NO AODIIVMOOINTIET OOUIAOAMHOI
s a 7 =
DAT OUBDAGORT HR TOM EUR Æ NES A SEPT OÙ RL à
“ame amanener fe Gergei latines RO GiGlsdos wypoD aUwAUYsO 4 me Es.

+ NS NOIBSIAIG
D'A ahelases
2 RE DE TIET IE TR

ED TT MNOD 01009400 A4 EN ND @1wP US CTJAMPEND NE SINQUOND CT ImT pwmerp
Ci OIGUNT SPPLLTON D AS SPHENEE Se OP  VUAIOA—E GESOrUT ST Green EEE Lies
EU  O'EUIDES MO EM D'ÉTÉ CPE EE Mes DEL CAN Ge mere der tbe LMBE Wp TD TI
LOANR SUNSET Tera me pmS Se TES mp  LEL Org enmis SU AUS OO PES mew SU UE SON EE ST.
a SAME NE M Sin Eur ecran PUY EPP ON DU ETFEMEM À QTÉN LP ETTENTEAL TE
Re — 2 Omgrde—ro prb TRUE HPUOZ MM BAIN HN LALIUIS CES ANSE
MEN CPR Paire A ne bone ENST LES ROSE UENT SAS I PUTA ST WIUDO QUBAUSLA Ge
AMTTOAVIOCEST drone brrr Oo IITEA MSI Glen CON ED MONS Ti CODEN JITT MNT ON TIVIINOIGONONOD
a — 0 00 mt om on me me ét ee ee mn mm no one mme bit SI PTIT OUT OG EE qe La LE
m—— toner ge CAG SO Ms peste Ne OUT GOUUITZ HET HUE  TNPLLENIOC IT RE PPT UE CNET eo NB 1yNoUU
TV ÉD LEE Dame PUULA ND SUN Et DPUOS TP  WNB FA MIOOUUO MNT FE LONABI WT
nm NTOUOO mo mN AUCUN SV HPARTIOD MISE MO SOA CIE MURS DoumOD SPA ATPOIUS A0
ee m2 2e DES D md eee 6 49 MPUOTNT CT PEL CG PARTONS Um PT LE LG A TD EN
Cepwa C CENT ma 9 Cie map Tes. A ORÉCOEVEOT UNE D Wir OT) PI TMIN TOO VON LNUMAY 16%
DAT ee UITZ MS TURN Ep om Um Er OO L DUT CDR Se UOT Er UE OT OC Mass NIMSANOIX Ne
CID TT MAUR 0 D CODE DA LV UC MENTIO GE A GRAMIN AD THON CAT ITSNUS ES MAIN IA
deg PE ee _ v x T6 RECTEE - nn

CTERPSTTECTPEECIE ES COTTON PE LOS LOI CET ON CETTE]

&

ANS ELOBLARAE CUOISSHDUOD WBUMN,P JUS US IFSIÉREAILIES, P PEL

_rTess free ECTS RS SRE ele EE Se se AR es es a LE
DiIASSAO!S Sp OSTOU TE 2 LEO PUUEA | LH A AT AH ra
ue œnnv,Rr soprano quo gipiecdeosscÀ mppests AUSn GS qu OP om mt

DROLE dr

FuisvavS 0 Noise
+ PT Di el eUeS se,
+ - Br MEN SHCHSL
VONVLVAH_ LNVH

———— mms 110 pUOD NP H713QM0pE OT Ted LFP TT- KO 27003100 9 FTNU D
—— te PUIUOIP QLS C1 -nui SPULIOU SD 93e ePwINSpe bp THAILDA=HEOOLT OT AorTm,P
AwWTIUSCO BUS 3 PUÇA *SarIw 9 ENU SIUOIS “SSI OU ENVDP BAUSIS STTENM 0 TC Z
sodns ounm,p TSI mPUO0 GTA ND SLL Srp SM SL AUWQUIOL NPTOMSH CD SIFOS FETST.
= SPUMANT # 6-03: TOLORGaT-OIFY Pmhn D SHUTIHOSD D.1194 SP STTLIOSIMT @tif)
CESSE FO MQUABmeEO BNBYIDUTX SRUOJ NP S13eNR SAUSIS Ts END RENÉ
RTS 3 PUEA ne nbunf JNOU Tru wnop tnt qe 9 FUYTA ST BiNOS JUPUGASL Su TA
STISANOUSS ire BU TO 7 PUTA SD SuTSY TN INuU AD ILOMT XIeT DEN ONE E VE TO LES ONOD
SR me D a mb me ans éFE HU Triogde 9e Ex LL
CT TPIPUPP SHDré D WMOIPAUNL MOT ANGS TWUINOF SIMS EBPOI nn INOo 6 nées *zneux
ST END FONDS 1don—sFPUTA MP SQND US OPUOS NP eNbBYIwmIOOUHO VNbETANTPIY ST
PAM NTOUGS SOS LULU, D LUIITUSO UN, MILIGA LOS HIMIY SuuUDS WYIDR TPSIUIS JS
me SW L'LOHHICT WMIHIVN MS FatrOun SUIS D LONG IR VE
PVAT ITW SHAUCGpITOr SFENMWOAUNONT Sp Mug YAMLT[DÉ LOUOUTOD SNUSAY ‘EC
PIP'NL N9 LUEIOO® CPGE on QUELS HIOL ol COTSUMOO ND SIGUTPSI NaGANOU NS
'PTNOTIRSUNUL OPOTWTT PATLETSEROMRE XI SPA TIL PHP TOSWE ASUS NS VIAME NY

LA DO NOK EE V x 56e ns <: von
de

HADILONILAUNTUN  UOIS6O6VUOS OUN,P JUSLUS1610010S,p IB9IHUOSTD

ST QU ANT Org PRO TD PPS GE BEL T OD e DÉTURA  O 7 LUEUR UN AM LS voie

RAD ve pe Sep Er Re AUDE DBIPIATOICÉ DIS UMA GS ND CRISE SE 4

APT EN, sr LS À
Éd

CETTE MP DIR GeOBS SL Le

TOA GI GOUT ST MEx CU, M MAR TA TO

DFD STCTE" CUS VU MP Grp re FALL)
———-OR Crpontt SPMILTOU Q0 SAPMINMHU SD LAC
CS DA TESTS EM ME et DUT BUrVE SH CENAAEGE SITES HD NEUVE

LERLRA

WAXUbLeOo En

ITD—APITA TM b maux Bi
REZ CU EL Es LL des ge res U MMA LOS ÉTEUMURLPTOT SE Meur €

tone Suns, Cerise

——MEUWONT # Sen M LVmron mdr Hs LO Gest GET GT Lao. M IN
me me me me mme mens FO MAT TE PNB PEUT Lis MAN EN STE CEn EM
REUM—-APUTA Ne NbENÉ JNeU SAUT HMS TE Aloe —A ÉPEE A ST GrMmOE Aer Frey x cd
ETS AUIEUSZ Mit BUED—S MU EAR SD Mess Les of * SIT ab A HAT AT DENT TU NERO TEA

06 MAN Vetogäe 1%
De TETPIIR A SFR LH MECS NITT RD MO LMIRTNON MID M TWE,r Des CNE en vx 4 Jo rvr
PTT E— MPG CGT Gene ETES M GOT Lie GED) TS ni qO emiT Er ER ds mu DOUTE GE UC
PAM NULS A CS ALL UT «ED LA UOO EU, D MALE A LED  A'UTEEL TM UIU OR GS TT OU LIFRLTIS ACL
om ee mm mm #S D'LONMIIECT MERUVME CNE TEEQR *RENINEP ENEN VETQ M TUTUPY A T
D Oeeqto mp roi EXP MOUNONT OP WUTEA AS BIMeNTS SAMIR LOUIOION SNUTAY 6%
ES UON Sum OL OX WE LRMMUOES ENE ELŒ GE MO X  TAMEATIQUE Fi
TL TOME OET ET ge A ÆCCT Lai ts d MALO NT TS VAN M

pi ns TE

+ E6

Pgo

Tres

FORD LT OL ARE CUOISBSHODUOD QUN,P IUBULMNESIOmIVR,P IEODLHNUDD

HODDI LISTE XI

2 Éu-ye 5 ris qa er COTES CN Æ OT NY

CRC P NCIS D

:
ni À
£ |

AS
AO

TT Tee Ep STTTS EMNDP MTITDTOD D 'ENME NP 6FNP MO STISMpED NP Cri oS et
IT pOUGIY GLS Gien eMNDUIOQ ep 4 DADINBDPUM OP THATDA-GOQOOIT ST œnrteæ,
MOTMERUSE Qlouum eo tres Ton UT BUTO SAUS TES MOLMmE OU SBEOUM LES IAOUM BP &IGTTE
LOMME Sn, D TL ET mp /

en MIDUTR UE MN RU EN rer D ml IU © men A guet

D ip emer © L Du CR

2 MrTOG mp © T'Lé orme @ LE
CRETE MUC T MIN st me  &9 1 TA DT TCTS rép ENT
ST LEO  HÉPCRBTÉ Me TEA
EHIVHMNOIESHONON

LE LE
tpnerr

mm QT TO ur

HG A PIUTA Mae BEEN  ENMSIL LT ner eme qe qi —:

MT TSATNEUNLHL rw Buy:

LEA

TA SR BuLrén LIN INOT GA

TT UT TA Gr T Te Fr ME QU TNT a CL  Grih vert

FETES œnéenm MENT Dom I TITA MD éd mp Me QUELS PI CL EME UE

SAM MEDUGO Su Auf DO qurs tre

ML

TON NU MUR tie

HAS TAPIS ir
ETES D CT Gi vie
GDUIDAN EU  Gerp mrUrz

ne D rs me me me mm mm mn es 21 0 0

CERRTET

NS MALTEIIA

pirdlan #+ipmmes meL ep

Nr VULOUE SM TE Treo fee FART @ Car à ve ai Ce >

ver Lu AIN TPET UD SAMENNU, AIS
DUTNNE HAE PS Sd À ue UE D ET TD ET EME TEE REA A DEA TT 9 PTS nm

CH VHS y
LA » LA ns Led G in
avrésianuos MUR EURE]
HAS LLC ALES CUOISSODUOS QUI, JULIE ISSU EAU, 6 JEDISNAD TD

DDC D PCT GONE NA ODA ACT AO PNR QD

ris À sos ssssmmn

600 nr 22 ous er vu

"OUNIUUMIN uw
CHAR BE ON AENUEA HD HIS quabs pigrniw Diremdel Val DOI DH, 2
Robot cn) UNS 2: £ES2 LEA: MAT LION PALOTOME Dr DOLTACITET
Ath ténenrps rip AUS 3 ÙT OÙ DONNE 4
MAD OTIR LUN UE NO HT E-2141% 234 1 MID EGTEQUN TER LART SUD, Méente RUN UAH LC D 27] TE SIVIT

SARA MORE VELINS MSG CRIME EAN EUES CPAUTUOUNELER ET V JOADDIARCÉ
. ie RL NP AUCH Be MORE CHERIADEES OeSLS UNIT CHCRD RICHE  HLENFIIOCE
see MSFIRE 6 AD CUOOZ/ERMIDNVNIE/ NI /EVO/U0UO 3 SOUS /sE
Cebt ÉNULN LAVD /TVO oùt SIPRIDIVSEUIILI RULES SOIPELWY MOT INC ROpXE
see TMD NTAUR DEECREUPLEN 607 ITU MURS DH CRUE UMRINUT {ON AtrEl WT 1E SISTIS

sefruss titan hauts
MR NES 8 2? VUINHIEVM BP
CII MP OLLC CIRUENESE Louve qpusoienc
DDR 12 DILDDAINICN UND MOQUE NE paies ur hé]

DER NLORESIER DEN MMRQ CDEDRX OL 24e 1

vai use

27 ISF

1? LEE

D
1e
ME OPEN LUS MMM Rare

Lasnvtns OPPLPNAUN LE Lis mass liess 2DLAN TU, D
ARAGRUI MAUR DURIFIRLIENT HUMMER SU LA

CERTES CCE ECTS TLLTT ETS

De fCC UN Pl GHANIUMTIURIRE 69 cspéacsutel Of No LLASES 19 MS QOFILENTE)
MA ÿe  CICHORUPMIT OLERNTISADCŸ CICICDET JOUE O2 NP SOOE /RTFIIDN NN al / AJ EN
Dao orne CONONEt Pal ob / 9 DIN J'EENVID ZE 4602 mont CELL ELLE LAS SE ES

ÉAERHLLTS CRAN 1 SORTIR CNSMERREUEE
MU OHOOT cr

ve Pontet LA
#1 cat HA LCR / ROUTE 525 Aoucrernseshoicn,) A -

Lo uicst tenant tnerts nur

5 Gong tuntasrais ‘eg vtiecrcl

eÙ OJOYRAUNE ALIMENTS CHOISI IMEUETEN WTA
De en RÉ URU SET BUISTRLE HODONC créant

HOD LE ND PLO/HOuUE SOUMMUUOEICORLT DA -

D ODRI RAR SLI P ARNO UE MRC) LLSEILRS

cp Ben GPA is RE AE 2262 FLO EIMNST SE 21H28.

DARCOS TETE CIEL CE ECS CESR RES CRE EEL ES CELA ASS DRE La TS
Lo sde CUS Bees DRRONDUSDCT MODO 2h nsps ré NUS ESZLOD/'ENODUUS ESRUENTLEMIMREIONE LA -

dDe Ce ANRT PATIO D
ATITLORE CERCLE

1anof 20 w Spi3ptlusess CR
RULES De GesfD GDULIEIT 35 49 ADIDUIOF SAERITTÈSES
add restons pesospassel LÉCTLISLRe Te AA nt FOR
tutensas quenriserel tft 3 1Ù rer a St CCR RTE LCI TENTE ETS ER FN

D OCDMEED NY DerbEM RE pi UT HODO/ Um A HOT NII snrect ss gçeluuness
Den eee CHAR 267032 CHOPNOMEUM Merfo cr ULINTSAUS A2 «1-10 LAN Je HAUT] ELEC ENT
mats nCg muofn TAG EGUT cata pios dlavret OCT sel POUR Où OR AO PEL GRR HOTEL RAT s
1 Ace PINS, | AUCSLES ef 0P CEE *LICITIUNTLERMRSTSSD EL A - En

"SUUHIONOS SHMIVASIV ROC MALOLINIIMN GI

VONVLVIH OC MONINOBALI VONVILVH- LOVE QC LOLMLÉLIS VONLOWVH SCI

AMIOLIMAIL QC AIVUALOVOIVD NV Id NC IVUOLOVSI-OUOY RÉ PERS
MAMSL GO HTIADMVA TN NOILVHMS VLEAOL ;

IC GOOT/ DNOS IS / NIM / AVS NI “THIMRLBSINIIN LH Y

SRK Consulting: 471947 TERRA ESIA Page 238

Appendix B: Issues and responses Report

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
TERRA Industrial Farming
Complex: Preliminary
Environmental and Social Impact
Assessment

Issues and Response Report

Report Prepared for

TERRA SPRL

Report Number 471947/ IRRO1

Report Prepared by

= srk

March 2014

SRK Consulting (South Africa) (Pty) Lid. in association with SRK Consulting Congo S.P.R.L.
SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report

Page i

TERRA Industrial Farming Complex:
Preliminary Environmental and Social Impact

Assessment

Issues and Response Report

TERRA SPRL

SRK Consulting (South Africa)

SRK Consulting Congo SPRL

(Pty) Ltd.
Address SRK House SRK House
265 Oxford Road, Illovo, 2056, Lukonzolwa, Q/Golf,
Johannesburg 2196 C/Lubumbashi, Democratic Republic
of Congo
P O Box 55291, Northlands 2116
Telephone +27 (0) 11 441 1111 +243 (81) 870 1753
Fax +27 (0) 11 880 8086 +243 (81) 999 9775

Contact name

Vuyo Matshikiza

Susa Maleba

Email

vmatshikiza@srk.co.za

smaleba@srk.co.za

Website

Www.srk.co.za

SRK Project Number: 471947

March 2014

Compiled by:

Vuyo Matshikiza

Bcom.Hons (Economics)

Socio-economist

Peer Reviewed by:
Vassie Maharaj

Reviewed by:

Darryll Killian CEAPSA

Partner

BSc (Biochemistry, Physiology)

Associate Partner

Principal Consultant: Stakeholder

Engagement

Authors:

Vuyo Matshikiza, Vassie Maharaj

MATVMAVA.

TERRA - Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page ii

This Issues and Response Report records the issues of concern, suggestions and other comments raised by
stakeholders during the stakeholder engagement process for the Preliminary Environmental and Social
Impact Assessment and Gap Analysis for the TERRA Industrial Farming Complex Project. Comments were
contributed at pre-meetings held by SRK with local leaders, in December 2013, and again during community
and government meetings in February 2014 in Lubanda Village and Lubumbashi, Katanga Province,
Democratic Republic of Congo.

Stakeholders also had an opportunity to submit written comments on a comment form distributed with the
Background Information Document (BID) at meetings. The BID is appended in Appendix A.

Table 1 provides a list of the meetings held to date, including details of the stakeholder group consulted and
the objective of the meeting.

Table 1: List of meetings held by SRK
Meeting details Stakeholder / Group Objective of meeting
18 February 2014 Traditional leaders: Lubanda
Lubanda Village Community members,
NGOSs, and civil society:
Lubanda Village To present information about the proposed
Pa : project to stakeholders, and provide them with an
19 February 2014 conaangreuture opportunity to raise comments, issues and
Lubumbashi Lente suggestions about the proposed project.
7 March 2014 Provincial Minister of Mines
Lubumbashi and Environment

Meeting attendance registers are included in Appendix B, and the comments raised by stakeholders at these
meetings are recorded in this Issues and Response Report.

In addition to the above meetings conducted by SRK, members of the IFC convened separate meetings in
February 2014, as follows:

Table 2: List of meetings held by the IFC

Meeting details Stakeholder / Group Objective of meeting

12 February 2014 Chef de Groupment Katete: To enable the IFC gain an understanding of the land
Luband Village acquisition process followed by TERRA and to record

13 February 2014 Traditonal leaders representing the Chiefs views on the process and potential issues
the following villages:

+  Mwenge;

°  Mutipula;

+  Kalulu;

e  Filiki;

+ Kalemba; and
Nkeka

The comments raised by stakeholders during these IFC arranged meetings are also included in this Issues
and Response Report.

This report also includes responses provided by the SRK and TERRA project team. The comments have
been categorized as follows.

NEED AND DESIRABILITY OF PROPOSED PROJECT.............................. 1
PROJECT SPECIFIC ISSUES... 2

SOCIO-ECONOMIC ISSUES
3.1 Employment.

MATVMAVA. TERRA - Issues and Response Report March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page iv

3.2  Grievance procedure...
3.38 Community relations
3.4 Chiefs...

3.5 Social and other disruptions….............….

3.6 Relocation and compensation.
4 ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT... 6
4.1  Stakeholder engagement.

5 COMMUNITY DEVELOPMENT PROJECTS... 8

MATVMAVA. TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 1
COMMENTS RAISED BY ORGANIZATION/
STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM
1 NEED AND DESIRABILITY OF PROPOSED PROJECT
The project has the potential to bring tangible | Bernard Miburo Lubanda Community | 13 Feb NGO and Civil Thank you for your comment.
benefits to the local population. For example, 2014 Society Meeting,
parents employed by TERRA will be able to Lubanda Village
pay school fees, and schools will have
adequate funding to function better.
The TERRA Project is the first of its kind in Marc Mutombo Provincial Agriculture | 19 Feb Provincial TERRA appreciates this information by the
the DRC and has the potential to be the Cabinet Minister 2014 Government Meeting, | Ministry, and will continue to keep all parties
biggest in the country (10 000 hectares). Lubumbashi appraised of progress with the development of
Government is in full support of this project Audax Sompwe Provincial Minister of | 7 March Provincial the project. The project team looks forward to
principally because it has the potential to meet Mines and 2017 Govemment Meeting, further engagement with the Minsitry regarding
the objectives of the State, ie. to diversify the Environment Lubumbashi ” [this project.

local economy, become self reliant in the
production of maize and flour and meet the
70% deficit in the local demand for maize.
This objective was published in a Government
Ordinance that was promulagated during the
financial crisis in 2008. The importance of this
strategy is more evident due to the following:
e South Africa's report onits climate
crisis which is likely to affect its
maize production; and
+ Zambia's decision to reduce its quota

of maize export.
The DRC is dependent on the maize outputs
from these two countries.
Some of the difficulties government is
currently facing include the inability to monitor
subsistence maize production (methods and
outputs), to be able to assist maize farmers
increase their production and to find suitable
development partners. For this reason
Government has created a business
cooperative, of- which TERRA is member, to

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 2

COMMENTS RAISED BY ORGANIZATION/

STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM

discuss and find solutions to identified

problems. The next meeting of the

cooperative is in November 2014.

Community leaders share a general sentiment | Kalemba Kayembe Kalemba Locality 13 Feb Traditional Leaders” Thank you for this comment.

that the TERRA Project has not had negative Chief 2014 Meeting, Lubanda

impacts on the community, and are positive Village

about its expansion.

What are TERRA's expectations from the Bernard Miburo Lubanda Community | 18 Feb NGO and Civil TERRA expects to build a strong relationship

community in terms of the project being in this 2014 Society Meeting: with the communities within which it operates.

area? Lubanda Village To create an positive constructive environment
where all parties work together in a
collaborative effort to maximize benefits to all.
And at the same time to uphold its
responsibilities in compliance with
environmental and social legislation and good
international industry practice.

2 PROJECT SPECIFIC ISSUES

TERRA had promised to restitute the area Basile Kashila Lubanda Community | 18 Feb NGO and Civil The map shows the old concession boundary

around Lake Lubanda back to the community 2014 Society Meeting, which has since been changed. TERRA has

in order not to restrict fishing. However from Lubanda Village restituted the section engulfing Lubanda Lake

the latest information presented, TERRA's back to the community and has acquired more

concession still engulfs a sizeable area land south of the concession from the

around Lubanda Lake. Has anything changed government. This allows communities to carry

since the initial committment? on with their fishing activities while keeping
TERRA's allotted hecterage the same. The new
project footprint will be distributed once all
amendments are addressed.

The fact that TERRA uses slash and burn to Kalemba Kayembe Kalemba Locality 13 Feb Traditional Leaders” Thank you for your comment.

prepare the land is not a major concern to Chief 2014 Meeting, Lubanda

communities because they also use similar Village

methods.

What does TERRA plan to do with the land at | Hyppolyte Kaluba Encadreur des 18 Feb NGO and Civil TERRA SPRL - In terms of the Bakajika Land

the end of the life of the project? Chabala Communautes 2014 Society Meeting, Law of 1973, land belongs to the State, which

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 3
COMMENTS RAISED BY ORGANIZATION/
STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM
Ecclesiales Vivantes Lubanda Village means that TERRA leases the land from
government. Upon closure, the land will
therefore go back to the State and the people of
Lubanda.
3 SOCIO-ECONOMIC ISSUES
3.1 Employment
TERRA only employs women mainly for Kalenba Kayembe Kalenba Locality 13 Feb Traditional Leaders” TERRA to respond please
cleaning, etc. Will there be other jobs Chief 2014 Meeting, Lubanda
opportunities kon the project for women? Village
Was the community notified of potential job Albert Kimbalamuke Ecole Primaire de 18 Feb NGO and Civil Farming is a seasonal activity and so most
opportunities at the beginning of the project? Lubanda 2014 Society Meeting, people are informed and subsequently
Lubanda Village employed only when the need arises (casual
workers). At present, mostly unskilled jobs,
such as cleaning and bush clearing is required.
Previously, before formal procedures and
systems were put in place, TERRA approached
the chiefs to identify and select potential
workers. Now, the services of a local human
resources company, Mukap SARL are being
used to recruit potential employees. Mukap
sends notices to the chiefs and also organises
recruiting drives. Those selected have to
undergo tests are training.
Recruitment of skilled labour is coordinated via
the Ministry of Labour, and notices are
displayed in community centers (Lubumbashi
and Kasenga).
TERRA should focus on employing young Lucien Kabulo Lubanda Community | 13 Feb NGO and Civil TERRA has observed that young people are
people from the affected communities 2014 Society Meeting, not interested in casual labour. Many of them
Lubanda Village prefer to work in the nearby stone quarries
Albert Kimbalamuke Ecole Primaire de 18 Feb NGO and Civil because they feel that they will eam more or
Lubanda 2014 Society Meeting, because they are not used to formal

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 4
COMMENTS RAISED BY ORGANIZATION/
STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM
Lubanda Village employment contracts where employees have
ls there a reason why have so many young Honorine Kilufya Femmes et Genre 18 Feb NGO and Civil to go to work everyday no matter the situation
people have decided not to work at the 2014 Society Meeting, (rain, long travelling distances, etc). As a result,
TERRA project? Lubanda Village TERRA has had to employ people living outside
= — of Lubanda.
Anastasie Kibombo genes et Genre, 18 Feb es on We urge community organisations to assist
ecretary 2014 seu ange TERRA to encourage young people to become
ubanda Village involved in this project. TERRA cannot do this
alone.
Does TERRA have plans to empower women | Bernard Miburo Religious Leader 18 Feb NGO and Civil There have been discussions around buiding a
in the local communities? 2014 Society Meeting, training school for young women but these are
Lubanda Village at an early stage. This project is largely
dependent on TERRA'Ss financial performance
and hence this initiative can be taken further
once the project is financially viable.
Students aged between 12 and 15 recently Bernard Miburo Religious Leader 13 Feb NGO and Civil Response from IFC: TERRA is required to work
benefited from spending a day working in 2014 Society Meeting, within the guidelines promulgated by the DRC
TERRA's concession. These initiatives should Lubanda Village Labour Code, which specifies the legal working
be further encouraged. Young people aged 18 age as 18 years.
and above also benefit from TERRA's
activities, where tasked-based jobs are made
available to eligible people
Itis pleasing to note that TERRA has Mumba Fernand Chef the Groupement | 12 Feb Meeting with Chef de | Thank you for this comment. TERRA strives to
employed local community members since Katete 2014 Groupement, Chiefs | employ as many local people as possible, and
2008, when | became chief. residence will continue doing so through the various
phases of development of the project.
3.2 Grievance procedure
Community leaders usually contact TERRA's | Munakasuba Venant Chef de Terre 13 Feb Traditional Leaders’ Grievances are usually addressed to TERRA's
Human Ressources Department, to bring to 2014 Meeting, Lubanda HR department and resolved with input from

their attention any issues from the community.

Village

community leaders. TERRA is also in the
process of compiling a grievance procedure
that will be implemented shortly.

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report

Page 5

project. Communities have traditionally kept
well clear of this area and so | am not aware

residence

COMMENTS RAISED BY ORGANIZATION/

STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM

3.3 Community relations

The relationship between TERRA and Lucien Kabulo Lubanda Community | 13 Feb NGO and Civil Thank you for this information.

communities is good. For instance, TERRA 2014 Society Meeting,

helped the community buy the relavant Lubanda Village

materials for the funeral of the chief who

passed away recently.

3.4 Chiefs

Chiefs in the affected villages should benefit Mwewa Camille Nkeka Locality Chief | 18 Feb Traditional Leaders’ Thank you for this suggestion. TERRA has

from this project in their area and TERRA Nusansa Obedi Mwenge Locaity 2014 Meeting: Lubanda several community development projects in the

should for example consider providing the Chief Village area which benefit the entire community. For

Chiefs with corregated iron roofing for their instance, TERRA regularly assists the Lubanda

houses. Clinic by donating medical supplies. TERRA
has also sunk a number of boreholes for the
community.

3.5 Social and other disruptions

TERRA'Ss activities thus far have not Katopwe Joseph Katete Locality Chief | 13 Feb Traditional Leaders” Thank you for this information.

prevented the communities from fishing in the 2014 Meeting, Lubanda

Lubanda Lake. Village

3.6 Relocation and compensation

The process followed by TERRA SPRL in Mumba Fernand Chef the Groupement | 12 Feb Meeting with Chef de | Thank you for this information.

acquiring land in 2006 adhered to the Katete 2014 Groupement, Chiefs

requirements promulgated by the DRC's residence

Customary Law. There has not been any

breach of contract or irregularities, hence my

support for the project.

Information about the buffer zone was Mumba Fernand Chef the Groupement | 12 Feb Meeting with Chef de | Thank you for this iformation.

circulated prior the commencement of the Katete 2014 Groupement, Chiefs

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 6

COMMENTS RAISED BY ORGANIZATION/

STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM

of any farming activity within TERRA's lease

area.

The resettlement procedure followed by Mumba Fernand Chef the Groupement | 12 Feb Meeting with Chef de | Thank you for this information.

TERRA was comprehensive. An asset Katete 2014 Groupement,Chiefs

inventory was conducted by the Agriculture residence

Inspector from the Kafira Sector (Inspecteur

du Service de l'Agriculture du Secteur de

Kifira). Fields situated in the concession were

identified and measured. Compensation

amounts were based on the findings of the

assessment and were paid in 2006. Affected

parties were given a deadline (2009) within

which they had to havest their crops and

move to other suitable areas. There was only

one grievance out of 188 affected parties

identified in the concession. The complaint

was made by the Filiki Locality Chief and was

heard by the local tribunal. The tribunal

passed the judgement in favour of TERRA.

TERRA has not compensated me for the land | Filiki Kilambe Filiki Village - Locality | 18 Feb Traditional Leaders” TERRA is aware of this complaint. The matter

that | have lost. Chief 2014 Meeting, Lubanda was dealt with by the court. The judge ruled in

Village favour of TERRA and the case was closed in
the presence of the Chef de Groupement.

Complaints (if any) are usually submitted Mumba Fernand; Chef the Groupement | 12 Feb Meeting with Chef de | Thank you for this clarification.

directly to TERRA. It is when issues cannot be Katete 2014 Groupement, Chiefs

resolved between TERRA and the residence

complainant that the matter is presented to

me.

4 ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

Were environmental studies done to assess Symphorien Mbay Paroise Catholique - 18 Feb NGO and Civil An initial environmental and social study was

the impact of fertilisers on the groundwater Church 2014 Society Meeting, conducted by a Congolese consultancy,

resources, once the project starts? Lubanda Village Groupe des Aménageurs de la République
Mutipula Mutipula 18 Feb Traditional Leaders” Démocratique du Congo in 2010. TERRA now

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 7
COMMENTS RAISED BY ORGANIZATION/
STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM
Locality Chief 2014 Meeting, Lubanda seeks IFC funding to proceed to Phase 2 of the
Village project to extend its farming activities on the
Has SRK considered the effects such a big Symphorien Mbay Paroise Catholique - 18 Feb NGO and Civil remaining 8 400 hectares of the project area.
project will have on the biodiversity? Church 2014 Society Meeting, Terra has appointed SRK to conduct an
Lubanda Village environmental and social scan to gain an
understanding of current environmental and
social conditions and potential risks on site.
Some specialist studies are being undertaken
as part of the study for example, a socio-
economic baseline study and a groundwater
scan, which was conducted in December 2013.
In addition a review of biodiversity data will be
done. The study will identify the species likely to
be affected and will provide management plans
to manage negative impacts and enhace
positive impacts.
Briefly describe the management measures Kalemba Kayembe Kalemba Locality 18 Feb Taditional Leaders’ Before identifying management plans, studies
TERRA may have identified. Chief 2014 Meeting, Lubanda such as socio-economic, water and biodiversity
Village have to be undertaken. SRK is not in a position
to discuss the plans prior to the completion of
baseline investigation and the impact
assessment. The plans will be discussed with
stakeholders for their information and comment
after the environmental and social impact
assessment has been completed.
The study should also consider the following: Marc Mutombo Provincial Agriculture | 19 Feb Provincial
Cabinet Minister 2014 Government Meeting,
+ The slash and burn and tree-cutting Lubumbashi
practices used by subsistence
farmers;
+ Maize theft that is currently occurring
in the communities; and
+ The involvement of local
communities in this project.
It would like, at the very least, see a copy of Audax Sompwe Provincial Minister of | 7 March Provincial

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 8

COMMENTS RAISED BY ORGANIZATION/

STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM

the recommendations SRK will propose Mines and 2017 Government Meeting,

Environment Lubumbashi

41 Stakeholder engagement

How does TERRA envisage communicating Albert Kimbalamuke Ecole Primaire de 18 NGO and Civil As part of this study, SRK is developind a

with communities? Lubanda February | Society Meeting, stakeholder engagement plan which outlines

2014 Lubanda Village the key engagement approaches and activities

to guide TERRA in its ongoing engagement and
communication with its stakeholders throughout
that life of the project. The radio station, which
TERRA plans to refurbish, will serve to
communicate information about the progress of
the project, and potential job opportunities to
communities and other stakeholders.

5 COMMUNITY DEVELOPMENT PROJECTS

Examples of community development projects | Kalemba Kayembe Kalemba Locality 13 Feb Taditional Leaders’ Thank you for this information.

brought to TERRA's attention are the Chief 2014 Meeting, Lubanda

construction of the Lubanda health centre. Village

The centre was built in 2010 with the

assistance of International Rescue Committee

— an international Non-Government

Organisation. The World Bank also financed a

portion of the project. The community

contributed 10% of the costs and TERRA

provided construction equipment.

Communities have high expectations from this | Mumba Fernand Chef the Groupement | 12 Feb Meeting with Chef de | TERRA is already undertaking the following

project in terms of infrastructure development Katete 2014 Groupement, Chiefs | community development projects in affected

initiatives such as better schools, hospitals residence communities in the project area:

and roads. There is therefore strong Kalemba Kayembe Kalemba Locality 13Feb | Taditional Leaders’ + Intallation of solar lamps — which is

community support for the TERRA Project. Chief 2014 Meeting, Lubanda already completed;

Village + installation of water wells to supply
Bernard Miburo Lubanda Community | 13 Feb NGO and Civil drinking water to communities — still in
2014 Society Meeting, progress

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 9
COMMENTS RAISED BY ORGANIZATION/
STAKEHOLDER COMMENTATOR/S COMMUNITY DATE SOURCE RESPONSE BY PROJECT TEAM
Lubanda Village + Donation of corregated iron roofs to
Germaine Ngoy Lubanda Community | 13 Feb NGO and Civil the Lubanda school.
2014 Society Meeting,
Lubanda Village
Basile Kashila Lubanda Community | 18 Feb NGO and Civil
2014 Society Meeting,
Lubanda Village
Maritani Maritani Locality 18 Feb Traditional Leaders”
Chief 2014 Meeting, Lubanda
Village
TERRA's promise to build a training school for | Filiki Kilambe Filiki Locality Chief 18 Feb Traditional Leaders’
girls has not yet materialized. 2014 Meeting, Lubanda
Village
Maritani Maritani Locality 18 Feb Traditional Leaders”
Chief 2014 Meeting, Lubanda
Village
Germaine Ngoy Mamans de Lubanda | 13 Feb NGO and Civil
2014 Society Meeting,
Lubanda Village
The women's organization, Mamans Petronille Masaba Mamans Twikatate 13 Feb NGO and Civil
Twikatane, which comprises 26 members, Kisanga — President 2014 Society Meeting,
assists women to expand the size of their Lubanda Village
fields and increase production. The
organization currently works in a two hectare
area and would like to expand its activities but
adequate funding is a challenge.
Local farmers would appreciate technical Hippolyte Kaluba Saint André Church 13 Feb NGO and Civil
support from TERRA to enhance their 2014 Society Meeting,
agricultural practice and improve yields. Lubanda Village
Symphorien Mbay Paroise Catholique - 18 Feb NGO and Civil
Church 2014 Society Meeting,
Lubanda Village
TERRA has supported traditional leaders with | Symphorien Mbay Paroise Catholique - | 18 Feb NGO and Civil

MATVMAVA.

TERRA Issues and Response Report

March 2014

SRK Consulting: 491749: TERRA Industrial Farming Complex — Issues and Response Report Page 10

fertilizers to increase the production of locally Church 2014 Society Meeting,

grown crops. This support should be extended Lubanda Village

to benefit other community members as well.

The community would appreciate a local radio | Hippolyte Kaluba Saint André Church 13 Feb NGO and Civil

station so that the community could be kept 2014 Society Meeting,

informed about project developments and Lubanda Village

opportunities?

TERRA should consider assisting to upgrade Basile Kashila Lubanda Community | 18 Feb NGO and Civil TERRA recently laid laterite on this road with

the Minga-Mitondo road? 2014 Society Meeting, the view to improve the condition for its

Lubanda Village vehicles. TERRA is however not able to fully

upgrade the road due to lack of equipment and
funds.

MATVMAVA. TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex - Issues and Response Report Page 11

Prepared by Peer reviwed by

SRK Consufing - Cartes Becronic Signahre SRK Consufing - Cartes Becronic Signahre

ses ses
ns sig 2 d re pemssi ns sig 2 d re pemssi
are pe sens ve sinesinme 244 grane Dennes À are pe sens ve sinesinme 244 grane Dennes À
pp Vuyo Matshikiza Vassie Maharaj
Bcom Hons (Economics) BSc (Biochemistry, Physiology)
Socio-economist Associate Partner
Reviewed by

Darryll Killian CEAPSA

Partner

All data used as source material plus the text, tables, figures, and attachments of this document
have been reviewed and prepared in accordance with generally accepted professional engineering
and environmental practices.

MATVMAVA TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex - Issues and Response Report Page 12

Appendix A: Background Information Document (English and French)

MATVMAVA TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex - Issues and Response Report Page 13

Analyse Environnementale et
Sociale pour Terra SPRL, Lubumbashi,
Province du Katanga, RDC

Terra SPRL a obtenu un permis auprès du gouvernement de la République Démocratique du Congo
(RDC) pour cultiver du maïs blanc sur une zone de 10 000 hectares près du Village Lubanda, à environ
90 kilomètres au sud-est de Lubumbashi. La zone du projet est divisée en deux parties, l'une au Village
Lubanda (5 000 hectares) et l'autre près du Village Katofio (5 000 hectares).

En 2007, des travaux préliminaires commencèrent sur 60 hectares près du Village Lubanda. En 2009, les
opérations de Terra envoutèrent une zone de 510 hectares. Pendant la même année, une EIES avait été
réalisée par le Groupe des aménageurs de la République Démocratique du Congo, conformément à
l'exigence de la loi de la RDC sur l'agriculture (Loi Portant “dr.

Principes Fondamentaux relatifs à l'agriculture , N ° 11 /
022 du 24 Décembre 2011) et plus particulièrement à
l'article 66 du Code qui veille à ce que les conséquences
environnementales et sociales du projet soient identifiés,
évalués et que des plans de gestion appropriés soient mis
en place pour minimiser les impacts négatifs et renforcer
les effets positifs.

Actuellement, 1 600 hectares du site sont cultivés dans le
cadre de la Phase 1 du projet. Terra envisage d'élargir
son champ d'action pour inclure la portion de terre située
près de Katofio (Error! Reference source not found.).

Terra sollicite un financement auprès de la SFI pour passer à la Phase 2 du projet (étendre ses activités
agricoles sur les 8 400 hectares qui restent). Terra a nommé SRK pour effectuer une analyse
environnementale et sociale afin de connaitre les conditions environnementales et sociales actuelles et
les risques potentiels sur le site.

Tera = srk

SPRL

MATVMAVA

TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex - Issues and Response Report Page 14

Certaines études spécialisées sont en cours, par exemple, une étude de base socio- économique et une
analyse des eaux souterraines de référence, one été et sont en train d'être faites. L'étude de base socio-
économique a commencé à la fin de Janvier 2013 et implique une enquête ménages d'environ 100
, ménages situés dans quatre villages, des réunions de groupes d'intérêts

» avec les hommes, femmes et jeunes dans différentes localités, et des

entretiens avec des parties prenantes clés (éducateurs et spécialistes de la

santé). Les entretiens avec les parties prenantes clés étaient constitués

des représentants du gouvernement local et des chefs traditionnels de

Lubanda.

En outre, des réunions d'engagement seront faites en mi-Février 2014,
avec les représentants du gouvernement à Lubumbashi, les chefs traditionnels et les communautés
affectées à Lubanda et Katofio. Les résultats de l'évaluation seront inclus dans un rapport d'analyse
socio-économique avec des recommandations pour des études supplémentaires. Ces derniers seront
mis à la disposition de Terra et de la SFI.

Ke

&)
tuta@srk.

MATVMAVA

TERRA - Issues and Response Report March 2014
SRK Consulting: 491749: TERRA Industrial Farming Complex - Issues and Response Report Page 15

Appendix B: Attendence registers

MATVMAVA TERRA - Issues and Response Report March 2014
Title | First Name Last Name Position Organisation / Village Represented Town / Village

Chef | Audax Sampwe Provincial Minister Department of Mines and Environment Lubumbashe

Title First Name Last Name Position Organisation / Village Represented Town / Village

Mr Marc Mutombo Cabinet Minister Agriculture and Development Rural Katanga

Title | First Name | Last Name Position Organisation/ Village Represented Town / Village
Mr _| Albert Kimbalamuke Directeur D'Ecole Kikole

Ms | Anastasie Kibombo Secretary Associate des Mamans Kalemba

Mr | Basile Kashila Mulaswa Reseau de Rassocerce Naturalle Muti pula

Mr_| Bernard Gomar Saint Andre Church Kikole

Ms | Delphin Mukala Infirmieri Saint Andre Church

Ms | Germaine Ngoy Tresoriese Association des Mamans

Mr | Godefroid Bwele Chef D'antenne ANR Groupement Katete Mutshipula Village
Ms |Hamonine | Kilufya President Association des Mamans

Mr | Hippolyte Kaluba Civil Society Missionnaire Associan des communautes

Ms | Petronille Kisanga Twikatane Presidente | Association des Mamans

Mr | Symphosier | Mbay Saint Andre Church Lubanda

First Name Last Name Organisation / Village Represented Town / Village
Mr _|Alice Kabaso Minga Village Minga
Ms | Camilie Mwewa Kenka Village Kenka

Chef D'antenne ANR Groupement

Mr | Godefroid Bwele Katete Mutshipula Village
Mr | Homa Kanyimbwe Terra Sprl
Mr | Joseph Katopwa Localite Katopwa Village Katopwa Katopwa Village
Mr | Kandu Kisebwe Chef de Localite Village Mutshipula Mutshipula
Mr _| Modestine Kandu Malitati Village Malitati
Chef | Nasson Kilambe Chief Filiki Village
Mr | Obedi Musanga Chief Mwenga Village
Chef | Patrick Ngandu Chef Ngandu Village
Mr_|Sindungu Matabisi Terra Sarl Terra
Mr_| Stephane Kayembe Mwabi | Localite Kalemba Village Katopwa Katopwa Village
Chef | Venant Muma Kasuba Chief Muma Kasuba Village Muma Kasuba

Title | First Name Last Name Position Organisation / Village Represented Town / Village
Chef Katopwe Chief Katopwe Village

Chef Maritady Chief Maritady Village

Chef Mukeka Chief Mukeka Village

Chef Nutshipula Chief Nutshipula Village

Chef | Besa Ngandu Chief Ngandu Besa Village Ngandu Besa
Chef | De Terre Numakasuba Chief Numakasuba Village

Chef | Kabale Ngule Chief Kalulu Village

Chef | Kayembe Kalemba Chief Kalemba Village

Chef | Kiri Kabaso Chief Kabaso Village

Chef | Nasson Kilambe Chief Filiki Village

Chef | Obedy Nwange Chief Nwange Village

First Name

Last Name

Position

Organisation / Village Represented

Town / Village

Chef

Mumba

Fernand

Provincial Minister

Chef de Groupment Katete

Luband Village

SRK Consulting: 471947 TERRA ESIA Page 239

Appendix C: Stakeholder Engagement Plan

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
TERRA Industrial Farming
Complex: Stakeholder
Engagement Plan

Report Prepared for

TERRA S.P.R.L

Telra

S.PRL.

Report Number 471947

Report Prepared by

= srk consulting

April 2014
SRK Consulting: Project No: 471947 Page i

TERRA Industrial Farming Complex:
Stakeholder Engagement Plan

African Milling Company Congo S.P.R.L.
5457 Route Kinsevere, Lubumbashi,

Katanga Province,

Democratic Republic of Congo

SRK Consulting (South Africa) (Pty) Ltd.
265 Oxford Rd

Illovo 2196

Johannesburg

South Africa

e-mail: johannesburg@srk.co.za
website: www.srk.co.za

Tel: +27 (0) 11 441 1111
Fax:+27 (0) 11 880 8086

SRK Project Number 471947

April 2014

Peer Reviewed by:
Compiled by:
Andrew Hart Darryll Killian
Social Development Consultant Partner

Philippe Katuta
Environmental Consultant

Email: ahart@srk.co.za

HARA 471947_Final SEP_anam_ 8042014 Apr 2014
SRK

Consulting: 471947 TERRA SEP Page il

Table of Contents

Disclaimer...

List of Abbreviations ….…..

Introduction inner

1.1 Project overview

1.2 Overview of the Stakeholder Engagement Plan...
1.3 Scope of this report...
An overview of stakeholder engagement
2.4 Whatis stakeholder engagement
2.2 Principles of effective stakeholder engagement

2.3 Limitations of stakeholder engagement ….

Regulatory and governance framework ......................................................... 6

3.1 Introduction

3.2 International standards and guidelines ….
8.2.1 World Bank.

8.2.2 International Finance Corporation

8.2.3 International Association for Impact Assessments
8.2.4 Accountability 1000 — Stakeholder Engagement Standard 2011
8.2.5 1SO 26000: 2010 — Guidance Document on Social Responsibility

3.8 TERRA community policy .
3.4  DRC Agricultural Law, LOI N° 11/022 of 24 December 2011
Identification of stakeholders.

4.1 Introduction

4.2  Stakeholder identification approach

4.3 Definition of stakeholders….…...........

4.4 Stakeholder groups...

4.5  Stakeholder analysis...

Stakeholder engagement activities... 15

5.1 Past TERRA consultation activities...

Current and future engagement... 1
6.1 Introduction
6.2 Goals of the SEP during the ESIA Process
6.3 ESIA consultation methodology

6.4 Recording of issues raised and responses...

6.5 Interim grievance management

Life of operation engagement .…............................................................ 3
7.1  Purpose

7.2 Ensuring effective ongoing engagement...

HARA

471947_Final SEP_anam_ 8042014 Apr 2014
SRK Consulting: 471947 TERRA SEP Page iii

7.2.1 Social management system...

7.2.2 Management plans...

8 Resources and responsibilities.................................................................. 4

8.1 ESIA engagement resources and responsibilities

9 Monitoring and reporting

9.1  ESIA engagement monitoring and reporting

List of Tables

Table 3-1: Components of Good Stakeholder Engagement (after IFC, 2007)
Table 3-2: IFC Stakeholder Engagement Principles (IFC, 2007) …

Table 4-3: Engagement Techniques .….

Table 8-1: Responsibilities for implementation of engagement

HARA 471947_Final SEP_anam_ 8042014 Apr 2014
SRK Consulting: 471947 TERRA SEP Page iv

Disclaimer

The opinions expressed in this report have been based on the baseline information collected by SRK
Consulting (Democratic Republic of Congo) Pty Ltd through social, stakeholder engagement and
water resources site visits and interviews with key informants in the area. Additionally other primary
and secondary information was supplied to SRK by TERRA SPRL. The opinions in this report are
provided in response to a specific request from TERRA. SRK has exercised all due care in reviewing
the supplied information and data from TERRA. Whilst SRK has compared key supplied data with
expected values, the accuracy of the results and conclusions from the review are entirely reliant on
the accuracy and completeness of the supplied data. SRK does not accept responsibility for any
errors or omissions in the supplied information and does not accept any consequential liability arising
from commercial decisions or actions resulting from them. Opinions presented in this report apply to
the site conditions and features as they existed at the time of SRK's investigations, and those
reasonably foreseeable. These opinions do not necessarily apply to conditions and features that
may arise after the date of this report, about which SRK had no prior knowledge nor had the
opportunity to evaluate.

HARA

471947_Final SEP_anam_ 8042014 Apr 2014
SRK Consulting: 471947 TERRA SEP

Page v

List of Abbreviations

ADB
CCR
CLO
CSI
DRC
ESDD
ESIA
EMPP
IAP
IFC
LACPF
LRP
PAP
PS5
PTOs
RAC
RAP
SIA
SEP
SOP
SRK
TA
WBG

African Development Bank

Community and Corporate Relations
Community Liaison Officer

Corporate Social Investment

Democratic Republic of Congo

Environmental and Social Due Diligence
Environmental and Social Impact Assessment
Environmental Management Plan for the Project
interested and Affected Party

International Finance Corporation

Land Acquisition and Compensation Policy Framework
Livelihood Restoration Plan

Project Affected People

International Finance Corporation Performance Standard 5
Permission to Occupy Certificates

Resettlement Advisory Committee

Resettlement Action Plan

Socio-Economic Impact Assessment
Stakeholder Engagement Plan

Standard Operating Procedure

SRK Consulting

Traditional Authority

World Bank Group

HARA

471947_Final SEP_anam_ 8042014

Apr 2014
SRK Consulting: 471947 TERRA SEP Page 1

1.1

1.2

1.3

Introduction

Project overview

TERRA operates a rain-fed maize farming project in the Katanga Province of the DRC, using hybrid
seed, fertilisers, herbicide and pesticides. TERRA is currently cultivating maize in a 1 500 ha area
located around the Lubanda Lake. In the year 2011-2012 TERRA produced approximately eight
thousand tons of Grade A white maize. TERRA plans to increase their production by clearing an
additional 8 500 ha of land for maize plantation. The maize will be grown on a total of 9 500 ha after
allowances are made for access roads and related infrastructure, and will increase the Katanga
Province’s maize production. TERRA's production will, reach approximately 80 thousand tons a
year, which is equivalent to 8% of the current national maize deficit in Katanga. With the production
of that magnitude, the TERRA agricultural project is expected to become the largest maize farm in
the DRC.

In addition to the excess demand that already exists, TERRA is expected to benefit from the
opportunity created by a new legislation in Katanga that requires all mining companies in the
province to supply 25kg per month of maize meal to all of their employees.

TERRA'Ss related company African Milling Company Congo (AMCC) has invested in a 100,000
metric tonnes per year state of the art milling and storage facilities in Lubumbashi. The plant is
expected to be commissioned in the first half of 2014 and will purchase all of the maize produced
from the TERRA farms, which will address approximately 80% of its requirements. Additional maize
inputs will be sourced from other farms and the open market. The milling facilities at AMCC will
provide the population with quality maize flour, which is the staple food in Katanga at an affordable
price and provide import substitution, as the Katanga province currenily imports most of is maize and
maize flour requirements.

Overview of the Stakeholder Engagement Plan

This Stakeholder Engagement Plan (SEP) outlines the consultation engagement strategy, which will
assist TERRA with managing and facilitating future engagement through the various stages of the
Project's life cycle including construction and operations.

This SEP adopis an inclusive life-of-operation perspective. lt details engagement already undertaken
with stakeholders and serves as a guide to current and future engagement. This version of the SEP
is an initial guide to engagement and will need to be revised following project approval to inform on-
going stakeholder engagement through the various stages of Project development. lt is important to
note however that this SEP does not cover engagement that may be required for specific studies
and planning such as compensation and livelihood restoration. This engagement will be addressed
by separate management plans and studies, which are usually developed in consultation with
stakeholders.

Scope of this report

This report presents a stakeholder engagement strategy that facilitates effective consultation
between stakeholders and TERRA. The overarching goals of this SEP are to:

+ __ Understand the stakeholder engagement requirements of DRC legislation;

«__ Provide guidance for stakeholder engagement such that it meets the standards of International
Best Practice;

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 2

Identify key stakeholders that are affected, and/or able to influence the project and its activities;

Identify the most effective methods and structures through which to disseminate project
information, and to ensure regular, accessible, transparent and appropriate consultation;

Guide TERRA to build mutually respectful, beneficial and lasting relationships with stakeholders;

Ouiline a grievance procedure allowing stakeholders to log their concerns, and a procedure to
address these concerns; and

Assist TERRA with securing free, prior and informed consultation and maintaining a social
license to operate throughout the life of the project.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 3

2 An overview of stakeholder engagement

2.1 Whatis stakeholder engagement

Engagement is a process of free, prior and informed consultation". It involves interactions between
identified groups of people and provides stakeholders with an opportunity to raise their concerns and
opinions (e.g. by way of meetings, surveys, interviews and/or focus groups), and ensures that this
information is taken into consideration when making project decisions.

Effective stakeholder engagement develops a “social license” to operate and depends on mutual
trust, respect and transparent communication between a company and its stakeholders. lt thereby
improves a company’s decision-making and performance by

°  Cutting costs: Effective engagement can help project proponents avoid costs, while its
absence can be cosily both in terms of money and reputation

° Managing risk: Engagement helps project proponents and communities to identify, prevent,
and mitigate environmental and social impacts that can threaten project viability

° __ Enhancing reputation: By publicly recognising human rights and committing to environmental
protection, project proponents and financial institutions involved in financing the project can
boost their credibility and minimise risks

° _Avoiding conflict: Understanding current and emerging issues such as tension around influx
and employment opportunities

° _ Improving corporate policy: Obtaining perceptions about a project, which can act as a
catalyst for changes and improvements in corporate practices and policies

° _ Identifying, monitoring and reporting on impacts: Understanding a projects impact on
stakeholders, evaluating and reporting back on mechanisms to address these impacts

° Managing stakeholder expectations: Consultation also provides the opportunity for
exploration and mining licence holders to become aware of and manage stakeholder attitudes
and expectations.

2.2 Principles of effective stakeholder engagement

Stakeholder engagement is usually informed by a set of principles defining core values
underpinning interactions with stakeholders. Common principles based on International Best
Practice include the following:°

°__Commitment is demonstrated when the need to understand, engage and identify the
community is recognised and acted upon early in the process

°__Integrity occurs when engagement is conducted in a manner that fosters mutual respect and
trust

° Respect is created when the rights, cultural beliefs, values and interests of stakeholders and
neighbouring communities are recognised

!World Resources Institute, 2009, Breaking Ground Engaging Communities in Extractive and Infrastructure Projects,
ww ri. org

2 Ibid.

3 IFC, 2007, Stakeholder Engagement: A Good Practice Handbook for Companies Doing Business in Emerging
Markets.

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 4

Transparency is demonstrated when community concerns are responded to in a timely,
open and effective manner

Inclusiveness is achieved when broad participation is encouraged and supported by
appropriate participation opportunities

Trust is achieved through open and meaningful dialogue that respects and upholds a
community's beliefs, values and opinions.

2.8 Limitations of stakeholder engagement

Some common limitations of stakeholder engagement include:

It takes time and resources: It takes time to develop and build trust based relationships with
stakeholders. The consensus from practitioners is that from the outset relationships with
stakeholders should develop and grow, and that these relationships should be nurtured and
not fostered to fade. Additional stakeholders might be identified that also want to be engaged.
No vwilling stakeholder should be excluded from the process of engagement. Some
stakeholders will need to be educated about the concept of engagement itself, as well as on
the complex issues requiring specialised and technical knowledge. These demands can
increase the cost of consultation required to meet external expectations, and often this occurs
at a time when a project lacks the internal capacity and resources to implement a broad
engagement strategy.‘

lt raises expectations: Stakeholders can have unrealistically high expectations of benefits
that may accrue to them from a project. As such, from the outset project proponents must be
clear on what they can and cannot do, establishing a clear understanding of their roles and
responsibilities. In developing countries, project proponents are often expected to take on
responsibilities that are usually the responsibility of the government (e.g. infrastructure
development and the provision of healthcare and education facilities). This behaviour should
be avoided, unless obligated to do so by the government as a precondition as by doing so,
governments may be relieved of delivering on their responsibilities and a project proponent will
be burdened with projects beyond the realm of their expertise. Instead the engagement
processes should provide project proponent with an opportunity to develop relationships with
stakeholders and potential project partners who can assist with implementing corporate social
responsibility projects.

Securing stakeholder participation: Cultural norms and values can prevent stakeholders
from freely participating in meetings. Often there are conilicting demands within a community,
and it can be challenging for a project to identify stakeholders who are representative of
common interests. This might be avoided by employing local community liaison officers who
are sensitive to local power dynamics, which requires project proponents developing an
awareness of the local context and implementing structures to support and foster effective
stakeholder engagement.°

Consultation fatigue: Moreover there is evidence to suggest that stakeholders can easily tire
of consultation processes especially when promises are unfulfilled and their opinions and
concerns are not taken into consideration. Often stakeholders feel their lives are not improving
as a result of a project and this can lead to consultation meetings being used as an area to
voice complaints and grievances about the lack of development. This might be avoided by
coordinating stakeholder engagement during an ESIA process and by ensuring
practitioners do not make promises to stakeholders, but rather use the public consultation

# Stakeholder Research Associates Canada Inc, 2005, The Stakeholder Engagement Manual Volume 1: The Guide to Practitioners’
Perspectives on Stakeholder Engagement, www.StakeholderResearch.com.

5 Stakeholder Research Associates Canada Inc, 2005, The Stakeholder Engagement Manual Volume 1: The Guide to
Practitioners” Perspectives on Stakeholder Engagement, www.StakeholderResearch.com.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP

Page 5

process as an opportunity to manage expectations, challenge misconceptions, disseminate

accurate project information, and gather stakeholder opinions which are feedback to the client
and other project specialists.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 6

3
3.1

3.2

3.2.1

Regulatory and governance framework

Introduction

The encompassing process of stakeholder engagement has been promoted internationally by
organisations such as the International Finance Corporation (IFC). At this level the nature of and
requirements for engagement are well documented. In the context of DRC policy, engagement is not
well defined. Typically the narrower process of public participation or consultation is addressed.

This section provides an overview of relevant international standards and guidelines, and seeks to
identify key references to consultation and engagement in national policy and legislation. lt is shown
that environmental legislation speaks mainly of “participation” and “consultation” in the context of
environmental and social impact assessments (ESIA). Broader “engagement” with mining
stakeholders is envisaged in legislation promoting the empowerment of previously disadvantaged
individuals and groups. In this latter context, the section briefly reviews the requirements of the DRC
Mining Code‘.

International standards and guidelines

In the past, a great deal of the consultation between large industries and stakeholders was driven by
the regulatory requirements of ESIAs. This form of consultation was confined largely to the project
planning phase, with limited reference to ongoing life-of-mine activities. Today, “stakeholder
engagement” is emerging as a broader, more inclusive, and continuous process that encompasses a
range of activities, and spans the entire life of a project (IFC, 2007).

The shift in emphasis from public consultation to stakeholder engagement reflects changes in
perspective among mining and financial institutions. Both increasingly recognise the need for a
“social licence to operate” alongside legal permits and licenses. They are also aware of the
reputational risks associated with poor stakeholder relations. In this context, greater emphasis is
placed on developing and sustaining relationships with affected communities and other stakeholders
throughout the life of the project. As such, good stakeholder engagement is increasingly being
recognised as a prerequisite for good risk management (IFC, 2007).

World Bank

The World Bank Group (WBG), which includes the World Bank (WB) and the IFC, has been
instrumental in promoting stakeholder engagement. In 1998, the IFC published its guideline entitled
Good Practice Manual, Doing Better Business through Effective Consultation and Disclosure. Since
then, the IFC has been committed to sharing good practice around stakeholder engagement.

In 2007, the IFC prepared an updated and revised guide entitled Stakeholder Engagement: A Good
Practice Handbook for Companies Doing Business in Emerging Markets. This guide details the
“essentials” for managing stakeholder engagement. Some of the key components of stakeholder
engagement described in the guide are listed in Table 3-1.

Table 3-1: Components of Good Stakeholder Engagement (after IFC, 2007)

Stakeholder Engagement: IFC Good Practice Handbook for Companies Doing Business in Emerging

6 Although the TERRA project is agricultural in nature, the Mining Code details stakeholder engagement during the
ESIA process

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 7

Markets

The following are the key components of good stakeholder engagement:

+ Stakeholder identification and analysis. Identification and prioritisation of stakeholders;

. Information disclosure. Communication of meaningful and accessible information throughout the project
lifecycle;

. Stakeholder consultation. Planned, inclusive and documented consultation, with communicated follow-up;

+  Negotiation and partnerships. Good faith negotiations around complex issues, and value-adding
partnerships;

+ Grievance management. An accessible and responsive means for stakeholders to raise concerns and
grievances;

. Involvement in project monitoring. Monitoring involvement by directly affected stakeholders, enhancing
transparency and credibility;

+ Reporting to stakeholders. Reporting on environmental, social and economic performance;

+ Management functions. Building and maintaining sufficient company capacity to manage, track and report
on stakeholder engagement.

8.2.2 International Finance Corporation

Consultation and disclosure are threads that run through many of the IFC Performance Standards.
PS1 is clear on consultation and disclosure requirements in the context of social and environmental
assessment. These requirements are listed in Table 3.2 below.

Table 3-2: IFC Stakeholder Engagement Principles (IFC, 2007)

IFC Stakeholder Engagement Principles

The following are the key components of good stakeholder engagement:

+ Providing meaningful information in a format and language that is readily understandable and tailored to
the needs of the target stakeholder group(s)

+ Providing information in advance of consultation activities and decision-making

+ Disseminating information in ways and locations that make it easy for stakeholders to access it

+ Respect for local traditions, languages, timeframes, and decision making processes

+ Two-way dialogue that gives both sides the opportunity to exchange views and information, to listen, and
to have their issues heard and addressed

. Inclusiveness in representation of views, including women, vulnerable and/or minority groups
+ Processes free of intimidation or coercion

+ Clear mechanisms for responding to people’s concerns, suggestions, and grievances

. Incorporating feedback into project or program design, and reporting back to stakeholders

8.2.8 International Association for Impact Assessments

The International Association for Public Participation” (IAP2) was founded in 1990. The Association
aims to promote values and best practices associated with public participation. lt developed a set of
values and principles which are relevant to stakeholder engagement.

Core participation values and principles

+ The public should have a say in decisions about actions that affect their lives;
+ Participation includes the promise that the public's contribution will influence the decision;

+ The public participation process communicates the interests and meets the process needs of

TTAP2 is an association of members who seek to promote and improve the practice of public participation in relation to
individuals, governments, institutions, and other entities that affect the public interest in nations throughout the world.

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 8

3.2.4

3.2.5

3.3

participants;

+ The public participation process seeks and facilitates the involvement of those potentially
affected;

+ The public participation process involves participants in defining how they participate.

+ The public participation process provides participants with the information they need to
participate in a meaningful way; and

+ The public participation process communicates to participants how their input affected the
decision.

Accountability 1000 — Stakeholder Engagement Standard 2011

The AA1000 Stakeholder Engagement Standard (AA 1000SES) is a generally applicable framework
for the design, implementation, assessment and communication of quality stakeholder engagement.
It builds on, and is consistent with, Accountabilitys AA 1000 Series, particularly the AA1000

Accountability Principle Standard, launched in October 2008. AA1000SES describes how to
establish commitment to stakeholder engagement; how to integrate stakeholder engagement with
governance, strategy and operations; how to determine the purpose, scope and stakeholders for
engagement; and the processes that will deliver quality and inclusive engagement practice, and
valued outcomes. Please refer to www.accountability.org for more information on the AA1000
standard.

ISO 26000: 2010 — Guidance Document on Social Responsibility

The International Standardisation Organisation (ISO) 26000 is a voluntary guidance standard on
social responsibility designed for use by any organisation. lt provides broad guidance, but does not
offer specific instruction or require specific outcomes. Businesses that implement ISO 26000 have
opportunities to identify and act on their own priorities, and to build stronger business models in the
spirit of “continuous improvement”. Implementers of ISO 26000 will develop their unique corporate
social responsibility programs and become models for others.

TERRA community policy

TERRA conducts activities in a manner that promotes positive and open relationships with
communities, government and other stakeholders to support sustainable benefits for local
communities in areas where the company operates, throughout the life cycle of a project. TERRA
recognizes the vital role that stakeholder engagement plays and through active engagement with
stakeholders, strives to maximize the positive impacts of its activities as well as assist communities
to ensure their self-sufficiency beyond the company's activities. TERRA is also committed to public
reporting of their performance and stakeholder engagement.

Through the continual improvement of social assessments, community partnerships and local
development assistance programs, TERRA aims to prevent, mitigate and ameliorate the
environmental and social impacts of its operations. TERRA accommodates the different cultures and
heritage of the communities in which the company operates and also supports community-based
projects and small business opportunities. Furthermore, TERRA promotes hiring, education and
training of employees from the local communities.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 9

3.4

DRC Agricultural Law, LOI N° 11/022 of 24 December 2011

Title 2, Chapter 3: Institutional framework: Article 6: Government defines and implements
national agricultural policies, which provinces must to consider when formulating their by-laws.
These national policies encompass the following: exploitation, research, production, finance and
commercialization of agricultural inputs.

Article 7: Provincial government is responsible for formulating policies which have a bearing on the
following:

«+ Description of available farming resources;
«+ __ Requiremenis relating to type and quantity of farming products; and
+ __ Environmental protection;

Article 8: government is required to establish a consultative committee comprising public and
private stakeholders and members of the community. A similar consultative community must be
established at provincial level. This is the responsibility of provincial government.

Title 3, Chapter: Farming: Article 10: Land distribution is the responsibility of national, provincial
and local government.

Article 17: the agricultural contract establishes the type of produce and the minimum quantity the
project proponent must produce.

Article 18: the law recognizes that local communities have customary land rights

Article 19: official certificates are not allotted when customary land is given to individuals of
collectives for farming.

Article 24: land owners are permitted to sublet their land to a third party for the purpose of farming.
It is the owners responsibility to comply with his obligations vis-à-vis government

Article 32: the owner of the concession has the following rights:
Inside the concession —

*< use water and forest resources for farming provided that the recommendation of the ESIA and
EMPP are adhered to;

°__ digirrigation systems; and
+ Inside the concession — build haul roads

Article 33: the roads built by the project proponent can be used by neighbouring roads users
provided that they don't impede on the functioning to the enterprise.

Chapter 6, Aspects relating to health and safety: Article 47: national and provincial government
is responsible for formulating policies relating to the following:

°__ prevention and fight against harmful organisms, including those in quarantine;
° the use of production harmful to the environment and to community health;
°__ import and export of inputs and outputs.

Title 4: Environmental Protection: Article 66: the project proponent must conduct an ESIA prior
the commencement of the operation

Article 67: the ESIA must be conducted according to the legislation on environmental protection

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 10

Article 68: the Minister of the Environment should conduct an audit for sites susceptible to
environmental damage

Article 69: all agricultural activities in or close to protected areas are forbidden

Article 70: National, provincial and local governments are responsible for identifying measures
aimed at protecting the environment and people’s health.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 11

4
4.1

4.2

43

44

Identification of stakeholders

Introduction

Stakeholder identification and analysis is the critical first step in stakeholder consultation and
engagement. This section addresses the following themes in this context:

+ Approach to the identification of stakeholders

«+ Description of the stakeholder groups

° Analysis of stakeholders to determine the extent to which they are potentially impacted by the
Project, or could exert influence upon it.

«+ Overview of consultation and engagement approaches and tools relevant to various life-cycle
phases.

Stakeholder identification approach

Identification of stakeholders is a first and essential step in effective engagement. For the purposes
of this SEP, stakeholders were identified through previous consultations. Stakeholder identification is
a particular priority at the beginning of the ESIA process, but additional stakeholders will be identified
as the ESIA proceeds. A stakeholder list will be updated during the ESIA process and through an
iterative process and incorporated into updated versions of the SEP.

Following identification, stakeholder analysis describes stakeholders in terms of project impacts, and
their potential to influence the project. A stakeholder analysis will inform the selection of engagement
approaches and tools. This match has the potential to enhance the effectiveness of engagement.

Definition of stakeholders

The IFC's Handbook on Stakeholder Engagement (2007) defines stakeholders as “persons or
groups who are directly or indirecily affected by a project, as well as those who may have interests in
a project and/or the ability to influence its outcome, either positively or negatively.”

Stakeholders include locally affected communities and individuals and their formal and informal
representatives, government, politicians, religious leaders, civic organisations, and other groups with
special interests, the academic community, employees, their families and employee representatives,
other businesses, shareholders and joint venture partners.

Stakeholder groups

Specific stakeholder groups are identified in this section. Broadly, stakeholders can be divided into
the following groups:

1. Impacted communities;

International watchdogs organisations;
Biodiversity organisations;

Multilateral organisations and donor agencies;
Security agencies;

Local civic organisations;

Media;

N 9% 8 © D

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 12

4.5

8. Traditional authorities;

9. Commerce and business;

10. Local government;

11. National and Provincial Government;
12. Shareholders; and

13. Service parastatals.

Stakeholder analysis

Stakeholder analysis determines the likely relationship between stakeholders and the project, and
helps to identify the appropriate engagement methods for each stakeholder group during the life of
the project. The stakeholder analysis process outlined in this SEP draws on the practical guidance
notes developed by the International Council on Mining and Metals, which in 2012 prepared a
Community Development Toolkit (CDT) to assist companies with fostering constructive working
relationships and alliances among communities.

The CDT (ICMM, 2012) identifies the following methods to consult stakeholders:

+ __Phone/fax/email

e  One-on-one interviews

°__ Workshop/focus group discussions

° Distribution of pamphlets and newsletters
+ Notice boards

° Public meetings

° _Newspaper/magazines

° Community radio.

When deciding the frequency and the appropriate engagement technique used to consult a
particular stakeholder group, three criteria must be considered:

° The extent of impact of the project on the stakeholder group
° The extent of influence of the stakeholder group on the project

° The culiurally acceptable engagement and information dissemination methods.

In general, engagement is directly proportional to impact and influence, and as the extent of
impact of a project on a stakeholder group increases, or the extent of influence of a particular
stakeholder on a project increases, engagement with that particular stakeholder group should
intensify and deepen in terms of the frequency and the intensity of the engagement method used.

All engagement should proceed on the basis of what are culturally acceptable and appropriate
methods for each of the different stakeholder groups. For example, when consulting government
officials formal presentations are the preferred consultation method, while communities prefer
public meetings, and informal focus group discussions facilitated by posters, non-technical
pamphlets and other visual presentation aids including models and videos.

There are a variety of engagement techniques used to build relationships with stakeholders,
gather information from stakeholders, consult with stakeholders, and disseminate project

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP

Page 13

information to stakeholders. When selecting an appropriate consultation technique, culturally
appropriate engagement methods, and the purpose for engaging with a stakeholder group should
be considered. Table 4-1 provides a list of different engagement techniques, and suggests the
most appropriate application of these techniques.

Table 4-1:

Correspondence by
phone/fax/email

Engagement Techniques

Distribute project information to government officials,
organisations, agencies and companies
Invite stakeholders to meetings

Print media

Disseminate project information to large audiences, and
literate stakeholders

Inform stakeholders about employment opportunities,
grievance procedures, community development projects, and
consultation meetings

Noticeboards

Disseminate project information to large audiences, and
literate stakeholders

Inform stakeholders about employment opportunities,
community development projects, and consultation meetings

Community Radios

Disseminate project information to large audiences, and
illiterate stakeholders

Inform stakeholders about project activities including
community development projects and public consultation
meetings

Solicit views, opinions and grievances

One-on-one interviews

Solicit views and opinions

Enable stakeholders to speak freely and confidentially about
controversial and sensitive issues

Build personal relations with stakeholders

Recording of interviews

Formal meetings

Present project information to a group of stakeholders
Allow the group of stakeholders to provide their views and
opinions

Build impersonal relations with high level stakeholders
Distribute technical documents

Facilitate meetings using PowerPoint presentations
Record discussions, comments/questions raised and
responses

Public meetings

Present project information to a large audience of
stakeholders, and in particular communities

Allow stakeholders to provide their views and opinions

Build relationships with neighbouring communities

Distribute non-technical project information

Facilitate meetings using PowerPoint presentations, posters,
models, videos and pamphlets or project information
documents, depending on the audience

Record discussions, comments/questions raised and
responses

Workshops

Present project information to a group of stakeholders
Allow the group of stakeholders to provide their views and
opinions

Use participatory exercises to facilitate group discussions,
brainstorm issues, analyse information, and develop
recommendations and strategies

Recording of responses

Focus group meetings

Allow a smaller group of between 8 and 15 people to provide
their views and opinions of targeted baseline information

HARA

471947_Final SEP_anam_8042014 April 2014

SRK Consulting: 471947 TERRA SEP Page 14

Build relationships with neighbouring communities
Use a focus group interview guideline to facilitate discussions
Record responses

Surveys Gather opinions and views from individual stakeholders
Gather baseline data
Record data

Develop a baseline database for monitoring impacts

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 15

5
5.1

Stakeholder engagement activities

Past TERRA consultation activities

Consultation and interaction with various stakeholders and stakeholder groups took place during
December 2013 and January, February and March 2014, as part of the ESIA conducted under the
guidance of SRK. Stakeholders included representatives from local government, Ministry of
Environment officials, Agriculture, and the traditional authorities, community leaders, and community
members from surrounding villages. In addition to meetings and surveys, verbal presentations were
made in Swahili and French. Stakeholders had the opportunity to provide written responses to
questionnaire (translated into French). A list of the stakeholders consulted during this process was
also compiled.

SRK undertook a series of focus group and key informant meetings in February 2014 for the ESIA,
during which stakeholders were informed about progress with the project, and were invited to raise
further comment about the project. Invitation letters to these meetings were distributed by hand
before the meetings were held. Verbal presentations in French and Swahili were given by the SRK
facilitators, and stakeholders were encouraged to comment verbally or via a questionnaire.
Information sharing and planning meetings were also held with traditional and administrative
authorities representing local communities and focus group meetings were held with groups of
women, youth and men. Stakeholder comments received during the ESIA conducted SRK indicated
a positive perception about the project, with perceived benefits including provision of job and
business development opportunities, poverty reduction, promotion of education, improvement to
infrastructure (notably roads and electricity) and health facilities, as well as increased social mobility
being major themes. Government officials responded favourably in terms of expectations of
macroeconomic benefits and improved availability, as well as pricing of maize in DRC.

Comments, issues and overall perceptions expressed by stakeholders consulted during the focus
group meetings and key informant interviews undertaken by SRK in February 2014 for the ESIA
mirrored those of the ESIA conducted in 2010 by GAC. ltems noted included a request for support
for local farmers, improved road access, improved lives for the youth, reduced reliance on charcoal-
making which impacts on the environment, and alcoholism linked to unemployment. Opporiunities
for collaboration by TERRA with local non-governmental and government (including police)
structures were noted. Concerns raised included perceived low salaries, limited availability of potable
water for both communities, loss of agricultural land from the project footprint, as well as air pollution
and dust impacts from the project.

Public disclosure of the ESIA was undertaken through the distribution of a Background Information
Document (BID) in French. The BID describes the project and provides a summary of the key
findings and recommendations of the specialist studies. Stakeholders were been notified by letter in
French and Swahili, hand delivered by TERRA project team members. The BID indicates where to
find the reports and how to comment.

Stakeholders had the opportunity to comment by:
+ Completing the comment form available with the BID;

°__ Writing a letter or sending an email by 20 March 2014 to the contact details provided.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 16

Copies of the BID together with the notification letter and comment form were also hand delivered to
the relevant authorities in Lubumbashi, the Territory Office in Kasenga and Kipushi, as well as to
traditional authorities and community leaders in the project area, for distribution to community
members.

A total of approximately 100 comments sheets in French were distributed to stakeholders during
scoping phase of the ESIA update. To date, the key comments received from stakeholders on the
ESIA update, focus mainly on the following:

+ __ Employment opporiunities for local communities
+ Concern about potential impacts of project related activities on water resources in the area.

The table below provides an overview of TERRA's stakeholder engagement activities to date.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 1

Table 5-1: Summary of TERRA's Stakeholder Engagement

VILLAGE KATETE
+ Chief of Groupement Katete TERRA:  NAYAK
Wednesday Chef d
ef de LIQUIDAFRICA : FINHAI MUNZARA
12Feb2014 | groupement 11:30 13:00 .
House IFC: YOSUKE KOTSUJI (NAIROBI)JEREMY ANSELL (Washington)
SRK team: PHILIPPE KATUTA, PATRICK MBOMA
VILLAGE LUBANDA
+ Traditional chiefs TERRA: NAYAK
Thursday LIQUIDAFRICA : FINHAI MUNZARA
EP1 Lubanda 9:30 — 11:30 |
13 Feb 2013 IFC: YOSUKE KOTSUJI (NAIROBI)JEREMY ANSELL (Washington)
SRK team: PHILIPPE KATUTA, PATRICK MBOMA
+ NGOs, TERRA: NAYAK
+ CBOs Thursday LIQUIDAFRICA : FINHAI MUNZARA
EP1 Lubanda 12:00 — 14:00 |
+ Community members 13 Feb 2013 IFC: YOSUKE KOTSUJI (NAIROBI)JEREMY ANSELL (Washington)
SRK team: PHILIPPE KATUTA, PATRICK MBOMA
VILLAGE LUBANDA
+ Traditional chiefs (Chief of Localité) TERRA : Ir. HOMA KANYINBWE
Tuesday
+ Notable 18Feb2014 | EP1 Lubanda 10:00 — 12:00 SRK team : VUYO MATSHIKIZA, PHILIPPE KATUTA, SUSA
MALEBA
+ Community members;
+ Civil society: Tuesday TERRA : Ir. HOMA KANYINBWE
. EP1 Lubanda 12:30 — 14:30 SRK team: VUYO MATSHIKIZA, PHILIPPE KATUTA, SUSA
+ CBOs; 18 Feb 2014
MALEBA
+ Local NGOs
LUBUMBASHI
+ Provincial Minister of Agriculture Wednesday Minister of 9h00 - 11h00 TERRA: NAYAK
19Feb2014 | Agriculture SRK team: VUYO MATSHIKIZA, PHILIPPE KATUTA, SUSA

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 2

OFFICE MALEBA
+ Provincial Minister of Mines and Friday, . . TERRA: NAYAK
Environment 07 March Dsl ENVI | 45h00 -17h00 | SRK team: PHILIPPE KATUTA, DESIRE TSHIBANDA
2014

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 1

6
6.1

6.2

6.3

Current and future engagement

Introduction

In keeping with the requirements of the EMPL and International Best Practice, TERRA is required to
consult with stakeholders during the ESIA process. Given that this is the most intense period of
planned engagement, the IFC's Guideline “Stakeholder Engagement: À Good Practice Handbook for
Companies Doing Business in Emerging Markets (2007) recommends that a project should:

° Plan stakeholder engagement during the ESIA as a component of a project's activities, with a
schedule and a budget;

° Focus principal efforts on stakeholders most impacted by the project, whether because of
proximity or vulnerability to change i.e. economic displacement;

° _Demonsirate that stakeholder opinions are given serious consideration by incorporating their
views in project decisions.

This section of the report will assist TERRA with engaging with stakeholders during the ESIA
consultation process. lt draws on the lessons learned from previous consultation meetings.

lt is important to note however that this section does not cover engagement that may be required
for specific studies such as compensation and livelihood restoration.

Goals of the SEP during the ESIA Process
Against this background the overarching goals of the SEP during the ESIA will be to:
+  Ensure regular, accessible and appropriate dissemination of Project information to
stakeholders
° Build and maintain mutually beneficial and long-lasting relationships with stakeholders
° Secure and maintain TERRA'Ss social license to operate
°__ Involve stakeholders in Project decision-making and design
° __ Involve stakeholders in identifying and monitoring Project impacts

°__ Provide all stakeholders with the opportunity to raise concerns and grievances.

ESIA consultation methodology

In order to meet the recommendations set out in good international practice guidelines such as the
IFC's Performance Standards, the ESIA consultation process should comprise several rounds of
consultation. These rounds occur at various milestones in the ESIA process and include:

° Disclosure of the project description, inform stakeholders about ESIA process and baseline
studies, and provide stakeholders with the opportunity to identify project impacts including
social, economic, health and environmental

°__ Provide and obtain stakeholder feedback on the results of the baseline studies, and proposed
mitigation measures. This round aims to provide stakeholders with an opportunity to review
and comment on the draft ESIA

°__ Provide feedback on the project approval decision.

6.4 Recording of issues raised and responses

Feedback from ESIA consultation has been captured in an issues and response report. To ensure

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 2

6.5

that comments and suggestions relevant to the feasibility study are acknowledged and addressed,
the following arrangements will be made:

The issues registers will, in addition to recording stakeholder issues and concerns, indicate the
action necessary to address each issue as well as the person or parties responsible for
implementing the recommended action. This information will be provided to specialists at
specialist workshop meetings.

The environmental consultant will attend meetings with TERRA's environmental and technical
staff where the issues registers will be presented and reviewed. At these meetings the
Management Committee will identify the relevant actions and responsible parties. The
Committee will ensure that the required actions are directed to the appropriate feasibility team
members including the planning, design, ESIA, consultation, etc. as relevant.

The responsible team member will report back to the Management Committee on the action
taken and the outcome. This information will then be fed back to the relevant stakeholder as part
of the stakeholder feedback process.

Interim grievance management

TERRA has developed a grievance mechanism that systematically records, negotiates, and resolves
disputes between TERRA and the complainant. This mechanism ensures that grievances are
recorded and considered fairly and appropriately.

By providing a procedure for communities to raise their grievances, TERRA will increase community
satisfaction, and build trust with stakeholders.

Although TERRA has notified community leaders about the grievance procedure, during ESIA
consultation meetings, participating stakeholders and community members are also informed about
the grievance procedure.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP Page 3

7
7.1

7.2

7.2.1

7.2.2

Life of operation engagement

Purpose

TERRA is committed to life-of-operation engagement with stakeholders. Thus the SEP is a living
document and various versions of the SEP will be compiled and implemented over the life of the
Project. Against this background, this Section simply outlines the key steps required to ensure and
support ongoing stakeholder engagement in the context of a functioning agricultural operation.

Ensuring effective ongoing engagement

Social management system

The Performance Standards of the IFC emphasise the requirement for an effective environmental
and social management system to support and sustain management and engagement in these
contexts. For the full range of life-of-operation stakeholder engagement to be effective, a social
management system will be designed and implemented for the Project. The scope of this system
and the resources dedicated to it remain to be determined. However, the social management system
should have the following key elements:

° __ Appropriate policies and principles. TERRA has developed a suite of management standards
and policies to lead interactions with stakeholders. These form a sound base for a social
management system.

° An appropriate organisational structure, with clear roles and accountability.

In a typical management setup, key roles (including engagement in these contexts) might fall to the
following:

° Labour and working conditions: HR manager;

+ Community health and safety: Safety, health and environment (SHE) manager;

°__ Stakeholder engagement: Community liaison manager;

°+ Social development: CSI manager.

Other roles are specific, and management roles can be determined when required. Management of
environmental impacts is usually the responsibility of the SHE manager. TERRA will need to review

the appropriateness of this model and has identified a suitable candidate for the role should it be
approved.

Management plans

Management plans to guide aspects of engagement will continue to be developed as the Project
progresses. Key plans are the following:

+ Community Health and Safety Plan; and

+ Sustainable Development Plan.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP

Page 4

8

8.1

Resources and responsibilities

This section addresses human resources and responsibilities for implementing, monitoring, advising
and supporting various aspects of stakeholder engagement during the ESIA process.

ESIA engagement resources and responsibilities

There should be ongoing engagement with stakeholders as the project expands. Table 8-1 provides
a summary of management responsibility for various aspects of stakeholder engagement. This
includes the specific roles and responsibilities that the appointed stakeholder engagement team,
TERRA management will have to carry out in order to achieve successful implementation and
sustainability of the engagement during these phases.

Table 8-1: Responsibilities for implementation of engagement

Stakeholder group

Team responsible

Responsibilities

Government authorities
and service parastatals

TERRA

Identify government
representatives

Setting up initial meetings
Maintaining regular contact

Stakeholder engagement
team

Facilitate meetings
Report back on meetings

Communities

TERRA community
development officer

Identify community
representatives

Setting up initial meetings
Maintaining regular contact

Stakeholder engagement
team

Facilitate meetings
Report back on meetings

NGOs and sectoral
interests

TERRA

Identify relevant
representatives

Setting up initial meetings
Maintaining regular contact

Stakeholder engagement
team

Facilitate meetings
Report back on meetings

Senior management,
shareholders and

TERRA

Regular report back

HARA

471947_Final SEP_anam_8042014

April 2014
SRK Consulting: 471947 TERRA SEP Page 5

9
9.1

Monitoring and reporting

ESIA engagement monitoring and reporting

Engagement monitoring will be pursued at defined timeframes throughout the phases of the project.
At this stage it is not possible to detail the exact timeframes for engagement monitoring. lt can
however be noted that after each of the public consultation meetings the stakeholder engagement
team should evaluate the effectiveness of the public consultation and determine if capacity building
initiatives need to be developed.

Added to this, TERRA will develop a stakeholder engagement monitoring process where
stakeholders can register their complaints and concerns with the project. This process will also assist
with maintaining and improving the existing stakeholder database. In addition to this process,
TERRA should develop a monitoring process that is able to assess the following key issues
regarding stakeholder engagement:

«Accessibility, dissemination and use of technical summaries and reports of specialist studies and
assessments;

«+ Effectiveness of meeting planning and execution;

«+ Effectiveness of representation at and participation in the various forms of engagement;
«+ Effectiveness of the mechanism to ensure stakeholder input to the feasibility study;

+ Management of grievances.

The monitoring arrangement will be largely informal, with the following elements;

e _Self-evaluation by the stakeholder engagement team and the TERRA project staff responsible
for engagement arrangements;

«+ Review of major rounds of engagement at relevant management meetings;
«+ __ Review of major rounds of engagement by the project appointed external reviewer; and

«Evaluations of meetings by participants.

HARA

471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA SEP

Page 6

Prepared by

Andrew Hart

Social Development Consultant

Philippe Katuta

Environmental Consultant

Reviewed by

SRK Caneutng - Carsted Bacronc S9rÉD

+ srkTo

Aisne TsSR apart

Darryll Kilian

Project Reviewer

HARA 471947_Final SEP_anam_8042014

April 2014
SRK Consulting: 471947 TERRA SEP Page 7

SRK Report Distribution Record

Report No. 471947

Copy No:

Name/Title Company Copy Date Authorised by
Finhai Munzara Liquid Africa 1 8 April 2014 Darryll Kilian
Rahim Dhrolia African Milling 2 8 April 2014 Darryll Kilian
Jeremy Ansell IFC 3 8 April 2014 Darryll Kilian
Yosuke (Yo) Kotsuji IFC 4 8 April 2014 Darryll Kilian
SRK Library SRK 5 8 April 2014 Darryll Kilian
SRK Environmental SRK 6 8 April 2014 Darryll Kilian
Department

Approval Signature:

This report is protected by copyright vested in SRK (SA) (Pty) Lid. It may not be reproduced or
transmitted in any form or by any means whatsoever to any person without the written permission of
the copyright holder, SRK.

HARA 471947_Final SEP_anam_8042014 April 2014
SRK Consulting: 471947 TERRA ESIA Page 240

Appendix D: Preliminary Water Resource Assessment

Anam Mas Kalp'Hara/Matv 471947_Terra Environmental and Social Assessment Apr 2014
Terra Agriculture Project:
Environmental and Social
Assessment

Water Specialist Report

Report Prepared for

TeÏra

S.PR.L.

Report Number 471427

Prepared by

= srk consulting

March 2014
SRK Consulting: Project No: 471427_Terra Agricultural Project

Page i

Terra Agriculture Project: Environmental and
Social Assessment - Water Specialist Report

Terra S.P.R.L

Lubanda spot, Haut Katanga, Province du Katanga,
République Démocratique du Congo

SRK Consulting Congo S.P.R.L.
NRC 01174

2056 Ave Lukonzolwa

Quartier Golf

Lubumbashi

Democratic Republic of Congo

e-mail: smaleba@srk.co.za
website: www.srk.co.za

Tel: +243 (0) 81 999 9775
Mobile: +243 (0) 81 870 1753

SRK Project Number 471427

February 2014

Compiled by: Reviewed by:
Mukheli Azwindini Ismail Mahomed
Hydrogeologist Hydrogeologist

Email: amukheli@srk.co.za

Authors:

Azwindini Mukheli

Peter Shepherd
Partner

MUKAMAHO

Water baseline study

March 2014
SRK Consulting: Project No: 471427_Terra Agricultural Project Page ii

Table of Contents

1 Introduction ss 1
1.1  Geographical setting

1.2 Study objectives …

1.3 Data gaps and limitations.

Methodology.

Site description... sssssisiisnsssnsnnnnnnnnns
3.1 Climate...

3.2 Geology
8.2.1 Geological settings …

3.1  Existing water quality data

4 Site observations...
4.1  Hydrocensus .…..
4.1.1  Boreholes and Hand Dug Wells ….

4.1.2 Rivers and lake...

42 Water demand...

4.3  Stormwater management...

Potential impacts.
Impact Assessment... 11

6.1 Impact rating …..

6.1.1 Impact W 1: Potential increase of runoff due to change in vegetation covers, from natural

ecosystem to maize crops……..….…. 14
6.1.2 Impact W 2: Potential increase of soil erosion in the cultivated land and sedimentation in the
water Ways …14

6.1.3 Impact W 8: Potential increase in groundwater recharge due to the change in land cover,
from forest ecosystem to cultivated land... 15

6.1.4 Impact W 4: Potential leaching of nutrients from the soil due to the application of fertilizers
in the cultivated land... 16

6.1.5 Impact W 5: Potential contamination of water resources due to application of pesticides and
phosphates associated with sediments… nn 16

6.1.6 Impact W 6: Potential water contamination due leakages from storage areas and accidental
spills of fuel and chemicals……..…

7. Water management Programme

7.1 Introduction ……

7.1.1  Objectives……..…

7.2  Mitigation….

7.2.1 Measures to mitigate potential water degradation or deterioration and water contamination
or pollution hazards …. ane 19

7.2.2 Measures to mitigate potential runoff and soil erosion from the cultivated land …

7.3 Monitoring programme …..

MUKAMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427_Terra Agricultural Project Page ii

7.3.1 Baseline water monitoring... 21

7.3.2  On-going water monitoring 22

7.8.3 Water sample collection 22

8 Conclusions and Recommendations............................................ 24

8.1 Conclusions... 24

8.2 Recommendations 25

9 References inner 26
Appendices

Appendix A: Chemical Analysis Results... 28

Appendix A: Baseline Water Monitoring Protocol... 29

List of Tables

Table 1: Summary of hydrocensus …

Table 2: Method for rating the significance of impacts

Table 3: Surface and groundwater monitoring point:

Table 4: Water quality analytical suites

List of Figures

Figure 1: Locality Map and project boundary

Figure 2: Rainfall data between 2009 and 2013 in Terra project area

Figure 3: Geological map of the area
Figure 4: Borehole TBH 1 es
Figure 5: Hand dug well, HDW 2...

Figure 6: Junior fishermen in Lake Lubanda

Figure 7: Positions of surface and groundwater water sources

Figure 8: Surface and groundwater monitoring sites

MUKAMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 1

1.1

1.2

Introduction

SRK Consulting (Democratic Republic of Congo) Pty Lid (SRK) has been requested by TERRA
SPRL (TERRA) to prepare an Environmental and Social Impact Assessment (ESIA) and
Environmental and Social Management Programme (ESMP) according to International Finance
Corporation (IFC) standards to develop a maize farming project which is located 80km east of
Lubumbashi town. The proposed project plans to establish a maize plantation of 10,000 hectares
(ha) on two sites, Lubanda (5,000 ha) and Katofio (5,000 ha). Approximately 1,500 ha is being
cultivated at the Lubanda site.

An ESIA for the TERRA project was conducted by a local consultant (GAC) in April 2010. This ESIA
and ESMP needs to comply with good international industry practice (GIIP) based on the Equator
Principles (EP) and IFC's Performance Standards (IFC, PS) on environmental and social
sustainability, as well as align with TERRA's corporate policies. The ESIA report is commissioned
mainly for the purpose of IFC funding and not for submission to the DRC government. This ESIA and
ESMP are intended to fill in the gaps in the GAC report and prepare an ESIA and ESMP that meets
EP and IFC PS standards.

This report forms part of the ESIA documentation and it considers the potential impacts that the
existing and proposed Terra agricultural project activities will have in the water resources. The report
focused on the existing farming area.

Geographical setting

The project site is located approximately 90 km east of Lubumbashi and 80 km south of Kundelungu
National Park in the vicinity of the N5 road (Route Kasenga) to the south in the surrounding area of
the Lubanda Village, Kasenga territory, Haut-Katanga District in Katanga Province of DRC. Figure 1
illustrates the regional locality of the TERRA project.

Study objectives

An Environmental Impact Assessment study was conducted by Groupe des Aménageurs de la
République Démocratique du Démocratique du Congo (GAC) in 2009 but the study did not address
any water related issues.

Water resource will require extensive management as the farm is developed by Terra. This project
therefore outlines the existing water situation, determines the potential impacts and proposes water
management actions. The current status of the water resource in the project area based on
observation made during a site visit on the 12" of December 2014.

MUKAIMAHO Water baseline study March 2014
Project No: 471427

590000 600000 610000

Legend
Roads
Waterbodies

{Concession boundary

CT rrouncai boundary
CE] aiona boundanr

Kabongo Mango +
Ps 7 Monge re
sVaiemba Nkt
Jai
Kipambag Bukarna
pubudi

CRPNPONNTEE LOL IG ant inS DS LES BommuN

Terra Agricultural Project
ality map and project boundat

Figure 1: Locality Map and project boundary

MUKAIMAHO Water baseline study March 2014

SRK Consulting: Project No: 471427 Page 3

1.8 Data gaps and limitations

Concerns regarding the description of the hydrological and hydrogeological baseline conditions for
the Terra agricultural project compiled based on a limited data collection and evaluation of regional
existing data and these include:

° _ Lack of historical hydrochemical data (no pre-farming information);

+ __ No information is available on the stormwater management measures at the cultivated land and
in the camp and storage areas and therefore, the study is based on the site visit;

° __ Lack or no information regarding the volumes of clean water being used currently and to be used
after expansion;

+ __Noinformation on volumes of sewage effluent to be treated and discharged;

° Current environmental management action plan or programme.

Methodology

To achieve the study objectives, a proposed scope of work was compiled as part of the initial overall
study proposal which was submitted to Terra. However in view of the time available to complete the
EIA (4 months) and limited existing data to describe the groundwater conditions of the area, data
gathered by SRK in other areas closer to the project area were used in describing the
hydrogeological condition of the Terra project area. The hydrogeological investigation programme
completed consisted of the following components:

+ A site visit was undertaken in December 2013 to assess the current status of the water
resources in the area;

*__ Areview of existing information from the nearby areas;
+ Compiling a monitoring programme and propose monitoring points;
° Identification and rating of expected impacts.

The water monitoring programme recommended in this document will form part of the a water quality
monitoring report that will be submitted to the relevant DRC Authority once 12-months of monitoring
programme is completed. Monitoring is expected to begin in February 2014. Therefore, the water
monitoring results do not form part of this report.

Site description

Climate

The Terra agricultural project is located south of the equator within a tropical wet and dry climatic
zone, with a five-month dry season (May to September) and a seven-month rainy season (October
to April). Monthly and daily Rainfall data from the on-site weather station was supplied to SRK.

The rainfall data was recorded for the rainy months only i.e September to May and from 2009 to
2013. The rainfall between June and September every year was considered to be zero and was not
included in the supplied data (Figure 2). The average annually rainfall is 1 026 mm (2010 to 2013).

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 4

Terra Rainfall data
300
250
Ê 200
Ê —— 2009-10
3 150 =8-2010-11
ë 100 —#— 2011-2012
50 —— 2012-2013
2013-14
0
CCS ES ES & LE NS OS
SRE ES ESS
S 9 Ca Ÿ >
& ©
k Terra Agricultural Project Project No.
y sr Rainfall data 471427

3.2

3.2.1

3.1

Figure 2: Rainfall data between 2009 and 2013 in Terra project area

Geology

No geological data existed for the project area. The geological setting of the area is based on
several studies which were conducted in areas nearby.

Geological settings

The Terra agricultural project area is entirely underlain by the Kundelungu Group (Figure 3) of the
Katangan Series which forms part of the Central African Copper belt. The Kundelungu is 300 m
thick, comprises mainly argillaceous to sandy clastic rocks and is underlain by the ‘Petit
Conglomerat’ a diamictites (François, 1973; 1974; Batumike et al., 2006; 2007). The depositional
environment is marine, but with a larger transgressive tract compared to that of the Nguba formation
(Batumike et al., 2006; 2007). The facies is poorly diversified and laterally homogeneous over a
large area of the whole basin (Batumike et al., 2006).

Existing water quality data

Water quality results were provided to SRK by Terra and compared to World Health Organisation
(WHO) drinking water standards of 2008. The provided analytical results table is attached as
Appendix A.

The analytical results indicates that the water is of good quality with the concentration levels of the
analysed parameters being within the guideline limits with the exception of iron (with concentration
ranging between 1.4 and 2 mg/l), which is above the stipulated concentration limit for drinking water
of 0.3 mg/l.

The sample locations were not provided so very little additional interpretation can be made of the
results. Enquiries to Terra to establish the locations of the sampled sites were unsuccessful as these
were unknown.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 5
Legend FA
LT vrrorosies
concession bounsany
Bron oundary
[] aronaibounsan
A
=
A
Terra Agricultural Project Project No.
Geological settings of the area 471427
Figure 3: Geological map of the area
MUKAIMAHO Water basaline study March 2014

SRK Consulting: Project No: 471427 Page 6

4
41

41.1

Site observations

Hydrocensus

The primary objective of the hydrocensus was to identify the baseline water use and users within the
study area. During the hydrocensus the presence of boreholes, hand dug wells and surface water
bodies including rivers within and in the vicinity of the study area were located and recorded. SRK
personnel were accompanied by Terra employee to visit all the identified water sites and to confirm
their status.

The coordinates were verified with a handheld GPS instrument and photographs were taken for each
census point visited. Photographs (Figure 4 to Figure 6) were taken of each facility visited to serves
a future reference and their positions are shown in Figure 7. No samples for laboratory analysis were
taken during the census.

Boreholes and Hand Dug Wells

Two production boreholes, TBH 1 (Figure 4) and TBH 2 are the only domestic water source for Terra
Agricultural project Camp (Table 1). The depths of these boreholes were reported to be 75 and 100
meters below ground level (mbgl). Both boreholes are equipped with submersible pumps that deliver
water into storage tanks. The pumping rates and pumping cycles of these boreholes are not known.
Water level was not measured during the site visit and no sample was collected from these
boreholes. The water consumption by the site camp is not known.

Terra Agricultural Project Project No.
Production borehole TBH 1 471427

Figure 4: Borehole TBH 1

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 7

Table 1: Summary of hydrocensus

Site ID Easting | Northing Site type Comments

Production borehole equipped with a submersible

. tanks.
TBH 1 602108 8772793 Borehole pump. Pumps to storage tanks.

Production borehole equipped with a submersible

. tanks.
TBH 2 601865 8772302 Borehole pump. Pumps to storage tanks.

Hand dug well located outside the southern project
boundary used by local community for domestic

HDW 1 597613 8771807 Hand dug well water needs.

Hand dug well located within the project area. Used
by local community for domestic water needs (Figure
HDW 2 597607 8771746 Hand dug well 5).

: Terra Agricultural Project Project No.
consulting Hand dug well, HDW 2 471427

Figure 5: Hand dug well, HDW 2

4.1.2 Rivers and lake

Two perennial rivers and a lake were visited during the site visit. The principal river in the area is
Besa River (Figure 6) which flows east of the project area forming the eastern boundary of the
project. Kafira River flows from southeast towards northwest into Lake Lubanda. Fish from Lake
Lubanda is a primary source of income for some of the people located close to the lake. Terra will
retain lake access to the community.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 8

k Terra Agricultural Project Project No.
y sr Fishermen in Lake Lubanda 471427

Figure 6: Junior fishermen in Lake Lubanda

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427

Page 9

590000

590000

595000

7,000
Meters|

595000

600000

600000

605000

605000

610000

Legend
Monitoring points
@  Groundwater
Surface water
Roads
Rvers

Waterbodies

Provincial boundary

National boundary

Kpambeg Bukama
ous

+ Kambove,

De Le

D9hng, Aro, ON,

610000

Concession boundary 8

consulting

Terra Agricultural Project
Positions of surface and groundwater water sources

Project No.
471427

Figure 7: Positions of surface and groundwater water sources

MUKAMAHO

Water baseline study

March 2014
SRK Consulting: Project No: 471427 Page 10

4.2

43

Water demand

Terra Agricultural project is rain fed. Groundwater from boreholes TBH 1 and TBH 2 is used only for
domestic water supply of the camp. No surface water from any of the rivers is being used for
irrigation etc. by Terra.

The water required to meet the site camp demand is not known but it was reported that the existing
boreholes are meeting the water demand and is anticipated to continue to sustain the camp into the
future

Stormwater management

Terra has dug a trench (1.5 x 2 m) that surrounds the current ploughed areas. This trench is used for
security purposes (to keep people and animals away from the project area) and for stormwater
management. The trench has dedicated outlets to discharge the collected water into the two nearby
rivers, Besa and Kafira.

Apart from the perimeter trench, there is a deeper and wider (2 x 3 m) trench cutting across the
cultivated land, from the site camp into Kafira River. This trench also collects surface runoff from the
cultivated land.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 11

5

Potential impacts

The main potential impacts relating to surface and groundwater as a result of the proposed
operations at Terra project are:

«+ Potential increase of runoff due to change in vegetation covers, from natural ecosystem to maize
crops;

+ __ Potential increase of soil erosion in the cultivated land and sedimentation in the water ways;

«+ Potential increase in groundwater recharge due to the change in land cover, from forest
ecosystem to cultivated land;

+ Potential leaching of nutrients from the soil due to the application of fertilizers in the cultivated
land;

+ Potential contamination of water resources due to application of pesticides and pesticides and
phosphates associated with sediments;

«+  Potential water contamination due leakages at storage areas of fuel and chemicals and
accidental spills thereof.

Impact Assessment

An impact assessment was undertaken according to the SRK methodology as prescribed in the
terms of reference of the Terra study.

The impact significance rating matrix is presented in Table 2 and involves four paris:

e Part A: Define impact consequence using the three primary impact characteristics of magnitude,
spatial scale/population and duration;

° Part B: Use the matrix to determine a rating for impact consequence based on the definitions
identified in Part A; and

e Part C: Use the matrix to determine the impact significance rating, which is a function of the
impact consequence rating (from Part B) and the probability of occurrence.

+ Part D: Define the Confidence level.

Using the matrix, the significance of each described impact is rated. This rating assumes the
management measures inherent in the Project design are in place. The rating is applied to before
and after the listed mitigation and management measures are considered. The mitigation measures
will be implemented or will form part of the project design during construction.

Practicable management measures are recommended, using the IFC's updated management
hierarchy: recommendations for management should focus on avoidance, and if avoidance is not
possible, then to reduce, restore, compensate/offset negative impacts, enhance positive impacts and
assist project design. The significance of impacts was then re-assessed with assumed management
measures in place (‘after management”).

The management programme will be implemented to mitigate and monitor impacts on the water
resource during expansion and operational phases of the Terra project. Monitoring programme
presented in Section 7 will also form part of the water management programme.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427

Page 12

Table 2: Method for rating the significance of impacts

PART A: DEFINING CONSEQUENCE IN TERMS OF MAGNITUDE,

Use these definitions to define the consequence in Part B

DURATION AND SPATIAL SCALE

[
mpact Lu Definition Criteria
characteristics
Substantial deterioration or harm to receptors; receiving environment has
Major an inherent value to stakeholders; receptors of impact are of conservation
importance; or identified threshold often exceeded
Moderate/measurable deterioration or harm to receptors; receiving
Moderate environment moderately sensitive; or identified threshold occasionally

exceeded

MAGNITUDE | Minor

Minor deterioration (nuisance or minor deterioration) or harm to receptors;
change to receiving environment not measurable; or identified threshold
never exceeded

Minor improvement; change not measurable; or threshold never

Mi
mors exceeded
Moderate improvement; within or better than the threshold; or no
Moderate+
observed reaction
Maior+ Substantial improvement; within or better than the threshold:; or favorable
! publicity
Site or local Site specific or confined to the project area
SPATIAL Regional May be defined in various ways, e.g. cadastral, catchment, topographic
SCALE National”
lational |
International Nationally or beyond
Short term Less than 3 years
DURATION Medium term 3 to 15 years
Long term > 15 years
MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 13
PART B: DETERMINING CONSEQUENCE RATING
Rate consequence based on definition of magnitude, spatial extent and duration
SPATIAL SCALE/ POPULATION
Site or Local Regional National

MAGNITUDE

Long term
Minor DURATION Medium term

Short term

Long term
Moderate DURATION Medium term

Short term

Long term
Major DURATION Medium term

Short term

PART C: DETERMINING SIGNIFICANCE RATING
Rate significance based on consequence and probability
CONSEQUENCE
Low Medium High
Definite
PROBABILITY
(of exposure to impacts) Possible
Unlikely
PART D: CONFIDENCE LEVEL
High Medium Low

Notes: + denotes a positive impact.

MUKAIMAHO

Water baseline study

March 2014
SRK Consulting: Project No: 471427 Page 14

6.1

6.1.1

Impact rating

The results of the impact assessment and ratings are presented below.

Impact W 1: Potential increase of runoff due to change in vegetation covers,
from natural ecosystem to maize crops

The expansion of the additional 9 500 ha of agricultural land by Terra will lead to replacement of
natural ecosystem by rain-fed maize crops. The maize crops because they are rain fed, they will only
cover the ground during summer. The removal of natural vegetation will modify the partitioning of the
water on the surface. The rainfall that falls directly onto the maize will have a greater potential for
runoff than the existing forest.

Due to limited ground cover in the cultivated land, runoff will be increased leading to increased
washing away of soil and development of rills and gullies within the cultivated land. lf not managed,
this might lead to land degradation. Surface runoff will end up in one of the nearby Rivers (Besa and
Kafira) and Lubanda Lake. The increased run-off might also results in increased risk of flooding of
the two rives and Lubanda lake.

Operations

Magnitude |Duration |Scale |Consequence |Probability [|SIGNIFICANCE |+/- |Confidence
Before : Long term : | :
management | Major >15years | regional | Medium Definite - Medium

Mitigation and Management measures

+ Technologies for reducing the energy of run-off water such as installation of diversion channels, sedimentation ponds, rock
filter or dams will be implemented so that run-off does not carry significant sediments from the cultivated land

+ Cutivation will be perpendicular to the slope to minimize run-off

After Moderate _|L9ng term | aooional Low Definite - Medium
management >15 years
Closure

Magnitude [Duration [Scale |Consequence |Probability | SIGNIFICANCE |+/- | Confidence
Before Short term ; ;
management | Minor Sync [Local Low Possible - Medium

Impact W 2: Potential increase of soil erosion in the cultivated land and
sedimentation in the water ways

The cultivation or tilling of the soil during ploughing season and leaving it without vegetation cover
may increase the rate of soil erosion. The dislocated loose soil particles can be carried away by
runoff water and eventually reach surface water resources such as Kafira and Besa Rives as well as
the Lubanda Lake. In the rivers and lake, the sediments might cause various damages to water
resources and to water users. This might include reduction in lake storage by siltation and affecting
the wildlife habitat within the lake and rivers.

An increase in sediments deposit in the Lubanda Lake might reduce aquatic species diversity in the
Lake and this might also affect the commercial and recreational services of the lake. The sediments
stored in the lake and rivers might contain some pollutants which might become available and
assimilated in the water resources.

Because Terra is applying fertilizers and pesticides as part of their agricultural practices, sediments
washed from the cultivated land might contain toxic pesticides and nutrients bounded in the clay and
silt particles.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 15

Operations

Magnitude _| Duration Scale |Consequence |Probability |[SIGNIFICANCE |+/- [Contidence
Before . Long term : a.
management | Major >15years [Local Medium | Definite - Medium

Mitigation and Management measures:

+ Erosion control measures will be selectively applied, and this will include the development of stable embankment slopes, silt
traps and prompt re-vegetation, where possible.

+ Technologies for reducing the energy of run-off water such as installation of diversion channels, sedimentation ponds, rock
filter or dams will be implemented so that run-off does not carry significant sediments from the cultivated land

+ Cultivation will be perpendicular to the slope to minimize iron and run-off

Management Moderate Sea Local Low Possible | veu | Medium
Closure

Magnitude _|Duration |Scale |Consequence |Probability | SIGNIFICANCE |+/-  |Contidence
Before Moderate | Shortterm | Local Low Possible - Medium
management 3 years <

Mitigation and Management measures
+ No cultivation therefore sediments runoff will cease because the ground will be covered by vegetation

After : Short term _
management | Minor 3years< |LOCal Low Unlikely uw | High

6.1.3 Impact W 3: Potential increase in groundwater recharge due to the change in
land cover, from forest ecosystem to cultivated land

The conversion of natural ecosystem to rain-fed agricultural land by clearing vegetation on the
identified 10 000 ha of land is likely to reduce the rate of evapotranspiration. The change in land
cover from natural forest to cultivated land will provides more water for groundwater recharge and
baseflow. The increased recharge is attributed to replacement of deep-rooted forest by shallow-
rooted seasonal maize crops. Increased recharge will also raise the level of the water table causing
waterlogging and mobilisation of salt which were previously accumulated beneath the native
vegetation.

Raised water levels suggest increased hydraulic gradients to the streams. Increase in recharge will
also increase the baseflow in the rivers allowing more water available for downstream users which
might results in an increasing in flood risk

Operations

Magnitude _| Duration Scale [Consequence |Probability [SIGNIFICANCE |+/- [Contidence
Before Long term _ -
management |Moderate |Sheurs |Local Medium | Possible 4 Low

Mitigation and Management measures
*__ None

Medium

After Moderate |LOn9term  |Loca Medium  |Possible
management >15 years

Closure

Magnitude Duration Scale | Consequence |Probability | SIGNIFICANCE | +/- Confidence
Before : Short term : :
management Minor 3 years < Local Low Possible Medium

Mitigation and Management measures
+ No cultivation therefore the natural vegetation will grow again

+
+

Medium

Aîter : Short term ;
management | Minor Syearse  [LOCal Low Unlikely | uw |

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 16

6.1.4 Impact W 4: Potential leaching of nutrients from the soil due to the application

6.1.5

of fertilizers in the cultivated land

Terra is currently adding NPK (10-26-26) and Urea (46 -0-0) to their maize crops to improve the
yields of their crops. These two fertilizers are chiefly composed of nitrogen, potassium and
phosphorus. These nutrients are applied on annual basis to improve the crop yields. During rain,
these nuirients are washed into the water resources and some seep into the groundwater through
unconsolidated materials and fractured zones.

Nitrogen and phosphorus eroded from the cultivated land might accelerate algal production in the
Lake Lubanda resulting in the variety of problems which might include fish kills and recreational
opportunities. Apart from harming aquatic ecosystem, nitrate also poses health risk to infants.

The implementation of sediments trap and settlement of sediments in the settlements ponds will
reduce the amount of nutrients entering the surface water body.

Operations

Magnitude _| Duration Scale |Consequence |Probability |[SIGNIFICANCE |+/- [Contidence
Before . Long term . .
management | Major >15years [Local High Definite - Medium

Mitigation and Management measures:

+ Erosion control measures will be selectively applied, and this will include the development of stable embankment slopes, silt
traps and prompt re-vegetation, where possible.

+ Technologies for reducing the energy force of run-off water such as installation of diversion channels, sedimentation ponds,
rock filter or plastic dams will be implemented so that run-off does not carry significant sediments from the cultivated land

+ Cultivation will be perpendicular to the slope to minimize iron and run-off

+ Control the use of fertlizers
After Moderate

Longterm | Local Medium Possible - Medium
management >15 years

Closure

Mitigation and Management measures

+ No cultivation, therefore no addition of fertilizers.
+ Natural vegetation re-establishes

Aîter Minor Long term

management >19 years |LoCal Low Unlikely

Medium

Magnitude [Duration |Scale | Consequence |Probability | SIGNIFICANCE |#+ | Contidence
Before Moderate | Shortterm |Loca | Medium [Possible Medium
management 3 years <

Impact W 5: Potential contamination of water resources due to application of
pesticides and phosphates associated with sediments

A wide variety of pesticides are being applied in the cultivated maize crops to control insect pest,
fungus, and diseases. The pesticides include:

°  Herbicides - Callisto, Dual gold, Gesaprim, Nucomax, Glyphosat

° _Insecticide - Actara, Reganit (Anti-termitte)

° _Fungicide - Amistar

These pesticides are applied seasonally during maize plantation and some of these pesticides travel
far from where they are being applied. Pesticides might migrate to Lubanda Lake and Besa and
Kañira rivers through runoff or into groundwater through percolation and leachate. Pesticides can
also be carried by air or sediments and deposited into the water bodies. In the water bodies,
residues that reach the surface water system might harm freshwater and aquatic organism,

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 17

damaging the recreational and commercial fisheries of the Lubanda Lake. The presence of the
pesticides in the water might also affect the health of the people who use the water for domestic
purposes.

The presence of pesticides in the water or soil medium within the study area is not known. The
persistence and toxicity of the pesticides used by Terra in their project is not known.

Some of the pesticides persists in the soil particles, therefore, even after the closure of the project,
some of the pesticides will remain in the project area even though in a small quantities.

Operations

Mitigation and Management measures:
+ Construction of settlements ponds

+ Use of biodegradable pesticides

+ Reduce the pesticides dosage

After Moderate [Long term

- Medium
management >15 years

Magnitude [Duration |Scale [Consequence |Probabilty |SIGNIFICANCE |+/- |Contidence
Before . Long term . a.
management | Major >15 years | Regional High Definite - Medium

Regional Medium Possible

Closure

Magnitude |Duration |Scale Consequence |Probability | SIGNIFICANCE | +/- Confidence
Before Short term ñ :
management Moderate 3 years < Regional Medium Possible . Medium

Mitigation and Management measures
+ No cultivation, therefore, no pesticides application. But some pesticides will remain in the soil particles.

Medium

After Long term :

Impact W 6: Potential water contamination due leakages from storage areas
and accidental spills of fuel and chemicals

Hydrocarbon fuel and lubricants for the vehicles and agricultural machinery are being stored in the
project area together with the pesticides and fertilizers required for use during the cultivation
programme. Terra is current storing fertilisers and pesticides in zinc shelters which are not bunded
and have no cement slab to minimize pollution of groundwater from any leakages. No stormwater
management strategy is in place around the fuel and chemical storages to control or minimize
pollution of surface and groundwater resources from leakages from the storage facilities.

Accidental spills or any leakages of hydrocarbon and other chemical spills may contribute to the
deterioration of groundwater quality, depending on the nature, extent, frequency and duration of
such spills; but these are likely to be much smaller load of impacts compared to other impacts.

In the event of a chemical spill, clean-up procedure will be activated immediately to prevent
infiltration and impact to the groundwater system.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 18

Operations

Magnitude | Duration Scale |Consequence |Probabilty |SIGNIFICANCE |+- |Contidence
Before Long term | _
management _|Moderate |>15%ears [Local Low Unlikely - High

Mitigation and Management measures:

+ Fuel and chemicals will be stored in a secured area.

+ Fuel will be stored in a steel tank, preferably supplied and maintained by the fuel supplier and above the ground

+ Leakage of fuel and other chemicals will be avoided

+ Allstorages for fertilizers, pesticides and fuel will be located in an adequately bunded areas capable of preventing
contamination of surface and groundwater resource

+ Refuelling and maintenance of vehicles will be undertaken within the specific depots

+ All repairs done on machinery using hydrocarbons as fuel will have a drip tray placed strategically to avoid incidentally spills

+ Spill clean-up procedure will be implemented.

After Long term : H
Closure

Magnitude |Duration |Scale |Consequence |Probability | SIGNIFICANCE |+/- | Confidence
Before . Short term : :
management | Minor 3years< |-OCal Low Unlikely - High

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 19

7
7.1

71.1

7.2

7.2.1

Water management Programme

Introduction

This chapter documents the Water Management Plan of the Project (WMPP) which ouilines the
management commitments that Terra will implement to mitigate and monitor negative impacts to the
surface and groundwater resources, and enhance positive impacts identified in Section 6. The
overall objective of all the management commitments is to ensure compliance with the relevant in-
country legislation, as well as take into consideration relevant Terra policies.

The WMPP is a living document that will be periodically reviewed and updated by Terra in response
to changes to the project description, changes in the organisational structure and changes in the
legislation in the DRC as well as other guidelines and practices that the company subscribes to.

As part of on-going implementation, this WMPP will also be publicly disclosed.

Mitigation of the potential impacts is taken to represent all facets of actions taken to avoid or reduce
negative effects and enhance positive effects, including the following hierarchy:

+ Avoidance;

e  Minimization;

+ _Rehabilitation;

+ __ Compensation.

Objectives

The water management action plan for the expansion and operation phases of the project includes
various design features, mitigation measures and best management practices to achieve the
following environmental management objectives:

+ Undertake expansion and operation activities in a manner that will minimize the adverse effects
of the on human and ecological beneficiaries of the current water regime;

+ Changes in the water regime should be reversible to such an extent that there will not be any
significant lasting adverse effects on the human and ecological beneficiaries;

+ Undertake activities to allow for long-term sustainable use of the water resources.
Mitigation

Measures to mitigate potential water degradation or deterioration and water
contamination or pollution hazards

The surface and groundwater action plans for the expansion and operation phases of the Terra
agricultural project will include various design features, mitigation measures, and best management
practices to achieve the environmental management objectives. Environmental management
objectives pertaining to surface water will include using rain water for irrigation to minimize the
pressure on surface water resources, minimizing the project's impact on surface water quality by
releasing (non-contact water) storm water runoff to the environment or diverting it around the project
area, recycling or containing contact water and minimizing the projects impact on surface water
flows.

Environmental management objectives pertaining to groundwaîter include undertaking expansion and
operation activities in a manner that will minimize the adverse effects of the project on human and

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 20

7.2.2

ecological beneficiaries of the current groundwater regime, planning that after operations changes in
the groundwater regime are reversible and will not cause significant lasting adverse effects on the
human and ecological beneficiaries, and undertaking activities to allow for long-term sustainable use
of groundwater.

Mitigation measures for addressing potential pollution and water quality deterioration, pertaining to
surface and groundwater, may include water management, chemical storage and handling, and
cultivated land site layout designs. Each is discussed below.

Staff and contractors will be trained regarding the surface water management measures outlined in
this action plan to ensure that their daily activities and actions do not compromise the action plan.
The plant site “first flush” runoff will be captured in a containment facility sized to contain the first ten
minutes of a precipitation event. The runoff from the chemical and hydrocarbons storage sites will be
captured in storm water ponds. The storm water captured in the stormwater ponds may be used for
dust suppression after adequate treatment. Where feasible, the storm water dams will be designed
to spill no more than once every ten years, on average.

Proper storage facilities, with secondary containment, will be established for the storage of oils,
grease, fuels, chemicals and other hazardous materials to be used during all phases of the project
as appropriate. Fuel storage areas established to date are in a secure area in a steel tank above
surface. New fuel storage areas will be designed with steel tanks and appropriate secondary
containment systems. Furthermore, all storage tanks in the expansion area will be located in
adequately bunded areas capable of containing 100 percent of the volume of the largest tank. The
area inside the containment shall be built to prevent contamination of surface and groundwater and
the installation of underground storage tanks will be avoided.

Refuelling and maintenance of vehicles will occur primarily within specified depots. Working areas
and fuel transfer areas within these depots will be underlain by an impermeable surface and will
have grease traps or oil/water separators to ensure that no spill of lubricants, oils or fuels reaches
local water. Repairs done on machinery using hydrocarbons as fuels or lubricants will have a drip
tray placed strategically to avoid incidental spills.  Furthermore, the location of workshops,
maintenance and refuelling sites and materials storage areas will be located away from
watercourses.

Where possible, the volumes of pesticides, herbicides and fungicides will be reduced. In this regard,
bio-degradable pesticides will be used to minimize pollution of surface and groundwater resources
by the applied chemicals.

Measures to mitigate potential runoff and soil erosion from the cultivated land

lt is recommended that the agricultural practices are aimed at minimising potential runoff and soil
erosion of the cultivated land so as to minimise off-site discharge of runoff and sediments. Generally
erosion rates should be kept lower than the soil regeneration rate, estimated at 10t/ha/annum. In-
field practices should include:

° Contour ploughing;
+ Minimising exposed areas during the rainfall period;
e__ Establishing cropping systems with maximum cover;

° Agricultural practices that promote the ploughing of non-harvested plant matter back into the
upper soil horizons;

e__ Establishing contour drainage channels and terraces to reduce downslope runoff velocities to a
recommended minimum and

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427

Page 21

7.3

7.3.1

°__ Soil water management to promote infiltration of rain and irrigated water.

Off field measures should include:

«< __ Toe cut off drains to discharge to holding ponds for re-use;

«+ Establishment of wetland areas or flow diversions at concentrated off-field discharge points to
minimise velocities and sediment entrainment and

+ __ Establishment of erosion protection structures where flow velocities are excessive.

Monitoring programme

The key objectives of the surface and groundwater monitoring programme are to:

«+ Establish the baseline surface and groundwater quality;

«+ Detect changes in background surface and groundwater quality;

+ Detect any adverse water impacts caused by the project activities as soon as possible;

e  Provide information that can be used to guide continuous improvement in surface and
groundwater management approach and actions.

Baseline water monitoring

As part of the current study, SRK has developed a monitoring programme to guide baseline water
quality monitoring and to gather data to be used in defining the baseline water quality condition of
the area. The monitoring will begin in February 2014 and will continue for at least a period of one
year. À groundwater monitoring protocol was compiled and sent to Terra for approval and
implementation and is attached as Appendix B. Surface and groundwater monitoring started in

February 2014.

The locations of the sampling points that constitute the current monitoring network are shown in
Figure 8 and described in Table 3. The sampling frequencies are also presented in Table 3.

Table 3: Surface and groundwater monitoring points

Project coordinates
(UTM 35 South, WGS84

datum)
Sample Sample
ID Location Sampling point rationale Easting Northing | Frequency

Groundwater monitoring sites

Water supply Groundwater level and ambient
TBH 1 roundwater quality point

borehole g quality point 602108 8772793 Quarterly
TBH 2 Water supply Groundwater level and ambient

borehole groundwater quality point 601865 8772392 Quarterly
HDW 1 Community water Groundwater level and ambient

supply Hand dug well | groundwater quality point 597613 8771807 Quarterly
Surface water monitoring sites

Upstream monitoring : :
sw 1 point at Besa River | Ambient water quality point 602711 8769291 Monthly

Downstream :
SW2 | montorng pontina | Eivatcd land into Kalra ver

channel 599425 8771132 Monthly

Monitoring point at : :
SW8 | Katira River Ambient water quality point 599348 | 8771171 Monthiy

MUKAIMAHO

Water baseline study

March 2014

SRK Consulting: Project No: 471427 Page 22

7.3.2

7.3.3

Project coordinates
(UTM 35 South, WGS84
datum)
Sample Sample
ID Location Sampling point rationale Easting Northing | Frequency

Downstream Discharging canal from the
SW 4 monitoring point in a cultivated land into Lake

channel Lubanda 601293 8773398 Monthly
Lake Lake Lubanda Ambient water quality point 600535 8775008 Monthly

The collected samples will be analysed for the analytical suites stipulated in Table 4.

Table 4: Water quality analytical suites

Field

parameters | Conventional Parameters Nutrients Major lons Metals
pH, total alkalinity, total Ammonia, total Bicarbonate, ICP scan for
Temperature | dissolved solids, total Kjeldahl nitrogen, Calcium dissolved metals
Turbidity, suspended solids, total Nitrate, Nlitrite, total Chloride, Fluoride. and metalloids
Electrical organic carbon, dissolved | phosphorus, Ma nesium L

Conductivit organic carbon, chemical dissolved g

y: oxygen demand, phosphorus. Potassium, Sodium,

dissolved biochemical oxygen Sulfate,

oxygen demand, Hardness, Color. Hydrogen sulphide.
On-going water monitoring
Surface water

The surface water quality monitoring program will include a continuation of monitoring at the
identified baseline monitoring points (Table 3). Additional monitoring sites or changes to prior
monitoring sites will be considered to the network when the cultivated land expands.

The surface water flow monitoring program will include monitoring at all the baseline surface water
quality sites. The monitoring sites are listed in Table 3. Additional monitoring sites or changes to
prior monitoring sites may be considered to the network as the cultivated land expands. Surface
water flows will be monitored monthly, except where automatic monitors are installed to provide
continuous data.

Groundwater

The groundwater quality monitoring program will include continuing with the existing baseline
groundwater quality monitoring network (Table 3), and removing obsolete or adding new sites to the
network to accommodate the expansion of the cultivated land. Monitoring sites to the north of the
current cultivated land will be established. Locations will be added and modified as appropriate to
address the full extent of effects due to the expansion.

There is no surface and groundwater monitoring programme outside the project area.

Water sample collection

SRK DRC personnel are currently collecting water samples for baseline studies. After three to four
months, SRK will train the Terra personnel on sample collection and sample shipping. All the
samples will be sent to an accredited laboratory in South Africa for analysis.

Terra will be responsible for sampling and submitting the samples to the laboratory. SRK will provide
technical support and data management during the monitoring programme.

MUKAIMAHO Water baseline study March 2014

SRK Consulting: Project No: 471427

Page 23

8785000

8780000

e
8
A
8
S
5

8770000

590000

595000

595000

600000

SRE A
600000

605000

EAU S DU SCS REX

605000

Hole Are

610000

Legend

Visited water sites

@  Sorhoe
© Hand dug well

© La
Roads

EE

LS wrdes

Concession boundary

VEangarnun

610000

8785000

8780000

8775000

8770000

consulting

Terra Agricultural Project
Surface and groundwater visited sites during hydrocensus

Project No.
471427

Figure 8: Surface and groundwater monitoring sites

MUKAMAHO

Water baseline study

March 2014

SRK Consulting: Project No: 471427 Page 24

8 Conclusions and Recommendations

8.1 Conclusions

The preliminary identified impacts to the water resources, based on site specific data are:

Potential increase of runoff due to change in vegetation covers, from natural ecosystem to maize
crops;

Potential increase of soil erosion in the cultivated land and sedimentation in the water ways;

Potential increase in groundwater recharge due to the change in land cover, from forest
ecosystem to cultivated land;

Potential leaching of nutrients from the soil due to the application of fertilizers in the cultivated
land;

Potential contamination of water resources due to application of pesticides and phosphates
associated with sediments;

Potential water contamination due leakages from storage areas and accidental spills of fuel and
chemicals.

The mitigation and management strategies currently implemented by Terra to minimise the
contamination of water resources by their agricultural practices are not known. The following
measure must be implemented during the design and construction of the fields:

Fuel and chemicals will be stored in a secured area;

Fuel will be stored in a steel tank, preferably supplied and maintained by the fuel supplier and
above the ground;

Leakage of fuel and other chemicals will be avoided;

All storages for fertilizers, pesticides and fuel will be located in an adequately bunded areas
capable of preventing contamination of surface and groundwater resource;

Refuelling and maintenance of vehicles will be undertaken within the specific depots;

All repairs done on machinery using hydrocarbons as fuel will have a drip tray placed
strategically to avoid incidentally spills;

Spill clean-up procedure will be implemented;

Settlement ponds must be constructed to settle out fines from runoff prior to discharge to surface
water bodies;

Use biodegradable pesticides to prevent contamination;
Reduce the pesticides dosage, where possible;

Erosion control measures will be selectively applied, and this will include the development of
stable embankment slopes, silt traps and prompt re-vegetation, where possible;

Technologies for reducing the energy force of run-off water such as installation of diversion
channels, sedimentation ponds, rock filter or plastic dams will be implemented so that run-off
does not carry significant sediments from the cultivated land;

Cultivation will be perpendicular to the slope to minimize iron and run-off, where possible;

MUKAIMAHO

Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 25

e Control the use of fertilizers;

8.2 Recommendations
SRK recommendés that:

+ Detailed hydrological baseline investigations be conducted,
+ __ Stormwater management assessment and strategies be undertaken,

+ Monitoring of surface and groundwater resources should continue for at least 12 months.

Prepared by

Azwindini Mukheli

Senior Hydrogeologist

Reviewed by
SRKConeuNg - Cartes Becrone Sgnaure

= srk consulting
avenant

npaipmieits

Fete voneoguen means
DRE EEE

Ismail Mahomed

Principal Hydrogeologist

Reviewed and Signed-off by

SRX Consuing - Cartes Secro

era ae rom in re BR Bigratue DenaDese

pp Peter Shepherd

Principal Hydrologist and Partner

All data used as source material plus the text, tables, figures, and attachments of this document
have been reviewed and prepared in accordance with generally accepted professional engineering
and environmental practices.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 26

9

References

FRANÇOIS, A., (1973). L'extrémité occidentale de l'arc cuprifère shabien. Etude géologique,
Gécamines, Likasi (Shaba-Zaïre), 65 p.

FRANÇOIS, A., (1974). Stratigraphie, tectonique et minéralisation dans l'arc cuprifère du Shaba
(Rep. Du Zaïre) In; P. Bartholomé (éd) Gisements stratiformes et provinces cuprifères. Centenaire
de la société géologique de Belgique. Liège, 79-101.

BATUMIKE, MJ. KAMPUNZU, A.B. and CAILTEUX, J.LH., (2006). Petrology and Geochemistry of
the Neoproterozoic Nguba and Kundelungu Groups, Katangan Supergroup, southeast Congo :
Implication for provenance, paleoweathering and geotectonic setting : Journal of African Earth
Sciences 44, 97-115.

BATUMIKE, MJ., CAILTEUX, J.LH. and KAMPUNZU,A.B., (2007). Lithostratigraphy, basin
development, base metal deposits and regional correlations of the Neoproterozoic Nguba and
Kundelungu rock succession; Central African Copper Belt: Gondwana Research 11, 432-447.

SRK Consulting, (2011), Tenke Fungurume Mining Oxide Project: Hydrogeological Report for the
ESIA, Produced for Tenke Fungurume Mining, SRK Report No. 419633, Johannesburg.

World Health Organisation, (2011), Guidelines for Drinking Water Quality. Fourth Edition. Volume 1.
Geneva.

MUKAIMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 27

Appendices

MUKAMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427 Page 28

Appendix A: Chemical Analysis Results

MUKAMAHO Water baseline study March 2014
TEST REPORT

CLIENT DETAILS LABORATORY DETAILS
Contact Azwindini Mukheli Laboratory SGS South Africa (Pty) Limited
Client SRK Consulting Address 259 Kent Avenue
Address SRK House Ferndale, 2194
264 Oxford Road Telephone +27 (0)11 590 3000
Ilovo
Johannesburg
Telephone ot 441 1111
Facsimile {Not specified) Laboratory Manager
Emi smukhel@sa.co za SGS Reference JB14-04889 RO
Project {Not specified)
Report Number 0000006533
Order Number 471427
Date Received 2014/02/27 10:20:32AM
Sanpes : Date Reported 2014/04/02 11:41:15AM
WATER. ate Reports At:

Sample matrix

7 COMMENTS

The document is issued in accordance with SANAS's accreditation requirements.
Accredited for compliance with ISO/IEC 17025. SANAS accredited laboratory T0107.

TO107

Analysis of TDS for sample JB 14-04889.003 was unable to be determined, analysis was completed but did not produce satisfactory results and
insuficient sample remained for reanalysis .
Anlaysis of Alkalinity for sample JB 14-04889.003 was unable to be determined due to insufficient sample.

SIGNATORIES
—
James Drynan Joanne O'Sullivan
Technical Manager/Technical Signatory Laboratory Manager/Technical Signatory
7
SGS South Africa (Pt) Limited 259 Kent Avenue, Ferndale
Environmental Services Randburg, 2194, South Africa 1+27 (0)11 781 5689" www.za.sgs.com

Member of the SGS Group L Page 1 0f5
ANALYTICAL REPORT

JB14-04889 RO

Report number 0000006533
Client reference: 471427
Sample Number! JB14-04889.007 | J814-04889.002 | JB14-04889.009 | JB14-04889.004 | JB14-04889.005
Sample Name|_ TEH1 19 TEH2 19 HDW4 19 sw 19 sw2 19
Sample Matrix] February 2014 | February2014 | February2014 | February2014 | February 2014
Water Water Water Water Water
Parameter Units LoR
PH in water Method: ME-AN-016
PH in water at 25°C - 01 80 76 5 75 72
Conductivity on waters Method: ME-AN-007
Conduainiy in mSim @ 25°C sm 2 ü mo 1 2 2
ICP-OES Metals on waters (Dissolved) Method: ME-AN-027 D
Caisum mg os a n es n 7
Magnesium mg oo 2 2 on 69 4
Sosium mg os 2 Ê] 48 se 42
Potassium mg 02 mn 1e os 10 o7
Ammonia on waters by Continuous Flow Analyser Method: ME-AN-032
Ammonia as N mg 00 010 015 027 026 o10
Ammonia mg 01 0 018 os oz or
Alkalinity on waters by titration Method: ME-AN-001
Total Aainiy as CaGOS mg E 33536 5536 - 7860 rs
Anions on Waters by lon Chromatography Method: ME-AN-014
Chris mg 00 5 55 27 039 os
Nurate mg 01 <oi 1 43 m 1
Nate as N mg os 00 0 07 010 00
Suphate mg 00 m2 so 11 2 2
Fluoride on waters by lon Selective Electrode Method: ME-AN-021
Fluoñide by ISE mg 00 00 00 00 010 006
Total and Volatile Suspended Solids Method: ME-AN-009
TSS (07m) @ 105€ mg El " a 10 ns s
Total Dissolved Solids (TDS) in water at 105 deg _ Method: ME-AN-011
TDS (07m) @ 10°C mg 2” 400 400 - ss 8
Sample Number! J814-04889.006 | 381404889007 | _JB14-04889.008
Sample Name|_ SW3 19 swa 19 Lake 19
Sample Matrix] February 2014 | February2014 | February 2014
Water Water Water

Parameter Units LoR
PH in water Method: ME-AN-016
PH in water at 25°C - 01 7e se 74
Conductivity on waters Method: ME-AN-007
Conduetnity in mSim @ 25°C sm 2 80 a &æ

02-April-2014

Page 2 of5

ANALYTICAL REPORT

Report number
Client reference:

Sample Number! J814-04889.006 | 381404889007 | _JB14-04889.008
Sample Name|_ SW3 19 swa 19 Lake 19
Sample Matrix] February 2014 | February2014 | February 2014

Water Water Water

Parameter Units LoR

ICP-OES Metals on waters (Dissolved) Method: ME-AN-027 D

Calsum mg os 53 5 æ

Magnesium mg mm 26 mn n

Sosium mg os 50 50 m

Potassium mg 02 os 22 28

Ammonia on waters by Continuous Flow Analyser Method: ME-AN-032

Ammonia 28 N mg 008 016 0 02

Ammonia mg ot 019 10 02

Alkalinity on waters by titration Method: ME-AN-001

Total Aainiy as CaGOS mg E 2668 car 13100

Anions on Waters by lon Chromatography _ Method: ME-AN-014

Chris mg 008 020 12 ma

Nurate mg ot <oi 20 oi

Nate as N mg 003 00 4 0

Suphate mg 005 53 se 8

Fluoride on waters by lon Selective Electrode Method: ME-AN-021

Fuoñde by ISE mg 008 007 0 02

Total and Volatile Suspended Solids Method: ME-AN-009

TTSS (0.7um) @ 105°C mg 2 24 116 en

Total Dissolved Solids (TDS) in water at 105 deg _ Method: ME-AN-011

TDS (0 7um) @ 1050 mg El ss 8 480

02-April-2014

JB14-04889 RO

0000006533
471427

Page 3 of 5
JB14-04889 RO

Report number 0000006533
Client reference: 471427

METHOD SUMMARY

(77 METHOD " METHODOLOGY SUMMARY
ME-AN-001 An aliquot of aqueous sample is titrated first to pH 8.3 and then to 4.3 using standardised acid. The volumes of
acid titrated are used to calculate total alkalinity and/or alkaline species. The method is based on EPA 310.2 and
APHA 2320 B.
ME-AN-007 ‘The conductivity of an aliquot of aqueous sample is measured electrometrically using a standard cell connected to

a calibrated meter with automated temperature correction. This method is based on APHA 2510.

ME-AN-009 Total suspended solids (TSS) is determined gravimetrically by fitering an aliquot of well-shaken aqueous sample
through a pre-weighed filter which is then dried at 105 deg C._ The method is based on APHA 2540 D.

ME-AN-011 Total dissoived solids (TDS) is determined gravimetrically on a fitered aliquot of aqueous sample by evaporating
the sample to dryness in a pre-weighed container at 105 deg C. The method is based on APHA 2540 C.

ME-AN-013 Total, calcium and magnesium hardness on aqueous samples are determined by calculation from the ICP-OES
results for Ca and Mg. The method is based on APHA 2340 B.

ME-AN-014 Inorganic anions (Br, CI, F, NO3, NO2, SO4) are determined on aqueous samples by ion chromatography. The
method is based on EPA 300.1 and APHA 4110 B.

ME-AN-016 ‘The pH of an aliquot of aqueous sample is measured electrometrically using an electrode connected to a
calibrated meter with automated temperature correction. This method is based on APHA 4500-H B.

ME-AN-021 Fluoride is measured on an aliquot of aqueous sample using a fluoride ion selective electrode and calibrated
meter. The method is based on APHA 4500-F C.

ME-AN-027 Dissoived metals are determined on a fitered and acidified (to 1% HNO3) portion of aqueous sample by inductively
coupled plasma optical emission spectrometry (ICP-OES). The method is based on EPA 200.7 and APHA 3120.

ME-AN-032 This method is based on ISO 11732:2005(E). In a continuous|y flowing, air-segmented, buffered carrier stream,
ammonia reacts with hypochlorite (previously liberated from dichloroisocyanurate) to form monochloramine. This
reacts with salicylate, under catalysis from nitroprusside, to form blue-green indophenol, which is measured in a
flow photometer at 660nm. This is based on the modified Berthelot reaction.

Page 4 of 5
JB14-04889 RO

Report number 0000006533
Client reference: 471427

_—_ FOOTNOTES |
IS Insufficient sample for analysis. QFH QC result is above the upper tolerance
LNR Sample listed, but not received. QFL QC result is below the lower tolerance
*  Performed by outside laboratory. - The sample was not analysed for this analyte
LOR __ Limit of Reporting * Results marked ‘Not SANAS Accredited" in this report are not
11. Raised or Lowered Limit of Reporting included in the SANAS Schedule of Accreditation for this laboratory /

certification body / inspection body.

Samples analysed as received. Unies otherwise indicated, samples were received in containers fit for purpose.
Solid samples expressed on a dry weight basis.

This document is issued by the Company under its General Conditions of Service accessible at htip//ww.sgs.com/terms and conditions.htm.
Attention is drawn to the limitation of liability, indemnification and jurisdiction issues defined therein.

WARNING: The sample(s) to which the findings recorded herein (the "Findings") relate was{were) draw and / or provided by the Client or by a third
party acting at the Clients direction. The Findings constitute no warranty of the sample's representatiity of all goods and stricty relate to the
sample(s). The Company accepts no liability with regard to the origin or source from which the sample(s) is/are said to be extracted.

Any unauthorized alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to
the fullest extent of the law.

SGS Environmental Services Randburg is accredited by SANAS and conforms to the requirements of ISO/IEC 17025 for specific test or
calibration as indicated on the scope of accreditation to be found at htip://sanas.co.za.

2

Page 5 of 5

SRK Consulting: Project No: 471427 Page 29

Appendix B: Baseline Water Monitoring Protocol

MUKAMAHO Water baseline study March 2014
SRK Consulting: Project No: 471427

Page 30

SRK Report Distribution Record

Report No. 471427 / Water Report

Copy No.

Name/Title Company Copy Date Authorised by
Rahim Dhrolia Terra S.P.RL Peter Shepherd
Susa Maleba SRK Consulting (DRC) Peter Shepherd
Azwindini Mukheli SRK Consulting (SA) Peter Shepherd
SRK Library SRK Consulting (SA) Peter Shepherd
Approval Signature: SRKConsung - Cartes Bacrc

This report is protected by copyright vested in SRK (SA) Pty Lid. lt may not be reproduced or
transmitted in any form or by any means whatsoever to any person without the written permission of
the copyright holder, SRK.

MUKAMAHO Water baseline study March 2014
SRK Consulting: 471947 TERRA ESIA

Page 241

SRK Report Distribution Record

Report No. 471947

Copy No.

Name/Title Company Copy Date Authorised by
Finhai Munzara Liquid Africa 1 8 April 2014 Darryll Kilian
Rahim Dhrolia African Milling 2 8 April 2014 Darryll Kilian
Jeremy Ansell IFC 3 8 April 2014 Darryll Kilian
Yosuke (Yo) Kotsuji IFC 4 8 April 2014 Darryll Kilian
SRK Library SRK 5 8 April 2014 Darryll Kilian
SRK Environmental Department | SRK 6 8 April 2014 Darryll Kilian

Approval Signature:

This report is protected by copyright vested in SRK (SA) Pty Lid. lt may not be reproduced or
transmitted in any form or by any means whatsoever to any person without the written permission of

the copyright holder, SRK.

Anam Mas Kalp'Hara/Matv

471947_Terra Environmental and Social Assessment

Apr 2014
